     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 1 of 187      3680


 1                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
 2
        - - - - - - - - - - - - - - - x
 3      THE UNITED STATES OF AMERICA,
                                               Criminal Action No.
 4                      Plaintiff,             1:17-cr-00213-CRC-1
                                               Tuesday, June 4, 2019
 5      vs.                                    9:13 a.m.

 6      MUSTAFA MUHAMMAD MUFTAH AL-IMAM,

 7                    Defendant.
        - - - - - - - - - - - - - - - x
 8      ____________________________________________________________

 9               TRANSCRIPT OF JURY TRIAL ~ MORNING SESSION
               HELD BEFORE THE HONORABLE CHRISTOPHER R. COOPER
10                      UNITED STATES DISTRICT JUDGE
        ____________________________________________________________
11      APPEARANCES:
        For the United States:       JOHN M. CUMMINGS, ESQ.
12                                   KAREN PATRICIA SEIFERT, ESQ.
                                     U.S. Attorney's Office for D.C.
13                                   555 4th Street NW
                                     Washington, DC 20530
14                                   (202) 252-7527

15
        For the Defendant:                MATTHEW J. PEED, ESQ.
16                                        TIMOTHY RYAN CLINTON, ESQ.
                                          CLINTON & PEED
17                                        777 6th Street, NW, 11th Floor
                                          Washington, DC 20001
18                                        (202) 621-1828

19      Interpreters:                     Ghada Attieh
                                          Aziz Erraziqi
20
        Court Reporter:                   Lisa A. Moreira, RDR, CRR
21                                        Official Court Reporter
                                          U.S. Courthouse, Room 6718
22                                        333 Constitution Avenue, NW
                                          Washington, DC 20001
23                                        202-354-3187

24
        Proceedings recorded by mechanical stenography; transcript
25      produced by computer-aided transcription
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 2 of 187          3681


 1                                    I N D E X

 2
        WITNESS                                                         PAGE
 3
        SUPERVISORY SPECIAL AGENT BENJAMIN INMAN
 4          (By Ms. Seifert).................................. 3705
            (By Mr. Peed)..................................... 3709
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 3 of 187     3682


 1                            p R O C E E D I N G S

 2                  THE COURTROOM DEPUTY:     Your Honor, we're back on

 3      the record for Criminal Case 17-213, Mustafa Al-Imam -- I'm

 4      sorry, United States of America vs. Mustafa Al-Imam.

 5                  MR. CUMMINGS:    Good morning, Your Honor, John

 6      Cummings and Karen Seifert on behalf of the United States.

 7                  THE COURT:   Good morning.

 8                  MR. CLINTON:    Good morning, Your Honor; Tim

 9      Clinton and Matthew Peed on behalf of the defense.

10                  THE COURT:   Mr. Clinton.

11                  All right.   Before we get to the proposed final

12      instructions, which we distributed to the parties late

13      yesterday -- and I apologize for getting them to you all a

14      little bit later than expected -- I just wanted to rule on

15      the defense's objection to Agent Inman's testimony.

16                  The Court will sustain the objection to Inman's

17      testimony regarding cell tower information in Exhibit 1100.

18      I agree with the government that the testimony would not be

19      expert testimony.     Since it would be limited to simply

20      describing to the jury what the cell phone records actually

21      say, it would be essentially like Ms. Krueger's testimony.

22      So had the government called Mr. Inman in its case-in-chief,

23      I would have allowed the testimony, but I agree with the

24      defense that rebuttal testimony on this topic would be

25      beyond the scope of the defense case.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 4 of 187      3683


 1                  The government seeks to elicit the testimony to

 2      show that Abu Khatallah was making calls from one general

 3      location between 9:00 and 9:30 on the night of September

 4      11th and then a different location from approximately 9:55

 5      to 11:25.    It would then connect this testimony to other

 6      evidence to argue that Abu Khatallah and, by extension, the

 7      defendant were at or near the Mission during the latter time

 8      period.

 9                  But the defense seems to have intentionally

10      omitted evidence from its case regarding Abu Khatallah's

11      whereabouts at particular times that evening.         It did not

12      call a witness who would have put Abu Khatallah at his home

13      around 8:30, and it did not introduce the stipulation that

14      Abu Khatallah's phone was located near his own home after he

15      was seen on the Mission video.

16                  And the defense did not otherwise open the door to

17      the cell tower testimony.      The testimony from Al-Imam's

18      brother about his schedule simply established his general

19      daily routine, not where he was specifically on September

20      11th.   And, as I made clear to the jury, Mr. Kirkpatrick's

21      testimony was offered only for impeachment or bias, not

22      for the truth of what Mr. Abu Khatallah actually said to

23      Mr. Al-Ubaydi on the phone call, so it would not be proper

24      to allow in the cell tower testimony as relevant to whether

25      Abu Khatallah really could have been surprised because he
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 5 of 187     3684


 1      was at the Mission or at or near the Mission when the call

 2      was made.

 3                  The Court appreciates the reasons why the

 4      government did not or may not have been able to use this

 5      evidence in its case-in-chief, which government counsel

 6      appeared to have had no control over, but given the

 7      defense's foresight and approach to this issue, I think it

 8      would prejudice the defense to let the testimony in now.

 9                  All right.

10                  MS. SEIFERT:    Your Honor, may I address just a

11      couple of questions about Your Honor's ruling?

12                  THE COURT:   Sure.

13                  MS. SEIFERT:    With respect, then, to the issue of

14      whether Mr. Abu Khatallah was surprised or feigned surprise,

15      I take it, from Your Honor's ruling, then, that it would be

16      an inappropriate argument in closing for defense to assert

17      that Mr. Abu Khatallah either was surprised or was not at

18      the location that he -- that Mr. Bilal stated he was given

19      that the Government's evidence was in an attempt to

20      corroborate Bilal's testimony?

21                  THE COURT:   I mean, is there -- if there's no

22      substantive evidence now in the case about what he said, if

23      it's simply that Mr. Kirkpatrick -- Mr. Peed, why don't I

24      hear from you.

25                  What do you intend to argue with respect to that
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 6 of 187     3685


 1      conversation?    You can certainly argue that Mr. Kirkpatrick

 2      contradicted how Mr. Al-Ubaydi described that conversation.

 3                  MR. PEED:    Consistent with the Court's ruling, we

 4      would argue --

 5                  THE COURT:   But not for the truth of what was

 6      said.

 7                  MR. PEED:    Right.   I would think that was inherent

 8      in the Court's instruction already.

 9                  It comes in, in our view, to discredit the story

10      that it's being used to contradict and to show the

11      development of the story by Mr. Ubaydi that's different, not

12      about the truth of it.

13                  THE COURT:   And that's consistent with the Court's

14      ruling.

15                  MS. SEIFERT:    And then, Your Honor, if it's

16      possible, I'd like to just make a record on the government's

17      disclosures in this case.

18                  THE COURT:   Yes.

19                  MS. SEIFERT:    As Your Honor is aware, the defense

20      counsel opened on the issue of this stipulation and stated

21      that the stipulation would come before the jury, and the

22      stipulation I'm referring to is the stipulation regarding

23      the whereabouts of Mr. Abu Khatallah's phone between the

24      hours of 2:00 and 10:00 in the morning.        Defense actually

25      went a step further saying not just that the phone was at
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 7 of 187        3686


 1      his house, but that he wasn't using it, which is actually

 2      inconsistent with the records themselves.

 3                  In any event, the government, when it was

 4      addressing that stipulation with the equity holder of the

 5      information, learned from the equity holder that, in the

 6      four years that this case has been pending, the information

 7      the equity holder had was actually in, at least in part,

 8      public source information; and thus the equity holder asked

 9      the government to consider stipulating on the basis of open

10      source information.

11                  The government also consulted with Special Agent

12      Inman, and Special Agent Inman looked at the records

13      themselves and determined from his own analysis of the

14      records that he could evaluate and consider which towers

15      used by Mr. Abu Khatallah were his, quote, home towers, and

16      so in doing that, and based on Agent Inman's analysis and

17      some open source information -- because I think, as I

18      explained yesterday, there isn't complete information about

19      the whereabouts of any of these towers in 2012.          But based

20      on some open source information and Mr. Inman's analysis of

21      the records, the government was comfortable stipulating to

22      just the -- generally stipulating without reliance on any of

23      the information that it had previously relied upon in the

24      Khatallah case.

25                  Now, I made that clear, I believe, in my letter to
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 8 of 187      3687


 1      defense counsel.     The government's position is that the

 2      stipulations between the two cases are essentially the same.

 3      They rely ultimately on Government's Exhibit 1100, the exact

 4      same phone records, and so regardless of how the information

 5      was stipulated to, either stipulation would have opened the

 6      door, I think as Your Honor put, to additional evidence

 7      about the pattern of movement and the cell towers.

 8                   They didn't elicit -- they didn't attempt to rebut

 9      that in the last case.      I don't know why they didn't attempt

10      to rebut it specifically, but I have -- I believe it has to

11      do with the information I revealed to Your Honor ex parte

12      yesterday.

13                   So, in any event, I just want to be clear with the

14      Court that the government's intention was simply to help the

15      equity holder meet its concerns and to provide the

16      information in an open source or using just the records that

17      were at issue in the case and not to -- the government has

18      never intended to introduce into this case actual location

19      information for cell towers.       That's never been part of the

20      government's strategy in any way.       And, again, I don't think

21      even if Mr. Inman took the stand today he could testify to

22      those facts.

23                   THE COURT:   Okay.   I don't doubt that at all.

24                   Now, would the government like an instruction

25      regarding statements by defense counsel in opening
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 9 of 187        3688


 1      statements regarding the whereabouts of the phone?

 2                  MS. SEIFERT:    I think it just highlights the

 3      issue.   I think I would prefer if Your Honor just said, "You

 4      may have heard in opening statements the parties evaluating

 5      what they thought the evidence was going to be that would

 6      come in in the case, but those were just their" -- I don't

 7      know if you want to say "estimates" or "guesses" -- "about

 8      what would come in, and ultimately now, in closing, we've

 9      changed to" -- "we're just talking about the evidence that

10      has come in, and that's what you're to base your decision

11      on."

12                  I might also ask Your Honor to just inform the

13      jury that any of the visual aids that are used by either

14      party in closing will not be available to them.          I know we

15      have a lot of note-takers, and I don't want them to think

16      that the PowerPoints used by the government or by defense

17      are something they're going to get for their deliberation.

18                  THE COURT:   Okay.    Let's move to the instructions.

19      It should be fairly clear how the Court came out on the

20      various disputed instructions.

21                  Just to review for the record, I removed the

22      government's proposed instruction regarding the suppression

23      of evidence stemming from the incident with the young man

24      following the Mission attack since there was no evidence

25      that the defendant or anyone else actually took the phone
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 10 of 187   3689


 1      from the young man.      As a result, there's no need to include

 2      the defense's proposed instruction regarding consciousness

 3      of innocence.

 4                  I included the government's proposed instruction

 5      regarding withdrawal.      While the defense did not argue

 6      withdrawal, there are certain facts in the case that might

 7      lead the jury to consider whether Mr. Al-Imam, in fact,

 8      withdrew from the conspiracy prior to the Annex attack, and

 9      the government's proposed instruction accurately states the

10      law on that issue.

11                  I kept, over the defense's objection, the

12      inclusion of aiding and abetting and co-conspirator

13      liability in each of the substantive counts.          As the

14      government noted, the jury will have the more fulsome

15      definitions previously in the instruction, and the Court

16      sees little risk of misunderstanding.

17                  I did, however -- and I will I welcome your

18      comments on this -- include a footnote referring the jury

19      back to Instruction 24 to address Mr. Peed's concern that

20      the conspiracy and the aiding/abetting be anchored in the

21      actual charges at issue here as opposed to some other

22      general conspiracy.

23                  I did not include the defense's definition of

24      "personnel."     The authority cited by the defense comes from

25      18 USC 2339B, which is a separate statute from the one the
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 11 of 187     3690


 1      defendant is charged with violating, which is 2339A, and

 2      deals with support specifically to a terrorist organization,

 3      and my reading of that longer definition is to explain the

 4      required relationship between the defendant and that -- or

 5      the defendant's support and that particular organization.

 6      Congress chose not to include the longer definition in the

 7      definition of "personnel" in 2339A, which the government has

 8      included in its instruction, so we'll just go with that one.

 9                  We changed the "reasonable doubt" and "the right

10      of defendant not to testify" instructions to conform with

11      those that we gave in Khatallah, and I had a couple of

12      questions in Instruction 12.

13                  There's a -- the redacted documents and tapes, I

14      know that some of the ISR -- the drone video was redacted,

15      so certainly there were redacted tapes, but I don't recall

16      any redacted documents.      Do we need to include that?

17                  MR. CUMMINGS:    Again, the ISR is the one thing I

18      thought of.    I don't believe, because we didn't introduce a

19      lot of documents into evidence, that there were any redacted

20      documents put before the jury.

21                  THE COURT:    Okay.

22                  THE COURT REPORTER:     I have a technical problem.

23      Can we stop for a second?

24                  THE COURT:    Sure.

25                  Let's take five.      The court reporter has to deal
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 12 of 187       3691


 1      with a technical problem.

 2                   (Pause)

 3                   THE COURT:   All right.    The second question I

 4      had -- well, Mr. Cummings, do you want to put on the record

 5      the point --

 6                   MR. CUMMINGS:   Yes.   We actually believe the

 7      rewards payments were modified and redacted in order to

 8      eliminate the real name, so I think it does make sense to

 9      keep it in.

10                   THE COURT:   Okay.

11                   Okay.   No. 17, summary witnesses, we included

12      Ms. Wright.    I'm not sure she's a traditional summary

13      witness, Mr. Peed, but...

14                   MR. PEED:    Whatever the Court wants to do.

15                   THE COURT:   Okay.   And were there any others?

16                   MR. CUMMINGS:   No, Your Honor.     Not from the

17      government.

18                   THE COURT:   Instruction No. 23, there's a

19      bracketed couple of sentences regarding -- I think this is a

20      left over from the Khatallah matter.        Were there any

21      disputes over the accuracy of the English translations of

22      any of the Arabic testimony?

23                   MR. CUMMINGS:   Not during trial.     I don't believe

24      there was.    I know that happened last trial.

25                   MR. CLINTON:    There were a few, but we didn't
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 13 of 187       3692


 1      raise them, and so we wouldn't make an issue of it.

 2                  The only modification that we would suggest in

 3      that sentence says "accuracy of the translations."           If we

 4      could add in "court" --

 5                  THE COURT:    Well, if you didn't -- if there were

 6      no disputes, then I'm not going to instruct on it.

 7                  MR. CLINTON:    Oh, that's fine.

 8                  THE COURT:    I was just going to take it out all

 9      together.

10                  MR. CLINTON:    The only issue for us is we made a

11      big deal of challenging the out-of-court interpretations, so

12      we just wanted to make sure there's a distinction there.

13                  THE COURT:    That's different.

14                  MR. CLINTON:    Thank you, Your Honor.

15                  THE COURT:    So we'll take that bracketed language

16      out.

17                  And, Mr. Peed, the "theory of defense"

18      instruction, No. 26, is still out.        You'd like for us to, I

19      understand, just add what was said in the last trial.

20                  MR. PEED:    I think that's the position, Your

21      Honor.

22                  THE COURT:    But substitute the name.

23                  MR. PEED:    Please.

24                  THE COURT:    In the "other crimes evidence"

25      instruction, No. 27 on Page 32, it currently reads, "If you
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 14 of 187    3693


 1      find that the defendant did take these actions, you may use

 2      this evidence only for the limited purpose of determining

 3      whether the government has proved beyond a reasonable

 4      doubt..."    I don't think that's quite accurate because it's

 5      not really an element of a crime, so I would propose taking

 6      out "the government has proved beyond a reasonable doubt

 7      that," and just have it read "for the limited purpose of

 8      determining whether the defendant intended to serve Mr. Abu

 9      Khatallah and follow his orders."        Okay?

10                  Any other nits or changes or objections that

11      haven't been noted?

12                  MR. CUMMINGS:    Your Honor, I just wanted to

13      clarify.    The government -- although I understand the Court

14      is not going to give the instruction, the government

15      believes it should still be permitted to argue consciousness

16      of guilt regarding the assault on the young man, even though

17      the Court's not going to instruct on the destruction of

18      justice -- the destruction of evidence instruction.

19                  THE COURT:    That's fine.

20                  MR. CUMMINGS:    And I'll just note for the record,

21      as we do believe that there is a District Court reasonable

22      doubt instruction, that it is clearer in the version that is

23      provided in Superior Court.       It's Red Book Instruction

24      2.108, I believe.

25                  THE COURT:    All right.    We'll take a look at that.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 15 of 187   3694


 1                  MR. CUMMINGS:    I think the real difference is that

 2      the District Court instruction is a more affirmative

 3      statement of what the government has to prove as opposed to

 4      the Superior Court instruction, which is termed kind of in

 5      the negative, "if you cannot say that you are firmly

 6      convinced," whereas the District Court instruction says "if

 7      you are firmly convinced."        I think it's just more a clearer

 8      statement of the law on what the jury has to find.

 9                  THE COURT:    Okay.    We'll take a look at that.

10                  Mr. Peed, anything?

11                  MR. CLINTON:    I've learned from Mr. Peed sometimes

12      don't rely on paper.

13                  THE COURT:    I think of you in the collective.

14                  MR. CLINTON:    So we had a few small suggestions on

15      Instruction 19, which is about the statements of the

16      defendant, and we would just ask for a clarification that

17      the statements were made.       So at the end of that first

18      sentence, "Statements made to U.S. law enforcement officers

19      about the night of September 11, 2012," we would propose

20      adding "through an FBI interpreter."

21                  And then adding the clause in the next sentence

22      when it says "whether the law enforcement officer recorded

23      the statement" and then adding the phrase "and whether the

24      law enforcement officers correctly translated" --

25                  (To Mr. Peed) You don't want the first one?
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 16 of 187        3695


 1                  THE COURT:    Maybe I shouldn't think of you in the

 2      collective.

 3                  MR. CLINTON:    Okay.    So not the "through an FBI

 4      interpreter," but adding the phrase after "recorded the

 5      statement" adding "and whether the law enforcement officers

 6      correctly translated their questions and the defendant's

 7      answers."

 8                  THE COURT:    Okay.   I'm not going to give that.     I

 9      think you can argue translation issues, if you'd like, in

10      closing.

11                  MR. CLINTON:    And then the only other one

12      suggestion we had -- and I think this is correct -- under

13      Count One on the conspiracy count there's a paragraph that

14      begins "In summary."

15                  THE COURT:    Hold on.    Page 18?

16                  MR. CLINTON:    I believe that's correct.

17                  THE COURT:    Yes.

18                  MR. CLINTON:    It says, "In summary, a conspiracy

19      is a kind of partnership in crime."

20                  THE COURT:    Got it.

21                  MR. CLINTON:    So the second sentence before the

22      semicolon, it just says, "There was an agreement to provide

23      material support or resources."        We would ask the Court add

24      the phrase "for one of the crimes in Counts Three through

25      Seventeen" there, so it's not untethered.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 17 of 187       3696


 1                  THE COURT:    I think it's "with the intention of."

 2                  MR. CLINTON:    Yes.

 3                  THE COURT:    We'll use the same language.

 4                  MR. CLINTON:    Yes.

 5                  THE COURT:    Okay.

 6                  Okay.   All right.     And I think that only leaves

 7      this requested venue instruction, if one of you want to

 8      address that.     I guess my question is, I've read the Haire

 9      case that you all handed up at the end of the day yesterday,

10      and it makes clear that giving a venue instruction is only

11      warranted when the defense has created a genuine issue of

12      material fact with regard to proper venue.         So the question

13      is where is the material fact in this case regarding venue?

14                  MR. PEED:    We don't believe the government

15      introduced any evidence in its case on venue.          We

16      questioned --

17                  THE COURT:    The failure to produce evidence on

18      venue doesn't create a material fact.

19                  MR. PEED:    I think that's probably correct and

20      will allow me to move for a directed verdict at the close of

21      the government's case.

22                  We did attempt to question Agent Babisha, if he

23      had any knowledge of where Mr. Khatallah went, and we had a

24      couple of other questions sprinkled throughout the case, but

25      I think the only evidence so far is the lack of knowledge --
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 18 of 187       3697


 1                  THE COURT:    When those objections were -- when the

 2      government's objections to those questions were sustained,

 3      there was no proffer made as to what he would say and

 4      whether that would create a material fact regarding venue,

 5      correct?

 6                  MR. PEED:    That's correct.     We wanted to see what

 7      the government put for its proof, and towards the end of

 8      its case, when it didn't seem they were going to put any

 9      proof on this element, we did what we could to ask the

10      remaining witnesses.      So our position would be that we are

11      entitled to a directed verdict since it is an element of the

12      offense that the government has not attempted to prove to

13      the extent -- whether it's a jury question, I think -- it

14      would only be a jury question if the government's lack --

15      witnesses' lack of knowledge raises a material issue.

16                  THE COURT:    Okay.   Well, on that score, the Court

17      finds that the defense hasn't satisfied the -- well, why

18      don't I hear from Mr. Cummings --

19                  MR. CUMMINGS:    Again, I think the Court is right.

20                  THE COURT:    -- on the directed verdict point and

21      the jury instruction point.

22                  MR. CUMMINGS:    Yes, Your Honor.     I think the issue

23      is, number one, they did not raise it.         And, again, I'll

24      provide the Court with some authority.         We've dealt with

25      this recently in the Slatten case.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 19 of 187      3698


 1                   The Court can make a finding based on the

 2      preponderance of the evidence that, in fact, the venue is

 3      proper.    The Court has before -- having handled the

 4      Khatallah case, is aware of the fact that Abu Khatallah, one

 5      of the original and kind of joint co-conspirators in this

 6      case, was brought first to this district to face trial.

 7      Therefore, his subsequent co-conspirators --

 8                   THE COURT:   When you say brought first, what is

 9      the requirement?     That he be presented first in this

10      district, or that he touch foot on American soil first in

11      this district?

12                   MR. CUMMINGS:   He was first brought into the

13      District of Columbia.      I don't believe it's presentment.

14      And, again, he was helicoptered into the District of

15      Columbia, as the Court may recall.        Once venue was

16      established for Abu Khatallah within the District of

17      Columbia, under the venue statute for his subsequent co-

18      conspirators also venue is proper.        So we believe the Court

19      has before it the information that is necessary for it to

20      make a finding.

21                   THE COURT:   Okay.

22                   MR. CUMMINGS:   And I'll submit that authority to

23      the Court.

24                   THE COURT:   Well, I will make that finding, if

25      necessary, in ruling on the defense motion.          For present
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 20 of 187     3699


 1      purposes the Court simply rules that there's no basis for a

 2      venue instruction.

 3                  MR. CUMMINGS:    Thank you, Your Honor.

 4                  THE COURT:    The other point, and maybe we'll

 5      get there down the road, but as I read the venue statute,

 6      Mr. Khatallah was indicted prior to his capture.

 7                  MR. CUMMINGS:    Correct.

 8                  THE COURT:    And so when he was indicted, if there

 9      was no prior known residence in any district, the way I read

10      the statute, venue would be -- would lie in the District of

11      Columbia regardless of where he was first brought.

12                  MR. CUMMINGS:    And that may be the case, Your

13      Honor.    Again, I think it's kind of a complicated matrix

14      that you step through in all of these.

15                  THE COURT:    Yes.

16                  (Ms. Seifert and Mr. Cummings confer)

17                  MR. CUMMINGS:    We were just discussing that would

18      apply to Khatallah, but that rationale wouldn't apply to

19      Al-Imam.

20                  THE COURT:    Okay.   Because he was later indicted.

21                  MR. CUMMINGS:    Right.

22                  MR. PEED:    Your Honor, I would just note, Your

23      Honor, the Slatten case I think is relevant, and Judge

24      Lamberth stated that basically the government would have to

25      prove in its case the element of venue.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 21 of 187    3700


 1                  The issue is we could not raise it at pretrial

 2      because the indictment was sufficient.         There was no

 3      facially obvious defect in the indictment; so when the

 4      indictment is sufficient, the government has one last step,

 5      which is to prove the element.

 6                  THE COURT:    All right.    Anything else on the

 7      instructions?

 8                  How long, Ms. Seifert, do you think our first

 9      witness will be?     Shorter than you might have anticipated?

10                  MS. SEIFERT:    So I think he needs to be --

11      actually be qualified as an expert to talk about the

12      capabilities of Mr. Khatallah's cell phones, but if both

13      parties agree based on his resume, which I provided

14      yesterday, and the Court will find he's an expert now, I can

15      forgo the voir dire, and he can just talk about the cell

16      phone.    In which case, I think it would take about five

17      minutes.

18                  THE COURT:    Mr. Peed.

19                  MR. PEED:    So he's being -- is he being an expert

20      on the use of these phones, particular phone models?

21                  MS. SEIFERT:    So he is going to describe that the

22      cell phones that the government captured on Mr. Khatallah

23      were not devices capable of -- they didn't have GPS enabled

24      on the phones.     They were not devices that were capable of

25      dropping a pin or running a Google Maps app or any of those
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 22 of 187     3701


 1      things.    I do think that out of an abundance of caution --

 2      although I think the jury could turn on the phone and figure

 3      that out for themselves, out of an abundance of caution and

 4      to protect the record I would just offer him as an expert

 5      with respect to cell phone capability and network connection

 6      capabilities.

 7                  MR. PEED:    I'd ask for some kind of -- I know

 8      it's -- they don't need to generate a report right now, but

 9      some kind of proffer just for cross-examination so we can

10      see how he's making that conclusion about these phones.

11      What is the basis of saying those phones don't have that

12      capability?

13                  THE COURT:    Is there a CV in the presentation?

14                  MS. SEIFERT:    I provided a CV yesterday; and,

15      moreover, the information about the cell phone's technology

16      is actually in the reports on Mr. Khatallah's phones that

17      were provided to defense in discovery.         He also, I think,

18      did, like, Internet open source research about the phones

19      just to confirm.     He then turned on the phone and looked at

20      the phone's capabilities.

21                  THE COURT:    All right.    One of the -- the reason

22      I asked yesterday whether the phones were operable or not

23      is --

24                  MS. SEIFERT:    I'm sorry, I can't hear you.

25                  THE COURT:    The reason I asked yesterday whether
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 23 of 187       3702


 1      the phones were operable or not is are we going to give the

 2      jury one of the phones that they can turn on and sort of

 3      rummage around?

 4                  MS. SEIFERT:    So we can take the battery out of

 5      the phone, and it would not be able to be turned on at that

 6      point.    We'll do whatever Your Honor prefers.

 7                  THE COURT:    Why don't we do that.

 8                  MS. SEIFERT:    That's fine.

 9                  THE COURT:    I have no idea what's on it.

10                  MS. SEIFERT:    I mean, two of the phones we can't

11      turn on so...

12                  THE COURT:    Okay.   Let's do that.

13                  All right.    I'm prepared to qualify him unless

14      there's a stipulation.

15                  And counsel, I think after this witness,

16      unfortunately, we should -- we'll probably need to take a

17      ten-minute break so that we can make all the changes, and

18      then I can read the instructions.        We'll probably take

19      another short break after that, and then we'll move to

20      closings.

21                  MS. SEIFERT:    And I promised Your Honor I would

22      provide an estimate of the closing time.         Yesterday, when I

23      practiced, it was an hour and a half, though we've cut out

24      some information based on the Court's ruling this morning,

25      so I think it will be under that amount.         I obviously
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 24 of 187     3703


 1      realize I'll be bumping up on the lunch hour, so that will

 2      maybe move me along.

 3                   THE COURT:   Let's try to get it in before lunch,

 4      if we can.

 5                   MS. SEIFERT:    Sure.

 6                   MR. PEED:    Your Honor, I would say it sounds like

 7      his testimony is reading a report and some open source

 8      research, so it sounds like he's more of a lay witness like

 9      Ms. Krueger.

10                   THE COURT:   Well, are you willing to forgo any

11      objection to his testimony, and are you going to argue later

12      he should have been qualified?

13                   MR. PEED:    I don't have a problem with the proffer

14      of his testimony.     I don't think he should get the expert

15      imprint for the jury.

16                   MS. SEIFERT:    I think, if the Court is finding

17      that he can testify on the basis of hearsay and the basis of

18      his reviewing of the report, then he's an expert.

19                   THE COURT:   I'll qualify him.

20                   MS. SEIFERT:    So I won't do the voir dire.

21                   THE COURT:   Well, I'll qualify him.      If the

22      defense doesn't stipulate to his being qualified, then

23      you're going to have to go through the voir dire, which is

24      going to bolster him.       So it's up to you, Mr. Peed.

25                   MR. PEED:    Can we voir dire outside the presence
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 25 of 187      3704


 1      of the jury?

 2                  THE COURT:    No.

 3                  MR. PEED:    I just have no idea what this guy's

 4      qualifications are for --

 5                  THE COURT:    You have his CV.

 6                  MR. PEED:    We'll stipulate, Your Honor.

 7                  THE COURT:    Thank you.

 8                  MS. SEIFERT:    If we could add Mr. Inman's name to

 9      the final draft of the instructions as well.

10                  THE COURT:    Yes.

11                  MS. SEIFERT:    Thank you.    Please.

12                  THE COURT:    And his area of expertise is what?

13                  MR. PEED:    Cellular phone network capabilities and

14      technology.

15                  (Jury enters courtroom)

16                  THE COURT:    Good morning, everyone.

17                  IN UNISON:    Good morning.

18                  THE COURT:    All right.    Ms. Seifert, would you

19      like to call the government's next witness.

20                  MS. SEIFERT:    Yes, Your Honor.     The government

21      calls FBI Special Agent Ben Inman to the stand.

22                  THE COURT:    Good morning, sir.     Could you raise

23      your right hand.

24                  (Witness sworn)

25                  THE COURT:    All right.    Ladies and gentlemen, the
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 26 of 187   3705


 1      parties have stipulated to Mr. Inman or Agent Inman

 2      testifying as an expert witness in the area of cellular

 3      phone network capabilities and technology, and the Court has

 4      qualified him to give testimony, expert testimony, in those

 5      areas.    Okay?

 6               SUPERVISORY SPECIAL AGENT BENJAMIN INMAN, Sworn

 7                               DIRECT EXAMINATION

 8      BY MS. SEIFERT:

 9      Q.   Good morning, Agent Inman.

10      A.   Good morning.

11      Q.   Could you please introduce yourself to the ladies and

12      gentlemen of the jury, and spell your name for the record.

13      A.   My name is Supervisory Special Agent Benjamin R. Inman

14      spelled B-E-N-J-A-M-I-N, R, I-N-M-A-N.

15      Q.   Agent Inman, where do you work?

16      A.   I'm currently employed with the Federal Bureau of

17      Investigation.     I work in the operational support section in

18      the criminal investigative division of the FBI, and I serve

19      as the unit chief of the Cellular Analysis Survey Team.

20      Q.   And as part of your work on the Cellular Analysis Survey

21      Team, have you had to be trained and learn about the

22      technology related to cell phones and their network

23      capabilities?

24      A.   Yes, I have.

25      Q.   And as part of your involvement in this case, did you
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 27 of 187    3706


 1      have an opportunity to look at three different cell phones?

 2      A.   Yes, I did.

 3                  MS. SEIFERT:    May I approach the witness, Your

 4      Honor?

 5                  THE COURT:    You may.

 6                  MS. SEIFERT:    And for the record, I'm handing the

 7      witness what's been admitted as 843, 844, and 845.

 8      Q.   Agent Inman, are those the same three cell phones that

 9      you reviewed in relation to this case?

10      A.   Yes, it is.

11      Q.   If you could go ahead and take the cell phones out of

12      the paper bags that they are in, please.

13      A.   (Witness complies)

14      Q.   Agent Inman, prior to taking the stand today, did you

15      have an opportunity to review these cell phones?

16      A.   Yes, I did.

17      Q.   And are the cell phones the same or different?

18      A.   They appear to be the same, yes.

19      Q.   And what is the model and maker of each of the three

20      cell phones that you have before you?

21      A.   It's a model Nokia 1280.

22      Q.   Now, are you familiar or have you become, in the course

23      of this case, familiar with the technological capabilities

24      of these phones?

25      A.   Yes, I have.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 28 of 187   3707


 1      Q.   Or rather this singular cell phone model?

 2      A.   Yes, the singular cell phone model.

 3      Q.   Is this cell phone model enabled with GPS or some other

 4      location ability?

 5      A.   No, not from reviewing the specs.

 6      Q.   And by "the specs," you mean the specifications for the

 7      phone?

 8      A.   The specifications in the user manual.

 9      Q.   Now, are you familiar with smartphone technology and

10      smartphones that are available in the United States?

11      A.   Yes.

12      Q.   And specifically, like, iPhones, things of that nature?

13      A.   Yes, iPhones, Androids.

14      Q.   With respect to iPhones or Android operating systems,

15      are you familiar with applications that are run on those

16      phones?

17      A.   In general, yes.

18      Q.   And specifically are you familiar with the Google Maps

19      application?

20      A.   Yes.   I've used it, and I'm familiar with it.

21      Q.   And are you also familiar with the concept of, in Google

22      Maps, dropping a pin on a location and obtaining coordinates

23      from Google Maps?

24      A.   Yes, I am.

25      Q.   And in order to do that -- that is, drop a pin in Google
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 29 of 187    3708


 1      Maps and obtain location information -- what type of

 2      technology does the cell phone have to be enabled with?

 3      A.   Well, one, it would have to have GPS or global

 4      positioning system capabilities or assisted GPS

 5      capabilities.

 6      Q.   And specifically with respect to the Google Maps

 7      application, would the phone have to be enabled to run

 8      applications?

 9      A.   May I follow up with one point?

10                  So the Google Maps can also use cell tower data

11      and other type of location data versus, like, WiFi access

12      location points and things like that to basically determine

13      a location, not just GPS.       But there would need to be some

14      type of data connection.

15      Q.   And with respect to the Google Maps application, does

16      the phone need to be enabled to run applications, if you

17      will?

18      A.   You would have to have your location-based services

19      enabled.

20      Q.   Now, the cell phones in front of you, the Nokias that

21      you have, the three Nokia phones, you said they weren't GPS

22      enabled?

23      A.   Not from my review.

24      Q.   And do those phones have the ability to run the Google

25      Maps application as you are aware of it, the one that you're
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 30 of 187     3709


 1      talking about on the iPhone or the Android?

 2      A.   No, they are not.

 3      Q.   And so in the phones that are before you, would a user

 4      of that phone have the ability to drop a pin in Google Maps

 5      and find a location?

 6      A.   No.   From review of the user manual, it didn't make any

 7      notice of a web browser or anything of that nature.

 8      Q.   And you said there's no GPS.

 9      A.   Correct, no GPS.

10                  MS. SEIFERT:    Okay.   Thank you.

11                                CROSS-EXAMINATION

12      BY MR. PEED:

13      Q.   I just want to make sure I understand your testimony.

14      So the phones that you have in front of you, it cannot be

15      used to locate a building, right?

16      A.   In what context?

17      Q.   If they were on and working, could you use them to

18      determine the location of this building on a map?

19      A.   I don't believe so, no.

20      Q.   So if someone knew the location of this building from a

21      phone, they couldn't -- it couldn't have been from these

22      phones, right?

23      A.   No.

24                  MR. PEED:    Thanks.    No further questions.

25                  MS. SEIFERT:    No other questions, Your Honor.      May
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 31 of 187      3710


 1      I retrieve the exhibits?

 2                   THE COURT:   Excuse me?

 3                   MS. SEIFERT:   May I retrieve the exhibits?

 4                   THE COURT:   You may.

 5                   MS. SEIFERT:   You can step down.

 6                   THE COURT:   Sir, thank you very much for your

 7      testimony.

 8                   THE WITNESS:   Thank you.

 9                   MS. SEIFERT:   Your Honor, the government rests.

10                   THE COURT:   All right.    So, ladies and gentlemen,

11      that concludes the presentation of evidence in the case.

12      The next stage will be my instructions to you on the law.

13      We spent a good amount of time yesterday arriving at a final

14      set of jury instructions and had a few minor changes to

15      those this morning before you came in.         They are being --

16      those changes are being inserted and printed out as we

17      speak, and it should only take about five or ten minutes for

18      me to get a final set of instructions.

19                   So why don't we dismiss you back into the jury

20      room.    It shouldn't be any more than five or ten minutes,

21      all right?

22                   (Jury exits courtroom)

23                   THE COURT:   (To Mr. Peed) I think we're on break.

24                   MR. PEED:    Oh, we are?

25                   THE COURT:   Go ahead.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 32 of 187        3711


 1                  MR. PEED:    Your Honor, at this time we would move

 2      for a judgment of acquittal on all counts related to the

 3      Annex.    We think no reasonable juror could find, based on

 4      the evidence presented, that Mr. Al-Imam -- could find

 5      beyond a reasonable doubt that Mr. Al-Imam had anything to

 6      do with the Annex as the jury found in the prior trial.          We

 7      think that getting -- sending those back to the jury will

 8      create an impermissible risk of splitting the charges that

 9      no reasonable juror could have agreed with in the first

10      place.

11                  THE COURT:    Okay.   Mr. Cummings.

12                  MR. CUMMINGS:    Your Honor, I think from the very

13      start of this trial the government has laid out a theory

14      that would allow a reasonable jury to find the defendant

15      guilty not only of the murders that occurred at the Mission

16      but those at the Annex.      That information includes the

17      continuing nature of the attack, which was made plain;

18      evidence including the fact that members were followed from

19      the Mission, including the fact that the attacks on the

20      Annex itself, which up until then had been a covert facility

21      all within an hour of the DSS agents arriving at the Annex

22      at approximately 30 minutes after Abu Khatallah and others

23      started to exit the Mission.

24                  Further, the government has introduced evidence

25      through the evacuation cards, the evacuation plan, and
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 33 of 187     3712


 1      information regarding the blue and gray map that the

 2      defendant removed from the Mission as evidence that could

 3      have been used to launch that very mortar attack.

 4                  I believe, given all of the evidence viewed in the

 5      light most favorable to the government, that a reasonable

 6      juror could conclude that the defendant is guilty.

 7                  THE COURT:    Okay.   The Court will reserve on your

 8      motion until the case is submitted and decided by the jury.

 9                  (Recess taken)

10                  THE COURT:    All right.    I'm going to give the

11      District Court reasonable doubt instruction.

12                  Counsel, as I read, follow along, and if there are

13      any nits that we need to correct in the final written

14      versions that go back to them, just point them out.

15                  MR. CUMMINGS:    Your Honor, do you have extra

16      copies for us?

17                  THE COURT:    Oh, I'm sorry.

18                  (Pause).

19                  MR. CUMMINGS:    And if Your Honor has an

20      opportunity, we had asked for a small podium to use for

21      closing from Mr. Cramer, and if the Court and Ms. Jenkins

22      could contact him to make that available, we'd appreciate

23      it.

24                  THE COURT:    Okay.

25                  (Jury enters courtroom)
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 34 of 187       3713


 1                   THE COURT:   All right.    Welcome back, ladies and

 2      gentlemen.    The law requires that I read these instructions

 3      to you.    It is -- because of the length of the case and the

 4      number of charges this might take a little bit of time, so I

 5      would just ask for your patience.

 6                   And I'll tell you in advance that when you retire

 7      to your deliberations each juror will be provided a written

 8      copy of the instructions, okay?        So feel free to take notes,

 9      but you don't have to take notes if you don't want to

10      because you will be provided with a copy of the

11      instructions.

12                   Ladies and gentlemen, you have now heard all of

13      the evidence in the case.       Before you begin your

14      deliberations, I am going to instruct you on the law.            I

15      will start with some general rules of law and then talk

16      about the specific charges alleged in the case and some of

17      the specific issues in the case.        Some of these rules will

18      repeat what I told you in my preliminary instructions.

19                   I will provide each of you with a copy of my

20      instructions.     During your deliberations, you may, if you

21      want, refer to these instructions.        While you may refer to

22      any particular portion of the instructions, you are to

23      consider the instructions as a whole, and you may not follow

24      some and ignore others.      If you have any questions about the

25      instructions, you should feel free to send me a note.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 35 of 187        3714


 1      Please return your instructions to Ms. Jenkins when your

 2      verdict is rendered.

 3                   My function is to conduct this trial in an

 4      orderly, fair, and efficient manner; to rule on questions of

 5      law; and to instruct you on the law that applies in this

 6      case.    It is your duty to accept the law as I instruct you.

 7      You should consider all of the instructions as a whole.          You

 8      may not ignore or refuse to follow any of them.

 9                   Your function, as the jury, is to determine what

10      the facts are in this case.       You are the sole judges of the

11      facts.    While it is my responsibility to decide what is

12      admitted as evidence during the trial, you alone decide the

13      weight or what weight, if any, to give to that evidence.

14      You alone decide the credibility or believability of the

15      witnesses.

16                   You should determine the facts without prejudice,

17      fear, sympathy, or favoritism.       You should not be improperly

18      influenced by anyone's race, ethnic origin, or gender.

19      Decide the case solely from a fair construction of the

20      evidence.

21                   You may not take anything I may have said or done

22      as indicating how I think you should decide this case.           If

23      you believe that I have expressed or indicated any such

24      opinions, you should ignore them.        The verdict in this case

25      is your sole and exclusive responsibility.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 36 of 187         3715


 1                  During your deliberations, you may consider only

 2      the evidence properly admitted in this trial.          The evidence

 3      in the case consists of the sworn testimony of the

 4      witnesses, including sworn testimony in prior proceedings,

 5      and exhibits that were admitted into evidence, the facts of

 6      which I took judicial notice, and the facts and testimony

 7      stipulated to by the parties.

 8                  During the trial you were told that the parties

 9      had stipulated -- that is, agreed -- to concern facts.           You

10      should consider any stipulation of fact to be undisputed

11      evidence.

12                  You have heard sworn testimony from a prior

13      proceeding.    The witness in that proceeding was placed under

14      oath to tell the truth, and lawyers for each party asked

15      questions of the witness.       Questions and answers were

16      recorded by a court reporter.       You may consider that

17      testimony in the same way you would consider testimony

18      actually given in court.

19                  When you consider the evidence, you are permitted

20      to draw from the facts that you find have been proven such

21      reasonable inferences as you feel are justified in light of

22      your experience.     You should give any evidence such weight

23      as in your judgment it is fairly entitled to receive.

24                  If any reference by me or the attorneys to the

25      evidence is different from your own memory of the evidence,
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 37 of 187         3716


 1      it is your memory that should control during the

 2      deliberations.

 3                  The statements and arguments of the lawyers are

 4      not evidence.     They are only intended to assist you in

 5      understanding the evidence.       Similarly, the questions of the

 6      lawyers are not evidence.

 7                  The defendant here was charged via an indictment.

 8      The indictment is merely the formal way of accusing a person

 9      of a crime.    You must not consider the indictment as

10      evidence of any kind.      You may not consider it as any

11      evidence of the defendant's guilt or draw any inference of

12      guilt from it.

13                  Every defendant in a criminal case is presumed to

14      be innocent.     This presumption of innocence remains with the

15      defendant throughout the trial unless and until the

16      government has proven he is guilty beyond a reasonable

17      doubt.    The burden never shifts throughout the trial.          The

18      law does not require the defendant to prove his innocence or

19      to produce any evidence at all.        If you find that the

20      government has proven beyond a reasonable doubt every

21      element of a particular offense with which the defendant is

22      charged, it is your duty to find him guilty of that offense.

23      On the other hand, if you find the government has failed to

24      prove any element of a particular offense beyond a

25      reasonable doubt, it is your duty to find the defendant not
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 38 of 187         3717


 1      guilty of that offense.

 2                   The government has the burden of proving Mr. Al-

 3      Imam guilty beyond a reasonable doubt.         In civil cases, it

 4      is only necessary to prove that a fact is more likely true

 5      than not or, in some cases, that its truth is highly

 6      probable.    In criminal cases such as this one, the

 7      government's proof must be more powerful than that.              It must

 8      be beyond a reasonable doubt.         Reasonable doubt, as the name

 9      implies, is a doubt based on reason; a doubt for which you

10      have reason based upon the evidence or lack of evidence in

11      the case.    If, after careful, honest, and impartial

12      consideration of all of the evidence you cannot say that you

13      are firmly convinced of the defendant's guilt, then you have

14      a reasonable doubt.       Reasonable doubt is the kind of doubt

15      that would cause a reasonable person, after careful and

16      thoughtful reflection, to hesitate to act in the graver or

17      more important matters in life.

18                   However, it is not an imaginary doubt, nor a doubt

19      based on speculation or guesswork.        It is a doubt based on

20      reason.    The government is not required to prove guilt

21      beyond all doubt or to a mathematical or scientific

22      certainty.    Its burden is to prove guilt beyond a reasonable

23      doubt.

24                   MR. CUMMINGS:    Can we approach, Your Honor?

25                   THE COURT:    You may.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 39 of 187    3718


 1                  (The following is a conference held at the

 2                   bench outside the hearing of the jury)

 3                  MR. CUMMINGS:    I thought Your Honor had said

 4      earlier that the Court was going to give the District Court

 5      instruction, and this is the Superior Court Red Book

 6      instruction.

 7                  THE COURT:    Okay.

 8                  MR. CUMMINGS:    And I have the Red Book right here.

 9                  THE COURT:    All right.

10                  (This is the end of the bench conference)

11                  THE COURT:    Okay, ladies and gentlemen, I've just

12      been helpfully informed that I've read a different version

13      of the reasonable doubt instruction than the one that we

14      had -- I had agreed to read, so you should disregard the

15      last reasonable doubt instruction.        I will reread the

16      appropriate one for this case, and this instruction will be

17      included in the version of the instructions that will go

18      back.

19                  The government has the burden of proving each

20      defendant guilty beyond a reasonable doubt as to each count

21      or charge against him.      Some of you may have served as

22      jurors in civil cases where you were told that it is only

23      necessary to prove that a fact is more likely than not true,

24      which we call the preponderance of the evidence.          In

25      criminal cases, the government's proof must be more powerful
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 40 of 187       3719


 1      than that.    It must be beyond a reasonable doubt.        Proof

 2      beyond a reasonable doubt is proof that leaves you firmly

 3      convinced of the defendant's guilt.        There are very few

 4      things in this world that we know with absolute certainty,

 5      and in criminal cases the law does not require proof that

 6      overcomes every possible doubt.        If, based on your

 7      consideration of the evidence, you are firmly convinced that

 8      the defendant is guilty of the crime charged, you must find

 9      him guilty.    If, on the other hand, you do not -- you think

10      there is a real possibility that a defendant is not guilty,

11      you must give him the benefit of the doubt and find him not

12      guilty.

13                   There are two types of evidence from which you may

14      determine what the facts are in this case:         direct evidence

15      and circumstantial evidence.       When a witness, such as an

16      eyewitness, asserts actual knowledge of a fact, that

17      witness's testimony is direct evidence.         On the other hand,

18      evidence of facts and circumstances from which reasonable

19      inferences may be drawn is circumstantial evidence.

20                   Let me give you an example.      Assume a person

21      looked out a window and saw that snow was falling.           If he

22      later testified in court about what he had seen, his

23      testimony would be direct evidence that it was snowing at

24      the time he saw it happen.       Assume, however, that he looked

25      out a window and saw no snow on the ground, and then went to
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 41 of 187         3720


 1      sleep and saw snow on the ground after he woke up the next

 2      morning.    His testimony about what he had seen would be

 3      circumstantial evidence that it had snowed while he was

 4      asleep.

 5                  The law says that both direct and circumstantial

 6      evidence are acceptable as a means of proving a fact.            The

 7      law does not favor one form of evidence over another.            It is

 8      for you to decide how much weight to give any particular

 9      evidence, whether it is direct or circumstantial.          You are

10      permitted to give equal weight to both.         Circumstantial

11      evidence does not require a greater degree of certainty than

12      direct evidence.     In reaching a verdict in this case, you

13      should consider all of the evidence presented, both direct

14      and circumstantial.

15                  One of the questions you were asked when we were

16      selecting this jury was whether the nature of the charges

17      themselves would affect your ability to reach a fair and

18      impartial verdict.      We asked you that question because you

19      must not allow the nature of a charge to affect your

20      verdict.    You must consider only the evidence that has been

21      presented in the case in reaching a fair and impartial

22      verdict.

23                  The lawyers in the case have sometimes objected

24      when the other side asked a question, made an argument, or

25      offered evidence that the objecting lawyer believed was not
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 42 of 187        3721


 1      proper.    You should not hold such objections against the

 2      lawyer who made them or the party he or she represents.          It

 3      is the lawyers' responsibility to object to evidence that

 4      they believe is not admissible.

 5                  If, during the course of trial, I sustained an

 6      objection to a lawyer's question, you should ignore the

 7      question, and you must not speculate as to what the answer

 8      would have been.     If, after a witness answered a question, I

 9      ruled that the answer should be stricken, you should ignore

10      both the question and the answer and they should play no

11      role in your deliberations.       Likewise, exhibits as to which

12      I have sustained an objection or that I ordered stricken are

13      not evidence in the case, and you must not consider them in

14      your deliberations.

15                  During the course of trial a number of exhibits

16      were admitted into evidence.       Sometimes only those parts of

17      an exhibit that are relevant to your deliberations were

18      admitted.    Where this occurred, I have required the

19      irrelevant parts of the statement to be blacked out or

20      deleted.    Thus, as you examine the exhibits and see or hear

21      a statement where there appear to be omissions, you should

22      consider only the portions that were admitted.          You should

23      not guess as to what has been redacted or taken out.

24                  In determining whether the government has proved

25      the charges against the defendant beyond a reasonable doubt,
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 43 of 187     3722


 1      you must consider the testimony of all witnesses who have

 2      testified.

 3                   You are the sole judges of the credibility of the

 4      witnesses.    You alone determine whether to believe any

 5      witnesses and the extent to which a witness should be

 6      believed.    Judging a witness's credibility means evaluating

 7      whether the witness has testified truthfully and also

 8      whether the witness accurately observed, recalled, and

 9      described the matters about which he or she testified.

10                   You should consider anything that in your judgment

11      affects the credibility of any witness.         For example, you

12      may consider the demeanor and the behavior of the witness on

13      the witness stand; the witness's manner of testifying;

14      whether the witness impresses you as a truthful person;

15      whether the witness impresses you as having an accurate

16      memory and recollection; whether the witness has any motive

17      for not telling the truth; whether the witness has had a

18      full opportunity to observe the matters about which he or

19      she has testified; whether the witness has any interest in

20      the outcome of the case or friendship or hostility towards

21      other people concerned with the case.

22                   In evaluating the accuracy of a witness's memory,

23      you may consider the circumstances surrounding the event,

24      including any circumstances that would impair or improve the

25      witness's ability to remember the event, the time that
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 44 of 187         3723


 1      elapsed between the event and any later recollections of the

 2      event, and the circumstances under which the witness was

 3      asked to recall details of the event.

 4                  Inconsistencies or disparities in the testimony of

 5      a witness or between the testimony of different witnesses

 6      may or may not cause you to discredit such testimony.            Two

 7      or more persons witnessing an incident or transaction may

 8      see it or hear it differently.       An innocent misrecollection,

 9      like a failure of recollection, is not an uncommon

10      experience.    In weighing the effect of the inconsistency or

11      discrepancy, always consider whether it pertains to a matter

12      of important or unimportant detail and whether the

13      inconsistency or discrepancy results from innocent error or

14      intentional falsehood.

15                  You may consider the reasonableness or

16      unreasonableness, the probability or improbability, of the

17      testimony of a witness in determining whether to accept it

18      as true and accurate.      You may consider whether the witness

19      has been contradicted or supported by other evidence that

20      you credit.

21                  If you believe that any witness has shown himself

22      to be biased or prejudiced, for other against either side,

23      you may consider and determine whether such bias or

24      prejudice has colored the testimony of the witness so as to

25      affect the desire and capability of that witness to tell the
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 45 of 187        3724


 1      truth.    You should give the testimony of each witness such

 2      weight as in your judgment it is fairly entitled to receive.

 3                  You've heard the testimony of a number of law

 4      enforcement officers in the case.        A law enforcement

 5      officer's testimony should be evaluated by you just as any

 6      other evidence in the case.       In evaluating the officer's

 7      credibility, you should use the same guidelines that you

 8      applied to the testimony of any other witness.          In no event

 9      should you give either greater or lesser weight to the

10      testimony of any witness merely because he or she is a law

11      enforcement officer.

12                  Every defendant in a criminal trial has an

13      absolute right not to testify.       The defendant has chosen to

14      exercise that right.      You must not hold this decision

15      against him, and it would be improper for you to speculate

16      as to the reason or reasons for his decision.          You may not

17      draw any inference of guilt from the defendant's decision

18      not to testify.

19                  Ordinarily, a witness may not testify as to his or

20      her opinions or conclusions.       There is an exception to this

21      rule for expert witnesses, who are allowed to give opinions

22      and the reasons for them because they have become expert in

23      some art, science, profession, or calling.

24                  In this case, Chad Campanell has testified as an

25      expert concerning arson; Dr. Edward Mazuchowski has
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 46 of 187     3725


 1      testified as an expert in forensic pathology; Supervisory

 2      Special Agent Edward Knapp has testified as an expert in the

 3      forensic examination of firearms, ballistics, and explosive-

 4      related evidence; Dr. John Taylor has testified as an expert

 5      in emergency medicine; and Special Agent Benjamin Inman has

 6      testified as an expert in cell phone capability and network

 7      connection capability.      You are not bound by an expert's

 8      opinion.    If you find that the opinion is not based on

 9      sufficient education or experience, that the reasons

10      supporting the opinion are not sound, or that the opinion is

11      outweighed by other evidence, you may completely or

12      partially disregard the opinion.        You should consider this

13      evidence with all of the other evidence in the case and give

14      it as much weight as you think it deserves.

15                  You heard testimony from FBI Agent Jessica

16      Krueger, who was called by the government, and Catherine

17      Wright, who was called by the defense, both of whom

18      summarized documentary evidence.        This testimony was

19      introduced for the sole purpose of explaining facts

20      disclosed by other documents that were admitted as evidence

21      in the case.     This summary testimony is not, in and of

22      itself, proof of any facts.       The summary testimony is

23      provided only as a matter of convenience.         If and to the

24      extent that this summary testimony does not correctly

25      reflect the facts shown by the evidence you have heard in
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 47 of 187     3726


 1      the case, then you should disregard it.

 2                  Likewise, certain charts or summaries have been

 3      admitted into evidence.      Charts and summaries are valid only

 4      to the extent that they accurately reflect the underlying

 5      supporting evidence.      If and to the extent that you find

 6      that they are not truthful summaries of the facts or figures

 7      shown by the evidence, you are to disregard the summaries

 8      entirely.    Other charts or summaries have been shown to you,

 9      but not admitted into evidence, in order to help you explain

10      the facts disclosed by other evidence admitted -- other

11      documented admitted into evidence.        Those charts and

12      summaries are not in evidence, and you should determine the

13      facts from the evidence only.

14                  The law treats prior inconsistent statements

15      differently depending on the nature of the statements and

16      the circumstances in which they were made.         I will now

17      explain how you should evaluate any prior inconsistent

18      statements.

19                  You have heard evidence that certain witnesses

20      made statements on earlier occasions and that their

21      statements may be inconsistent with their testimony here at

22      trial.    It is for you to decide whether the witness made

23      such a statement and whether, in fact, it was inconsistent

24      with the witness's testimony here at trial.          If you find

25      such an inconsistency, you may consider the earlier
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 48 of 187      3727


 1      statement in judging the credibility of the witness, but you

 2      may not consider it as evidence that what was said in the

 3      earlier statement was true.

 4                  You have heard evidence that the defendant made

 5      statements to U.S. law enforcement officers about the night

 6      of September 11, 2012.      You should consider all the

 7      circumstances, including whether the law enforcement

 8      officers recorded the statement, in deciding whether he made

 9      the statement.     If you find that he did not make the

10      statement, you must decide -- excuse me.         If you find that

11      he did make the statement, you must decide how much weight

12      to give the statement.      For example, you may consider

13      whether he made the statement voluntarily and understood

14      what he was saying.      You may consider whether he was forced,

15      threatened, or pressured, either physically or

16      psychologically, and whether he was promised any reward or

17      benefit for making the statement.        You may consider all of

18      the conversations between him and the law enforcement

19      officers.    You may consider whether the law enforcement

20      officers warned him of his rights.        You may consider whether

21      and when the statement was given, the duration of any

22      questions, who was present during some or all of the

23      questions, and whether the law enforcement officers recorded

24      some or all of the conversations.        You may consider the age,

25      education, experience, intelligence, and the physical and
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 49 of 187        3728


 1      mental condition of the defendant.

 2                   Motive is not an element of the offenses charged,

 3      and the government is not required to prove motive in this

 4      case.    You may, however, consider evidence of motive or lack

 5      of evidence of motive in deciding whether or not the

 6      government has proved the charges beyond a reasonable doubt.

 7                   Someone's intent or knowledge ordinarily cannot be

 8      proved directly because there is no way of knowing what a

 9      person is actually thinking, but you may infer someone's

10      intent or knowledge from the surrounding circumstances.          You

11      may consider any statement made or acts done by the

12      defendant and all other facts and circumstances received

13      into evidence which indicate the defendant's intent or

14      knowledge.

15                   You may infer, but are not required to infer, that

16      a person intends the natural and probable consequences of

17      acts he intentionally did or intentionally did not do.           It

18      is entirely up to you, however, to decide what facts to find

19      from the evidence received during trial.         You should

20      consider all the circumstances in evidence that you think

21      are relevant in determining whether the government has

22      proved beyond a reasonable doubt that the defendant acted

23      with the necessary state of mind.

24                   The indictment charges that the offenses occurred

25      therein were committed, quote, on or about, unquote,
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 50 of 187         3729


 1      September 11, 2012, and September 12, 2012.          The proof need

 2      not establish with certainty the exact date of the alleged

 3      offense.    It is sufficient if the evidence in the case

 4      establishes beyond a reasonable doubt that the offense was

 5      committed on a date reasonably near the dates alleged.

 6                  You've heard testimony from several witnesses who

 7      communicated through an interpreter, and the defendant has

 8      used the services of an interpreter during the trial.            You

 9      are to consider only the evidence provided through the

10      official court interpreters.       Although some of you may know

11      Arabic, it is important that all jurors consider the same

12      evidence; therefore, you must base your decision on the

13      evidence presented in the English interpretation.          You must

14      disregard any different meaning.

15                  As I have previously instructed you, you should

16      not be biased for or against anyone who uses an interpreter.

17      Do not permit the fact that any witness or the defendant is

18      using the services of an interpreter to influence you in any

19      way.

20                  You should not consider the mere fact that a

21      witness has been provided an interpreter in evaluating his

22      or her credibility.      You must evaluate interpreted testimony

23      as you would any other; that is, you must not give

24      interpreted testimony any greater or lesser weight than you

25      would if the witness had testified in English.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 51 of 187       3730


 1                  If you observed that a witness nodded his or her

 2      head during interpretation, you should consider that this

 3      did not necessarily indicate agreement or an affirmative

 4      answer but may only have indicated that the witness was

 5      following the translation.

 6                  All right.    I will now explain to you the

 7      different theories of liability by which the defendant can

 8      be found guilty of a crime.       First, willfully causing an act

 9      to be done.

10                  You may find the defendant guilty of the crimes

11      charged in the indictment without finding that he personally

12      committed each of the acts constituting the offense or was

13      personally present at the commission of the offense.             A

14      defendant is responsible for an act which he willfully

15      causes to be done if the fact would be criminal if performed

16      by him directly or by another.

17                  To, quote, cause, unquote, an act to be done means

18      to bring it about.      Under this theory of liability you may

19      convict the defendant of the offenses charged if you find

20      that the government has proved beyond a reasonable doubt

21      each element of the offense and that the defendant willfully

22      caused such an act to be done by him directly or by another

23      with the intent to commit the crime.

24                  Second, you may find the defendant guilty of the

25      crimes charged in the indictment without finding that he
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 52 of 187      3731


 1      personally committed each of the acts that make up the crime

 2      or that he was present while the crime was being committed.

 3      A person who in some way intentionally participates in the

 4      commission of a crime can be found guilty either as an aider

 5      and abettor or as a principal offender.         It makes no

 6      difference which label you attach.        The person is as guilty

 7      of the crime as he would be if he had personally committed

 8      each of the acts that make up the crime.

 9                  To find that a defendant aided and abetted in

10      committing a crime, you must find that the defendant

11      knowingly associated himself with the commission of the

12      crime; you must find that he participated in the crime as

13      something he wished to bring about; and you must find that

14      he intended by his actions to make the crime succeed.

15                  Some affirmative conduct by the defendant in

16      planning or carrying out the crime is necessary.          Mere

17      physical presence by the defendant at the place and time the

18      crime is committed is not, by itself, sufficient to

19      establish guilt.     However, mere physical presence is enough

20      if it is intended to help in the commission of the crime.

21      It is not necessary that you find that the defendant was

22      actually present while the crime was committed.

23                  The government is not required to prove that

24      anyone discussed or agreed upon a specific time or method of

25      committing the crime.      The government is not required to
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 53 of 187      3732


 1      prove that the crime was committed in the particular way

 2      planned or agreed, nor need the government prove that the

 3      principal offender and the person alleged to be the aider

 4      and abettor directly communicated with one another.

 5                  Third, you may find the defendant guilty of the

 6      crimes charged in the indictment based on the legal rule

 7      that each member of a conspiracy is responsible for crimes

 8      and other acts committed by other members of the conspiracy

 9      so long as those crimes and acts were committed to help

10      further or achieve the objective of the conspiracy and were

11      reasonably foreseeable to the defendant as a necessary or

12      natural consequence of the agreement.         In other words, under

13      certain circumstances the act of one co-conspirator may be

14      treated as the act of all.       This means that all the

15      conspirators may be convicted of a crime committed by any

16      one or more of them, even though they did not all personally

17      participate in that crime themselves.         In order for you to

18      find the defendant guilty under this legal rule, you must

19      find that the government has proved beyond a reasonable

20      doubt each of the following six requirements:

21                  First, there was a conspiracy to provide material

22      support and resources, the purposes and objects of which are

23      described in count one;

24                  Second, the specified offense was committed by a

25      co-conspirator of the defendant;
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 54 of 187      3733


 1                  Third, the defendant was a member of the

 2      conspiracy at the time the offense was committed;

 3                  Fourth, the offense was committed during the

 4      existence of the conspiracy;

 5                  Fifth, the offense was committed in furtherance of

 6      the conspiracy;

 7                  And sixth, the offense was a reasonably

 8      foreseeable consequence of the conspiracy.         It is not

 9      necessary to find that the offense was intended as part of

10      the original plan, only that the offense was a foreseeable

11      consequence of the original plan.

12                  I will now instruct you about the specific

13      offenses charged in the indictment.        The indictment of this

14      case contains seventeen separate counts.

15                  Count One:    Conspiracy to Provide Material Support

16      in Violation of 18 USC Section 2339A.

17                  The defendant is charged with conspiring to

18      provide material support or resources.         It is a federal

19      crime for anyone to provide material support or resources

20      knowing or intending that they are to be used to prepare for

21      or carry out a number of federal -- of other federal crimes,

22      including the following, which are charged in the

23      indictment:

24                  A murder of an internationally protected person,

25      as set forth in Count Three; murder of an officer and
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 55 of 187   3734


 1      employee of the United States, as set forth in Counts Four

 2      through Six; attempted murder of an officer and employee of

 3      the United States, as set forth in Counts Seven through

 4      Nine; killing a person in the course of an attack on a

 5      federal facility involving the use of a firearm and

 6      dangerous weapon, as set forth in Counts Ten through

 7      Thirteen; maliciously damaging and destroying U.S. property

 8      by means of fire and an explosive causing death, as set

 9      forth in Counts Fourteen and Fifteen; and maliciously

10      destroying and injuring dwellings and property and placing

11      lives in jeopardy within the special maritime and

12      territorial jurisdiction of the United States, and

13      attempting to do the same as set forth in Counts Sixteen and

14      Seventeen of the indictment.

15                  It is against the law to agree with someone to

16      commit the crime of providing material support or resources

17      while knowing or intending that they are to be used in

18      preparation for or in carrying out any of the crimes charged

19      in Counts Three through Seventeen.        Here the objects and

20      purposes of the charged conspiracy were to, among other

21      things, remove the presence of the United States in

22      Benghazi, Libya, through the use of force and the threat of

23      force, to violently attack the U.S. Special Mission and the

24      CIA Annex, to kill United States citizens at the Mission and

25      the Annex, to destroy buildings and other property at the
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 56 of 187       3735


 1      Mission and Annex, to plunder property from the Mission and

 2      Annex, including documents, maps, and computers containing

 3      sensitive information, and to use documents, maps, and

 4      computers containing sensitive information plundered from

 5      the Mission to identify and coordinate additional attacks

 6      against United States citizens, installations, and interests

 7      in Libya.

 8                   The charge of conspiracy to provide material

 9      support or resources is a separate charge from the actual

10      provision of material support or resources itself with which

11      the defendant is also charged in Count Two.          I will define

12      the elements of the charge of material support or resources

13      in a moment.

14                   The government is not required to prove that the

15      objective of the conspiracy was achieved.         The elements of

16      conspiracy to provide material support or resources, each of

17      which the government must prove beyond a reasonable doubt,

18      are:

19                   One, that on or between September 11, 2012, and

20      September 12, 2012, an agreement existed between two or more

21      people to commit the crime of providing material support or

22      resources, the objects and purposes of which I just

23      described.    This does not have to be a formal agreement or

24      plan in which everyone involved sat down together and worked

25      out the details.     On the other hand, merely because people
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 57 of 187       3736


 1      get together and talk about common interests or do similar

 2      things does not necessarily show that an agreement existed

 3      to commit the crime of providing material support or

 4      resources.    It is enough that the government proves beyond a

 5      reasonable doubt that there was a common understanding among

 6      those who were involved to commit the crime.          So the first

 7      thing that the government must show is the existence of an

 8      agreement.

 9                   The second element is that the defendant

10      intentionally joined in that agreement.         It is not necessary

11      to find that he agreed to all of the details of the crime or

12      that he even knew the identity of all of the other people

13      the government has claimed were participating in the

14      agreement.    A person may become a member of a conspiracy

15      even if that person agrees to play only a minor part as long

16      as that person understands the unlawful nature of the plan

17      and voluntarily and intentionally joins in it with the

18      intent to advance or further the unlawful objective of the

19      conspiracy.    Even if the defendant was not part of the

20      agreement at the very start, he can become a member of a

21      conspiracy later if the government proves he intentionally

22      joined the agreement.      Different people may become part of

23      the conspiracy at different times, but mere presence at the

24      scene of the agreement or of the crime or merely being with

25      the other participants does not show that the defendant
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 58 of 187      3737


 1      knowingly joined in the agreement.        Also, unknowingly acting

 2      in a way that helps the participants, or merely knowing

 3      about the agreement itself, without more, does not make the

 4      defendant part of the conspiracy.        So the second thing that

 5      the government must show is that the defendant was part of

 6      the conspiracy.

 7                  A conspiracy can be proved indirectly, by facts

 8      and circumstances that lead to a conclusion that a

 9      conspiracy existed.      The government must prove that such

10      facts and circumstances existed and that they led to the

11      conclusion that a conspiracy existed.

12                  In determining whether a conspiracy between two or

13      more persons existed and whether the defendant was one of

14      its members, you may consider the acts and statements of any

15      other member of the conspiracy as evidence against the

16      defendant whether done in or out of his presence while the

17      conspiracy existed.      When persons enter into an agreement to

18      commit a crime, they become agents for each other so that

19      everything which is said or done by one of them in

20      furtherance of that purpose is deemed to be the act or

21      statement of all who have joined in that conspiracy and is

22      evidence against all of the conspirators.         However,

23      statements of any conspirator which are made before its

24      existence or after its termination may be considered as

25      evidence only against the person making such statements.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 59 of 187        3738


 1                   In summary, a conspiracy is a kind of partnership

 2      in crime.    For any defendant to be convicted of the crime of

 3      conspiracy, the government must prove two things beyond a

 4      reasonable doubt:     first, that on or between September 11

 5      and September 12, 2012, there was an agreement to provide

 6      material support or resources with the knowledge or intent

 7      that they were to be used to prepare for or carry out one of

 8      the crimes charged in Count Three through Seventeen; and

 9      second, that the defendant intentionally joined that

10      agreement.

11                   The government has alleged that the death of a

12      person resulted from this offense, a fact that it must also

13      prove beyond a reasonable doubt.        If you conclude that the

14      government has proven beyond a reasonable doubt that death

15      resulted, you should make a finding to that effect and note

16      it on your verdict form.       If you find the elements of the

17      crime beyond a reasonable doubt but not the resulting death,

18      you should also note that on your verdict form.

19                   It is a defense to the charge of conspiracy that

20      the defendant withdrew from the conspiracy before the

21      commission of any overt act or substantive offense.              In

22      order to withdraw from the conspiracy, the defendant must

23      have taken some definite, decisive and affirmative action to

24      disavow himself from the conspiracy or to defeat the goal or

25      purpose of the conspiracy.       Merely stopping activities or
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 60 of 187      3739


 1      cooperation with the conspiracy or merely being inactive for

 2      a period of time is not sufficient to constitute the defense

 3      of withdrawal.      In deciding if the defendant took a step to

 4      disavow or defeat the conspiracy, you may consider several

 5      factors, including whether he intentionally alerted law

 6      enforcement to the conspiracy, whether he told others in the

 7      conspiracy that his participation had ended, whether the

 8      defendant took steps to correct prior assistance to the

 9      group, and whether he attempted to remedy any past act or

10      attempted to prevent any further progress of the conspiracy.

11                  Now, some of the people who may have been involved

12      in these events are not on trial.        This doesn't matter.

13      There is no requirement that all members of a conspiracy be

14      charged and prosecuted or tried together in one proceeding,

15      nor is there any requirement that the names of the other co-

16      conspirators be known.      An indictment can charge a defendant

17      with the conspiracy involving people whose names are not

18      known as long as the government can prove that the defendant

19      conspired with one or more of them.        Whether they are named

20      or not does not matter.

21                  Okay.    Count Two:   Providing Material Support Or

22      Resources in Violation of Title 18 U.S. Code Sections 2 and

23      2339A.

24                  It is a federal crime for anyone to provide

25      material support or resources knowing or intending that they
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 61 of 187     3740


 1      are to be used to prepare for or to carry out any of the

 2      crimes charged in Counts Three through Seventeen.          The

 3      defendant can be found guilty of this crime only if all of

 4      the following facts are proved beyond a reasonable doubt:

 5                   One, the defendant provided material support or

 6      resources to persons involved in the attack on the U.S.

 7      Special Mission and Annex, or aided and abetted the same;

 8      and, two, the defendant did so knowing or intending that the

 9      material support or resources were to be used to prepare for

10      or to carry out the offenses listed in Counts Three through

11      Seventeen.

12                   The term "material support or resources" includes

13      personnel; one or more individuals who may be or include

14      oneself.

15                   The government has alleged that the death of a

16      person resulted from this offense, a fact that it must also

17      prove beyond a reasonable doubt.        If you conclude that the

18      government has proven, beyond a reasonable doubt, that death

19      resulted, you should make a finding to that effect and note

20      it on your verdict form.       If you find the elements of the

21      crime beyond a reasonable doubt but not the resulting death,

22      you should also note that on your verdict form.

23                   Count Three:   Murder of an Internationally

24      Protected Person.

25                   Count Three charges the defendant with the murder
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 62 of 187     3741


 1      of an internationally protected person.         You may find the

 2      defendant guilty of this offense if the government proves

 3      beyond a reasonable doubt that the defendant committed

 4      either, A, first degree felony murder or, B, first degree

 5      premeditated murder.

 6                   As to first degree felony murder, it is a federal

 7      crime to murder an internationally protected person while

 8      committing or attempting to commit the crime of arson or

 9      burglary.    The defendant can be found guilty of this crime

10      only if all of the following facts are proved beyond a

11      reasonable doubt:

12                   One, the victim, J. Christopher Stevens, was

13      killed;

14                   Two, the death of J. Christopher Stevens occurred

15      as a result of the defendant, one he was aiding and

16      abetting, or a co-conspirator, knowingly committing or

17      attempting to commit the crime of arson and burglary.

18                   And here, and at several other points in the

19      instructions, you will hear this instruction regarding

20      either "the defendant, one who he was aiding and abetting,

21      or a co-conspirator" mentioned, and in connection with

22      those, you should refer to Instruction No. 24, where we

23      reviewed the varying theories of criminal liability,

24      including aiding and abetting liability and conspiracy

25      liability.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 63 of 187   3742


 1                  And the third element that you would need to find

 2      in connection with first degree felony murder is that J.

 3      Christopher Stevens was, in fact, an internationally

 4      protected person.

 5                  The crime here is felony murder, a killing that

 6      takes place during the knowing and willful commission of

 7      some other specified felony crime; here arson or burglary.

 8      The government does not have to prove that the defendant,

 9      one who he is aiding or abetting, or a co-conspirator had a

10      premeditated plan or intent to kill the victim.          The

11      government only has to prove beyond a reasonable doubt that

12      the defendant, or one who he was aiding and abetting, or a

13      co-conspirator, knowingly committed or attempted to commit

14      the crime specified and that the victim died during and as a

15      result of that crime.

16                  Additionally, the government need not prove that

17      the principal or the aiders and abettors had the specific

18      intent to kill the victim or that the principal and the

19      aiders and abettors had the same intent as each other with

20      respect to the killing.      If two or more people acting

21      together are committing or attempting to commit an arson or

22      burglary, and one of them, in the course of the felony and

23      in furtherance of the common purpose to commit arson and

24      burglary, kills a human being, both the person who committed

25      the killing and the person who aided and abetted in the
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 64 of 187      3743


 1      arson or burglary are guilty of felony murder.

 2                  A person who aids and abets the commission of

 3      arson and burglary is guilty of felony murder for a killing

 4      that was committed in the furtherance of a common purpose to

 5      commit that felony or a killing that was, in the ordinary

 6      course of things, a natural and probable consequence of acts

 7      done in committing that felony.        But a person participating

 8      in arson or burglary is not guilty of first degree -- of a

 9      first degree felony murder if his accomplice kills the

10      deceased in a separate and distinct act and to satisfy the

11      accomplice's own means.

12                  Because in order to establish felony murder the

13      government must prove that the defendant, one who he was

14      aiding and abetting, or a co-conspirator, knowingly and

15      willfully committed or attempted to commit the crime of

16      arson or burglary, or conspired to or aided and abetted

17      others in doing so, I will also provide you the elements for

18      arson and burglary.

19                  The elements of the crime of arson, each of which

20      the government must prove beyond a reasonable doubt, are

21      that:

22                  One, the defendant, or one he was aiding and

23      abetting, or a co-conspirator, maliciously damaged the U.S.

24      Special Mission; and two, the defendant damaged the property

25      by means of fire or explosives, aided and abetted the same,
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 65 of 187         3744


 1      or conspired to do the same.

 2                  The elements of the offense of burglary, each of

 3      which the government must prove beyond a reasonable doubt,

 4      are that the defendant, one who he was aiding or abetting,

 5      or a co-conspirator entered the building of another, and at

 6      the time of the entry the defendant, one who he was aiding

 7      and abetting, or a co-conspirator, intended to commit arson

 8      or theft.

 9                  Moving to first degree premeditated murder.          The

10      elements of the crime of first degree premeditated murder of

11      an internationally protected person, each of which the

12      government must prove beyond a reasonable doubt, are that,

13      one, the defendant, one he was aiding and abetting, or a co-

14      conspirator, unlawfully killed J. Christopher Stevens; the

15      defendant, one who he was aiding and abetting, or a co-

16      conspirator, did so with malice aforethought and not in the

17      heat of passion; three, the killing was premeditated; and

18      four, J. Christopher Stevens was, in fact, an

19      internationally protected person.

20                  As used in these instructions, "malice

21      aforethought" means an intent at the time of a killing

22      willfully to take the life of a human being or an intent

23      willfully to act in callous and wanton disregard of the

24      consequences to human life.       But malice aforethought does

25      not necessarily imply any ill will, spite, or hatred toward
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 66 of 187        3745


 1      the individual killed.

 2                  In determining whether the victim was unlawfully

 3      killed with malice aforethought, you should consider all the

 4      evidence concerning the facts and circumstances preceding,

 5      surrounding, and following the killing which tend to shed

 6      light upon the question of intent.        A killing is

 7      premeditated when it is intentional and the result of

 8      planning or deliberation.       The amount of time needed for

 9      premeditation of a killing depends on the person and the

10      circumstances.     It must be long enough for the killer, after

11      forming the intent to kill, to be fully conscious of that

12      intent and to have thought about the killing.          For there to

13      be premeditation, the killer must think about the taking of

14      a human life before acting.

15                  The amount of time required for premeditation

16      cannot be arbitrarily fixed.       The time required varies as

17      the minds and temperaments of people differ according to the

18      surrounding circumstances in which they may be placed.           An

19      interval of time between forming the intent to kill and

20      acting on that intent, which is long enough for the

21      defendant, one he was aiding and abetting, or a co-

22      conspirator, to be fully conscious and mindful of what he

23      intended and willfully set about to do is sufficient to

24      justify the finding of premeditation.

25                  You should consider all the facts and
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 67 of 187     3746


 1      circumstances preceding, surrounding, and following the

 2      killing which tend to shed light upon the condition of the

 3      mind of the defendant, one who he was aiding and abetting,

 4      or a co-conspirator, before and at the time of the killing.

 5      No fact, no matter how small, no circumstances, no matter

 6      how -- no circumstance, no matter how trivial, which bears

 7      upon the questions of malice aforethought and premeditation

 8      should escape your careful attention.

 9                  As to the internationally protected person

10      element, an internationally protected person includes a

11      chief of state or the political equivalent, head of

12      government, or foreign minister whenever such person is in a

13      country other than his own or any other representative,

14      officer, employee, or agent of the United States government

15      who, at the time and place concerned, is entitled pursuant

16      to international law to special protection against attack

17      upon his person, freedom, or dignity.

18                  Counts Four through Six:      Murder of a Government

19      Employee.

20                  Counts Four through Six charge the murder of an

21      officer or employee of the United States.         Count Four

22      concerns Sean Patrick Smith; Count Five concerns Tyrone

23      Snowden Woods; and Count Six concerns Glen Anthony Doherty.

24                  For Count Four concerning Sean Patrick Smith.        You

25      may find the defendant guilty if the government proves
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 68 of 187   3747


 1      beyond a reasonable doubt that either the defendant, A,

 2      committed first degree felony murder or, B, committed first

 3      degree premeditated murder.

 4                  For Count Five, concerning Tyrone Snowden Woods,

 5      and/or Count Six, concerning Glen Doherty, you may find the

 6      defendant guilty if the government proves beyond a

 7      reasonable doubt that the defendant committed first degree

 8      premeditated murder.

 9                  As to first degree felony murder, it is a federal

10      crime to murder an officer or employee of the United States

11      while committing or attempting to commit the crime of arson

12      or burglary.     The defendant can be found guilty of this

13      crime only if all of the following facts are proved beyond a

14      reasonable doubt:

15                  One, the victim, Sean Smith, was killed with

16      respect to Count Four; two, the death of the victim occurred

17      as a result of the defendant or one he was aiding and

18      abetting or a co-conspirator knowingly committing or

19      attempting to commit the crime of arson and burglary; the

20      victim was an officer or employee of the United States; and

21      the death occurred while the victim was engaged in or on

22      account of the performance of his official duties.

23                  I previously defined the crimes of arson and

24      burglary in Count Three.

25                  The elements of the crime of first degree
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 69 of 187       3748


 1      premeditated murder of an officer or employee of the United

 2      States, each of which the government must prove beyond a

 3      reasonable doubt, are that, one, the defendant, one who he

 4      was aiding and abetting, or a co-conspirator, unlawfully

 5      killed Sean Patrick Smith (Count Four), Tyrone Woods (Count

 6      Five), Glen Doherty, (Count Six) -- and/or Glen Doherty,

 7      (Count Six); the defendant, one who he was aiding and

 8      abetting, or a co-conspirator, did so with malice

 9      aforethought and not in the heat of passion; the killing was

10      premeditated; the victim was an officer or employee of the

11      United States; and five, the death occurred while the victim

12      was engaged in or on account of the performance of his

13      duties.

14                  For both first degree felony murder and first

15      degree premeditated murder, you may find the victim was

16      engaged in the performance of his official duties if you

17      find that at the time of the acts alleged in the indictment

18      he was acting within the scope of what he was employed to

19      do.   On the other hand, if you find that the victim was

20      involved in a personal venture of his own, you must find he

21      was not engaged in the performance of his official duties,

22      and you must find the defendant not guilty.

23                  Counts Seven through Nine:       Attempted Murder of a

24      Government Employee.

25                  Counts Seven through Nine charge the defendant
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 70 of 187       3749


 1      with the attempted murder of an officer or employee of the

 2      United States.     Count Seven concerns Scott Wickland; Count

 3      Eight concerns David Ubben; and Count Nine concerns Mark

 4      Geist.

 5                  I have just described the elements of murder in

 6      the prior counts, four through six.        The elements of the

 7      crime of attempted murder of an officer or employee of the

 8      United States, each of which the government must prove

 9      beyond a reasonable doubt, separately for each count are:

10                  One, the defendant, one who he was aiding and

11      abetting, or a co-conspirator, intended to commit the murder

12      of the respective victim;

13                  The defendant, one who he was aiding and abetting,

14      or a co-conspirator, took a substantial step towards

15      accomplishing the crime of murder.        The defendant, one who

16      he was aiding and abetting, or a co-conspirator must have

17      done more than prepare to commit the murder.          His act must

18      have come dangerously close to committing the crime;

19                  Third, the victim was an officer or employee of

20      the United States or any agency in the executive branch of

21      the United States government;

22                  And fourth, the attempted murder occurred while

23      the victim was engaged in or on account of the performance

24      of the person's official duties.

25                  A "substantial step" means some important action
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 71 of 187    3750


 1      leading towards committing a crime.        It is more than an

 2      unimportant or inconsequential act.        The act must be more

 3      than preparation.     It must be an act that would ordinarily

 4      and likely result in commission of a crime unless

 5      interrupted or frustrated by some other condition or event.

 6      If the government has presented evidence of several acts

 7      taken by the defendant, one who he was aiding and abetting,

 8      or a co-conspirator, each of which may qualify as a

 9      substantial step, you must all agree on one act that you

10      find was, in fact, a substantial step towards committing the

11      crime.

12                  Counts Ten through Thirteen charge the killing of

13      a person in the course of an attack on a federal facility

14      involving the use of a firearm and a dangerous weapon.

15      Count Ten concerns J. Christopher Stevens; Count Eleven

16      concerns Sean Patrick Smith; Count Twelve concerns Tyrone

17      Snowden Woods; and Count Thirteen concerns Glen Anthony

18      Doherty.

19                  The elements of the crime of killing a person in

20      the course of an attack on a federal facility involving the

21      use of a firearm and dangerous weapon, each of which the

22      government must prove beyond a reasonable doubt, separately

23      for each count, are that, one, the defendant, one whom he

24      was aiding and abetting, or a co-conspirator, knowingly

25      possessed or caused to be present a firearm or dangerous
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 72 of 187    3751


 1      weapon in a federal facility or attempted to do so;

 2                  Second, the defendant, one whom he was aiding and

 3      abetting, or a co-conspirator, intended that the firearm or

 4      dangerous weapon be used in the commission of another crime,

 5      specifically arson or burglary, which are defined for Counts

 6      10 and 11 or first degree premeditated murder for Counts 12

 7      and 13;

 8                  And third, in the course of committing arson or

 9      burglary, or first degree premeditated murder with a firearm

10      or dangerous weapon in a federal facility, the defendant,

11      one whom he was aiding and abetting, or a co-conspirator,

12      killed Christopher Stevens with respect to Count Ten, Sean

13      Patrick Smith with respect to Count Eleven, Tyrone Woods for

14      Count Twelve, or Glen Anthony Dorothy for Count Thirteen.

15                  For purposes of these counts, a federal facility

16      is a building or part thereof owned or leased by the federal

17      government where federal employees are regularly present for

18      the purpose of performing their official duties.

19                  The term "dangerous weapon" means a weapon,

20      device, instrument, material or substance, animate or

21      inanimate, that is used for or is readily capable of causing

22      death or serious bodily injury.

23                  Counts Fourteen and Fifteen:       Maliciously Damaging

24      U.S. Property By Fire Or Explosive.

25                  Counts Fourteen and Fifteen charge the defendant
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 73 of 187   3752


 1      with maliciously damaging or destroying, or attempting

 2      to damage or destroy, by means of fire or an explosive

 3      any building, vehicle, or other real or personal property

 4      in whole or part owned, possessed by, or leased to the

 5      United States or any department or agency of the United

 6      States causing death.      Count Fourteen concerns the deaths of

 7      J. Christopher Stevens and Sean Patrick Smith at the U.S.

 8      Special Mission, and Count Fifteen concerns the death of

 9      Tyrone Woods and Glen Doherty at the CIA Annex.

10                  The elements of this crime, each of which the

11      government must prove beyond a reasonable doubt separately

12      for each count are that the defendant, one whom he was

13      aiding or abetting, or a co-conspirator, damaged or

14      destroyed property, or attempted to damage or destroy

15      buildings, vehicles, personal property and/or real property

16      owned, possessed, and leased, in whole or in part, by the

17      United States -- that is, the U.S. Special Mission, Count

18      Fourteen, the CIA Annex for Count Fifteen, and the

19      buildings, vehicles, personal property, and real property

20      contained therein;

21                  Second, the property was in whole or in part

22      owned, possessed, or leased to the United States or any

23      department or agency thereof;

24                  Third, the damage, destruction or attempt to

25      damage or destroy was by means of fire or an explosive;
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 74 of 187   3753


 1                  Fourth, the defendant, one whom he was aiding and

 2      abetting, or a co-conspirator, acted maliciously;

 3                  And fifth, the conduct of the defendant, one

 4      who he was aiding and abetting, or a co-conspirator,

 5      directly or proximately caused the death of Mr. Stevens

 6      and/or Mr. Smith for Count Fourteen, and/or Mr. Woods or

 7      Mr. Doherty with respect to Count Fifteen.

 8                  For purposes of these counts, the term "explosive"

 9      means gunpowder, powders used for blasting, all forms of

10      high explosives -- that is, explosives that generate gas

11      with extreme rapidity and have a shattering effect --

12      blasting materials, fuses, other than electric circuit

13      breakers, detonators, and other detonating agents, smokeless

14      powders, explosive bombs, grenades, missiles or similar

15      devices, incendiary bombs or grenades, fire bombs, or

16      similar devices, and any chemical compounds, mechanical

17      mixture, or device that contains any oxidizing and

18      combustible units or other ingredients in such proportions,

19      quantities, or packing that ignition by fire, by friction,

20      by concussion, by percussion, or by detonation of the

21      compound, mixture, or device or any part thereof may cause

22      an explosion.

23                  The term "explosion" is used in its customary or

24      ordinary sense; that is, an explosion is a rapid expansion

25      of gases caused by a rapid combustion of a material, which
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 75 of 187     3754


 1      may cause a sharp noise or report.

 2                  The term "department" means one of the executive

 3      departments.     The executive departments are the Department

 4      of State, the Department of Treasury, the Department of

 5      Defense, the Department of Justice, the Department of the

 6      Interior, Agriculture, Commerce, Labor, Health and Human

 7      Services, Housing and Urban Development, Transportation,

 8      Education, Veterans Affairs.       And the term "agency of the

 9      United States" includes any department, independent

10      establishment, commission, administration, authority, board

11      or bureau of the United States or any corporation in which

12      the United States has a proprietary interest.

13                  A person acts maliciously when their conduct is

14      reckless and wanton and a gross deviation from a reasonable

15      standard of care of such a nature that a jury is warranted

16      in inferring that the defendant was aware of a serious risk

17      of death or serious bodily harm.

18                  A proximate cause is one that played a substantial

19      part in bringing about the death so that the death was a

20      direct result or a reasonably probable consequence of the

21      defendant's acts or acts he aided and abetted.

22      "Substantial" means that the defendant's conduct has such an

23      effect in producing the death as to lead a reasonable person

24      to regard his conduct as a cause of the death.          An event

25      such as the death of the victim may have had more than one
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 76 of 187     3755


 1      cause.    The government need not prove that the defendant's

 2      conduct resulted in damage or destruction that was the only

 3      cause of death; it need only prove that the defendant's

 4      conduct was a substantial factor in causing the death.

 5                  Counts Sixteen and Seventeen:       Maliciously

 6      Destroying U.S. Property.

 7                  Counts Sixteen and Seventeen charge the defendant

 8      with maliciously destroying and injuring dwellings and

 9      property and placing lives in jeopardy within the special

10      maritime and territorial jurisdiction of the United States

11      and attempting to do the same.       The elements of this crime,

12      each of which the government must prove beyond a reasonable

13      doubt, separately for each count are as follows:

14                  One, the defendant, one who he was aiding and

15      abetting, or a co-conspirator, destroyed or injured, or

16      attempted to destroy or injure, any structure, conveyance,

17      or other real property or personal property; that the

18      property was in the special maritime and territorial

19      jurisdiction of the United States; that the defendant, one

20      he was aiding and abetting, or a co-conspirator, acted

21      willfully and maliciously; and that the building was a

22      dwelling or the life of any person was placed in jeopardy.

23      To act willfully, the defendant must have acted voluntarily

24      and intentionally.

25                  The phrase "special maritime and territorial
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 77 of 187        3756


 1      jurisdiction of the United States" includes any premises of

 2      the United States diplomatic, consular, military or other

 3      United States government missions or entities in foreign

 4      states, including the buildings, parts of buildings, and

 5      land appurtenant or ancillary thereto or used for purposes

 6      of those missions or entities, irrespective of ownership,

 7      and residences in foreign states and the land appurtenant or

 8      ancillary thereto, irrespective of ownership, used for

 9      purposes of those missions or entities or used by U.S.

10      personnel assigned to those missions or entities, where an

11      offense is committed by or against an agent of the United

12      States.

13                   Okay.   We're getting there.

14                   Mr. Al-Imam's defense in this case is that he did

15      not plan, participate in, aid and abet, conspire, provide

16      material support for, or conspire to provide material

17      support for the attacks against the Mission or the Annex in

18      Benghazi, Libya, on September 11th to 12th, 2012.          Although

19      Mr. Al-Imam has presented evidence in support of his

20      defense, he has no duty to prove anything.         Once again, it

21      is the government's burden to prove guilt beyond a

22      reasonable doubt, and that burden never shifts throughout

23      the trial.    The law does not require a defendant to prove

24      his innocence or to produce any evidence.         If, after full

25      and fair consideration of all of the facts and circumstances
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 78 of 187      3757


 1      in evidence, you find that the government has failed to

 2      prove beyond a reasonable doubt every element of the charged

 3      offenses, you must find the defendant not guilty.

 4                  Now, you have heard certain evidence in this case

 5      that relates to incidents unrelated to the attacks on the

 6      Mission and the Annex.      You have heard evidence that the

 7      defendant was part of a group of people who defended Mr. Abu

 8      Khatallah's home after threats of violence, and that he and

 9      others helped Mr. Abu Khatallah transport weapons from a

10      garage about a year after the 2012 attacks.          It is up to you

11      to decide whether to accept that evidence.

12                  If you find that the defendant did take these

13      actions, you may use this evidence only for the limited

14      purposes of determining whether the defendant intended to

15      serve Mr. Abu Khatallah and follow his orders.

16                  You may not use the evidence for any other

17      purpose.    The defendant is only on trial for the crimes

18      charged.    The defendant is not charged in this case based on

19      his conduct relating to these other actions, and you may not

20      use this evidence to conclude that he has a bad character or

21      that he has a criminal personality.        The law does not allow

22      you to convict the defendant simply because you believe he

23      may have done bad things not specifically charged as crimes

24      in this case.

25                  Each count of the indictment charges a separate
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 79 of 187     3758


 1      offense.    You should consider each offense and the evidence

 2      which applies to it separately, and you should return

 3      separate verdicts as to each counts unless I instruct you to

 4      do otherwise.     The fact that you may find the defendant

 5      guilty or not guilty on any one count of the indictment

 6      should not influence your verdict with respect to any other

 7      count of the indictment.       At any time during your

 8      deliberations you may return your verdict of guilty or not

 9      guilty with respect to any count.

10                  A verdict must represent the considered judgment

11      of each juror, and in order to return a verdict, each juror

12      must agree on that verdict.       In other words, your verdicts

13      must be unanimous.

14                  The defendant has been charged in Count One with

15      conspiracy to provide material support or resources and in

16      Count Two with providing material support or resources.          The

17      government has alleged that the defendant conspired to and

18      provided material support to be used in preparation for or

19      in carrying out one of the offenses charged in counts Three

20      through Seventeen.      You may find the defendant guilty on one

21      or both of these counts if the government proves, beyond a

22      reasonable doubt, that the defendant conspired to and/or

23      provided material support in relation to any one of the

24      offenses charged in Counts Three through Seventeen.

25                  However, in order to return a guilty verdict on
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 80 of 187         3759


 1      either of these counts, you must all agree that the

 2      defendant conspired to provide or provided material support

 3      to be used in preparation for or in carrying out the same

 4      underlying offense; that is, either Counts Three, Four,

 5      Five, Six, Seven, Eight, Nine, Ten, Eleven, Twelve,

 6      Thirteen, Fourteen, Fifteen, Sixteen Or Seventeen.

 7                  All right.    When you return to the jury room after

 8      closing arguments, you will be provided with a verdict form

 9      for use when you have concluded your deliberations.              The

10      form is not evidence in the case, and nothing in it should

11      be taken to suggest or convey any opinion by me as to what

12      the verdict should be.      Nothing in the form replaces the

13      instructions of law I have already given you, and nothing in

14      it replaces or modifies the instructions about the elements

15      which the government must prove beyond a reasonable doubt.

16      The form is meant only to assist you in recording your

17      verdict.

18                  Okay.   With that we are ready to proceed with the

19      government's closing argument.       Would you like to take a

20      short break to prepare?

21                  Okay.   Ladies and gentlemen, we're going to take

22      about a five- or ten-minute break, and we're going to get

23      the government's argument in prior to lunch, okay?

24                  (Jury exits courtroom)

25                  MR. CUMMINGS:    Your Honor, one brief note, I may
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 81 of 187   3760


 1      have misheard it.

 2                  THE COURT:    I'm sure I screwed something up.

 3                  MR. CUMMINGS:    No, no, no, no.     I would never

 4      suggest the Court did that, Your Honor.

 5                  THE COURT:    It's a mouthful.

 6                  MR. CUMMINGS:    I think on Page 31, the last

 7      sentence, I believe you said "where an offense is committed

 8      by or against an agent"; it should be a national of the

 9      United States.     I think Your Honor may have just misspoken.

10                  THE COURT:    I'm sorry.

11                  Folks, if we could quiet down just a little bit so

12      I can hear Mr. Cummings.

13                  MR. CUMMINGS:    On Page 31.

14                  THE COURT:    Yes.

15                  MR. CUMMINGS:    The last sentence of Instruction 25

16      should read -- I'll just pick up the last two lines,

17      "assigned to those missions or entities where an offense is

18      committed by or against a national of the United States."        I

19      believe Your Honor said an agent of the United States.

20                  THE COURT:    Okay.   It's right in the written

21      version.

22                  MR. CUMMINGS:    It is, Your Honor.

23                  THE COURT:    Any need to correct that?

24                  MR. CUMMINGS:    I don't believe so.

25                  THE COURT:    Okay.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 82 of 187      3761


 1                  MR. CUMMINGS:    Thank you.

 2                  MR. PEED:    Your Honor, can I raise an issue?

 3      During the course of the instructions things come to your

 4      mind, and I didn't request an instruction on single versus

 5      multiple conspiracies.      Obviously that ship has sailed, but

 6      I believe -- a correct instruction of law, and I would like

 7      to argue the law that Count One charges a single conspiracy

 8      of the Mission and Annex just for that count.          I think if

 9      the jury finds that multiple conspiracies are proved, not

10      one, that is a reason to acquit on Count One.

11                  THE COURT:    Mr. Cummings.

12                  MR. CUMMINGS:    I think this comes a little bit

13      late in the day, but the government has only alleged one

14      conspiracy here and has only introduced evidence about one

15      conspiracy, and that's how the government intends to argue

16      it.

17                  THE COURT:    So nothing for me to do.

18                  MR. CUMMINGS:    No.   I don't believe so, Your

19      Honor.

20                  THE COURT:    Okay.

21                  All right.    Any other sort of scrivener's errors

22      or misstatements?

23                  MR. CUMMINGS:    Nothing substantive, Your Honor.

24                  THE COURT:    Okay.

25                  (Recess taken).
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 83 of 187         3762


 1                   (Jury enters courtroom)

 2                   THE COURT:   All right.    Please be seated,

 3      everyone.

 4                   So ladies and gentlemen, you will recall at the

 5      beginning of trial, when counsel gave their opening

 6      statements, I told you that the opening statements were

 7      simply road maps of what each side thought the evidence

 8      would show in the case.      Now, some of that evidence may or

 9      may not have materialized during trial.         Now that we are at

10      closing arguments, it's the job of each side to summarize,

11      from their perspective, from each side's perspective, what

12      the evidence in the case shows.        All right?

13                   And I understand that Ms. Seifert is going to be

14      using some demonstratives that will not go back to the jury

15      room with you.

16                   Is that right, Ms. Seifert?

17                   MS. SEIFERT:   That's right, Your Honor.       Can you

18      hear me?

19                   THE COURT:   We can hear you.     You're on.

20                   MS. SEIFERT:   Thank you, Your Honor.

21                   "When I die, you need to pick up my gun and keep

22      fighting."    Those were the words that Scott Wickland said to

23      you on the stand was the last thing that he told Ambassador

24      Stevens and Sean Smith before the three of them were trapped

25      inside a burning building on September 11th of 2012.             And
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 84 of 187            3763


 1      those words are illustrative of what happened to the United

 2      States personnel in Benghazi on September 11, 2012.              What

 3      happened was there was a wave after wave after wave after

 4      wave after wave of attack against the U.S. personnel and the

 5      facilities they were in.       That attack was determined to

 6      drive the U.S. personnel out of Benghazi.

 7                  Now, the motive of the attackers is plain.            Their

 8      group, including the group of Mr. Mustafa Al-Imam, the

 9      defendant in this case, believed that the U.S. Special

10      Mission in Benghazi was a spy base.        They discussed that

11      issue and discussed Americans spying on people in Benghazi

12      even after the attack was over.        And that group was

13      concerned about the fact that Libya was struggling for a way

14      forward, struggling for what government was going to be the

15      government of Libya, and Mr. Al-Imam and his associates

16      believed that a more extreme ideology, a more extreme form

17      of government, one based on Sharia law, should be the

18      government going forward.       They resented the Western-backed,

19      U.S.-backed central government that was in place at the

20      time, and that was the motive for attacking the U.S.

21      presence in Benghazi on September 11, 2012.

22                  The defendant joined together with several other

23      groups, including members of UBJ, Ansar Al-Sharia, and other

24      militias.    The goal of these groups, the object of these

25      groups and their conspiracy, was to assault the United
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 85 of 187       3764


 1      States personnel and to drive the U.S. presence out of

 2      Benghazi.    And during that conspiracy four American lives

 3      were lost:    Ambassador Christopher Stevens, Sean Smith,

 4      Tyrone Woods, and Glen Doherty.

 5                   And in the process of these events, not only were

 6      these four Americans killed, but three more Americans' lives

 7      were put in danger, and many more could have been killed by

 8      the actions of the defendant and his co-conspirators.

 9                   Now, you heard even yesterday, during the

10      stipulations that were put into evidence, that many, many

11      people were involved in this event.        Different groups,

12      different brigades, different individuals.         And this needed

13      to be an organized, planned, coordinated attack because you

14      saw repeatedly those pictures of the United States Special

15      Mission and the CIA Annex.       Those were large, fortified

16      facilities.    Facilities that were guarded by American

17      military experienced personnel.        And so in order to achieve

18      the goal of attacking these facilities, you needed a big

19      group to come together and to organize and plan a battle

20      against these facilities.

21                   And that is exactly what happened through repeated

22      attack, through shear determination, through superior

23      numbers, and through escalation of force.         This group of

24      conspirators succeeded in their goal.

25                   Now, the judge has instructed you about the law
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 86 of 187      3765


 1      that you should apply to the facts, and part of what we'll

 2      talk about today is how that law applies to the facts.

 3      Before we get into the facts, I want you to consider the

 4      legal lens through which you are to look at the evidence in

 5      this case.

 6                   This is a conspiracy.     Now, the easiest way to

 7      think about a conspiracy is that it's an agreement where

 8      everyone who's in the agreement is liable legally for all

 9      the actions of the other people who agree.         The easiest

10      example to think of is a bank robbery.         In a bank robbery,

11      you have the person inside who's pointing the gun at the

12      teller saying, "Give me the money," and you might also have

13      someone outside who is just standing outside looking around

14      trying to let people know when the police come, a lookout.

15      You might also have someone in the car, the get-away driver.

16      They're not inside the bank, but they are still part of that

17      conspiracy to rob the bank, and they are guilty for the bank

18      robbery even if their role is simply as the lookout or as

19      the get-away driver.      All of those roles are important to

20      the overall success of the conspiracy.

21                   This is also a case that involves felony murder.

22      Felony murder is a legal doctrine that holds you responsible

23      for murders that happened during the commission of another

24      crime.    In our bank robbery example, that means that if the

25      person inside with the gun, the co-conspirator inside with
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 87 of 187       3766


 1      the gun, shoots the bank teller or shoots the bank guard,

 2      even the get-away driver and even the lookout outside are

 3      responsible for that murder.

 4                  That's true even though they're not inside the

 5      bank at all.     They didn't see the murder.      They don't know

 6      how it happened, but they are part of that conspiracy, and

 7      it is reasonably foreseeable to them, and it is part of this

 8      conspiracy that the murder will occur.         They could know that

 9      going into a bank robbery that's a dangerous scenario and

10      that someone is likely to die.

11                  Now, let's talk about the defendant and what his

12      actions were on 9/11 to 9/12.       We'll talk more in detail as

13      we go through the evidence what his actions were, but just

14      as an overview, you know that he left for the United States

15      Mission with Abu Khatallah around 5:00 p.m., and you know

16      that from the defendant's statements to the FBI.          The

17      defendant stated that he was with Abu Khatallah the whole

18      night.    And ladies and gentlemen, this is when he joins the

19      conspiracy, at 5:00 when he -- when Khatallah tells them

20      they're going to, quote, the embassy.         That is exactly when

21      defendant decides to take part in this endeavor.

22                  Throughout that night he has five different calls

23      with Abu Khatallah:      at 5:23, at 9:01, at 10:28, at 10:35,

24      and at 10:44.     Now, that last call, you will hear through

25      the evidence and you heard from the witnesses, was a very
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 88 of 187         3767


 1      important call because it was 18 minutes long.          It is

 2      consistent with the conduct of the defendant that night of

 3      supporting Abu Khatallah and supporting the other co-

 4      conspirators who were inside the Mission attacking it at

 5      that time.

 6                   The defendant told the FBI in his statement that

 7      he entered the U.S. Mission during the shooting.          He heard

 8      gunshots.    So the defendant put himself on the Mission

 9      property during the battle for control of the Mission.

10                   And the defendant later exploits the office, the

11      TOC building, with Khatallah and the other co-conspirators

12      looking for items of intelligence value.         He gave those

13      items to Mr. Saglusi, an individual that you heard was part

14      of Khatallah's elite special operations group, someone that

15      the defendant knew full well was part of that group.

16                   And then once he had done that, he assaulted a

17      young man in the area who had taken his picture along with

18      other people who were having their pictures taken.           Members

19      of Ansar Al-Sharia and Abu Khatallah are part of this

20      assault.    That young man was then taken to the Ansar Al-

21      Sharia camp, and the defendant himself went after the

22      attack, by his own admission, to the Ansar Al-Sharia camp

23      with Abu Khatallah, and with all of that evidence, all of

24      that intelligence that had been gathered from the office.

25                   Now, let me give you a road map in general of
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 89 of 187      3768


 1      where I will discuss the issues today.         First, we'll talk

 2      about the co-conspirators, the individuals who were

 3      identified to you; second, we'll talk about the timeline of

 4      the events, putting together all of the evidence that you've

 5      received into one timeline; and then third, we'll talk about

 6      the legal charges the defendant has been charged with.

 7                   So first, the co-conspirators.      Mr. Al-Imam, of

 8      course, was not the only individual present at the Mission

 9      or at the attack on the Annex.       And, again, the government

10      submits that this is a big group because it needs to be a

11      big group.    It needs to be a group of many different people

12      to achieve the results.

13                   Now, the defendant, by his own statements, says

14      that on September 11th of 2012 Ansar Al-Sharia was present

15      at the Mission, and UBJ was also present at the Mission,

16      along with himself.      The defendant says that he met Abu

17      Khatallah in prison, and that they were close friends.           They

18      remained in contact even after prison.         By the defendant's

19      own admissions he stated that Abu Khatallah hung out with

20      him, called him all the time, and wanted to hang out with

21      him regularly.     Abu Khatallah made car payments for him to

22      get his car fixed.

23                   Now, that corroborates what you heard from Ali Al-

24      Majrisi.    Majrisi told that you Mr. Al-Imam was always

25      hanging around with Khatallah; that when he was introduced
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 90 of 187         3769


 1      to Al-Imam Mr. Khatallah called him a trusted friend and a

 2      close associate.

 3                  And what did Mr. Al-Imam do when he heard

 4      Mr. Khatallah say those words?       He smiled.    He enjoyed his

 5      role about being Mr. Abu Khatallah's close personal friend.

 6                  Now, all of that information is corroborated

 7      by what you saw in both the defendant's phone and in

 8      Mr. Khatallah's phone.      They were present in each other's

 9      phone records, phone calls, phone contacts.          Mr. Al-Imam had

10      Mr. Khatallah's dad in his phone book in 2017 at the time of

11      his capture.

12                  And Mr. Al-Imam is not just a friend.        He is

13      also someone who follows Mr. Khatallah's orders.          You heard

14      from Mr. Ali Majrisi that there was a time when the

15      defendant moved weapons from Mr. Khatallah's garage, weapons

16      including AK-47 ammunition, mortars, RPGs, missiles.             You

17      also heard that the defendant, at one point, was called by

18      Mr. Khatallah to defend Mr. Khatallah with Mr. Al-Imam's

19      life; that there was a threat against Mr. Khatallah.

20                  Mr. Khatallah called all of these people, and

21      hundreds of people showed up, including the defendant, Al-

22      Imam.    He showed up with an AK-47 willing to lay down his

23      life for Mr. Khatallah.      And that's the relationship that is

24      the core relationship in this case that you've been hearing

25      about.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 91 of 187            3770


 1                  And it's not just, ladies and gentlemen, that

 2      they're friends.     It's not a crime to be friends with

 3      someone.    It's that this friendship is the key to them being

 4      in a criminal endeavor together.

 5                  Now, you heard that Khatallah was the leader of

 6      UBJ.   Both Mr. Majrisi and Bilal Al-Ubaydi said the same

 7      things about him:     that he had an extreme ideology; that he

 8      refused to join the central government; that he thought the

 9      centralized government was kafir or, which you heard the

10      translation was, an infidel, an infidel government.              He had

11      an anti-American bias, and he wanted Sharia law in place.

12                  That's all corroborated by what Mr. Al-Imam told

13      the FBI about Mr. Khatallah.       He said Mr. Khatallah was the

14      leader of UBJ, but that Ansar Al-Sharia fighters actually

15      respected Mr. Khatallah; that they followed his orders.             He

16      even recounted an instance in which Mr. Khatallah got an

17      Ansar Al-Sharia fighter released from military custody.             And

18      the defendant told the FBI that Khatallah had this radio

19      station where he would hang out and also where Ansar Al-

20      Sharia and UBJ would work together.

21                  You also heard about Salah Al-Amari.        You heard

22      that Mr. Al-Amari was in UBJ as well; that he was the

23      bodyguard for Abu Khatallah and his shadow.          And the

24      defendant himself told you he was with Salah Al-Amari on

25      September 11th.     Again, that information is corroborated by
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 92 of 187         3771


 1      what was in the phones of the defendant -- excuse me, of

 2      Mr. Khatallah.

 3                  You heard about Jutuf.      Jutuf, according to

 4      Mr. Majrisi and Bilal Al-Ubaydi, was also in UBJ.          Bilal

 5      said he was Abu Khatallah's driver, and, again, that's

 6      corroborated by the phone evidence.

 7                  You next heard about this special unit within UBJ.

 8      Remember that this question was asked of Mr. Majrisi, and he

 9      said, "Yes, there was this unit of fighters.          They did the

10      bad things for Abu Khatallah.       They were the big -- the

11      important fighters."

12                  Mr. Saglusi was one of those individuals.            The

13      defendant told the FBI that Saglusi was close to Khatallah,

14      that they had -- that he rented a farm from Mr. Saglusi.

15      That corroborates what Mr. Majrisi told you about

16      Mr. Saglusi, closest with Khatallah, and his position as a

17      UBJ fighter.

18                  You heard about Aymen Dijawi.       Mr. Dijawi is a UBJ

19      fighter and one who does, quote, bad things, according to

20      Mr. Majrisi, for Abu Khatallah.        Again, corroborated by the

21      phone evidence.

22                  You heard about Walid Al-Birnawi, also a fighter

23      in UBJ.    Again, someone Majrisi said did bad things for Abu

24      Khatallah, and, again, corroborated by the phone evidence

25      from Abu Khatallah's phone.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 93 of 187   3772


 1                  And you heard about Jamaica; Jamaica, who

 2      Mr. Majrisi never met because he was actually dead at the

 3      time, but who Mr. Majrisi said Abu Khatallah was so sad

 4      about his death that he was crying because Jamaica was this

 5      great fighter, a trusted person to Abu Khatallah.          And

 6      that's corroborated by Bilal Al-Ubaydi, who said that

 7      Jamaica was actually the combat commander for UBJ.

 8                  These four were in that elite fighting group, and

 9      they were known within UBJ to have that role.

10                  You heard about a few other UBJ individuals,

11      including Jafar; Jafar, who Bilal Al-Ubaydi said was in UBJ,

12      and which was corroborated by Abu Khatallah's phone

13      contacts; Al-Zway, who Bilal also said was a UBJ fighter

14      also in Abu Khatallah's phone corroborating Bilal.

15                  And you heard about another co-conspirator from

16      9/11, Zubayr Bakoush.      Bakoush, Bilal said, was the

17      commander of a brigade called Tariq Bin Ziyad.          Now,

18      Mr. Majrisi said he couldn't really remember which brigade

19      Bakoush was part of because he switched so frequently, but

20      that eventually Mr. Bakoush ended up in Ansar Al-Sharia, and

21      that's consistent with the evidence in general that you

22      heard about these militias; that people were often in more

23      than one militia and, moreover, the evidence you heard about

24      September 11th, which is that multiple groups were coming

25      together on that day.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 94 of 187           3773


 1                  Now, Mr. Bakoush is in the defendant's phone and

 2      in Mr. Abu Khatallah's phone, further showing --

 3      corroborating the information you heard from the

 4      eyewitnesss.

 5                  You also heard about two other leaders:

 6                  Mr. Naihum, who Majrisi said was the religious

 7      leader of AAS.     And Bilal Al-Ubaydi said the same thing,

 8      that he was called the mufti.       He was a very senior leader

 9      in AAS.

10                  And Mr. Fitori, who, again, Bilal Al-Ubaydi

11      said was a commander of a brigade called Al-Farouq.              Again

12      Mr. Majrisi said switched a lot of times, was in different

13      militias, but that he eventually also went to Ansar Al-

14      Sharia.

15                  Now, remember that you heard that Mr. Abu

16      Khatallah exercised authority over fighters in Ansar Al-

17      Sharia.    You heard that from multiple sources, including the

18      defendant in his statements to the FBI.         He stated that.

19      And you heard that on the night of September 11th Ansar Al-

20      Sharia forces were being ordered to do things by Mr. Abu

21      Khatallah, and they did do those things.         Defendant also

22      stated that in his statements.

23                  Khatallah was a highly respected military or

24      militia commander, and other militias listened to him and

25      did things that he asked.       And that's important to
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 95 of 187      3774


 1      understanding the overall goal and the way this conspiracy

 2      operated; that these forces came together, conspired

 3      together, and then attacked together.

 4                   Now, let's just briefly review, before we get into

 5      the timeline, what evidence and the types of evidence that

 6      you heard.

 7                   You heard eyewitness testimony.      First you heard

 8      it from U.S. personnel.      It was DSS agents, the GRS agents,

 9      and the FBI investigators.

10                   You heard from three different Libyan witnesses.

11      First you heard from Mr. Majrisi.        Now, Mr. Majrisi took on

12      a very dangerous mission for the United States government.

13      He went undercover, and he infiltrated an extremist

14      ideological group in UBJ, and he did a good job of

15      infiltrating that organization.

16                   He got Mr. Khatallah to trust him; he got Mr. Al-

17      Imam to trust him; and he got other members of the group to

18      trust him.    And you know that because he had personal

19      details about these people's lives.        He had their phone

20      numbers in his phone book.       Mr. Al-Imam even told him about

21      the fact that his teeth had been injured and that he needed

22      dental work done.

23                   So, again, Mr. Majrisi was very effective in going

24      undercover and infiltrating this organization, and, at great

25      risk to himself, he helped the United States government
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 96 of 187          3775


 1      capture Abu Khatallah.      He lured Abu Khatallah to that beach

 2      house for capture, and he took those risks upon himself.

 3      That's how he knows that information that he was able to

 4      come and present to you.

 5                  You also heard from Bilal Al-Ubaydi.        Bilal, who

 6      was one of the only people who spoke up against Abu

 7      Khatallah, this very respected and powerful militia

 8      commander, and he did so, again, at great risk to himself.

 9      You heard that his family was attacked inside their home

10      with his young children there, and that they fled and ended

11      up going to Europe to try to get away from Libya.          And while

12      there, while he's a man without a country, he receives

13      pictures of his burnt-out home, and because he's worked with

14      the United States in this investigation, he's been permitted

15      to come here and live here, again, at the expense of the

16      United States.

17                  And finally you heard from Mohammed Amir.            Now,

18      you heard from him through the transcript, but in the

19      transcript what you heard was that Mr. Amir had to actually

20      steal those records from inside Libyana, the phone company,

21      just so he could bring them to the United States government

22      for this case, and that he was trying to do that and make

23      sure he would be safe.

24                  So being in Libya and being a witness helping the

25      United States is a dangerous proposition.         You heard that
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 97 of 187           3776


 1      from these witnesses.

 2                  You also heard physical evidence and reports.              You

 3      got these photos that were taken two weeks after the

 4      abandonment of the two U.S. facilities.         It showed the

 5      burnt-out buildings and all of the evidence.          They showed

 6      the three mortar strikes on the top of Building 3 of the CIA

 7      Annex.    You received the autopsies and other expert reports.

 8      You received the surveillance videos, the ISR video.             You

 9      received those cell phones with all their contact logs and

10      call logs and stored data, and you received the defendant

11      or, excuse me, Abu Khatallah's phone records from August to

12      October of 2012, for the time period covering the attack.

13      And granted, you heard today he only -- he had three phones,

14      so it's only one version of his phone logs.

15                  But all of that evidence, when taken together,

16      corroborates each other.       They corroborate the timeline that

17      the government has asserted in this case, and they

18      corroborate the statement of the defendant himself.              That is

19      the last piece of evidence that you heard in the

20      government's case, his own statements to the FBI about what

21      happened that night.

22                  Now, he left some things out of that statement,

23      and we'll talk about that in a minute, but in general the

24      defendant put himself on the scene of the U.S. Mission

25      during the time that that battle was being waged.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 98 of 187       3777


 1                  So let's talk about the timeline.        So, again, this

 2      is a battle, a battle where people have different roles.

 3      Unlike our example of an armed robbery where maybe you can

 4      achieve that with a smaller group, this is a big group of

 5      people.    There are commanders who are sitting back planning

 6      the battle and then watching it unfold and then coming in

 7      after the main action is happening.        There is the front

 8      line, that strike force; those people who are at the front

 9      gate charging in with the weapons.        There are other people

10      in the battle who are serving as scouts, lookouts.           There

11      are even in any -- you know, in any army or military

12      situation you even have people who are cooking food for

13      those soldiers.

14                  Everybody here has an important role to play

15      because they're all coming together for the overall goal,

16      and every single one of them is criminally responsible under

17      the conspiracy theory for all of the actions of the others.

18                  So let's talk about the events from September

19      11th.    First, you heard evidence of preplanning of this

20      event.    You heard that two weeks prior to the attack on the

21      Mission UBJ goes and gets weapons at the 17 February Camp.

22      Abu Khatallah goes there and meets with Mukhatar Bruzayza,

23      and you know that Mukhatar Bruzayza -- what you heard was

24      that Mukhatar Bruzayza was himself an extremist; that he was

25      part of 17 Feb, but that 17 Feb was a big group, and that
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 99 of 187      3778


 1      there were kind of different factions within 17 Feb.

 2                  Bruzayza supported Khatallah by giving him the

 3      weapons within 17 Feb's arsenal.        Those weapons included

 4      AK-47 ammunition, RPGs, other munitions, and mortars.

 5      and you heard from Bilal Al-Ubaydi that he personally saw

 6      Mr. Khatallah come and get those weapons, that he was there

 7      with some of his most -- that elite group, Jutuf and Dijawi

 8      and other people.

 9                  Now, that's corroborated by what you heard from

10      Mr. Majrisi.     Mr. Majrisi told you that after the fact

11      Mr. Khatallah had this garage, this garage where he had

12      stores and stores of ammunitions, some of the same kind

13      of ammunitions that he obtained from 17 Feb:          AK-47s,

14      machine guns, heat-seeking missiles, and mortars.          So,

15      again, Mr. Khatallah and his group were a heavily armed

16      group, and before the attack on the U.S. Mission they armed

17      up to be ready for that event.

18                  Now, specifically on 9/11 what you heard was

19      that at 5:00 Mr. Al-Imam is with Khatallah.          Mr. Al-Imam

20      actually told the FBI that he was with -- or he was at

21      the radio station, the UBJ radio station, earlier in the

22      day; that he'd gone there sometime in the morning -- he

23      didn't remember exactly when -- and that he was there with

24      Mr. Fezzani and Salah Al-Amari.        He did say that apparently

25      at some point Mr. Khatallah shows up because at 5:00
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 100 of 187          3779


 1       Khatallah leaves for the U.S. Mission and tells him

 2       he's going to the quote, embassy; and when they leave,

 3       Mr. Khatallah is in the first vehicle, a military-style

 4       truck, according to Mr. Al-Imam, and Mr. Al-Imam is in the

 5       second vehicle with Salah Al-Amari and Fezzani.          And later

 6       in the interviews with the FBI defendant told the FBI that

 7       Fezzani has an AK-47.

 8                   So in that moment, when they're going armed and

 9       ready and with the military-style vehicle with Abu Khatallah

10       to the U.S. Embassy, quote-unquote, defendant knows exactly

11       what he's doing.     That's when he's joining the conspiracy,

12       right at that moment.      He knows where they're going.         He

13       knows they're going armed.      He is joining the conspiracy in

14       that moment.    And there are several other points in the

15       night when he sees more and more information about how the

16       conspiracy is unfolding, and he maintains his presence in

17       that conspiracy.

18                   Now, Mr. Al-Imam told the FBI that on the way to

19       the Mission they stopped for gas.       Now, this has got to be

20       the world's longest gas stop because you know that the

21       attack on the Mission doesn't start until about 9:45.            As I

22       stated earlier, Mr. Al-Imam left out some key details about

23       what's going on in this time period.

24                   Now, you know that the 5:00 time is actually a

25       decent estimate because Mr. Abu Khatallah gets two phone
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 101 of 187      3780


 1       calls around 4:44 and 4:46 that correspond with getting --

 2       but with leaving around that time.

 3                   Additionally, at 5:23, Khatallah and Al-Imam

 4       have a phone call between the two of them.         Now, remember,

 5       Mr. Al-Imam told you he's in a different car.         This is a

 6       short 26-second phone call; totally consistent with the fact

 7       that they are now in separate cars going somewhere together.

 8                   Now, between this time period, when you look at

 9       the phone records, there is a lot of communication going on,

10       things that Mr. Al-Imam did not include in his statement but

11       which are totally consistent with the preplanning and

12       organized nature of the attack.

13                   So the phone records show that Mr. Dijawi calls

14       Mr. Khatallah at 8:08; that Mr. Dijawi calls again at 8:15;

15       that Khatallah calls Al-Amari, who is with the defendant, at

16       8:39; that Jutuf calls Khatallah at 8:40, and that Jutuf

17       calls Khatallah again at 8:55.       And those are only the

18       records that we've been able to identify as being associated

19       with members of UBJ.     There are a lot of other calls going

20       on here.    There are calls between many other people for

21       different periods of time throughout the night that the

22       government hasn't been able to determine who those callers

23       are.

24                   But you heard from Special Agent Krueger there is

25       a pattern of high-call volume, higher than normal, right?
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 102 of 187        3781


 1       Those calls are not only higher than normal, they're also

 2       longer in duration than normal, and they're coming in very

 3       rapidly throughout the night, between -- sometimes seconds

 4       and minutes between calls.

 5                    Now, ladies and gentlemen, the phone records are

 6       important.    Mr. Khatallah's phone records are important

 7       because of what Mr. Cummings told you in opening statement,

 8       right?   Coordination requires communication.        The only way

 9       to get all of these groups circled up and around and armed

10       and ready to go to attack the U.S. Mission is to actually be

11       communicating with each other, and that's why the records

12       and the call volume, the call duration, the call frequency

13       are important to your analysis.

14                    You also heard that there is a time period from

15       9:01 to 9:35 where Abu Khatallah -- now, this is 30 minutes

16       before the attack begins -- has 12 call events.          30 minutes

17       and 12 calls.    Try to think about the last time you had 12

18       calls in 30 minutes.     That's pretty frequent.      And Mr. Abu

19       Khatallah, for the most part, is receiving all this

20       information.    Totally consistent with his role as a

21       commander and a leader of the militia.

22                    One of those calls includes a call at 9:01 from

23       Al-Imam.    Now, remember, Mr. Al-Imam told you he is with Abu

24       Khatallah the whole night, that they go to the Mission

25       together.    But he also told you that they were in separate
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 103 of 187       3782


 1       cars, so, again, consistent with the idea that they're

 2       traveling together, they're checking in with each other.

 3                    During that same period, Mr. Khatallah gets a call

 4       from Aymen Dijawi, and I'm singling out Mr. Dijawi because

 5       he is going to be the first people you see at the gate in

 6       about 12 minutes from now.      At 9:29 Aymen Dijawi calls Abu

 7       Khatallah and talks to him for 51 seconds, and 12 minutes

 8       later he will be at the front gate of the U.S. Mission.

 9                    Ladies and gentlemen, when you sat down in this

10       jury box you did not check your common sense at the door.

11       This repeated pattern of calling, doing something, calling

12       again, they are checking in with their commander, and what

13       does that mean for Mr. Al-Imam?       He is there with Abu

14       Khatallah.    He is part of that mission.      They are doing this

15       together.

16                    Now, 9:42.   That's the first wave of the attack on

17       the United States Mission and the CIA Annex.         And who is

18       there during that first wave?       Dijawi, Jutuf, Al-Zway --

19       you'll see all of those people in this first video -- and

20       additionally Birnawi and Jamaica are there, too.          You know

21       that because they are immediately seen inside the Mission on

22       the C3 drive shortly after this video.

23                    (Video playing)

24                    There is Aymen Dijawi in the green circle waving

25       around his gun, and there's Jutuf in the orange circle; all
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 104 of 187          3783


 1       of them conferring with the people at the front gate.

 2       People who are carrying black flags with white writing.            You

 3       heard from both Libyan witnesses that those are flags that

 4       were borne by UBJ.     They have -- they're used by an

 5       extremist group.

 6                    The people at the front gate are wearing masks.

 7       They're carrying arms, and they are loaded up and ready to

 8       go.   They are not there innocently.       They have extra

 9       munitions.    They have military-style tactical vests.           They

10       have AK-47s, and some of them later you'll see have RPGs.

11       They are armed and ready to attack.

12                    And, again, what does this mean for Mr. Al-Imam?

13       He's not on the video at 9:42, but that doesn't mean he is

14       not part of this conspiracy playing a role in a different

15       location.

16                    There you have, again, Mr. Al-Zway at 9:45; Jutuf

17       at 9:45; Dijawi at 9:45.

18                    Now, immediately when the first -- when the gate

19       is blown is at 9:45, recall what the DSS agents told you.

20       They're standing -- at least Scott Wickland is standing over

21       by the pool behind Villa C, and he hears on the radio this

22       terrorizing scream of one of their Blue Mountain guards, and

23       he hears that "Allah Akbar," right?        "God is good."    "God is

24       great."   And with that they know that something is wrong.

25                    What does Scott Wickland say?     He turns to his DSS
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 105 of 187       3784


 1       agents, and he says, "I've got the ammo."         He runs into

 2       Villa C.    He knocks on the ambassador's door and on Sean

 3       Smith's door and tells them, "Get your gear on.          This is

 4       it."

 5                   This is something they planned for hoping it never

 6       would happen but knowing that they needed an emergency -- to

 7       do something in an emergency.

 8                   And while they're gearing up, the other members of

 9       DSS are also going to get their gear.        They're going to

10       Villa B and the TOC because their gear is stored there.            And

11       then these attackers, because they are so ready to go, they

12       are so armed and so many, they fan out across the campus.

13       You saw numerous videos of them doing that.         They're running

14       in under that white flag, under the black flag, and they fan

15       out across the Mission compound, and they effectively trap

16       those DSS personnel and the ambassador and Sean inside the

17       respective buildings.

18                   And now, right after this is happening, right

19       while they're going through that front gate, what's

20       happening with Abu Khatallah?       He receives a two-and-a-half

21       minute phone call at 9:46, right when that front gate is

22       blown.

23                   Again, not a coincidence.      Two and a half minutes.

24       It's a pretty long phone call for Abu Khatallah.          Most of

25       those phone calls are about a minute or less.         Key time
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 106 of 187       3785


 1       phone call.

 2                   And right after that front gate is blown, Aymen

 3       Dijawi, you see him on the C3 gate.        This camera that is

 4       taking the picture at 9:48 of Aymen Dijawi is on Villa C.

 5       He is next to Villa C at 9:48.

 6                   And then at 9:50, Jutuf, again, who was just

 7       outside the gate at C1 gate, calls Abu Khatallah.          Again,

 8       checking in with his commander.       He's now on-scene telling

 9       him how it's going.

10                   And in Villa C Ambassador Stevens, Sean Smith, and

11       Scott Wickland are now sheltering in place.         You'll recall

12       that Scott shuts that jail gate door and locks it.          He takes

13       the ambassador and Sean and puts them in that little closet

14       that's just the safe haven room just across from the jail

15       cell gate, and he's waiting there in a security posture.            He

16       tells you he's taking a knee.       He's got his gun.     It's

17       pointed at the gate, and they're just hiding in that closet.

18       He takes his phone, turns, gives it to the ambassador, and

19       says, "Call everyone you know."

20                   In the meantime, through the open sliver of the

21       door that they can see and through that jail cell gate Scott

22       sees, he says, 40 to 60 people streaming into Villa C,

23       breaking furniture, making tons of noise.         And at one point

24       he sees those people come for the jail cell gate.          And

25       that's when he sees that the guy at the jail cell gate, the
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 107 of 187        3786


 1       attacker, he's got all this ammunition, including a grenade.

 2                   So, again, these people came ready.       They were

 3       ready to attack, ready to deal with what confronted them.

 4                   Now, again, what does this mean for the defendant,

 5       Mustafa Al-Imam?     He told you he was with Abu Khatallah.

 6       Not only that, he -- and by "he told you," he told the FBI

 7       he was with Abu Khatallah.

 8                   He also told the FBI that when he got onto the

 9       Mission compound proper he heard gunshots.         Now, he didn't

10       really realize what he was doing when he said that, I don't

11       think.   He didn't realize that by telling the FBI that when

12       he stepped onto the Mission campus he heard gunshots, that

13       that put him on the Mission during the battle.         Because if

14       he comes later, after it's all over, and at 11:45, there's

15       no gunshots going on then.

16                   Now, Mr. Al-Imam left out, conveniently, of his

17       statement to the FBI the time he arrived at the Mission.          He

18       left out how long he was standing outside the Mission.           He

19       left out how long it took him to get to the office, and he

20       left out the time he left.      All he said was, "At 5:00 I got

21       together with Abu Khatallah, and we went down to the

22       Mission.    We were together until we went to the Ansar Al-

23       Sharia camp."    The government submits that he put himself on

24       the scene when he said, "When I walked onto the Mission, I

25       heard the gunshots."
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 108 of 187    3787


 1                   Now, over the next 90 minutes or -- we have,

 2       again, at the same time, another call.        Khatallah is now

 3       calling Dijawi.     Dijawi, who you know, you just saw on the

 4       video, is inside the Mission.       Khatallah is calling him to

 5       check in.    Again, coordination requires communication.

 6                   And during this time period, the time period of

 7       the attack, 9:46 to 11:23, these are Abu Khatallah's phone

 8       records.    And, again, the government hasn't been able to

 9       identify every single caller, but there are a few key things

10       to think about.

11                   You heard from Agent Krueger that the last call

12       where there's the big break is at 11:23, and then the next

13       call is not for nearly an hour, and during this time period

14       of 9:46 to 11:23 Abu Khatallah has 26 calls in 90 minutes.

15       26 calls.    Again, think about the last time you ever made 26

16       calls in one day.     And he's not making those calls; he's

17       receiving them.     He's receiving all but three of those

18       calls.

19                   And, again, typically what Jessica Krueger told

20       you was that those calls are less -- the time period between

21       the calls is less than a minute.       There were a few breaks,

22       she said, but for the most part it's coming in a few

23       seconds, coming in a few seconds, coming in.         Again,

24       coordination requires communication.

25                   Now, at 9:57 the attackers begin the next phase.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 109 of 187    3788


 1       They have come on to the buildings -- or some onto the

 2       campus.   They've surrounded these buildings, and they begin

 3       setting the buildings on fire.

 4                    You heard from Chad Campanell that they start

 5       those fires around 9:57 at the QRF building.         First at

 6       Vehicle 3, then at Vehicle 2.       Then they moved to Villa C.

 7       They set Room F on fire, Room J on fire, and possibly also

 8       Room O on fire.     And then they move on and go back to the

 9       Vehicle -- to the fire near Vehicle 2.        Agent Campanell gave

10       you this map of all the different places that the attackers

11       systemically went through and put fires over and over

12       throughout the campus.

13                    Why are they setting these fires, ladies and

14       gentlemen?    One, it's a goal to destroy the U.S. Mission.

15       That's a goal of what they're -- that's part of what they're

16       trying to achieve.     But two, they haven't found any American

17       personnel.    They went on the campus, and there's no

18       Americans standing around.      And you know that part of what

19       they want to do is find and attack the American presence.

20       That's one of the objects of this conspiracy.         And to do

21       that, they set these fires and tried to drive the American

22       personnel out of the buildings.

23                    Now, at 10:01, this is just right in the same

24       moments that the fire has started in Villa C, Jamaica,

25       again, in that elite force for Abu Khatallah, for UBJ, is on
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 110 of 187         3789


 1       the C3 drive with the gas can.       This camera -- again, this

 2       is the Villa C camera.      It's mounted on the building, and he

 3       at 10:01 is standing next to Villa C with a gas can.             You

 4       heard from Agent Campanell that he could not rule out the

 5       use of an accelerant throughout those fires inside Villa C.

 6                    And then after this point, the attackers move on

 7       to Villa C.    Some of them have already made it down to Villa

 8       B by 10:01.

 9                    (To Ms. Davis) Can you hit play, please.

10                    And the first person at Villa C trying to kick in

11       the door is Birnawi.     Again, part of the elite UBJ fighting

12       force.

13                    (Video playing)

14                    Now, inside Villa B at this time, while these

15       attackers are attempting to gain entry, you know that Agent

16       Burt, Agent Harrison, and that Blue Mountain guard, they're

17       all together in that back room.       Agent Burt has taken those

18       standing freezers, and he's pushed them against the door to

19       try to prevent attackers from coming into his room.          And now

20       they gain entry, again, at 10:02, and people are streaming

21       into Villa B.

22                    They're streaming into Villa B, and they're going

23       to go and ransack Villa B.      They're looking for the American

24       personnel.    Agent Burt told you that he hears them banging

25       on that door, and they can't get in because he's used those
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 111 of 187         3790


 1       fridges or those freezers with that big fish in it to

 2       stabilize him in that room.

 3                   He also told you that while he's in that back

 4       room, while this is all happening, he is calling Washington.

 5       He's calling DSS headquarters saying, "Hey, guys, I need to

 6       tell you what's going on."      And what did he tell you?        The

 7       guy on the phone said, "What can we do for you?"          And he

 8       said, "Honestly, there's nothing you can do."

 9                   He's inside Villa B knowing that they are on their

10       own, and he told you -- Agent Burt told you -- that before

11       they went into Villa B he saw men coming around the corner

12       into that alley wearing masks carrying AK-47s.         And what do

13       you see on the video right now?       Men wearing masks carrying

14       AK-47s.    I'm pointing that out because you heard from Bilal

15       that his men, Hamza and Hussein, also saw Abu Khatallah in

16       the area of the Mission with men with masks and carrying

17       weapons.

18                   And there is that gas can, Jamaica with the gas

19       can.   He was just on the C3 drive.       Now he's down at Villa

20       B.

21                   And there's Aymen Dijawi -- again, the front line

22       for UBJ, the front line at the Mission -- coming now into

23       Villa B.

24                   Jamaica.   And then later Bakoush at 10:05.

25       Bakoush, again, who is an associate of the defendant,
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 112 of 187         3791


 1       Mr. Al-Imam, and of Abu Khatallah.        He's not in that militia

 2       UBJ.   He's with a different militia.       But that only

 3       corroborates what you heard, which is that there is evidence

 4       that groups came together to perpetrate this attack.             And

 5       you also see that at 10:06 at Villa B is Jafar, again,

 6       another UBJ fighter.

 7                   Now, ladies and gentlemen, this is a crucial

 8       moment in the timeline, right?       It's 10:00, 10:05, and all

 9       of the Mission has been taken over by this group of

10       attackers, and help has been called, but there has been no

11       help yet to come.     The QRF guys ran off.      The 17 Feb guys

12       aren't there.    The Blue Mountain guards aren't armed, and a

13       call's been made over to the Annex.

14                   Now, at the Annex you heard that the GRS team,

15       they're ready to go.     They've loaded up.      You have Tyrone

16       Woods, you have Jonathan Tiegen, and five other GRS members.

17       They heard the call from the U.S. Mission.         They got their

18       gear on.    They went down to the cars, and they're ready.

19       They're in their convoy sitting outside of Building 3.

20                   Now, they don't get to go right away, right?

21       Because Tig told you that their supervisors were saying,

22       "We've got to get eyes on.      We've got to have a plan.        We

23       can't leave this place and leave the Annex not defended."

24                   And they're sitting there waiting trying to figure

25       out, and Tig said they're getting antsy.         They want to get
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 113 of 187       3792


 1       over there.    They want to get to the Mission.       They want to

 2       help out.    And it's a little bit of a stalemate until that

 3       call, that call that came over the radio, the radio that the

 4       GRS agents shared with the DSS agents.        They hear a DSS

 5       agent on the phone -- on the radio saying, "If you guys

 6       don't get over here right now, we're all going to fucking

 7       die."   And that is what spurs the action.

 8                   The GRS team says, "We're not waiting any longer.

 9       We've got to go."      They tell their supervisor, "Get in the

10       car.    We're going.   We've got to get there."      And they leave

11       at 10:03 p.m.

12                   Now, Tig tells you they hightail it over there.

13       They are there in about two minutes.        That puts the GRS

14       agents on the scene outside the Mission at around 10:05.

15                   Now, at that time they can't make it to the front

16       gate of the Mission.     Why was that?     Tig told you there's a

17       roadblock because there's what ends up being friendly forces

18       at this corner, where the X is, engaging with fighters at

19       the front gate, fighters who are associated with the attack

20       on the Mission.

21                   So now at 10:05, while inside the Mission the

22       attackers have fanned out, there are also forces outside the

23       Mission still at the front gate defending and protecting the

24       Mission that the co-conspirators have taken over.          They're

25       preventing GRS from making entry onto the Mission to rescue
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 114 of 187     3793


 1       the DSS personnel.

 2                   Tig told you that the fire he was taking was

 3       coming from the east, that area right beyond the U.S.

 4       Special Mission, C1 gate.      And think about where that area

 5       is.   Let's just note that on the map right now.         Because

 6       that area is going to come back and be very important to

 7       your evaluation of the evidence.       That's the same area where

 8       you heard Scott Wickland say he was fired on.         This is a

 9       coordinated group of attackers.

10                   Now, during this time while the GRS agents are

11       being kept at bay -- and, remember, Tig told you it took

12       them almost 30 minutes to make it inside the Mission because

13       they're dealing with these attackers -- they have to split

14       up.   Some go to the front.     Some go to the back.

15                   During this time period, inside Villa C, you have

16       these three fires -- two or three fires that are burning,

17       and Scott Wickland has told Ambassador Stevens and Sean

18       Smith to come with him to that bathroom because that's where

19       he thinks they're all going to be able to get behind a

20       closed door and get some air.       But on his way, crawling on

21       his hands and knees, he loses them.

22                   And you heard his testimony about how he went back

23       over and over looking for them.       Eventually he has to get

24       some fresh air, and he goes out to his room, opens that

25       window, jumps out, takes a deep breath, and what happens?
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 115 of 187       3794


 1       He gets shot at.

 2                   Again, during this time period the battle for the

 3       Mission is still on.     He's waiting for a rescue.       Scott is

 4       waiting for the GRS to show up, and when he's jumping out of

 5       that window, he's getting shot at.        He's going back in,

 6       jumping out, back in.      And he does that four or five times.

 7       He says he's going around looking for the ambassador and

 8       Sean, and he cannot find them.

 9                   Now, you heard from the other testimony in the

10       case, from Dave Ubben, that it was around 10:15, 10:20 -- I

11       think he actually said 10:17, a very specific time -- that

12       they heard Scott tell them that he was going up on the roof.

13       And what did Scott tell you?       He said he climbs up that

14       ladder, and he's getting shot at as he goes up the ladder,

15       and he pulls the ladder up.       And now he's on top of the

16       roof, and while he's on the roof he's getting shot at still.

17       He sees the tracer fire of those automatic guns coming over.

18       He sees the tracer on the bullets coming over at him.

19                   One of the things you have to consider is whether

20       Scott -- whether the defendant and his co-conspirators

21       committed attempted murder, and this is another element of

22       the attempted murder of Scott.       He is on the roof being shot

23       at while inside Ambassador Stevens and Sean are suffering

24       the effects of the smoke inhalation.

25                   Now, this time period corresponds directly with
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 116 of 187        3795


 1       the 10:20 call from Khatallah to Bilal Al-Ubaydi.          You heard

 2       from Bilal that he receives this call from Khatallah, and

 3       that is corroborated by the phone records.         At 10:20, there

 4       is a 30-second phone call of Khatallah to Bilal.

 5                   And what did Bilal tell you about that call?         He

 6       said that Khatallah was threatening, that normally, in their

 7       culture, when you get on the phone with someone there's a

 8       big greeting and there's -- you know, you have this exchange

 9       of pleasantries.     That did not happen on this call.

10       Khatallah was angry and said, "Withdraw your men."

11                   Now, Bilal actually had other men who were there,

12       and he wasn't quite sure who exactly Khatallah was talking

13       about, but he later, through the conversation with

14       Khatallah, realizes that Khatallah is talking about Hussein

15       and Hamza; Hussein and Hamza, who Bilal knows are at this

16       corner getting their dinner.       And he checks in with Hussein

17       and Hamza after the call, and says -- and they tell him.          I

18       believe it's Hamza that says, "We were given another life";

19       that Abu Khatallah was so angry, and he saw Abu Khatallah

20       again with masked men.

21                   And they're at this corner half a block down from

22       the C3 gate at the Mission consistent with Khatallah's

23       actions of being a commander.       Again, the commander's not

24       going into the battle.      They're not the first people at the

25       gate.   They're sitting back.      They're watching it unfold
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 117 of 187        3796


 1       with their trusted people, and you can find the defendant

 2       who, through his own words to the FBI, was one of those

 3       trusted people that was with Khatallah because that's

 4       exactly what he told you.      He said he went to the Mission

 5       with Khatallah starting at 5:00.

 6                   Now, this is important because at 10:20 Khatallah

 7       is on-scene.    Definitively through this call you know that.

 8                   Now, the evidence would lead you to believe he's

 9       actually on-scene much earlier, right?        Because he gets

10       those calls even earlier from people telling him about

11       what's going on at the Mission, and you know defendant told

12       you or told the FBI that he was at the Special Mission

13       during the fighting because he hears those gunshots.             And so

14       the evidence in this case is that the defendant and

15       Khatallah are on-scene at the Mission during the time of

16       this attack.

17                   And what's the next thing that happens after this

18       call with Bilal?     Al-Imam is put in the game.      Eight minutes

19       later Abu Khatallah gets a phone call, an eight-second phone

20       call -- the kind of phone call that you would check in on --

21       from Mustafa Al-Imam.

22                   This is the next call that Khatallah receives

23       after that 10:20 call.      And, again, Mr. Al-Imam told the

24       FBI they were together, and this is totally consistent

25       with Al-Imam's role as being a trusted advisor and friend to
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 118 of 187     3797


 1       Mr. Al-Imam -- or Mr. Khatallah and helping Mr. Khatallah.

 2                    Now things in the battle have changed.       Right?

 3       There are Americans attempting to gain entry to the U.S.

 4       Special Mission.     The attackers had that Mission locked

 5       down, and now an American fighting force, a very well-manned

 6       fighting force, is attempting to gain the Mission back, and

 7       at 10:28 Al-Imam makes these -- makes this call to

 8       Khatallah.

 9                    Now, at 10:32 Agents Burt, Harrison and Ubben,

10       they leave Villa B in an attempt to go to Villa C and to

11       help Scott.    And when they get to Villa C, Agent Burt told

12       you that he sees the GRS agents finally making entry; and

13       you know from Tig's testimony that that was his two

14       colleagues, Jack and Rone, because Tig told you he's still

15       stuck outside.    He's still engaging that fighting force,

16       that one that's shooting at him from the east, and that he

17       and the 17 Feb members are fighting against more attackers

18       outside the Mission.

19                    But they do get on-scene, and then, right around

20       the same time, again Al-Imam calls Khatallah, another short

21       call.   12 seconds in duration.      Another call checking in.

22                    Now, the next call between Al-Imam and Khatallah

23       is a much, much longer call.       At 10:44 p.m. Al-Imam calls

24       Khatallah, and they are on the phone for 18 minutes and 12

25       seconds.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 119 of 187         3798


 1                    And what's going on during this call?       You heard

 2       from the testimony and you know from the timeline that the

 3       GRS agents are now on-scene.       The DSS agents in Villa B and

 4       the TOC have come out and gone to Villa C, and the GRS

 5       agents have met them at Villa C, and the Americans have

 6       established a foothold, an area of control, on the Mission

 7       compound.    You now have Americans outside on the grounds of

 8       the compound visible to the attackers, and it's during this

 9       period that Mr. Al-Imam calls Abu Khatallah and talks to him

10       for 18 minutes.     18 minutes.

11                    When is the last time you had an 18-minute phone

12       call with one of your friends?       And this is not just a

13       friend.   This is an associate that he is close to and

14       working to and he's defending his life for.

15                    This is at the height of this battle, ladies and

16       gentlemen.    It is the longest call of the night.        It is the

17       second-longest call in the whole call records that you have.

18       And what are they doing?      Planning for a counter-attack

19       because those Americans are outside at Villa C, and they can

20       now see them all, and they want to come back and assault

21       them.   And that is exactly what happens.

22                    Now, during this time period you know that the GRS

23       is working with DSS to try to find Sean Smith and Ambassador

24       Stevens in this part of Villa C, in that bedroom area.           And

25       they're searching in vain, though they do eventually find
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 120 of 187         3799


 1       Sean Smith's body.     And right around 11:02, while this

 2       search is going on, that call between Mr. Al-Imam and

 3       Khatallah ends, and approximately eight minutes later the

 4       next phase of this attack begins.

 5                   At 11:10 p.m. from the C3 gate -- remember, the C3

 6       gate, which is a half a block down from where Bilal told you

 7       that Hamza and Hussein saw Mr. Khatallah -- an assault

 8       begins.   There is an explosion at the gate, and there is

 9       small arms fire at the gate, and there is subsequent RPG

10       firing coming from this gate.       You saw that on the video,

11       and you heard it from Tig, who told you that he was getting

12       assaulted from that gate.      He went up to the roof, and he

13       started engaging in fire with people at the C3 gate.             Tig

14       also told you that just before that he had been inside Villa

15       C, and he felt the effects of the RPG hit Villa C.

16                   Now, all the meantime Agents Burt and Ubben are

17       continuing to search.      They've found Sean Smith, but they

18       have not found the ambassador.       And they told you they

19       looked repeatedly through every single room, crawling on

20       their hands and knees, looking everywhere.         They used that

21       tow strap from the car.      They used those gas masks.      They

22       were looking everywhere they could to find Ambassador

23       Stevens, and they could not find him.        The only place they

24       said they did not get was into the full extent of Ambassador

25       Stevens's room.     They couldn't get all the way behind the
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 121 of 187       3800


 1       bed; they couldn't get all the way to the closet; and they

 2       couldn't get into his bathroom.

 3                   And you know from what you heard that that was

 4       only the second day that Ambassador Stevens had been there,

 5       and in his mental map of where he was supposed to go, is it

 6       possible that that's where he went?        They are looking for

 7       him everywhere, and they cannot find him.

 8                   Now, you heard from the ME that the smoke

 9       inhalation that Ambassador Stevens experienced could have

10       caused him to live for minutes or hours, and he had effects

11       of having fallen.     He had abrasions consistent with having

12       fallen, and he was inside the U.S. Mission at 11:18 when the

13       DSS agents are told, "We've got to go."        And Agent Burt told

14       you it was extremely hard that they had to leave Ambassador

15       Stevens and evacuate to the Annex.

16                   And they did evacuate at 11:18.       They withdrew.

17       Not willingly, but because they couldn't defend that

18       position anymore.

19                   Scott Wickland told you that harrowing story of

20       their drive back to the Annex.       They go out.    They go right.

21       They see a roadblock, U-turn, go left, see the guy waving

22       them off.    Supposedly this friendly person, right?

23       Supposedly this 17 Feb person that's supposed to be helping

24       them saying, "Oh, no, don't go this way.         Go back the other

25       way towards where all the fighters are."
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 122 of 187       3801


 1                    They make another U-turn, they go back, and right

 2       at that X, that's the area where they see all of these

 3       fighters, men with AK-47s, who then try to wave them into

 4       that other compound.     "Sure, come this way.      Come this way,

 5       Americans.    Come right in here."

 6                    And what do they do?    They speed up, and

 7       immediately the guns start firing at their car.          And not

 8       only that, an explosion occurs on the road consistent with

 9       what you heard about gelatinas; those little, you know,

10       bombs that are supposed to help you fish and how those were

11       used by those attackers that night.        Same exact type of

12       thing that Scott Wickland and the other DSS agents

13       experienced when they were ambushed outside the U.S. Special

14       Mission, again, in that same area where earlier in the night

15       Tig told you he was taking fire.

16                    Now, they make that turn.     They jump the roadblock

17       at the end of the street, they make the turn, and they think

18       they're okay, but they end up getting stuck in traffic.            And

19       while they're sitting in traffic, what happens?          Some guy on

20       the street starts pointing at them, yelling at everybody,

21       waving at them, drawing attention to their car.          And so

22       that's when Scott has to jump that median, jump over onto

23       the other side of the road so he can make this trip back to

24       the Annex.

25                    And they were concerned that they were being
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 123 of 187      3802


 1       followed.    All of the DSS agents you heard from said that.

 2       They were looking to see if they had a tail.         And some of

 3       them said they didn't think they did, and some of them said

 4       they thought they did get a tail.

 5                   Alec Henderson is in the back seat.       He turns

 6       around, and he sees two cars following them.

 7                   "The first one," he says, "I wasn't worried about.

 8       They had their lights on.      They turned off."

 9                   But that second car, that really worried him.

10       They had their lights off.      There were two guys in the front

11       seat.   They were following at a distance, keeping a pace on

12       the car, and then as Scott signals that he is going to turn

13       to go into the Annex, that car also turns off.

14                   Where does it turn off into?      That industrial

15       area.   The industrial area that you heard from the GRS

16       agents was known as Zombie Land.       And that's an important

17       fact because you heard from the GRS agents that throughout

18       the night that's the same area that they were attacked from.

19       And when they make that turn, Scott radios the Annex and

20       says, "We're coming in hot."

21                   Now, back at the Mission, the GRS agents continue

22       to try to defend that position until they no longer can, and

23       they also withdraw from the Annex [sic].         And they are not

24       able to find Ambassador Stevens.       And they leave at

25       approximately 11:33, and you know that because they arrive
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 124 of 187      3803


 1       at the Annex at 11:36, and Tig told you it took about three

 2       minutes to get there.

 3                   And at this point the battle for the Mission is

 4       over.   That facility has been lost.       It is now in the hands

 5       of these co-conspirators, these attackers.         And the next

 6       thing that happens is that site exploitation.

 7                   Between 11:45 and 12:10 there is site exploitation

 8       of the Mission.     The ISR video shows that at 11:48 attackers

 9       are entering from the C3 gate; that at 11:48, Khalid

10       Saglusi, again, an individual that the defendant, Mr. Al-

11       Imam, told the FBI that he was with on 9/11, enters the area

12       of the TOC.    And then at 11:53 Al-Fitori leaves the TOC, and

13       Al-Imam enters the TOC.

14                   And before we play the video, I just want to call

15       your attention to one thing.       In opening statements defense

16       told you that you needed to consider what Mustafa Al-Imam

17       was doing in context; that if we just focus on the pictures

18       of Mustafa Al-Imam himself, that that's somehow worse than

19       if we look at it in context.

20                   The government submits to you that the evidence in

21       context is very telling because Mustafa Al-Imam is not doing

22       this site exploitation by himself.        He is there with key co-

23       conspirators.

24                   (To Ms. Davis) Play.

25                   (Video playing)
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 125 of 187      3804


 1                    At 11:53, Al-Fitori walks out of the front door.

 2       In his hand he has those white three-ring binders, those

 3       same types of binders that Dave Ubben told you were in the

 4       office that had intelligence information in them, and the

 5       same types of binders that Mr. Majrisi says he saw inside

 6       Abu Khatallah's apartment.

 7                    (To Ms. Davis) Play.

 8                    (Video playing)

 9                    And just a minute after -- or not even a minute, a

10       few seconds after Al-Fitori walks out and in that direction,

11       from the same direction Al-Fitori is walking to, comes the

12       defendant.    There he is in the green circle.

13                    Now, when the defendant walks into the TOC, he is

14       not wandering around looking at the sights trying to figure

15       out what's going on.     No.   That is a man who walked into the

16       building with a purpose.       He knew exactly where he was going

17       and exactly what he was supposed to do.        He's not

18       lollygagging.    He's not wondering what's happening.        He's

19       not there innocently.      He knows exactly what's happening.

20                    And the next minute, one minute later, who else

21       goes into the TOC?

22                    (Video playing)

23                    You see Khalid Naihum in the white shirt with

24       the beard, and then here, in the green circle, Abu Khatallah

25       walks up and goes into the TOC building.         And coming at
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 126 of 187         3805


 1       the camera right now is Aymen Dijawi; again, one of the

 2       people who was at the gate at the beginning of the attack.

 3       Mr. Dijawi, that front-line fighter, comes back with Abu

 4       Khatallah, the defendant, Mr. Al-Imam, and Khalid Naihum.

 5                   And now everybody's together inside the TOC.         The

 6       commander is there; Mr. Al-Imam, one of the scouts and

 7       advisors, is there; and the front-line fighters are there,

 8       Mr. Dijawi.    And additionally you have this mufti, the

 9       spiritual leader of AAS.

10                   And while they're inside the TOC the defendant

11       told the FBI that what happened was that Mr. Khatallah

12       pointed to the phone and told the defendant, "Take the

13       phone."   And, ladies and gentlemen, in any language that is

14       an order.    And what did the defendant do?       He took that

15       phone.

16                   And then on his way out of the TOC, all on his

17       own, without anyone telling him what to do, he saw that map,

18       the map of Libya, the map with the blue/gray codes, and he

19       thought, "I think I'll take that, too."        That map had clear

20       intelligence value, value that the defendant figured out all

21       on his own.    He didn't need Abu Khatallah to tell him to

22       take that map.

23                   And then at 12:00 he walks out of the TOC.

24                   Now, remember, he went in at 11:53.       He's inside

25       for seven minutes.     Seven minutes inside that TOC.       That's
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 127 of 187       3806


 1       not that big of a room.      He's in there for seven minutes

 2       with Abu Khatallah and Naihum.

 3                   (To Ms. Davis) Please play.

 4                   (Video playing)

 5                   And when the defendant walks out, who does he

 6       immediately talk to?     Khalid Saglusi in the orange circle.

 7       And there he is in the green circle, walking with that map.

 8                   And the defendant told the FBI that he gave the

 9       map and the phone to Khalid Saglusi.        He gave it to Khalid

10       Saglusi, that member of the UBJ elite fighting force.

11       Again, he knows the value of that information, and he's

12       giving it to a member of Khatallah's elite force.

13                   And at 12:01 to 12:03 -- (To Ms. Davis) play --

14       the rest of the people come out of the TOC.         They're in the

15       military -- in the tactical vest is Fitori coming up and

16       talking to Abu Khatallah.      And this car that's on the left-

17       hand side of the screen is going to pull up, and then you'll

18       see numerous members of this conspiracy coming out of the

19       TOC with the items that they've taken from inside.

20                   (Video playing)

21                   Organized, filing out of that building, with all

22       the things that they have taken from inside.         Things that

23       have intelligence value, and with them are those RPGs and

24       other gear.

25                   (Video playing)
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 128 of 187      3807


 1                   And at 12:03, who rejoins Abu Khatallah at that

 2       car?   The defendant, with his map and his phone.         And the

 3       defendant told you that, in fact, he and Abu Khatallah went

 4       together to the Ansar Al-Sharia camp.

 5                   But before they left defendant took one final

 6       action while he was at the Mission.        He saw that young man

 7       with the phone that was taking pictures of him, of Abu

 8       Khatallah, and the members of Ansar Al-Sharia; and the

 9       members of Ansar Al-Sharia started attacking this young boy

10       with the phone, and the defendant joined in.         He agreed

11       that -- to the FBI, in his statement, that he assaulted the

12       young man and, moreover, that that young man was then taken

13       on an order from Abu Khatallah to the AAS camp.          Again,

14       defendant's own statement that AAS was following through on

15       Abu Khatallah's order that night.

16                   Now, you can consider that assault as evidence of

17       Mr. Al-Imam's guilt because that young man had a piece of

18       evidence in the phone and the pictures on his phone that he

19       could have provided to authorities.        He could have said,

20       "These are the people who are there."        He could have called

21       the police and provided that information or whatever

22       military militia he could have found.        And he wasn't able to

23       do that because he was assaulted and detained by the

24       individuals at the Mission, and that is evidence of

25       defendant's guilty conscience.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 129 of 187       3808


 1                   Feelings that tend to show guilt may tend to show

 2       actual guilt, and you can consider whether the actions that

 3       he took when he assaulted that young man were actions

 4       consistent with his own guilty conscience and his own

 5       efforts to avoid being caught.

 6                   Now, around 12:10 the attackers leave the Mission,

 7       but the conspiracy continues because they go back, according

 8       to defendant's statement, to the AAS camp, and while there

 9       Abu Khatallah has numerous other phone calls back and forth

10       with lots of people while they're there with all of that

11       information taken from the office.

12                   And now, ladies and gentlemen, let's talk about

13       withdrawal.    You heard the judge tell that you people can

14       withdraw from conspiracies.       You don't have any evidence of

15       withdrawal in this case.      What withdrawing from the

16       conspiracy means is that you make a definite, decisive, and

17       an affirmative action to disavow and defeat the goal of that

18       conspiracy.    Merely stopping your conduct or being inactive

19       is not withdrawing from the conspiracy.        You must disavow

20       the conspiracy.

21                   And some of the ways that the law says you can do

22       that is you can call the police.       You can tell your co-

23       conspirators, "I'm out, guys.       I'm done."    And you can take

24       actions to correct or prevent further harm.

25                   You don't have any evidence that Mr. Al-Imam took
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 130 of 187         3809


 1       any of those steps.     You have no evidence that he withdrew.

 2       You have no evidence that Mr. Khatallah withdrew.

 3                   You do have evidence from defendant's statement

 4       that he says he went home after the Ansar Al-Sharia camp.

 5       Now, the government submits that's a pretty convenient

 6       excuse, right?    So if he's at the Ansar Al-Sharia camp, he

 7       says that he goes home at the evening call to prayer.            And

 8       you know that time's not right because you heard from the

 9       Libyan witnesses that the evening call to prior is at like

10       9:00 in the evening, that that's the last time the minaret

11       tells you when to go pray.      So he's sending himself home a

12       little bit early in that FBI interview.        He's like the

13       person getting caught by their parents the next morning,

14       "What time did you guys come in?"       "I came in totally on my

15       curfew, mom and dad."

16                   That's not what happened.      You know that Mr. Al-

17       Imam goes to the AAS camp with Mr. Khatallah and all of that

18       information from the office, and the conspiracy continues

19       thereafter.    It continues because at 12:30 in the morning

20       you know that the individuals -- the reinforcements have

21       arrived from Tripoli.      Glen Doherty is there in Tripoli --

22       from Tripoli.

23                   Now, they can't get to the -- they can't get to

24       the CIA Annex.    That's not their mission.       Their mission is

25       to go recover the U.S. ambassador, who they believe is alive
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 131 of 187     3810


 1       at the hospital, but they can't do that because they have no

 2       ride.

 3                   So in the meantime, while they're waiting at the

 4       airport, the conspiracy keeps going.        These reinforcements

 5       don't go to the Annex.      The Annex is left with just the

 6       defenders it has, and at 12:34 in the morning the first

 7       attacks occur at the CIA Annex.

 8                   Now, remember the attack at the Mission only wraps

 9       up at 12:10, so this is just a mere 24 minutes later, and

10       it's really less than an hour from the time that Scott

11       Wickland told you he arrived with that tail, with that

12       person following him at the Annex.

13                   Now, you know that the attack at the Annex came

14       from the east, from that industrial area of Zombie Land, and

15       that Tig and Mark Geist are in that raised platform, No. 3,

16       and they start to get small arm fire.        But when they get

17       that or right before that there's that gelatina bomb that's

18       thrown over the wall.      And that's -- you're going to see

19       between these attacks that same use of weapons -- the

20       gelatinas, the AK-47s, the RPGs -- the same types of weapons

21       over and over again.

22                   Ladies and gentlemen, this is not a coincidence.

23       The U.S. personnel retreated, withdrew, to the CIA Annex,

24       and then they were confronted at the CIA Annex by the same

25       group of attackers.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 132 of 187         3811


 1                   And right after this attack starts, at 12:37,

 2       Jutuf calls Khatallah.      So, again, the communication

 3       continues even after the Mission is exploited.

 4                   Now, again, the defendant, he may still be at the

 5       AAS camp at this point, but the conspiracy continues.            The

 6       judge has instructed you that no matter what your role in

 7       the conspiracy, you are guilty for the foreseeable

 8       consequences of your co-conspirators' actions.         So even

 9       though he may be at the AAS camp at this point in his role,

10       his specific task that night may have diminished in terms of

11       his other co-conspirators' roles, the conspiracy continues.

12                   At 2:00 in the morning, the Annex gets another

13       attack.   Again, similar to the prior attack.        Small arms

14       fire, IED, and then there's -- all that is coming from the

15       same direction, from Zombie Land, from the east.          You heard

16       both Tig and Mark Geist tell you that.

17                   And, again, the government doesn't have evidence

18       that the defendant was at the Annex, but that does not

19       matter because his co-conspirators were there, and you know

20       this was a continuous ongoing attack both by the nature of

21       the attack, the way it was played out, the timing of the

22       attack, and the types of weapons that were used.

23                   So the conspiracy continues again until the fifth

24       wave of the attack at 5:15 in the morning.

25                   Now, at 5:05 in the morning you heard that the GRS
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 133 of 187       3812


 1       reinforcements from Tripoli finally make it to the Annex,

 2       after they've tried to steal that bus, after they've tried

 3       to get the militias to help them.       They eventually do get a

 4       militia to help take them to the CIA Annex, and that when

 5       they get there Roy Edwards goes and meets with the CIA

 6       supervisor, and Glen Doherty checks in with Scott Wickland,

 7       make sure he's doing okay, and then Glen goes up to the

 8       roof, the roof of Building 3.       Why?   Because that's where Ty

 9       Woods is.    They're friends from back in the military.

10                   And just a few minutes later, that first strike

11       happens at the Annex wall.      At 5:15 in the morning the first

12       mortar strike happens.

13                   And just before that there was the RPG hit; so

14       it's the RPG, then the strike at the wall, then there's

15       three strikes on the building; so four mortar hits, and

16       right before that the RPG on the wall.        You also heard Ed

17       Knapp tell you there was another RPG even during the mortar

18       hits.

19                   But let's talk about those mortars.       They come in

20       quick succession.     Four mortars hit the Annex facility in

21       one minute and nine seconds.       One minute and nine seconds to

22       make four rounds hit this building and the wall.

23                   Now, Ed Knapp told you that there is just a

24       certain amount of time that it actually takes to load that

25       mortar to set it and fire it, right?        That depending on the
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 134 of 187     3813


 1       proficiency of your team, that takes a few seconds just to

 2       do that.    And he also told you that the way the pattern of

 3       the mortars came through, that these folks doing this mortar

 4       attack, these conspirators, were dialed in to this site.

 5                   He said that.    Mark Geist said that; Mark Geist,

 6       who is standing on the top of Building 3 and feels the

 7       effects of the mortar hits.       They both stated that this

 8       mortar team knew exactly what they were doing.         They knew

 9       exactly where to aim those mortars.

10                   Now, how did they know?      Ladies and gentlemen, you

11       know that the attackers and this conspiracy, part of the

12       effort was to exploit that office.        They obtained a lot of

13       good intelligence from that office.        Dave Ubben told you

14       about all the different kinds of things that were in there.

15                   One of the things that was in there was the map;

16       the map that the defendant knew had intelligence value just

17       from looking at it.     Another thing was the evacuation plan

18       that had the MGRS codes on it, and there was other evidence

19       of the location of the Annex within the TOC office.

20                   All of this is a piece of a puzzle that the

21       attackers are able to put together when they go back to this

22       Ansar Al-Sharia camp.      They can take the map and the MGRS

23       coordinates and the evacuation plans and put it together and

24       know the exact location of the CIA Annex.

25                   Now, it doesn't need to be that the map is the key
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 135 of 187       3814


 1       here because all of that intelligence -- all of that -- is

 2       what the attackers have at their disposal when they are

 3       attacking the CIA Annex.      It's all helpful information to

 4       them, and it shows that this is a continuing nature of the

 5       conspiracy, right?

 6                   Now, let me just address one thing that defense

 7       keeps bringing out, this dropping of a pin; that somebody

 8       could have walked up to the CIA Annex and dropped a pin and

 9       gotten the coordinates for the CIA Annex.

10                   Ladies and gentlemen, you should not substitute

11       your knowledge of iPhones in 2019 and what they can do for

12       what phones in 2012 in Libya were capable of.         You have no

13       evidence that that even technology was possible.          In fact,

14       you have contrary evidence.       You have Abu Khatallah's

15       phones, all three of them, all the same.         All these little

16       pocket Nokia cell phones that have no GPS on them.          These

17       are the only phones that you know to be available at that

18       time, and, ladies and gentlemen, there is no evidence in

19       this case -- and you should not consider there to be

20       evidence in this case -- that someone was able to walk up

21       and just obtain GPS coordinates or long LAC coordinates for

22       the Annex through some kind of iPhone procedure that an

23       intern can pull off.

24                   Remember, when we're talking about these mortars,

25       you know that Abu Khatallah had access to mortars.          You know
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 136 of 187       3815


 1       that after the fact Abu Khatallah trained AAS at their camp

 2       on mortars, and you know that these mortars had to be used

 3       with a team that had sufficient knowledge and intelligence

 4       to pull this off.

 5                   And in the final events of that day, after that

 6       mortar attack, these attackers -- these co-conspirators --

 7       have achieved their ultimate goal because Roy Edwards talks

 8       with his team and they say, "We cannot defend this position.

 9       They know where we are.      We can't do it.     We've got to go."

10                   And so they do.    They withdraw from the CIA Annex

11       to the airport with the bodies of Glen Doherty and Ty Woods,

12       who died on the top of that building, on the top of Building

13       3, and with Mark Geist and Dave Ubben fighting for their

14       lives with whatever limited medical treatment they're able

15       to give them.

16                   And when they get to the airport, they have that

17       plane that the Tripoli team -- that fancy plane the Tripoli

18       team comes in with, and they load up all of these

19       individuals, the nonshooters and the injured, on that plane.

20       And when they do, they let the plane go, wait, and the team

21       back at the airport is just the shooters and Alec Henderson.

22       And they're there waiting for their ride, which they know is

23       going to be this military C130.

24                   And who do they have with them?       They have the

25       bodies of Tyrone Woods, Glen Doherty, and Sean Smith, but
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 137 of 187     3816


 1       they are still missing Ambassador Stevens.         And you heard

 2       Roy Edwards tell you that was his whole mission that night,

 3       was to go recover the ambassador; that he was the national

 4       asset, and he did not want to leave Benghazi without him.

 5       He was America in Benghazi.

 6                   And so by shear luck, the interpreter hears that

 7       militia talking about an American at the hospital, and Roy

 8       asked them to go get the body.       And a few minutes later a

 9       white Toyota Hilux pulls up with Ambassador Stevens on a

10       stretcher in the back of the truck, and that corroborates

11       exactly what you heard from Bilal Al-Ubaydi about how the

12       ambassador's body got to the airport that night.

13                   Ladies and gentlemen, at that point, when they

14       load onto the C130 with the four dead Americans and the

15       remaining shooters, the object of the conspiracy has been

16       achieved because, when that plane takes off, all the U.S.

17       personnel have been driven out of the city, and the co-

18       conspirators have achieved their ultimate objective.

19                   Your Honor, may we approach?

20                   (The following is a conference held at the

21                    bench outside the hearing of the jury).

22                   MS. SEIFERT:    I'm taking longer than I thought I

23       was going to.    I have like probably another 15 minutes left.

24       I don't want to keep everyone hungry and waiting.

25                   THE COURT:   Why don't I ask them?
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 138 of 187      3817


 1                   MS. SEIFERT:    Okay.

 2                   (This is the end of the bench conference).

 3                   THE COURT:   Ladies and gentlemen, Ms. Seifert

 4       informs me she has another 10 or 15 minutes.         Are we doing

 5       okay?   Late lunch today?

 6                   Okay.   Why don't you proceed.

 7                   MS. SEIFERT:    Ladies and gentlemen, the co-

 8       conspirators that night you've heard about throughout the

 9       relaying of the evidence, they were all connected to each

10       other, and they are connected through their communications

11       that night.    When you look at this graphic, the same

12       individuals the government identified for you earlier in the

13       case, they are all seen on camera at the Mission throughout

14       the night, with the exception of Mr. Al-Amari, who

15       defendant, in his statement to the FBI, told you he's there

16       with.   And throughout the night there are these

17       communications between Mr. Al-Imam and Mr. Khatallah,

18       between Mr. Al-Amari and Mr. Khatallah, between Jutuf and

19       Mr. Khatallah, between Mr. Dijawi and Mr. Khatallah, and

20       that's because coordination requires that communication.

21       You need an organized network to achieve this.

22                   Let's discuss the charges that you've been charged

23       with.   And of course the judge read those instructions to

24       you, and they are detailed.       And those should guide anything

25       that you consider in this case, and they should control; so
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 139 of 187        3818


 1       if anything I say differs, the judge's instructions should

 2       control your deliberations.

 3                   The first two counts in this case involve material

 4       support of terrorists.      Now, the charge of material support

 5       of terrorism has two elements.

 6                   One is providing material support and resources to

 7       an attack on the Mission and the Annex.        And "material

 8       support" in this case means personnel, which means yourself;

 9       that you yourself are a personnel that's being used in an

10       attack against the U.S.      You are providing the material

11       support.

12                   And the second element is that you have to know

13       that what you're doing is going to be used in the

14       preparation for the attack and then the other crimes that

15       are perpetrated in the attack, and the judge instructed you

16       about what all those other crimes were.

17                   You're also being asked to return a special

18       finding about whether that material support of terrorism

19       resulted in the death of individuals.

20                   Let's talk about providing personnel.        Mr. Al-Imam

21       did several things on 9/11 that showed that he was providing

22       himself as personnel for material support of terrorism.          He

23       made phone calls.     He exploited the TOC.      He took that map.

24       He worked with Saglusi, Al-Amari, and Khatallah.          He

25       assaulted the young man who took his picture, and he went to
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 140 of 187        3819


 1       the AAS camp with Mr. Khatallah and with all of that site

 2       exploitation evidence.

 3                   You have to know about and decide beyond a

 4       reasonable doubt that Mr. Al-Imam had the knowledge and

 5       intent to commit that crime.       His motive was that he knew

 6       that the U.S. Mission was a spy base; that that was known

 7       amongst the group.     He agreed -- you heard Mr. Majrisi tell

 8       you he agreed with Abu Khatallah that there was American

 9       spies.   He knew it was a U.S. Embassy.       He told the FBI that

10       he was going to the U.S. Embassy, and he himself had an

11       anti-American animus; the animus that he saw that you heard

12       about in his statements in 2017 when he was talking about

13       Haftar being planted by the American government and being

14       concerned about that, repeatedly bringing that up.

15                   You have to consider his knowledge.       He leaves the

16       radio station at 5:00 p.m. to go to the Mission.          He's with

17       Khatallah all night long.      He enters the Mission during the

18       battle when he says he hears gunfire.        He's on the Mission

19       while there are fires burning on the Mission.         You heard

20       from Mark Geist that you could see those fires from a mile

21       away so anybody who's in the vicinity of the Mission from

22       10:00 onward knows what's going on.

23                   He walks decisively into the TOC and obtains those

24       intelligence items.     He makes calls to Khatallah throughout

25       the night, and all of those things show his knowledge.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 141 of 187        3820


 1                   Now, the second part of the material support count

 2       is a conspiracy to commit material support, and a

 3       conspiracy, as we've discussed, is an agreement.          Now, this

 4       is a charge of conspiracy, which is a little different than

 5       conspiratorial liability.

 6                   So on the charge of conspiracy, there are two

 7       elements.    There is an agreement, and the defendant

 8       intentionally joined that agreement.        The agreement you can

 9       see through a lot of evidence here.        The manner of the

10       attack.    There's a lot of attackers.      They're organized.

11       They're wearing masks.      They're flying flags.     They have all

12       these different kinds of weapons on them.         They have extra

13       ammo on them.    They have grenades on them.       They enter the

14       Mission.    They are fanning out.     They are setting fires

15       systematically as they go through the Mission.

16                   You also heard that Al-Imam and Khatallah are at

17       the TOC with the earlier attackers, the individuals who are

18       the front line going in at the beginning.         Al-Imam and

19       Khatallah go to the TOC, and who's there?         Aymen Dijawi.

20       Aymen Dijawi who, at the beginning of the night, is waving

21       people in with his pistol in his hand.

22                   And the nature of the attack; that there is a

23       continuous and sustained attack over and over again, first

24       at the Mission, then at the Annex, where the same type of

25       weapons are used.     And this timing between them is distinct.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 142 of 187       3821


 1                   And the other issue is that the DSS agents, when

 2       they leave, are ambushed on their way out of the Mission

 3       over to the Annex showing, again, the continuous nature of

 4       this attack of following the Americans over to the Annex.

 5                   Now, the judge instructed you on co-conspiratorial

 6       liability and aiding and abetting liability.         Those are two

 7       different forms of liability that apply to all the remaining

 8       charges in the case.

 9                   So co-conspiratorial liability has several

10       elements.    There has to be a conspiracy.       Same thing we just

11       talked about.    A crime has to be committed by a co-

12       conspirator.    Mr. Al-Imam has to be a member of the

13       conspiracy at the time of the crime.        The crime must be

14       committed during the conspiracy.       It must be committed in

15       furtherance of the conspiracy, and it must be reasonably

16       foreseeable.

17                   Now, this liability, because it applies to many of

18       these charges, right now I just want to focus on that, and

19       then we'll go through the remaining charges.

20                   So some of these are -- we've already talked

21       about; that there is a conspiracy, and that the crimes

22       are committed by the co-conspirators.

23                   So the element about Mr. Al-Imam being a member of

24       the conspiracy at the time, we know he joined the conspiracy

25       because he leaves the Mission with Khatallah at 5:00.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 143 of 187    3822


 1       Khatallah is in that military vehicle.        He's following

 2       behind in his vehicle.      Fezzani has an AK-47.     They know

 3       they're going to the U.S. Embassy.        Khatallah is with him

 4       the whole lead-up to the attack, when Khatallah's getting

 5       all of these calls, all of these people checking in.

 6                   We know he's at the Mission at the beginning of

 7       the attacks or at least some time during the first waves of

 8       attack because Mr. Al-Imam says to the FBI that he hears

 9       gunfire when he enters the Mission.        And that is how you

10       know that he joined that conspiracy during the ongoing

11       effort to take the United States Mission.

12                   Another element of conspiratorial liability is

13       that the crime is committed during the conspiracy.          The

14       duration of the conspiracy is for you to determine, and the

15       government submits the evidence shows this is a continuous

16       ongoing attack, wave after wave after wave after wave after

17       wave of attack.     Same types of weapon, same types of attack,

18       same tactics, same people, communication between them.

19                   The timing of these attacks shows you the

20       conspiratorial nature and the fact that that 5:00 a.m.

21       attack is achieved through the intelligence that's gathered

22       from the earlier waves of the attack.        And you know, because

23       we've discussed, defendant did not withdraw, and you have no

24       evidence that defendant withdrew.       So during the duration of

25       the conspiracy defendant is on the hook for all of the
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 144 of 187     3823


 1       reasonably foreseeable consequences of his co-conspirators.

 2                   The crimes have to be in furtherance of the

 3       conspiracy, and you heard that all the crimes, including

 4       murder, are furthering the goals and the objects of the

 5       conspiracy.    Remember, the object, as charged, is to drive

 6       the U.S. personnel out of Benghazi and to attack the U.S.

 7       facilities, and they are doing that through these repeated

 8       attacks on both the Mission and the Annex.         And so all of

 9       the murders that happen, all of the fires that are set, all

10       of the property that's destroyed, that's all in furtherance

11       of this object.

12                   And finally, the crime needs to be reasonably

13       foreseeable to Mr. Imam.      Ladies and gentlemen, ladies and

14       gentlemen, again, the crimes need to be something that when

15       he's engaging in a conspiracy, he needs to know that that's

16       something that's likely foreseeable to happen.         It's

17       foreseeable that when you are attacking a U.S. property with

18       guns, with other people, in a force, that death is going to

19       result.   It's foreseeable that during the attack U.S.

20       personnel would retreat to another location and would be

21       followed to that location, right?       If the goal is to drive

22       the U.S. out of Benghazi, they're going to keep attacking if

23       the goal is achieved.

24                   It's foreseeable that the attack on the Annex

25       would occur.    Especially once you're inside the office, and
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 145 of 187          3824


 1       you're seeing all that intelligence and gathering it and

 2       seeing the map that has all this intelligence value.             It's

 3       foreseeable that the attack would continue, and it's

 4       foreseeable that, as the attack continues to the Annex,

 5       death would result.

 6                   Now, it is not necessary -- this is in the Court's

 7       instructions -- that you find that the crime is intended as

 8       part of an original plan.      It's not necessary that the co-

 9       conspirator knows everything that's going to happen that

10       night and agrees with it.      It just needs to be that in doing

11       what you're doing, by joining the conspiracy, it's

12       foreseeable that these consequences could occur.

13                   You also heard about aiding and abetting

14       liability, which applies, again, to all the remaining

15       charges.    The defendant has to knowingly associate with the

16       crime, participate in the crime as something he wishes to

17       bring about, and he needs to intend by his actions to make

18       it succeed.    And when he does that, he is aiding and

19       abetting other people; so in aiding and abetting liability

20       the defendant is assisting other people, and his assistance

21       is his criminal liability.

22                   Now, when we talk about the defendant through

23       these charges, as the Court instructed you, "the defendant"

24       means the defendant, somebody he's helping as an aider or

25       abettor, or a co-conspirator.       All of those things can be
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 146 of 187   3825


 1       true any time you hear the word "the defendant."

 2                   So for Counts Three through Six, those are the

 3       deaths of Ambassador Stevens, Sean Smith, Tyrone Woods, and

 4       Glen Doherty.

 5                   For Ambassador Stevens and Sean Smith, you have

 6       two different theories of liability:        felony murder and

 7       premeditated murder.

 8                   For Tyrone Woods and Glen Doherty, you just have

 9       the theory of premeditated murder.

10                   And for each of these victims, you either have to

11       find they're an internationally protected person or they're

12       a U.S. employee engaged in their official duties.

13                   So let's talk about what it means to commit a

14       felony murder.    We talked about that at the beginning.

15       That's the bank robbery; that the people outside, the

16       lookout outside, is on the hook for the murder that happens

17       inside the bank.

18                   So the elements of felony murder are that the

19       victim is killed, and that the death is a result of the

20       defendant or the co-conspirator knowingly committing an

21       arson or a burglary.     So as long as the co-conspirator is

22       committing that arson, which is a malicious damage by a

23       fire, or a burglary entering the building with the intent to

24       commit arson or theft, and a death results from those

25       felonies, that is felony murder; and that the death simply
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 147 of 187       3826


 1       needs to be a natural and probable consequence of acts done

 2       when you're committing that felony, even if no one intends

 3       to kill anybody.

 4                   Now, the government's evidence is that people were

 5       intending to light those buildings on fire when there are

 6       people inside.    That's definitely part of the plan.        But

 7       regardless, all that needs to happen is that the fire

 8       occurs, and that people dying in the fire inside a burning

 9       building is a natural and probable consequence of that fire.

10                   Now, premeditated murder, which, again, is a

11       theory that applies to all the victims -- and just to be

12       clear, if you find felony murder with respect to Ambassador

13       Stevens and Sean Smith, you do not also have to find

14       premeditated murder.     You can move on.

15                   Premeditated murder, that the defendant or a co-

16       conspirator kills the victim, that the killing is with

17       malice aforethought and not in the heat of passion.          Now,

18       "malice aforethought" means the intent to take a human life

19       or willfully act in a callous and wanton disregard for life,

20       and the killing has to be premeditated and intentional.            And

21       with respect to Tyrone Woods and Glen Doherty, and also with

22       respect to Ambassador Stevens and Sean Smith, the

23       consideration for you is whether those killings are planned.

24       And you can form your premeditation and your intent to kill

25       in an instant, and the government submits that as soon as
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 148 of 187       3827


 1       those attackers are on the scene ready to kill the Americans

 2       that are there, that is premeditated murder.         The planning

 3       to attack the CIA Annex with a mortar, an agent of

 4       destruction, that is premeditated murder.

 5                   Now, Counts Seven through Nine talk about the

 6       attempted murder of three different U.S. personnel:          Scott

 7       Wickland, Dave Ubben, and Mark Geist.        Attempted murder has

 8       four elements:    that the defendant or his co-conspirator

 9       intended to murder the victim, that the act came dangerously

10       close to committing the crime, and that it was an official

11       victim doing his official duties.

12                   What's important here is that somebody made a

13       substantial step toward attempting to actually kill the

14       person, right?    So during an attempted murder, it has to get

15       pretty close to be -- to have that meet the second element;

16       that the act has to come dangerously close to having the

17       crime be committed.     And here you have ample evidence, both

18       with respect to Scott Wickland, who was inside the burning

19       building and also on top of the building being shot at; you

20       have ample evidence with respect to Tyrone Woods and -- or

21       excuse me, with respect to Dave Ubben and Mark Geist, who

22       are on the top of Building 3 when it is hit with mortars.

23                   Counts Ten through Thirteen all deal with facility

24       counts, so these are killing of an attack during -- on a

25       federal facility with a dangerous firearm.         And for the
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 149 of 187    3828


 1       Counts Ten and Eleven, it relates to the Mission and

 2       Ambassador Stevens and Sean Smith; Counts Twelve and

 3       Thirteen relate to the Annex with Tyrone Woods and Glen

 4       Doherty.

 5                   The elements of attack on a federal facility with

 6       a firearm are that the defendant or his co-conspirator

 7       possessed a firearm or another kind of dangerous weapon;

 8       that this was a federal facility; that it was intended that

 9       the weapon would be used during the commission of the crime;

10       and that in the course of the crime the defendant or his co-

11       conspirator killed the victim.

12                   Now, again, the federal facility is the CIA Annex

13       or the Mission; and moreover, the dangerous weapon does not

14       have to just be, you know, a gun.       It can be anything that

15       is used and could potentially hurt someone, damage or maim

16       them or kill them.     And the government submits, again, that

17       the evidence supports that there was AK-47, RPGs, mortars

18       used at the Annex; that there were RPGs, other kind of

19       explosions, and AK-47s used at the Mission.         And that's

20       all -- those are all dangerous weapons.

21                   Again, when you're talking about conspiratorial

22       liability, you have to go back to asking yourself:           Is

23       defendant part of the conspiracy at the time?         Yes.   He

24       started being in that conspiracy at 5:00.

25                   Are the murders at the federal facilities
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 150 of 187          3829


 1       foreseeable?    Yes, they are.     They're going there to attack

 2       the facility.

 3                    And is it in furtherance of that conspiracy?        Yes.

 4       The object of the conspiracy is to assault these facilities

 5       and drive the U.S. presence out of Benghazi.

 6                    Counts Fourteen and Fifteen deal with malicious

 7       damaging of U.S. property by the means of a fire and an

 8       explosive.    Now, these are related, again, to the

 9       properties.    So Fourteen -- Count Fourteen is the U.S.

10       Special Mission, and Count Fifteen is the Annex.

11                    The elements of malicious destruction of property

12       means first that the defendant or his co-conspirator damaged

13       or destroyed property; that the property was possessed or

14       leased by the United States government or its agency; that

15       the damage occurred between means of a fire or an explosive;

16       and that the defendant -- the action was done maliciously.

17                    Now, you were also asked to make a special finding

18       about whether the damage to the property directly or

19       proximately caused the death of the victims, and, again,

20       under conspiratorial liability you're asking yourselves:

21       Was he a member of the conspiracy at the time the properties

22       were damaged?    Yes.

23                    Was the damage to the property in furtherance of

24       the conspiracy?     Yes.

25                    Was the damage to the property foreseeable?         Yes,
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 151 of 187    3830


 1       it was.

 2                    Again, that's the object of this conspiracy.

 3                    And finally, for Counts Sixteen and Seventeen, you

 4       are considering malicious destroying of dwellings in the

 5       special maritime or territorial jurisdiction of the United

 6       States.   Again, with respect to the Mission, it's Count

 7       Sixteen; and with respect to the Annex, it's Count

 8       Seventeen.

 9                    The elements of maliciously destroying dwellings

10       in the U.S. jurisdiction is that, one, the defendant or

11       his co-conspirator destroyed or injured any structure or

12       any other real or personal property.        That property, too,

13       must be part of the special maritime jurisdiction of the

14       United States.    That means that it's a premises that the

15       United States has where an offense is committed by or

16       against a national of the United States.         So under that

17       instruction both the Annex and the Mission are within the

18       United States special maritime jurisdiction because there

19       are individual -- American individuals present there, living

20       there, dwelling there; that the defendant, three, or his co-

21       conspirator, acted willfully and maliciously, which means

22       they intended to do it; they intentionally did this; and

23       four, that the building was a dwelling -- which you heard

24       that these buildings were -- and/or that life was placed in

25       jeopardy.    And, of course, it was.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 152 of 187        3831


 1                   And, again, is he part of the conspiracy when the

 2       dwellings are destroyed?      Is it in furtherance of the

 3       conspiracy?    Is it a reasonably foreseeable consequence that

 4       the buildings would be destroyed?       Yes.   You know all of

 5       those things to be true from the evidence that was presented

 6       to you.

 7                   Ladies and gentlemen, we've discussed at length

 8       these co-conspirators, and you know there were other co-

 9       conspirators that we didn't discuss, and just because

10       they're not all here sitting before you for a verdict in

11       this case does not mean that the defendant is any less

12       guilty.   He is guilty for his own conduct and the conduct of

13       the co-conspirators that he joined to perpetrate this

14       attack, but let's finalize -- finish up by just talking

15       about his own conduct and statements.

16                   You know when he met with the FBI they were

17       discussing sports, other things, and the defendant said, "I

18       know why I'm here.     It's because of Khatallah."       He had

19       consciousness of guilt even then.       He knew what he had done,

20       he knew who he had associated with, and he knew his

21       associates had perpetrated these attacks together with his

22       assistance.

23                   His own words and actions are what you should

24       consider.    He is this close associate of Khatallah.        He has

25       shown he wants to follow Khatallah's orders and is willing
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 153 of 187      3832


 1       to do it.    He communicated with Khatallah during key moments

 2       in the attack.    He had knowledge of the animus against the

 3       United States, and he shared that animus.         He had a motive

 4       to do this, a motive to support his co-conspirators and to

 5       achieve this result, and you can see his intent and his

 6       personal knowledge by looking at his actions when he's

 7       caught on camera at the top walking right in, taking things

 8       and bringing them back out, taking that phone on Khatallah's

 9       order and taking that map all on his own.

10                   And, ladies and gentlemen, you also heard that he

11       is conscious of his own guilt, that he attacked the young

12       man at the Annex -- or, excuse me, at the Mission who was

13       taking his picture; that he didn't want to travel outside of

14       Libya because he feared he would be caught; and that he,

15       when he was talking with the FBI, said, "I know why I'm

16       here."

17                   He knows, and now you know, too.

18                   Ladies and gentlemen, hold him accountable for his

19       actions in this conspiracy, hold him accountable for the

20       death of these four Americans -- Ambassador Stevens, Sean

21       Smith, Tyrone Woods, and Glen Doherty -- and return the only

22       verdict that is consistent with the evidence:         Guilty.

23                   THE COURT:   All right, ladies and gentlemen, we're

24       going to take our overdue lunch break.        Let's reconvene at

25       2:30.    No discussions about the case.      No research about the
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 154 of 187         3833


 1       case.

 2                   We have provided lunch for you back in the jury

 3       room.   When you begin your deliberations, we will ask that

 4       you eat in the jury room.       Today, the option's yours.       You

 5       can eat back there, or you can go out.        It's your choice,

 6       but going forward we'll have you eating lunch in the jury

 7       room.

 8                   So have a good lunch.     We'll see you back at 2:30.

 9                   (Jury exits courtroom)

10                   THE COURT:   All right.    Approach briefly.

11                   (The following is a conference held at the

12                    bench outside the hearing of the gallery)

13                   THE COURT:   Just for the record, I ordinarily

14       wouldn't have let you go that much over.         I actually thought

15       that the summary of the charges, given how confusing they

16       are, was actually helpful to the jury and, frankly, both

17       sides because it sort of summarized in a way that didn't

18       come across reading them.       So that's, just for the record,

19       the only reason I didn't cut you off earlier.

20                   MS. SEIFERT:    I apologize, Your Honor.

21                   MR. PEED:    Do I have a time limit, Your Honor?

22                   THE COURT:   Huh?

23                   MR. PEED:    Do I have a time limit?

24                   THE COURT:   You said less -- I want to --

25                   MR. PEED:    I said less than them.
     Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 155 of 187         3834


 1                   THE COURT:   I want to get them the case today,

 2       okay?    So other than that, you can go on.       I'll give you a

 3       little bit more than you estimated.

 4                   MR. PEED:    Thank you.

 5                   MS. SEIFERT:    What time are we coming back?        I'm

 6       sorry.

 7                   THE COURT:   2:30.

 8                   MS. SEIFERT:    Okay.    Thank you.

 9                   (This is the end of the bench conference)

10                   (Lunch recess taken at 1:34 p.m.)

11

12                    CERTIFICATE OF OFFICIAL COURT REPORTER

13

14                        I, LISA A. MOREIRA, RDR, CRR, do hereby

15       certify that the above and foregoing constitutes a true and

16       accurate transcript of my stenographic notes and is a full,

17       true and complete transcript of the proceedings to the best

18       of my ability.

19            Dated this 4th day of June, 2019.

20

21
                                             /s/Lisa A. Moreira, RDR, CRR
22                                           Official Court Reporter
                                             United States Courthouse
23                                           Room 6718
                                             333 Constitution Avenue, NW
24                                           Washington, DC 20001

25
             Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 156 of 187                                               3835



             /             3782:6, 3782:7,        3739:23                  621-1828 [1] - 3680:18   abandonment [1] -
                           3797:21, 3797:24      2339B [1] - 3689:25       6718 [2] - 3680:21,       3776:4
/s/Lisa [1] - 3834:21     1280 [1] - 3706:21     24 [3] - 3689:19,          3834:23                 abet [1] - 3756:15
                          12:00 [1] - 3805:23     3741:22, 3810:9          6th [1] - 3680:17        abets [1] - 3743:2
             1            12:01 [1] - 3806:13    25 [1] - 3760:15                                   abetted [6] - 3731:9,
10 [2] - 3751:6, 3817:4
                          12:03 [2] - 3806:13,   252-7527 [1] - 3680:14                 7            3740:7, 3742:25,
                           3807:1                26 [4] - 3692:18,                                   3743:16, 3743:25,
10:00 [3] - 3685:24,                                                       777 [1] - 3680:17
                          12:10 [3] - 3803:7,     3787:14, 3787:15                                   3754:21
 3791:8, 3819:22
                           3808:6, 3810:9        26-second [1] - 3780:6                             abetting [33] -
10:01 [3] - 3788:23,
                          12:30 [1] - 3809:19    27 [1] - 3692:25                       8            3689:12, 3741:16,
 3789:3, 3789:8
                          12:34 [1] - 3810:6     2:00 [2] - 3685:24,       843 [1] - 3706:7          3741:20, 3741:24,
10:02 [1] - 3789:20
                          12:37 [1] - 3811:1      3811:12                  844 [1] - 3706:7          3742:9, 3742:12,
10:03 [1] - 3792:11
                          12th [1] - 3756:18     2:30 [3] - 3832:25,       845 [1] - 3706:7          3743:14, 3743:23,
10:05 [4] - 3790:24,
                          13 [1] - 3751:7         3833:8, 3834:7           8:08 [1] - 3780:14        3744:4, 3744:7,
 3791:8, 3792:14,
                          15 [2] - 3816:23,                                                          3744:13, 3744:15,
 3792:21                                                                   8:15 [1] - 3780:14
                           3817:4                             3                                      3745:21, 3746:3,
10:06 [1] - 3791:5                                                         8:30 [1] - 3683:13
                          17 [10] - 3691:11,                                                         3747:18, 3748:4,
10:15 [1] - 3794:10                              3 [8] - 3776:6, 3788:6,   8:39 [1] - 3780:16
                           3777:21, 3777:25,                                                         3748:8, 3749:11,
10:17 [1] - 3794:11                               3791:19, 3810:15,        8:40 [1] - 3780:16
                           3778:1, 3778:3,                                                           3749:13, 3749:16,
10:20 [5] - 3794:10,                              3812:8, 3813:6,          8:55 [1] - 3780:17
                           3778:13, 3791:11,                                                         3750:7, 3750:24,
 3795:1, 3795:3,                                  3815:13, 3827:22
                           3797:17, 3800:23                                                          3751:3, 3751:11,
 3796:6, 3796:23
                          17-213 [1] - 3682:3
                                                 30 [5] - 3711:22,                      9            3752:13, 3753:2,
10:28 [2] - 3766:23,                              3781:15, 3781:16,                                  3753:4, 3755:15,
                          18 [8] - 3689:25,                                9/11 [5] - 3766:12,
 3797:7                                           3781:18, 3793:12                                   3755:20, 3821:6,
                           3695:15, 3733:16,                                3772:16, 3778:18,
10:32 [1] - 3797:9                               30-second [1] - 3795:4                              3824:13, 3824:19
                           3739:22, 3767:1,                                 3803:11, 3818:21
10:35 [1] - 3766:23                              31 [2] - 3760:6,                                   abettor [3] - 3731:5,
                           3797:24, 3798:10                                9/12 [1] - 3766:12
10:44 [2] - 3766:24,                              3760:13                                            3732:4, 3824:25
                          18-minute [1] -                                  90 [2] - 3787:1,
 3797:23                                         32 [1] - 3692:25                                   abettors [2] - 3742:17,
                           3798:11                                          3787:14
11 [8] - 3694:19,                                333 [2] - 3680:22,                                  3742:19
                          19 [1] - 3694:15                                 9:00 [2] - 3683:3,
 3727:6, 3729:1,                                  3834:23                                           ability [6] - 3707:4,
                          1:17-cr-00213-CRC-1                               3809:10
 3735:19, 3738:4,                                3705 [1] - 3681:4                                   3708:24, 3709:4,
                           [1] - 3680:4                                    9:01 [3] - 3766:23,
 3751:6, 3763:2,                                 3709 [1] - 3681:4                                   3720:17, 3722:25,
                          1:34 [1] - 3834:10                                3781:15, 3781:22
 3763:21                                                                                             3834:18
                                                                           9:13 [1] - 3680:5
1100 [2] - 3682:17,
                                      2                       4            9:29 [1] - 3782:6        able [12] - 3684:4,
 3687:3                                                                                              3702:5, 3775:3,
                                                 4 [1] - 3680:4            9:30 [1] - 3683:3
11:02 [1] - 3799:1        2 [3] - 3739:22,                                                           3780:18, 3780:22,
                                                 40 [1] - 3785:22          9:35 [1] - 3781:15
11:10 [1] - 3799:5         3788:6, 3788:9                                                            3787:8, 3793:19,
                                                 4:44 [1] - 3780:1         9:42 [2] - 3782:16,
11:18 [2] - 3800:12,      2.108 [1] - 3693:24                                                        3802:24, 3807:22,
                                                 4:46 [1] - 3780:1          3783:13
 3800:16                  20001 [3] - 3680:17,                                                       3813:21, 3814:20,
                                                 4th [2] - 3680:13,        9:45 [5] - 3779:21,
11:23 [3] - 3787:7,        3680:22, 3834:24                                                          3815:14
                                                  3834:19                   3783:16, 3783:17,
 3787:12, 3787:14         2012 [16] - 3686:19,                                                      abrasions [1] -
                                                                            3783:19
11:25 [1] - 3683:5         3694:19, 3727:6,                                                          3800:11
                                                                           9:46 [3] - 3784:21,
11:33 [1] - 3802:25        3729:1, 3735:19,                   5             3787:7, 3787:14         absolute [2] - 3719:4,
11:36 [1] - 3803:1         3735:20, 3738:5,                                                          3724:13
                                                 51 [1] - 3782:7           9:48 [2] - 3785:4,
11:45 [2] - 3786:14,       3756:18, 3757:10,                                                        Abu [84] - 3683:2,
                                                 555 [1] - 3680:13          3785:5
 3803:7                    3762:25, 3763:2,                                                          3683:6, 3683:10,
                                                 5:00 [11] - 3766:15,      9:50 [1] - 3785:6
11:48 [2] - 3803:8,        3763:21, 3768:14,                                                         3683:12, 3683:14,
                                                  3766:19, 3778:19,        9:55 [1] - 3683:4
 3803:9                    3776:12, 3814:12                                                          3683:22, 3683:25,
                                                  3778:25, 3779:24,        9:57 [2] - 3787:25,
11:53 [3] - 3803:12,      2017 [2] - 3769:10,                                                        3684:14, 3684:17,
                                                  3786:20, 3796:5,          3788:5
 3804:1, 3805:24           3819:12                                                                   3685:23, 3686:15,
                                                  3819:16, 3821:25,
11th [10] - 3680:17,      2019 [3] - 3680:4,                                                         3693:8, 3698:4,
                                                  3822:20, 3828:24                     A
 3683:4, 3683:20,          3814:11, 3834:19                                                          3698:16, 3711:22,
                                                 5:05 [1] - 3811:25
 3756:18, 3762:25,        202 [2] - 3680:14,                               a.m [2] - 3680:5,         3757:7, 3757:9,
                                                 5:15 [2] - 3811:24,
 3768:14, 3770:25,         3680:18                                          3822:20                  3757:15, 3766:15,
                                                  3812:11
 3772:24, 3773:19,        202-354-3187 [1] -                               AAS [11] - 3773:7,        3766:17, 3766:23,
                                                 5:23 [2] - 3766:23,
 3777:19                   3680:23                                          3773:9, 3805:9,          3767:3, 3767:19,
                                                  3780:3
12 [12] - 3690:12,        20530 [1] - 3680:13                               3807:13, 3807:14,        3767:23, 3768:16,
 3729:1, 3735:20,         23 [1] - 3691:18                                  3808:8, 3809:17,         3768:19, 3768:21,
 3738:5, 3751:6,          2339A [4] - 3690:1,
                                                              6             3811:5, 3811:9,          3769:5, 3770:23,
 3781:16, 3781:17,         3690:7, 3733:16,      60 [1] - 3785:22           3815:1, 3819:1           3771:5, 3771:10,
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 157 of 187                                                  3836



 3771:20, 3771:23,         3764:17, 3768:12,          3687:6, 3735:5           agents [22] - 3711:21,    3750:24, 3751:2,
 3771:25, 3772:3,          3777:4, 3788:16,          additionally [4] -         3737:18, 3753:13,        3751:11, 3752:13,
 3772:5, 3772:12,          3817:21, 3832:5            3742:16, 3780:3,          3774:8, 3783:19,         3753:1, 3753:4,
 3772:14, 3773:2,         achieved [6] -              3782:20, 3805:8           3784:1, 3792:4,          3755:14, 3755:20,
 3773:15, 3773:20,         3735:15, 3815:7,          address [4] - 3684:10,     3792:14, 3793:10,        3821:6, 3824:13,
 3775:1, 3775:6,           3816:16, 3816:18,          3689:19, 3696:8,          3797:12, 3798:3,         3824:18, 3824:19
 3776:11, 3777:22,         3822:21, 3823:23           3814:6                    3798:5, 3800:13,        aiding/abetting [1] -
 3779:9, 3779:25,         acquit [1] - 3761:10       addressing [1] -           3801:12, 3802:1,         3689:20
 3781:15, 3781:18,        acquittal [1] - 3711:2      3686:4                    3802:16, 3802:17,       aids [2] - 3688:13,
 3781:23, 3782:6,         act [21] - 3717:16,        administration [1] -       3802:21, 3821:1          3743:2
 3782:13, 3784:20,         3730:8, 3730:14,           3754:10                  Agents [2] - 3797:9,     aim [1] - 3813:9
 3784:24, 3785:7,          3730:17, 3730:22,         admissible [1] -           3799:16                 air [2] - 3793:20,
 3786:5, 3786:7,           3732:13, 3732:14,          3721:4                   agree [8] - 3682:18,      3793:24
 3786:21, 3787:7,          3737:20, 3738:21,         admission [1] -            3682:23, 3700:13,       airport [5] - 3810:4,
 3787:14, 3788:25,         3739:9, 3743:10,           3767:22                   3734:15, 3750:9,         3815:11, 3815:16,
 3790:15, 3791:1,          3744:23, 3749:17,         admissions [1] -           3758:12, 3759:1,         3815:21, 3816:12
 3795:19, 3796:19,         3750:2, 3750:3,            3768:19                   3765:9                  AK-47 [6] - 3769:16,
 3798:9, 3804:6,           3750:9, 3755:23,          admitted [12] - 3706:7,   agreed [9] - 3711:9,      3769:22, 3778:4,
 3804:24, 3805:3,          3826:19, 3827:9,           3714:12, 3715:2,          3715:9, 3718:14,         3779:7, 3822:2,
 3805:21, 3806:2,          3827:16                    3715:5, 3721:16,          3731:24, 3732:2,         3828:17
 3806:16, 3807:1,         acted [5] - 3728:22,        3721:18, 3721:22,         3736:11, 3807:10,       AK-47s [7] - 3778:13,
 3807:3, 3807:7,           3753:2, 3755:20,           3725:20, 3726:3,          3819:7, 3819:8           3783:10, 3790:12,
 3807:13, 3807:15,         3755:23, 3830:21           3726:9, 3726:10,         agreement [23] -          3790:14, 3801:3,
 3808:9, 3814:14,         acting [5] - 3737:1,        3726:11                   3695:22, 3730:3,         3810:20, 3828:19
 3814:25, 3815:1,          3742:20, 3745:14,         advance [2] - 3713:6,      3732:12, 3735:20,       Akbar [1] - 3783:23
 3819:8                    3745:20, 3748:18           3736:18                   3735:23, 3736:2,        AL [1] - 3680:6
abundance [2] -           Action [1] - 3680:3        advisor [1] - 3796:25      3736:8, 3736:10,        Al [118] - 3682:3,
 3701:1, 3701:3           action [7] - 3738:23,      advisors [1] - 3805:7      3736:14, 3736:20,        3682:4, 3683:17,
accelerant [1] - 3789:5    3749:25, 3777:7,          Affairs [1] - 3754:8       3736:22, 3736:24,        3683:23, 3685:2,
accept [3] - 3714:6,       3792:7, 3807:6,           affect [3] - 3720:17,      3737:1, 3737:3,          3689:7, 3699:19,
 3723:17, 3757:11          3808:17, 3829:16           3720:19, 3723:25          3737:17, 3738:5,         3711:4, 3711:5,
acceptable [1] -          actions [18] - 3693:1,     affects [1] - 3722:11      3738:10, 3765:7,         3717:2, 3756:14,
 3720:6                    3731:14, 3757:13,         aforethought [8] -         3765:8, 3820:3,          3756:19, 3763:8,
access [2] - 3708:11,      3757:19, 3764:8,           3744:16, 3744:21,         3820:7, 3820:8           3763:15, 3763:23,
 3814:25                   3765:9, 3766:12,           3744:24, 3745:3,         agrees [2] - 3736:15,     3767:19, 3767:20,
accomplice [1] -           3766:13, 3777:17,          3746:7, 3748:9,           3824:10                  3767:22, 3768:7,
 3743:9                    3795:23, 3808:2,           3826:17, 3826:18         Agriculture [1] -         3768:14, 3768:23,
accomplice's [1] -         3808:3, 3808:24,          age [1] - 3727:24          3754:6                   3768:24, 3769:1,
 3743:11                   3811:8, 3824:17,          agency [5] - 3749:20,     ahead [2] - 3706:11,      3769:3, 3769:9,
accomplishing [1] -        3831:23, 3832:6,           3752:5, 3752:23,          3710:25                  3769:12, 3769:18,
 3749:15                   3832:19                    3754:8, 3829:14          aid [1] - 3756:15         3769:21, 3770:6,
according [5] -           activities [1] - 3738:25   AGENT [2] - 3681:3,       aided [7] - 3680:25,      3770:12, 3770:14,
 3745:17, 3771:3,         acts [15] - 3728:11,        3705:6                    3731:9, 3740:7,          3770:17, 3770:19,
 3771:19, 3779:4,          3728:17, 3730:12,         agent [7] - 3746:14,       3742:25, 3743:16,        3770:21, 3770:22,
 3808:7                    3731:1, 3731:8,            3756:11, 3760:8,          3743:25, 3754:21         3770:24, 3771:4,
account [3] - 3747:22,     3732:8, 3732:9,            3760:19, 3788:9,         aider [3] - 3731:4,       3771:22, 3772:6,
 3748:12, 3749:23          3737:14, 3743:6,           3792:5, 3827:3            3732:3, 3824:24          3772:11, 3772:13,
accountable [2] -          3748:17, 3750:6,          Agent [25] - 3682:15,     aiders [2] - 3742:17,     3772:20, 3773:7,
 3832:18, 3832:19          3754:13, 3754:21,          3686:11, 3686:12,         3742:19                  3773:10, 3773:11,
accuracy [3] -             3826:1                     3686:16, 3696:22,        aiding [33] - 3689:12,    3773:13, 3773:16,
 3691:21, 3692:3,         actual [5] - 3687:18,       3704:21, 3705:1,          3741:15, 3741:20,        3773:19, 3774:16,
 3722:22                   3689:21, 3719:16,          3705:9, 3705:13,          3741:24, 3742:9,         3774:20, 3775:5,
accurate [4] - 3693:4,     3735:9, 3808:2             3705:15, 3706:8,          3742:12, 3743:14,        3778:5, 3778:19,
 3722:15, 3723:18,        add [4] - 3692:4,           3706:14, 3725:2,          3743:22, 3744:4,         3778:24, 3779:4,
 3834:16                   3692:19, 3695:23,          3725:5, 3725:15,          3744:6, 3744:13,         3779:5, 3779:18,
accurately [3] -           3704:8                     3780:24, 3787:11,         3744:15, 3745:21,        3779:22, 3780:3,
 3689:9, 3722:8,          adding [5] - 3694:20,       3789:4, 3789:15,          3746:3, 3747:17,         3780:5, 3780:10,
 3726:4                    3694:21, 3694:23,          3789:16, 3789:17,         3748:4, 3748:7,          3780:15, 3781:23,
accusing [1] - 3716:8      3695:4, 3695:5             3789:24, 3790:10,         3749:10, 3749:13,        3782:13, 3782:18,
achieve [7] - 3732:10,    additional [2] -            3797:11, 3800:13          3749:16, 3750:7,         3783:12, 3783:16,
             Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 158 of 187                                             3837



 3786:5, 3786:16,           3817:17, 3818:20,        3825:5, 3826:12,         animate [1] - 3751:20    antsy [1] - 3791:25
 3786:22, 3791:1,           3819:4, 3820:16,         3826:22, 3828:2,         animus [4] - 3819:11,    apartment [1] - 3804:6
 3795:1, 3796:18,           3820:18, 3821:12,        3832:20                   3832:2, 3832:3          apologize [2] -
 3796:21, 3796:23,          3821:23, 3822:8         ambassador [8] -          Annex [66] - 3689:8,      3682:13, 3833:20
 3796:25, 3797:1,          AL-IMAM [1] - 3680:6      3764:3, 3784:16,          3711:3, 3711:6,         app [1] - 3700:25
 3797:7, 3797:20,          Al-Imam's [5] -           3785:13, 3785:18,         3711:16, 3711:20,       appear [2] - 3706:18,
 3797:22, 3797:23,          3683:17, 3756:14,        3794:7, 3799:18,          3711:21, 3734:24,        3721:21
 3798:9, 3799:2,            3769:18, 3796:25,        3809:25, 3816:3           3734:25, 3735:1,        APPEARANCES [1] -
 3803:10, 3803:12,          3807:17                 ambassador's [2] -         3735:2, 3740:7,          3680:11
 3803:13, 3803:16,         Al-Sharia [13] -          3784:2, 3816:12           3752:9, 3752:18,        appeared [1] - 3684:6
 3803:18, 3803:21,          3763:23, 3767:19,       ambushed [2] -             3756:17, 3757:6,        application [4] -
 3804:1, 3804:10,           3767:22, 3768:14,        3801:13, 3821:2           3761:8, 3764:15,         3707:19, 3708:7,
 3804:11, 3805:4,           3770:14, 3770:17,       AMERICA [1] - 3680:3       3768:9, 3776:7,          3708:15, 3708:25
 3805:6, 3807:4,            3772:20, 3807:4,        America [2] - 3682:4,      3782:17, 3791:13,       applications [3] -
 3807:8, 3807:9,            3807:8, 3807:9,          3816:5                    3791:14, 3791:23,        3707:15, 3708:8,
 3807:17, 3808:25,          3809:4, 3809:6,         American [14] -            3800:15, 3800:20,        3708:16
 3809:4, 3809:6,            3813:22                  3698:10, 3764:2,          3801:24, 3802:13,       applied [1] - 3724:8
 3809:16, 3813:22,         Al-Ubaydi [12] -          3764:16, 3770:11,         3802:19, 3802:23,       applies [6] - 3714:5,
 3816:11, 3817:14,          3683:23, 3685:2,         3788:16, 3788:19,         3803:1, 3809:24,         3758:2, 3765:2,
 3817:17, 3817:18,          3770:6, 3771:4,          3788:21, 3789:23,         3810:5, 3810:7,          3821:17, 3824:14,
 3818:20, 3818:24,          3772:6, 3772:11,         3797:5, 3816:7,           3810:12, 3810:13,        3826:11
 3819:4, 3820:16,           3773:7, 3773:10,         3819:8, 3819:11,          3810:23, 3810:24,       apply [4] - 3699:18,
 3820:18, 3821:12,          3775:5, 3778:5,          3819:13, 3830:19          3811:12, 3811:18,        3765:1, 3821:7
 3821:23, 3822:8            3795:1, 3816:11         Americans [12] -           3812:1, 3812:4,         appreciate [1] -
Al-Amari [9] - 3770:21,    Al-Zway [3] - 3772:13,    3763:11, 3764:6,          3812:11, 3812:20,        3712:22
 3770:22, 3770:24,          3782:18, 3783:16         3788:18, 3797:3,          3813:19, 3813:24,       appreciates [1] -
 3778:24, 3779:5,          Alec [2] - 3802:5,        3798:5, 3798:7,           3814:3, 3814:8,          3684:3
 3780:15, 3817:14,          3815:21                  3798:19, 3801:5,          3814:9, 3814:22,        approach [5] - 3684:7,
 3817:18, 3818:24          alerted [1] - 3739:5      3816:14, 3821:4,          3815:10, 3818:7,         3706:3, 3717:24,
Al-Birnawi [1] -           Ali [2] - 3768:23,        3827:1, 3832:20           3820:24, 3821:3,         3816:19, 3833:10
 3771:22                    3769:14                 Americans' [1] -           3821:4, 3823:8,         appropriate [1] -
Al-Farouq [1] -            alive [1] - 3809:25       3764:6                    3823:24, 3824:4,         3718:16
 3773:11                   Allah [1] - 3783:23      Amir [2] - 3775:17,        3827:3, 3828:3,
                                                                                                       appurtenant [2] -
Al-Fitori [4] - 3803:12,   alleged [9] - 3713:16,    3775:19                   3828:12, 3828:18,
                                                                                                        3756:5, 3756:7
 3804:1, 3804:10,           3729:2, 3729:5,         ammo [2] - 3784:1,         3829:10, 3830:7,
                                                                                                       Arabic [2] - 3691:22,
 3804:11                    3732:3, 3738:11,         3820:13                   3830:17, 3832:12
                                                                                                        3729:11
Al-Imam [58] - 3682:3,      3740:15, 3748:17,       ammunition [3] -          Ansar [19] - 3763:23,
                                                                                                       arbitrarily [1] -
 3682:4, 3689:7,            3758:17, 3761:13         3769:16, 3778:4,          3767:19, 3767:20,
                                                                                                        3745:16
 3699:19, 3711:4,          alley [1] - 3790:12       3786:1                    3767:22, 3768:14,
                                                                                                       area [17] - 3704:12,
 3711:5, 3756:19,          allow [5] - 3683:24,     ammunitions [2] -          3770:14, 3770:17,
                                                                                                        3705:2, 3767:17,
 3763:8, 3763:15,           3696:20, 3711:14,        3778:12, 3778:13          3770:19, 3772:20,
                                                                                                        3790:16, 3793:3,
 3768:7, 3768:24,           3720:19, 3757:21        amount [5] - 3702:25,      3773:13, 3773:16,
                                                                                                        3793:4, 3793:6,
 3769:1, 3769:3,           allowed [2] - 3682:23,    3710:13, 3745:8,          3773:19, 3786:22,
                                                                                                        3793:7, 3798:6,
 3769:9, 3769:12,           3724:21                  3745:15, 3812:24          3807:4, 3807:8,
                                                                                                        3798:24, 3801:2,
 3770:12, 3774:20,         almost [1] - 3793:12     ample [2] - 3827:17,       3807:9, 3809:4,
                                                                                                        3801:14, 3802:15,
 3778:19, 3779:4,          alone [3] - 3714:12,      3827:20                   3809:6, 3813:22
                                                                                                        3802:18, 3803:11,
 3779:18, 3779:22,          3714:14, 3722:4         Analysis [2] - 3705:19,   answer [4] - 3721:7,
                                                                                                        3810:14
 3780:3, 3780:5,           Amari [9] - 3770:21,      3705:20                   3721:9, 3721:10,
                                                                                                       areas [1] - 3705:5
 3780:10, 3781:23,          3770:22, 3770:24,       analysis [4] - 3686:13,    3730:4
                                                                                                       argue [10] - 3683:6,
 3782:13, 3783:12,          3778:24, 3779:5,         3686:16, 3686:20,        answered [1] - 3721:8
                                                                                                        3684:25, 3685:1,
 3786:5, 3786:16,           3780:15, 3817:14,        3781:13                  answers [2] - 3695:7,
                                                                                                        3685:4, 3689:5,
 3791:1, 3796:18,           3817:18, 3818:24        anchored [1] -             3715:15
                                                                                                        3693:15, 3695:9,
 3796:21, 3796:23,         Ambassador [19] -         3689:20                  Anthony [3] - 3746:23,
                                                                                                        3703:11, 3761:7,
 3797:1, 3797:7,            3762:23, 3785:10,       ancillary [2] - 3756:5,    3750:17, 3751:14
                                                                                                        3761:15
 3797:20, 3797:22,          3793:17, 3794:23,        3756:8                   anti [2] - 3770:11,
                                                                                                       argument [4] -
 3797:23, 3798:9,           3798:23, 3799:22,                                  3819:11
                                                    Android [2] - 3707:14,                              3684:16, 3720:24,
 3799:2, 3803:13,           3799:24, 3800:4,                                  anti-American [2] -
                                                     3709:1                                             3759:19, 3759:23
 3803:16, 3803:18,          3800:9, 3800:14,                                   3770:11, 3819:11
                                                    Androids [1] - 3707:13                             arguments [3] -
 3803:21, 3805:4,           3802:24, 3816:1,                                  anticipated [1] -
                                                    angry [2] - 3795:10,                                3716:3, 3759:8,
 3805:6, 3808:25,           3816:9, 3825:3,                                    3700:9
                                                     3795:19                                            3762:10
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 159 of 187                                               3838



arm [1] - 3810:16         attack [72] - 3688:24,     3735:5, 3756:17,                                    3822:6, 3825:14
                                                                                          B
armed [9] - 3777:3,        3689:8, 3711:17,          3757:5, 3757:10,                                   begins [4] - 3695:14,
 3778:15, 3778:16,         3712:3, 3734:4,           3810:7, 3810:19,         Babisha [1] - 3696:22      3781:16, 3799:4,
 3779:8, 3779:13,          3734:23, 3740:6,          3822:7, 3822:19,         backed [1] - 3763:18       3799:8
 3781:9, 3783:11,          3746:16, 3750:13,         3823:8, 3831:21          bad [5] - 3757:20,        behalf [2] - 3682:6,
 3784:12, 3791:12          3750:20, 3763:4,         attempt [6] - 3684:19,     3757:23, 3771:10,         3682:9
arms [3] - 3783:7,         3763:5, 3763:12,          3687:8, 3687:9,           3771:19, 3771:23         behavior [1] - 3722:12
 3799:9, 3811:13           3764:13, 3764:22,         3696:22, 3752:24,        bags [1] - 3706:12        behind [4] - 3783:21,
army [1] - 3777:11         3767:22, 3768:9,          3797:10                  Bakoush [7] -              3793:19, 3799:25,
arrive [1] - 3802:25       3776:12, 3777:20,        attempted [18] -           3772:16, 3772:19,         3822:2
arrived [3] - 3786:17,     3778:16, 3779:21,         3697:12, 3734:2,          3772:20, 3773:1,         believability [1] -
 3809:21, 3810:11          3780:12, 3781:10,         3739:9, 3739:10,          3790:24, 3790:25          3714:14
arriving [2] - 3710:13,    3781:16, 3782:16,         3742:13, 3743:15,        ballistics [1] - 3725:3   believes [1] - 3693:15
 3711:21                   3783:11, 3786:3,          3748:23, 3749:1,         banging [1] - 3789:24     Ben [1] - 3704:21
arsenal [1] - 3778:3       3787:7, 3788:19,          3749:7, 3749:22,         bank [12] - 3765:10,      bench [6] - 3718:2,
arson [21] - 3724:25,      3791:4, 3792:19,          3751:1, 3752:14,          3765:16, 3765:17,         3718:10, 3816:21,
 3741:8, 3741:17,          3796:16, 3798:18,         3755:16, 3794:21,         3765:24, 3766:1,          3817:2, 3833:12,
 3742:7, 3742:21,          3799:4, 3805:2,           3794:22, 3827:6,          3766:5, 3766:9,           3834:9
 3742:23, 3743:1,          3810:8, 3810:13,          3827:7, 3827:14           3825:15, 3825:17         benefit [2] - 3719:11,
 3743:3, 3743:8,           3811:1, 3811:13,         attempting [12] -         base [4] - 3688:10,        3727:17
 3743:16, 3743:18,         3811:20, 3811:21,         3734:13, 3741:8,          3729:12, 3763:10,        Benghazi [13] -
 3743:19, 3744:7,          3811:22, 3811:24,         3741:17, 3742:21,         3819:6                    3734:22, 3756:18,
 3747:11, 3747:19,         3813:4, 3815:6,           3747:11, 3747:19,        based [16] - 3686:16,      3763:2, 3763:6,
 3747:23, 3751:5,          3818:7, 3818:10,          3752:1, 3755:11,          3686:19, 3698:1,          3763:10, 3763:11,
 3751:8, 3825:21,          3818:14, 3818:15,         3789:15, 3797:3,          3700:13, 3702:24,         3763:21, 3764:2,
 3825:22, 3825:24          3820:10, 3820:22,         3797:6, 3827:13           3708:18, 3711:3,          3816:4, 3816:5,
art [1] - 3724:23          3820:23, 3821:4,         attention [3] - 3746:8,    3717:9, 3717:10,          3823:6, 3823:22,
asleep [1] - 3720:4        3822:4, 3822:8,           3801:21, 3803:15          3717:19, 3719:6,          3829:5
assault [7] - 3693:16,     3822:16, 3822:17,        Attieh [1] - 3680:19       3725:8, 3732:6,          BENJAMIN [3] -
 3763:25, 3767:20,         3822:21, 3822:22,        Attorney's [1] -           3757:18, 3763:17          3681:3, 3705:6,
 3798:20, 3799:7,          3823:6, 3823:19,          3680:12                  basis [5] - 3686:9,        3705:14
 3807:16, 3829:4           3823:24, 3824:3,         attorneys [1] -            3699:1, 3701:11,         Benjamin [2] -
assaulted [6] -            3824:4, 3827:3,           3715:24                   3703:17                   3705:13, 3725:5
 3767:16, 3799:12,         3827:24, 3828:5,         August [1] - 3776:11      bathroom [2] -            best [1] - 3834:17
 3807:11, 3807:23,         3829:1, 3831:14,         authorities [1] -          3793:18, 3800:2          between [29] - 3683:3,
 3808:3, 3818:25           3832:2                    3807:19                  battery [1] - 3702:4       3685:23, 3687:2,
assert [1] - 3684:16      attacked [4] - 3774:3,    authority [5] -           battle [14] - 3764:19,     3690:4, 3723:1,
asserted [1] - 3776:17     3775:9, 3802:18,          3689:24, 3697:24,         3767:9, 3776:25,          3723:5, 3727:18,
                           3832:11                   3698:22, 3754:10,         3777:2, 3777:6,           3735:19, 3735:20,
asserts [1] - 3719:16
                          attacker [1] - 3786:1      3773:16                   3777:10, 3786:13,         3737:12, 3738:4,
asset [1] - 3816:4
                          attackers [26] -          automatic [1] -            3794:2, 3795:24,          3745:19, 3780:4,
assigned [2] -
                           3763:7, 3784:11,          3794:17                   3797:2, 3798:15,          3780:8, 3780:20,
 3756:10, 3760:17
                           3787:25, 3788:10,        autopsies [1] - 3776:7     3803:3, 3819:18           3781:3, 3781:4,
assist [2] - 3716:4,
                           3789:6, 3789:15,         available [4] -           bay [1] - 3793:11          3787:20, 3797:22,
 3759:16
                           3789:19, 3791:10,         3688:14, 3707:10,        beach [1] - 3775:1         3799:2, 3803:7,
assistance [3] -
                           3792:22, 3793:9,          3712:22, 3814:17         beard [1] - 3804:24        3810:19, 3817:17,
 3739:8, 3824:20,
                           3793:13, 3797:4,         Avenue [2] - 3680:22,     bears [1] - 3746:6         3817:18, 3817:19,
 3831:22
                           3797:17, 3798:8,          3834:23                  become [6] - 3706:22,      3820:25, 3822:18,
assisted [1] - 3708:4
                           3801:11, 3803:5,         avoid [1] - 3808:5         3724:22, 3736:14,         3829:15
assisting [1] - 3824:20
                           3803:8, 3808:6,          aware [4] - 3685:19,       3736:20, 3736:22,        beyond [50] - 3682:25,
associate [5] - 3769:2,
                           3810:25, 3813:11,         3698:4, 3708:25,          3737:18                   3693:3, 3693:6,
 3790:25, 3798:13,
                           3813:21, 3814:2,          3754:16                  bed [1] - 3800:1           3711:5, 3716:16,
 3824:15, 3831:24
                           3815:6, 3820:10,         Aymen [10] - 3771:18,     bedroom [1] - 3798:24      3716:20, 3716:24,
associated [4] -
                           3820:17, 3827:1           3782:4, 3782:6,          BEFORE [1] - 3680:9        3717:3, 3717:8,
 3731:11, 3780:18,
                          attacking [7] -            3782:24, 3785:2,         begin [4] - 3713:13,       3717:21, 3717:22,
 3792:19, 3831:20
                           3763:20, 3764:18,         3785:4, 3790:21,          3787:25, 3788:2,          3718:20, 3719:1,
associates [2] -
                           3767:4, 3807:9,           3805:1, 3820:19,          3833:3                    3719:2, 3721:25,
 3763:15, 3831:21
                           3814:3, 3823:17,          3820:20                  beginning [6] -            3728:6, 3728:22,
assume [2] - 3719:20,
                           3823:22                  Aziz [1] - 3680:19         3762:5, 3805:2,           3729:4, 3730:20,
 3719:24
                          attacks [11] - 3711:19,                              3820:18, 3820:20,         3732:19, 3735:17,
attach [1] - 3731:6
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 160 of 187                                                    3839



 3736:4, 3738:3,          3805:18                   3804:25, 3806:21,         3799:5, 3799:13,           3740:10
 3738:13, 3738:14,       board [1] - 3754:10        3812:15, 3812:22,         3803:9                    carrying [9] - 3731:16,
 3738:17, 3740:4,        bodies [2] - 3815:11,      3815:12, 3825:23,        call's [1] - 3791:13        3734:18, 3758:19,
 3740:17, 3740:18,        3815:25                   3826:9, 3827:19,         caller [1] - 3787:9         3759:3, 3783:2,
 3740:21, 3741:3,        bodily [2] - 3751:22,      3830:23                  callers [1] - 3780:22       3783:7, 3790:12,
 3741:10, 3742:11,        3754:17                  Building [6] - 3776:6,    callous [2] - 3744:23,      3790:13, 3790:16
 3743:20, 3744:3,        body [3] - 3799:1,         3791:19, 3812:8,          3826:19                   cars [4] - 3780:7,
 3744:12, 3747:1,         3816:8, 3816:12           3813:6, 3815:12,         camera [6] - 3785:3,        3782:1, 3791:18,
 3747:6, 3747:13,        bodyguard [1] -            3827:22                   3789:1, 3789:2,            3802:6
 3748:2, 3749:9,          3770:23                  buildings [14] -           3805:1, 3817:13,          case [88] - 3682:22,
 3750:22, 3752:11,       bolster [1] - 3703:24      3734:25, 3752:15,         3832:7                     3682:25, 3683:10,
 3755:12, 3756:21,       bomb [1] - 3810:17         3752:19, 3756:4,         camp [14] - 3767:21,        3684:5, 3684:22,
 3757:2, 3758:21,        bombs [4] - 3753:14,       3776:5, 3784:17,          3767:22, 3786:23,          3685:17, 3686:6,
 3759:15, 3793:3,         3753:15, 3801:10          3788:1, 3788:2,           3807:4, 3807:13,           3686:24, 3687:9,
 3819:3                  Book [3] - 3693:23,        3788:3, 3788:22,          3808:8, 3809:4,            3687:17, 3687:18,
bias [3] - 3683:21,       3718:5, 3718:8            3826:5, 3830:24,          3809:6, 3809:17,           3688:6, 3689:6,
 3723:23, 3770:11        book [2] - 3769:10,        3831:4                    3811:5, 3811:9,            3696:9, 3696:13,
biased [2] - 3723:22,     3774:20                  bullets [1] - 3794:18      3813:22, 3815:1,           3696:15, 3696:21,
 3729:16                 borne [1] - 3783:4        bumping [1] - 3703:1       3819:1                     3696:24, 3697:8,
big [11] - 3692:11,      bound [1] - 3725:7        burden [6] - 3716:17,     Camp [1] - 3777:21          3697:25, 3698:4,
 3764:18, 3768:10,       box [1] - 3782:10          3717:2, 3717:22,         Campanell [4] -             3698:6, 3699:12,
 3768:11, 3771:10,       boy [1] - 3807:9           3718:19, 3756:21,         3724:24, 3788:4,           3699:23, 3699:25,
 3777:4, 3777:25,        bracketed [2] -            3756:22                   3788:9, 3789:4             3700:16, 3705:25,
 3787:12, 3790:1,         3691:19, 3692:15         Bureau [1] - 3705:16      campus [5] - 3784:12,       3706:9, 3706:23,
 3795:8, 3806:1          branch [1] - 3749:20      bureau [1] - 3754:11       3786:12, 3788:2,           3710:11, 3712:8,
Bilal [24] - 3684:18,                              burglary [18] - 3741:9,    3788:12, 3788:17           3713:3, 3713:13,
                         break [7] - 3702:17,
 3770:6, 3771:4,                                    3741:17, 3742:7,         cannot [8] - 3694:5,        3713:16, 3713:17,
                          3702:19, 3710:23,
 3772:6, 3772:11,                                   3742:22, 3742:24,         3709:14, 3717:12,          3714:6, 3714:10,
                          3759:20, 3759:22,
 3772:13, 3772:14,                                  3743:1, 3743:3,           3728:7, 3745:16,           3714:19, 3714:22,
                          3787:12, 3832:24
 3772:16, 3773:7,                                   3743:8, 3743:16,          3794:8, 3800:7,            3714:24, 3715:3,
                         breakers [1] - 3753:13
 3773:10, 3775:5,                                   3743:18, 3744:2,          3815:8                     3716:13, 3717:11,
                         breaking [1] - 3785:23
 3778:5, 3790:14,                                   3747:12, 3747:19,        capabilities [9] -          3718:16, 3719:14,
                         breaks [1] - 3787:21
 3795:1, 3795:2,                                    3747:24, 3751:5,          3700:12, 3701:6,           3720:12, 3720:21,
                         breath [1] - 3793:25
 3795:4, 3795:5,                                    3751:9, 3825:21,          3701:20, 3704:13,          3720:23, 3721:13,
                         brief [1] - 3759:25
 3795:11, 3795:15,                                  3825:23                   3705:3, 3705:23,           3722:20, 3722:21,
                         briefly [2] - 3774:4,
 3796:18, 3799:6,                                  burning [5] - 3762:25,     3706:23, 3708:4,           3724:4, 3724:6,
                          3833:10
 3816:11                                            3793:16, 3819:19,         3708:5                     3724:24, 3725:13,
                         brigade [3] - 3772:17,
Bilal's [1] - 3684:20                               3826:8, 3827:18          capability [5] - 3701:5,    3725:21, 3726:1,
                          3772:18, 3773:11
Bin [1] - 3772:17                                  burnt [2] - 3775:13,       3701:12, 3723:25,          3728:4, 3729:3,
                         brigades [1] - 3764:12
binders [3] - 3804:2,                               3776:5                    3725:6, 3725:7             3733:14, 3756:14,
                         bring [4] - 3730:18,                                                            3757:4, 3757:18,
 3804:3, 3804:5                                    burnt-out [2] -           capable [4] - 3700:23,
                          3731:13, 3775:21,                                                              3757:24, 3759:10,
Birnawi [3] - 3771:22,                              3775:13, 3776:5           3700:24, 3751:21,
                          3824:17                                                                        3762:8, 3762:12,
 3782:20, 3789:11                                  Burt [8] - 3789:16,        3814:12
                         bringing [4] - 3754:19,                                                         3763:9, 3765:5,
bit [7] - 3682:14,                                  3789:17, 3789:24,        capture [4] - 3699:6,
                          3814:7, 3819:14,                                                               3765:21, 3769:24,
 3713:4, 3760:11,                                   3790:10, 3797:9,          3769:11, 3775:1,
                          3832:8                                                                         3775:22, 3776:17,
 3761:12, 3792:2,                                   3797:11, 3799:16,         3775:2
                         brother [1] - 3683:18                                                           3776:20, 3794:10,
 3809:12, 3834:3                                    3800:13                  captured [1] - 3700:22
                         brought [4] - 3698:6,                                                           3796:14, 3808:15,
black [2] - 3783:2,                                bus [1] - 3812:2          car [13] - 3765:15,
                          3698:8, 3698:12,                                                               3814:19, 3814:20,
 3784:14                                           but.. [1] - 3691:13        3768:21, 3768:22,
                          3699:11                                                                        3817:13, 3817:25,
blacked [1] - 3721:19                              BY [2] - 3705:8,           3780:5, 3792:10,
                         browser [1] - 3709:7                                                            3818:3, 3818:8,
blasting [2] - 3753:9,                              3709:12                   3799:21, 3801:7,
                         Bruzayza [4] -                                                                  3821:8, 3831:11,
 3753:12                                                                      3801:21, 3802:9,
                          3777:22, 3777:23,                                                              3832:25, 3833:1,
block [2] - 3795:21,                                           C              3802:12, 3802:13,
                          3777:24, 3778:2                                                                3834:1
 3799:6                                                                       3806:16, 3807:2
                         building [22] -           C1 [2] - 3785:7, 3793:4                              Case [1] - 3682:3
blown [3] - 3783:19,                                                         cards [1] - 3711:25
                          3709:15, 3709:18,        C130 [2] - 3815:23,                                  case-in-chief [2] -
 3784:22, 3785:2                                                             care [1] - 3754:15
                          3709:20, 3744:5,          3816:14                                              3682:22, 3684:5
blue [1] - 3712:1                                                            careful [3] - 3717:11,
                          3751:16, 3752:3,         C3 [9] - 3782:22,                                    cases [7] - 3687:2,
Blue [3] - 3783:22,                                                           3717:15, 3746:8
                          3755:21, 3762:25,         3785:3, 3789:1,                                      3717:3, 3717:5,
 3789:16, 3791:12                                                            carry [4] - 3733:21,
                          3767:11, 3788:5,          3790:19, 3795:22,                                    3717:6, 3718:22,
blue/gray [1] -                                                               3738:7, 3740:1,
                          3789:2, 3804:16,
             Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 161 of 187                                              3840



 3718:25, 3719:5            3710:16                  3764:3                    3692:14, 3694:11,        3741:21, 3742:9,
Catherine [1] -            character [1] -          CHRISTOPHER [1] -          3694:14, 3695:3,         3742:13, 3743:14,
 3725:16                    3757:20                  3680:9                    3695:11, 3695:16,        3743:23, 3744:5,
caught [4] - 3808:5,       charge [15] - 3718:21,   CIA [19] - 3734:24,        3695:18, 3695:21,        3744:7, 3746:4,
 3809:13, 3832:7,           3720:19, 3735:8,         3752:9, 3752:18,          3696:2, 3696:4           3747:18, 3748:4,
 3832:14                    3735:9, 3735:12,         3764:15, 3776:6,         close [11] - 3696:20,     3748:8, 3749:11,
caused [6] - 3730:22,       3738:19, 3739:16,        3782:17, 3809:24,         3749:18, 3768:17,        3749:14, 3749:16,
 3750:25, 3753:5,           3746:20, 3748:25,        3810:7, 3810:23,          3769:2, 3769:5,          3750:8, 3750:24,
 3753:25, 3800:10,          3750:12, 3751:25,        3810:24, 3812:4,          3771:13, 3798:13,        3751:3, 3751:11,
 3829:19                    3755:7, 3818:4,          3812:5, 3813:24,          3827:10, 3827:15,        3752:13, 3753:2,
causes [1] - 3730:15        3820:4, 3820:6           3814:3, 3814:8,           3827:16, 3831:24         3753:4, 3755:15,
causing [5] - 3730:8,      charged [28] - 3690:1,    3814:9, 3815:10,         closed [1] - 3793:20      3755:20, 3765:25,
 3734:8, 3751:21,           3716:7, 3716:22,         3827:3, 3828:12          closest [1] - 3771:16     3772:15, 3824:25,
 3752:6, 3755:4             3719:8, 3728:2,         circle [6] - 3782:24,     closet [3] - 3785:13,     3825:20, 3825:21,
caution [2] - 3701:1,       3730:11, 3730:19,        3782:25, 3804:12,         3785:17, 3800:1          3827:8, 3828:6,
 3701:3                     3730:25, 3732:6,         3804:24, 3806:6,         closing [9] - 3684:16,    3829:12, 3830:11
cell [31] - 3682:17,        3733:13, 3733:17,        3806:7                    3688:8, 3688:14,        co-conspiratorial [2] -
 3682:20, 3683:17,          3733:22, 3734:18,       circled [1] - 3781:9       3695:10, 3702:22,        3821:5, 3821:9
 3683:24, 3687:7,           3734:20, 3735:11,       circuit [1] - 3753:12      3712:21, 3759:8,        co-conspirators [16] -
 3687:19, 3700:12,          3738:8, 3739:14,        circumstance [1] -         3759:19, 3762:10         3698:5, 3698:7,
 3700:15, 3700:22,          3740:2, 3757:2,          3746:6                   closings [1] - 3702:20    3764:8, 3767:11,
 3701:5, 3701:15,           3757:18, 3757:23,       circumstances [18] -      co [72] - 3689:12,        3768:2, 3768:7,
 3705:22, 3706:1,           3758:14, 3758:19,        3719:18, 3722:23,         3698:5, 3698:7,          3792:24, 3794:20,
 3706:8, 3706:11,           3758:24, 3768:6,         3722:24, 3723:2,          3698:17, 3732:13,        3803:5, 3811:19,
 3706:15, 3706:17,          3817:22, 3823:5          3726:16, 3727:7,          3732:25, 3739:15,        3815:6, 3821:22,
 3706:20, 3707:1,          charges [19] -            3728:10, 3728:12,         3741:16, 3741:21,        3823:1, 3831:8,
 3707:2, 3707:3,            3689:21, 3711:8,         3728:20, 3732:13,         3742:9, 3742:13,         3831:13, 3832:4
 3708:2, 3708:10,           3713:4, 3713:16,         3737:8, 3737:10,          3743:14, 3743:23,       co-conspirators' [2] -
 3708:20, 3725:6,           3720:16, 3721:25,        3745:4, 3745:10,          3744:5, 3744:7,          3811:8, 3811:11
 3776:9, 3785:15,           3728:6, 3728:24,         3745:18, 3746:1,          3744:13, 3744:15,       Code [1] - 3739:22
 3785:21, 3785:24,          3740:25, 3757:25,        3746:5, 3756:25           3745:21, 3746:4,        codes [2] - 3805:18,
 3785:25, 3814:16           3761:7, 3768:6,         circumstantial [7] -       3747:18, 3748:4,         3813:18
cellular [2] - 3704:13,     3817:22, 3821:8,         3719:15, 3719:19,         3748:8, 3749:11,        coincidence [2] -
 3705:2                     3821:18, 3821:19,        3720:3, 3720:5,           3749:14, 3749:16,        3784:23, 3810:22
Cellular [2] - 3705:19,     3824:15, 3824:23,        3720:9, 3720:10,          3750:8, 3750:24,        colleagues [1] -
 3705:20                    3833:15                  3720:14                   3751:3, 3751:11,         3797:14
central [2] - 3763:19,     charging [1] - 3777:9    cited [1] - 3689:24        3752:13, 3753:2,        collective [2] -
 3770:8                    charts [4] - 3726:2,     citizens [2] - 3734:24,    3753:4, 3755:15,         3694:13, 3695:2
centralized [1] -           3726:3, 3726:8,          3735:6                    3755:20, 3764:8,        colored [1] - 3723:24
 3770:9                     3726:11                 city [1] - 3816:17         3765:25, 3767:3,        COLUMBIA [1] -
certain [6] - 3689:6,      check [3] - 3782:10,     civil [2] - 3717:3,        3767:11, 3768:2,         3680:1
 3726:2, 3726:19,           3787:5, 3796:20          3718:22                   3768:7, 3772:15,        Columbia [4] -
 3732:13, 3757:4,          checking [5] - 3782:2,   claimed [1] - 3736:13      3792:24, 3794:20,        3698:13, 3698:15,
 3812:24                    3782:12, 3785:8,        clarification [1] -        3803:5, 3803:22,         3698:17, 3699:11
certainly [2] - 3685:1,     3797:21, 3822:5          3694:16                   3808:22, 3811:8,        combat [1] - 3772:7
 3690:15                   checks [2] - 3795:16,    clarify [1] - 3693:13      3811:11, 3811:19,       combustible [1] -
certainty [4] - 3717:22,    3812:6                  clause [1] - 3694:21       3815:6, 3816:17,         3753:18
 3719:4, 3720:11,          chemical [1] - 3753:16   clear [7] - 3683:20,       3817:7, 3821:5,         combustion [1] -
 3729:2                    chief [4] - 3682:22,      3686:25, 3687:13,         3821:9, 3821:11,         3753:25
CERTIFICATE [1] -           3684:5, 3705:19,         3688:19, 3696:10,         3821:22, 3823:1,        comfortable [1] -
 3834:12                    3746:11                  3805:19, 3826:12          3824:8, 3824:25,         3686:21
certify [1] - 3834:15      children [1] - 3775:10   clearer [2] - 3693:22,     3825:20, 3825:21,       coming [20] - 3772:24,
Chad [2] - 3724:24,        choice [1] - 3833:5       3694:7                    3826:15, 3827:8,         3777:6, 3777:15,
 3788:4                    chose [1] - 3690:6       climbs [1] - 3794:13       3828:6, 3828:10,         3781:2, 3787:22,
challenging [1] -          chosen [1] - 3724:13     Clinton [2] - 3682:9,      3829:12, 3830:11,        3787:23, 3789:19,
 3692:11                   Christopher [9] -         3682:10                   3830:20, 3831:8,         3790:11, 3790:22,
changed [3] - 3688:9,       3741:12, 3741:14,                                  3831:13, 3832:4          3793:3, 3794:17,
                                                    CLINTON [16] -
 3690:9, 3797:2             3742:3, 3744:14,         3680:16, 3680:16,        co-conspirator [36] -     3794:18, 3799:10,
changes [4] - 3693:10,      3744:18, 3750:15,        3682:8, 3691:25,          3689:12, 3732:13,        3802:20, 3804:25,
 3702:17, 3710:14,          3751:12, 3752:7,         3692:7, 3692:10,          3732:25, 3741:16,        3806:15, 3806:18,
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 162 of 187                                           3841



 3811:14, 3834:5          3826:2, 3827:10         conclusion [3] -           3715:19, 3716:9,        3738:22, 3738:24,
commander [10] -         common [5] - 3736:1,      3701:10, 3737:8,          3716:10, 3720:13,       3738:25, 3739:1,
 3772:7, 3772:17,         3736:5, 3742:23,         3737:11                   3720:20, 3721:13,       3739:4, 3739:6,
 3773:11, 3773:24,        3743:4, 3782:10         conclusions [1] -          3721:22, 3722:1,        3739:7, 3739:10,
 3775:8, 3781:21,        communicated [3] -        3724:20                   3722:10, 3722:12,       3739:13, 3739:17,
 3782:12, 3785:8,         3729:7, 3732:4,         concussion [1] -           3722:23, 3723:11,       3741:24, 3758:15,
 3795:23, 3805:6          3832:1                   3753:20                   3723:15, 3723:18,       3761:7, 3761:14,
commander's [1] -        communicating [1] -      condition [3] - 3728:1,    3723:23, 3725:12,       3761:15, 3763:25,
 3795:23                  3781:11                  3746:2, 3750:5            3726:25, 3727:2,        3764:2, 3765:6,
commanders [1] -         communication [7] -      conduct [14] - 3714:3,     3727:6, 3727:12,        3765:7, 3765:17,
 3777:5                   3780:9, 3781:8,          3731:15, 3753:3,          3727:14, 3727:17,       3765:20, 3766:6,
comments [1] -            3787:5, 3787:24,         3754:13, 3754:22,         3727:19, 3727:20,       3766:8, 3766:19,
 3689:18                  3811:2, 3817:20,         3754:24, 3755:2,          3727:24, 3728:4,        3774:1, 3777:17,
Commerce [1] -            3822:18                  3755:4, 3757:19,          3728:11, 3728:20,       3779:11, 3779:13,
 3754:6                  communications [2] -      3767:2, 3808:18,          3729:9, 3729:11,        3779:16, 3779:17,
commission [12] -         3817:10, 3817:17         3831:12, 3831:15          3729:20, 3730:2,        3783:14, 3788:20,
 3730:13, 3731:4,        company [1] - 3775:20    confer [1] - 3699:16       3737:14, 3739:4,        3806:18, 3808:7,
 3731:11, 3731:20,       complete [2] -           conference [5] -           3745:3, 3745:25,        3808:16, 3808:18,
 3738:21, 3742:6,         3686:18, 3834:17         3718:1, 3718:10,          3758:1, 3765:3,         3808:19, 3808:20,
 3743:2, 3750:4,         completely [1] -          3816:20, 3833:11,         3794:19, 3803:16,       3809:18, 3810:4,
 3751:4, 3754:10,         3725:11                  3834:9                    3807:16, 3808:2,        3811:5, 3811:7,
 3765:23, 3828:9         complicated [1] -        conference) [1] -          3814:19, 3817:25,       3811:11, 3811:23,
commit [22] - 3730:23,    3699:13                  3817:2                    3819:15, 3831:24        3813:11, 3814:5,
 3734:16, 3735:21,       complies [1] - 3706:13   conferring [1] - 3783:1   consideration [4] -      3816:15, 3820:2,
 3736:3, 3736:6,         compound [6] -           confirm [1] - 3701:19      3717:12, 3719:7,        3820:3, 3820:4,
 3737:18, 3741:8,         3753:21, 3784:15,       conform [1] - 3690:10      3756:25, 3826:23        3820:6, 3821:10,
 3741:17, 3742:13,        3786:9, 3798:7,         confronted [2] -          considered [2] -         3821:13, 3821:14,
 3742:21, 3742:23,        3798:8, 3801:4           3786:3, 3810:24           3737:24, 3758:10        3821:15, 3821:21,
 3743:5, 3743:15,        compounds [1] -          confusing [1] -           considering [1] -        3821:24, 3822:10,
 3744:7, 3747:11,         3753:16                  3833:15                   3830:4                  3822:13, 3822:14,
 3747:19, 3749:11,       computer [1] -                                     consistent [14] -        3822:25, 3823:3,
                                                  Congress [1] - 3690:6
 3749:17, 3819:5,         3680:25                                            3685:3, 3685:13,        3823:5, 3823:15,
                                                  connect [1] - 3683:5
 3820:2, 3825:13,                                                            3767:2, 3772:21,        3824:11, 3828:23,
                         computer-aided [1] -     connected [2] -
 3825:24                                                                     3780:6, 3780:11,        3828:24, 3829:3,
                          3680:25                  3817:9, 3817:10
committed [35] -                                                             3781:20, 3782:1,        3829:4, 3829:21,
                         computers [2] -          connection [5] -
 3728:25, 3729:5,                                                            3795:22, 3796:24,       3829:24, 3830:2,
                          3735:2, 3735:4           3701:5, 3708:14,
 3730:12, 3731:1,                                                            3800:11, 3801:8,        3831:1, 3831:3,
                         concept [1] - 3707:21     3725:7, 3741:21,
 3731:2, 3731:7,                                                             3808:4, 3832:22         3832:19
                         concern [2] - 3689:19,    3742:2
 3731:18, 3731:22,                                                          consists [1] - 3715:3   Conspiracy [1] -
                          3715:9                  conscience [2] -
 3732:1, 3732:8,                                                            conspiracies [3] -       3733:15
                         concerned [5] -           3807:25, 3808:4
 3732:9, 3732:15,                                                            3761:5, 3761:9,        conspirator [45] -
                          3722:21, 3746:15,       conscious [3] -
 3732:24, 3733:2,                                                            3808:14                 3689:12, 3732:13,
                          3763:13, 3801:25,        3745:11, 3745:22,
 3733:3, 3733:5,                                                            conspiracy [110] -       3732:25, 3737:23,
                          3819:14                  3832:11
 3741:3, 3742:13,                                                            3689:8, 3689:20,        3741:16, 3741:21,
                         concerning [5] -         consciousness [3] -
 3742:24, 3743:4,                                                            3689:22, 3695:13,       3742:9, 3742:13,
                          3724:25, 3745:4,         3689:2, 3693:15,
 3743:15, 3747:2,                                                            3695:18, 3732:7,        3743:14, 3743:23,
                          3746:24, 3747:4,         3831:19
 3747:7, 3756:11,                                                            3732:8, 3732:10,        3744:5, 3744:7,
                          3747:5                  consequence [8] -
 3760:7, 3760:18,                                                            3732:21, 3733:2,        3744:14, 3744:16,
                         concerns [13] -           3732:12, 3733:8,
 3794:21, 3821:11,                                                           3733:4, 3733:6,         3745:22, 3746:4,
                          3687:15, 3746:22,        3733:11, 3743:6,
 3821:14, 3821:22,                                                           3733:8, 3734:20,        3747:18, 3748:4,
                          3746:23, 3749:2,         3754:20, 3826:1,
 3822:13, 3827:17,                                                           3735:8, 3735:15,        3748:8, 3749:11,
                          3749:3, 3750:15,         3826:9, 3831:3
 3830:15                                                                     3735:16, 3736:14,       3749:14, 3749:16,
                          3750:16, 3750:17,       consequences [5] -
committing [16] -                                                            3736:19, 3736:21,       3750:8, 3750:24,
                          3752:6, 3752:8           3728:16, 3744:24,
 3731:10, 3731:25,                                                           3736:23, 3737:4,        3751:3, 3751:11,
                         conclude [4] - 3712:6,    3811:8, 3823:1,
 3741:8, 3741:16,                                                            3737:6, 3737:7,         3752:13, 3753:2,
                          3738:13, 3740:17,        3824:12
 3742:21, 3743:7,                                                            3737:9, 3737:11,        3753:4, 3755:15,
                          3757:20                 consider [55] - 3686:9,
 3747:11, 3747:18,                                                           3737:12, 3737:15,       3755:20, 3765:25,
                         concluded [1] -           3686:14, 3689:7,
 3749:18, 3750:1,                                                            3737:17, 3737:21,       3772:15, 3821:12,
                          3759:9                   3713:23, 3714:7,
 3750:10, 3751:8,                                                            3738:1, 3738:3,         3824:9, 3824:25,
                         concludes [1] -           3715:1, 3715:10,
 3825:20, 3825:22,                                                           3738:19, 3738:20,       3825:20, 3825:21,
                          3710:11                  3715:16, 3715:17,
                                                                                                     3826:16, 3827:8,
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 163 of 187                                                3842



 3828:6, 3828:11,          3802:21, 3824:3          3713:10, 3713:19          3830:6, 3830:7           3712:7, 3712:11,
 3829:12, 3830:11,        continues [8] -          core [1] - 3769:24        count [13] - 3695:13,     3712:21, 3718:4,
 3830:21                   3808:7, 3809:18,        corner [4] - 3790:11,      3718:20, 3732:23,        3718:5, 3760:4,
conspiratorial [7] -       3809:19, 3811:3,         3792:18, 3795:16,         3749:9, 3750:23,         3824:23, 3834:22
 3820:5, 3821:5,           3811:5, 3811:11,         3795:21                   3752:12, 3755:13,       COURT [107] - 3680:1,
 3821:9, 3822:12,          3811:23, 3824:4         corporation [1] -          3757:25, 3758:5,         3682:7, 3682:10,
 3822:20, 3828:21,        continuing [3] -          3754:11                   3758:7, 3758:9,          3684:12, 3684:21,
 3829:20                   3711:17, 3799:17,       correct [12] - 3695:12,    3761:8, 3820:1           3685:5, 3685:13,
conspirators [28] -        3814:4                   3695:16, 3696:19,        counter [1] - 3798:18     3685:18, 3687:23,
 3698:5, 3698:7,          continuous [4] -          3697:5, 3697:6,          counter-attack [1] -      3688:18, 3690:21,
 3698:18, 3732:15,         3811:20, 3820:23,        3699:7, 3709:9,           3798:18                  3690:22, 3690:24,
 3737:22, 3739:16,         3821:3, 3822:15          3712:13, 3739:8,         country [2] - 3746:13,    3691:3, 3691:10,
 3764:8, 3764:24,         contradict [1] -          3760:23, 3761:6,          3775:12                  3691:15, 3691:18,
 3767:4, 3767:11,          3685:10                  3808:24                  Counts [19] - 3695:24,    3692:5, 3692:8,
 3768:2, 3768:7,          contradicted [2] -       correctly [3] -            3734:1, 3734:3,          3692:13, 3692:15,
 3792:24, 3794:20,         3685:2, 3723:19          3694:24, 3695:6,          3734:6, 3734:9,          3692:22, 3692:24,
 3803:5, 3803:23,         contrary [1] - 3814:14    3725:24                   3734:13, 3734:19,        3693:19, 3693:25,
 3808:23, 3811:19,        control [6] - 3684:6,    correspond [1] -           3740:2, 3740:10,         3694:9, 3694:13,
 3813:4, 3815:6,           3716:1, 3767:9,          3780:1                    3751:5, 3751:6,          3695:1, 3695:8,
 3816:18, 3817:8,          3798:6, 3817:25,        corresponds [1] -          3751:23, 3758:24,        3695:15, 3695:17,
 3821:22, 3823:1,          3818:2                   3794:25                   3759:4, 3825:2,          3695:20, 3696:1,
 3831:8, 3831:9,          convenience [1] -        corroborate [3] -          3827:5, 3828:1,          3696:3, 3696:5,
 3831:13, 3832:4           3725:23                  3684:20, 3776:16,         3828:2, 3830:3           3696:17, 3697:1,
conspirators' [2] -       convenient [1] -          3776:18                  counts [22] - 3689:13,    3697:16, 3697:20,
 3811:8, 3811:11           3809:5                  corroborated [10] -        3711:2, 3733:14,         3698:8, 3698:21,
conspire [2] -            conveniently [1] -        3769:6, 3770:12,          3746:18, 3746:20,        3698:24, 3699:4,
 3756:15, 3756:16          3786:16                  3770:25, 3771:6,          3748:23, 3748:25,        3699:8, 3699:15,
conspired [7] -           conversation [3] -        3771:20, 3771:24,         3749:6, 3750:12,         3699:20, 3700:6,
 3739:19, 3743:16,         3685:1, 3685:2,          3772:6, 3772:12,          3751:15, 3751:25,        3700:18, 3701:13,
 3744:1, 3758:17,          3795:13                  3778:9, 3795:3            3753:8, 3755:5,          3701:21, 3701:25,
 3758:22, 3759:2,         conversations [2] -      corroborates [5] -         3755:7, 3758:3,          3702:7, 3702:9,
 3774:2                    3727:18, 3727:24         3768:23, 3771:15,         3758:19, 3758:21,        3702:12, 3703:3,
conspiring [1] -          convey [1] - 3759:11      3776:16, 3791:3,          3759:1, 3818:3,          3703:10, 3703:19,
 3733:17                  conveyance [1] -          3816:10                   3827:23, 3827:24,        3703:21, 3704:2,
constitute [1] - 3739:2    3755:16                 corroborating [2] -        3829:6                   3704:5, 3704:7,
constitutes [1] -                                   3772:14, 3773:3          couple [4] - 3684:11,     3704:10, 3704:12,
                          convict [2] - 3730:19,
 3834:15                                           counsel [7] - 3684:5,      3690:11, 3691:19,        3704:16, 3704:18,
                           3757:22
constituting [1] -                                  3685:20, 3687:1,          3696:24                  3704:22, 3704:25,
                          convicted [2] -
 3730:12                                            3687:25, 3702:15,        course [14] - 3706:22,    3706:5, 3710:2,
                           3732:15, 3738:2
Constitution [2] -                                  3712:12, 3762:5           3721:5, 3721:15,         3710:4, 3710:6,
                          convinced [5] -
 3680:22, 3834:23                                  Count [45] - 3695:13,      3734:4, 3742:22,         3710:10, 3710:23,
                           3694:6, 3694:7,
construction [1] -                                  3733:15, 3733:25,         3743:6, 3750:13,         3710:25, 3711:11,
                           3717:13, 3719:3,
 3714:19                                            3735:11, 3738:8,          3750:20, 3751:8,         3712:7, 3712:10,
                           3719:7
consular [1] - 3756:2                               3739:21, 3740:23,         3761:3, 3768:8,          3712:17, 3712:24,
                          convoy [1] - 3791:19
consulted [1] -                                     3740:25, 3746:21,         3817:23, 3828:10,        3713:1, 3717:25,
                          cooking [1] - 3777:12
 3686:11                                            3746:22, 3746:23,         3830:25                  3718:7, 3718:9,
                          COOPER [1] - 3680:9
contact [3] - 3712:22,                              3746:24, 3747:4,         Court [36] - 3680:20,     3718:11, 3760:2,
                          cooperation [1] -
 3768:18, 3776:9                                    3747:5, 3747:16,          3680:21, 3682:16,        3760:5, 3760:10,
                           3739:1
                                                    3747:24, 3748:5,          3684:3, 3687:14,         3760:14, 3760:20,
contacts [2] - 3769:9,    coordinate [1] -
                                                    3748:6, 3748:7,           3688:19, 3689:15,        3760:23, 3760:25,
 3772:13                   3735:5
                                                    3749:2, 3749:3,           3691:14, 3693:13,        3761:11, 3761:17,
contained [1] -           coordinated [2] -
                                                    3750:15, 3750:16,         3693:21, 3693:23,        3761:20, 3761:24,
 3752:20                   3764:13, 3793:9
                                                    3750:17, 3751:12,         3694:2, 3694:4,          3762:2, 3762:19,
containing [2] -          coordinates [5] -
                                                    3751:13, 3751:14,         3694:6, 3695:23,         3816:25, 3817:3,
 3735:2, 3735:4            3707:22, 3813:23,
                                                    3752:6, 3752:8,           3697:16, 3697:19,        3832:23, 3833:10,
contains [2] - 3733:14,    3814:9, 3814:21
                                                    3752:17, 3752:18,         3697:24, 3698:1,         3833:13, 3833:22,
 3753:17                  coordination [4] -
                                                    3753:6, 3753:7,           3698:3, 3698:15,         3833:24, 3834:1,
context [4] - 3709:16,     3781:8, 3787:5,
                                                    3758:14, 3758:16,         3698:18, 3698:23,        3834:7, 3834:12
 3803:17, 3803:19,         3787:24, 3817:20
                                                    3761:7, 3761:10,          3699:1, 3700:14,        court [7] - 3690:25,
 3803:21                  copies [1] - 3712:16
                                                    3829:9, 3829:10,          3703:16, 3705:3,         3692:4, 3692:11,
continue [2] -            copy [3] - 3713:8,                                                           3715:16, 3715:18,
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 164 of 187                                            3843



 3719:22, 3729:10          3821:13, 3822:13,        3697:18, 3699:16,      DC [4] - 3680:13,         defendant [198] -
Court's [6] - 3685:3,      3823:12, 3824:7,         3711:11, 3760:12,       3680:17, 3680:22,         3683:7, 3688:25,
 3685:8, 3685:13,          3824:16, 3827:10,        3761:11, 3781:7         3834:24                   3690:1, 3690:4,
 3693:17, 3702:24,         3827:17, 3828:9,        curfew [1] - 3809:15    dead [2] - 3772:2,         3690:10, 3693:1,
 3824:6                    3828:10                 custody [1] - 3770:17    3816:14                   3693:8, 3694:16,
Courthouse [2] -          crimes [20] - 3692:24,   customary [1] -         deal [5] - 3690:25,        3711:14, 3712:2,
 3680:21, 3834:22          3695:24, 3730:10,        3753:23                 3692:11, 3786:3,          3712:6, 3716:7,
courtroom [6] -            3730:25, 3732:6,        cut [2] - 3702:23,       3827:23, 3829:6           3716:13, 3716:15,
 3704:15, 3710:22,         3732:7, 3732:9,          3833:19                dealing [1] - 3793:13      3716:18, 3716:21,
 3712:25, 3759:24,         3733:21, 3734:18,       CV [3] - 3701:13,       deals [1] - 3690:2         3716:25, 3718:20,
 3762:1, 3833:9            3738:8, 3740:2,          3701:14, 3704:5        dealt [1] - 3697:24        3719:8, 3719:10,
COURTROOM [1] -            3747:23, 3757:17,                               death [32] - 3734:8,       3721:25, 3724:12,
 3682:2                    3757:23, 3818:14,                   D            3738:11, 3738:14,         3724:13, 3727:4,
covering [1] - 3776:12     3818:16, 3821:21,                                3738:17, 3740:15,         3728:1, 3728:12,
covert [1] - 3711:20       3823:2, 3823:3,         D.C [1] - 3680:12                                  3728:22, 3729:7,
                                                                            3740:18, 3740:21,
Cramer [1] - 3712:21       3823:14                 dad [2] - 3769:10,       3741:14, 3747:16,         3729:17, 3730:7,
                          criminal [11] -           3809:15                 3747:21, 3748:11,         3730:10, 3730:14,
crawling [2] - 3793:20,
 3799:19                   3705:18, 3716:13,       daily [1] - 3683:19      3751:22, 3752:6,          3730:19, 3730:21,
create [3] - 3696:18,      3717:6, 3718:25,        damage [11] - 3752:2,    3752:8, 3753:5,           3730:24, 3731:9,
 3697:4, 3711:8            3719:5, 3724:12,         3752:14, 3752:24,       3754:17, 3754:19,         3731:10, 3731:15,
                           3730:15, 3741:23,        3752:25, 3755:2,        3754:23, 3754:24,         3731:17, 3731:21,
created [1] - 3696:11
                           3757:21, 3770:4,         3825:22, 3828:15,       3754:25, 3755:3,          3732:5, 3732:11,
credibility [7] -
                           3824:21                  3829:15, 3829:18,       3755:4, 3772:4,           3732:18, 3732:25,
 3714:14, 3722:3,
                          Criminal [2] - 3680:3,    3829:23, 3829:25        3818:19, 3823:18,         3733:1, 3733:17,
 3722:6, 3722:11,
                           3682:3                  damaged [5] -            3824:5, 3825:19,          3735:11, 3736:9,
 3724:7, 3727:1,
                          criminally [1] -          3743:23, 3743:24,       3825:24, 3825:25,         3736:19, 3736:25,
 3729:22
                           3777:16                  3752:13, 3829:12,       3829:19, 3832:20          3737:4, 3737:5,
credit [1] - 3723:20
                          CROSS [1] - 3709:11       3829:22                deaths [2] - 3752:6,       3737:13, 3737:16,
crime [78] - 3693:5,
                          cross [1] - 3701:9       damaging [3] -           3825:3                    3738:2, 3738:9,
 3695:19, 3716:9,
                          CROSS-                    3734:7, 3752:1,        deceased [1] -             3738:20, 3738:22,
 3719:8, 3730:8,
                           EXAMINATION [1] -        3829:7                  3743:10                   3739:3, 3739:8,
 3730:23, 3731:1,
                           3709:11                 Damaging [1] -          decent [1] - 3779:25       3739:16, 3739:18,
 3731:2, 3731:4,
                          cross-examination [1]     3751:23                decide [12] - 3714:11,     3740:3, 3740:5,
 3731:7, 3731:8,
 3731:10, 3731:12,         - 3701:9                danger [1] - 3764:7      3714:12, 3714:14,         3740:8, 3740:25,
 3731:14, 3731:16,        CRR [3] - 3680:20,       dangerous [14] -         3714:19, 3714:22,         3741:2, 3741:3,
 3731:18, 3731:20,         3834:14, 3834:21         3734:6, 3750:14,        3720:8, 3726:22,          3741:9, 3741:15,
 3731:22, 3731:25,        crucial [1] - 3791:7      3750:21, 3750:25,       3727:10, 3727:11,         3741:20, 3742:8,
 3732:1, 3732:15,         crying [1] - 3772:4       3751:4, 3751:10,        3728:18, 3757:11,         3742:12, 3743:13,
 3732:17, 3733:19,        culture [1] - 3795:7      3751:19, 3766:9,        3819:3                    3743:22, 3743:24,
 3734:16, 3735:21,        CUMMINGS [35] -           3774:12, 3775:25,      decided [1] - 3712:8       3744:4, 3744:6,
 3736:3, 3736:6,           3680:11, 3682:5,         3827:25, 3828:7,       decides [1] - 3766:21      3744:13, 3744:15,
 3736:11, 3736:24,         3690:17, 3691:6,         3828:13, 3828:20       deciding [3] - 3727:8,     3745:21, 3746:3,
 3737:18, 3738:2,          3691:16, 3691:23,       dangerously [3] -        3728:5, 3739:3            3746:25, 3747:1,
 3738:17, 3739:24,         3693:12, 3693:20,        3749:18, 3827:9,                                  3747:6, 3747:7,
                                                                           decision [5] - 3688:10,
 3740:3, 3740:21,          3694:1, 3697:19,         3827:16                                           3747:12, 3747:17,
                                                                            3724:14, 3724:16,
 3741:7, 3741:8,           3697:22, 3698:12,       data [4] - 3708:10,                                3748:3, 3748:7,
                                                                            3724:17, 3729:12
 3741:9, 3741:17,          3698:22, 3699:3,         3708:11, 3708:14,                                 3748:22, 3748:25,
                                                                           decisive [2] - 3738:23,
 3742:5, 3742:7,           3699:7, 3699:12,         3776:10                                           3749:10, 3749:13,
                                                                            3808:16
 3742:14, 3742:15,         3699:17, 3699:21,       date [2] - 3729:2,                                 3749:15, 3750:7,
                                                                           decisively [1] -
 3743:15, 3743:19,         3711:12, 3712:15,        3729:5                                            3750:23, 3751:2,
                                                                            3819:23
 3744:10, 3747:10,         3712:19, 3717:24,       Dated [1] - 3834:19                                3751:10, 3751:25,
                                                                           deemed [1] - 3737:20
 3747:11, 3747:13,         3718:3, 3718:8,         dates [1] - 3729:5                                 3752:12, 3753:1,
                                                                           deep [1] - 3793:25
 3747:19, 3747:25,         3759:25, 3760:3,        Dave [6] - 3794:10,                                3753:3, 3754:16,
                                                                           defeat [3] - 3738:24,
 3749:7, 3749:15,          3760:6, 3760:13,         3804:3, 3813:13,                                  3755:7, 3755:14,
                                                                            3739:4, 3808:17
 3749:18, 3750:1,          3760:15, 3760:22,        3815:13, 3827:7,                                  3755:19, 3755:23,
                                                                           defect [1] - 3700:3
 3750:4, 3750:11,          3760:24, 3761:1,         3827:21                                           3756:23, 3757:3,
                                                                           defend [4] - 3769:18,
 3750:19, 3751:4,          3761:12, 3761:18,       David [1] - 3749:3                                 3757:7, 3757:12,
                                                                            3800:17, 3802:22,
 3752:10, 3755:11,         3761:23                 Davis [5] - 3789:9,                                3757:14, 3757:17,
                                                                            3815:8
 3765:24, 3770:2,                                   3803:24, 3804:7,                                  3757:18, 3757:22,
                          Cummings [8] -                                   Defendant [2] -
 3819:5, 3821:11,                                   3806:3, 3806:13                                   3758:4, 3758:14,
                           3682:6, 3691:4,                                  3680:7, 3680:15           3758:17, 3758:20,
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 165 of 187                                               3844



 3758:22, 3759:2,         3685:19, 3685:24,        describe [1] - 3700:21   deviation [1] - 3754:14    direction [3] -
 3763:9, 3763:22,         3687:1, 3687:25,         described [5] -          device [3] - 3751:20,       3804:10, 3804:11,
 3764:8, 3766:11,         3688:16, 3689:5,          3685:2, 3722:9,          3753:17, 3753:21           3811:15
 3766:17, 3766:21,        3689:24, 3692:17,         3732:23, 3735:23,       devices [4] - 3700:23,     directly [7] - 3728:8,
 3767:2, 3767:6,          3696:11, 3697:17,         3749:5                   3700:24, 3753:15,          3730:16, 3730:22,
 3767:8, 3767:10,         3698:25, 3701:17,        describing [1] -          3753:16                    3732:4, 3753:5,
 3767:15, 3767:21,        3703:22, 3725:17,         3682:20                 dialed [1] - 3813:4         3794:25, 3829:18
 3768:6, 3768:13,         3738:19, 3739:2,         deserves [1] - 3725:14   die [3] - 3762:21,         disavow [4] - 3738:24,
 3768:16, 3769:15,        3756:14, 3756:20,        desire [1] - 3723:25      3766:10, 3792:7            3739:4, 3808:17,
 3769:17, 3769:21,        3803:15, 3814:6          destroy [6] - 3734:25,   died [2] - 3742:14,         3808:19
 3770:18, 3770:24,       defense's [5] -            3752:2, 3752:14,         3815:12                   disclosed [2] -
 3771:1, 3771:13,         3682:15, 3684:7,          3752:25, 3755:16,       differ [1] - 3745:17        3725:20, 3726:10
 3773:18, 3773:21,        3689:2, 3689:11,          3788:14                 difference [2] -           disclosures [1] -
 3776:10, 3776:18,        3689:23                  destroyed [7] -           3694:1, 3731:6             3685:17
 3776:24, 3779:6,        define [1] - 3735:11       3752:14, 3755:15,       different [32] - 3683:4,   discovery [1] -
 3779:10, 3780:15,       defined [2] - 3747:23,     3823:10, 3829:13,        3685:11, 3692:13,          3701:17
 3786:4, 3790:25,         3751:5                    3830:11, 3831:2,         3706:1, 3706:17,          discredit [2] - 3685:9,
 3794:20, 3796:1,        definite [2] - 3738:23,    3831:4                   3715:25, 3718:12,          3723:6
 3796:11, 3796:14,        3808:16                  Destroying [1] -          3723:5, 3729:14,          discrepancy [2] -
 3803:10, 3804:12,       definitely [1] - 3826:6    3755:6                   3730:7, 3736:22,           3723:11, 3723:13
 3804:13, 3805:4,        definition [4] -          destroying [6] -          3736:23, 3764:11,         discuss [3] - 3768:1,
 3805:10, 3805:12,        3689:23, 3690:3,          3734:7, 3734:10,         3764:12, 3766:22,          3817:22, 3831:9
 3805:14, 3805:20,        3690:6, 3690:7            3752:1, 3755:8,          3768:11, 3773:12,         discussed [6] -
 3806:5, 3806:8,         definitions [1] -          3830:4, 3830:9           3774:10, 3777:2,           3731:24, 3763:10,
 3807:2, 3807:3,          3689:15                  destruction [6] -         3778:1, 3780:5,            3763:11, 3820:3,
 3807:5, 3807:10,        definitively [1] -         3693:17, 3693:18,        3780:21, 3783:14,          3822:23, 3831:7
 3811:4, 3811:18,         3796:7                    3752:24, 3755:2,         3788:10, 3791:2,          discussing [2] -
 3813:16, 3817:15,       degree [18] - 3720:11,     3827:4, 3829:11          3813:14, 3820:4,           3699:17, 3831:17
 3820:7, 3822:23,         3741:4, 3741:6,          detail [2] - 3723:12,     3820:12, 3821:7,          discussions [1] -
 3822:24, 3822:25,        3742:2, 3743:8,           3766:12                  3825:6, 3827:6             3832:25
 3824:15, 3824:20,        3743:9, 3744:9,          detailed [1] - 3817:24   differently [2] -          dismiss [1] - 3710:19
 3824:22, 3824:23,        3744:10, 3747:2,         details [5] - 3723:3,     3723:8, 3726:15           disparities [1] -
 3824:24, 3825:1,         3747:3, 3747:7,           3735:25, 3736:11,       differs [1] - 3818:1        3723:4
 3825:20, 3826:15,        3747:9, 3747:25,          3774:19, 3779:22        dignity [1] - 3746:17      disposal [1] - 3814:2
 3827:8, 3828:6,          3748:14, 3748:15,                                 Dijawi [22] - 3771:18,
                                                   detained [1] - 3807:23                              disputed [1] - 3688:20
 3828:10, 3828:23,        3751:6, 3751:9                                     3778:7, 3780:13,
                                                   determination [1] -                                 disputes [2] - 3691:21,
 3829:12, 3829:16,       deleted [1] - 3721:20                               3780:14, 3782:4,
                                                    3764:22                                             3692:6
 3830:10, 3830:20,       deliberation [2] -                                  3782:6, 3782:18,
                                                   determine [10] -                                    disregard [7] -
 3831:11, 3831:17         3688:17, 3745:8                                    3782:24, 3783:17,
                                                    3708:12, 3709:18,                                   3718:14, 3725:12,
defendant's [19] -       deliberations [12] -                                3785:3, 3785:4,
                                                    3714:9, 3714:16,                                    3726:1, 3726:7,
 3690:5, 3695:6,          3713:7, 3713:14,                                   3787:3, 3790:21,
                                                    3719:14, 3722:4,                                    3729:14, 3744:23,
 3716:11, 3717:13,        3713:20, 3715:1,                                   3805:1, 3805:3,
                                                    3723:23, 3726:12,                                   3826:19
 3719:3, 3724:17,         3716:2, 3721:11,                                   3805:8, 3817:19,
                                                    3780:22, 3822:14                                   distance [1] - 3802:11
 3728:13, 3754:21,        3721:14, 3721:17,                                  3820:19, 3820:20
                                                   determined [2] -                                    distinct [2] - 3743:10,
 3754:22, 3755:1,         3758:8, 3759:9,                                   diminished [1] -
                                                    3686:13, 3763:5                                     3820:25
 3755:3, 3766:16,         3818:2, 3833:3                                     3811:10
                                                   determining [8] -                                   distinction [1] -
 3768:18, 3769:7,        demeanor [1] -             3693:2, 3693:8,         dinner [1] - 3795:16        3692:12
 3773:1, 3807:14,         3722:12                   3721:24, 3723:17,       diplomatic [1] -           distributed [1] -
 3807:25, 3808:8,        demonstratives [1] -       3728:21, 3737:12,        3756:2                     3682:12
 3809:3                   3762:14                   3745:2, 3757:14         dire [4] - 3700:15,        DISTRICT [3] - 3680:1,
defended [2] - 3757:7,   dental [1] - 3774:22      detonating [1] -          3703:20, 3703:23,          3680:1, 3680:10
 3791:23
                         department [4] -           3753:13                  3703:25                   District [9] - 3693:21,
defenders [1] - 3810:6
                          3752:5, 3752:23,         detonation [1] -         direct [8] - 3719:14,       3694:2, 3694:6,
defending [2] -           3754:2, 3754:9            3753:20                  3719:17, 3719:23,          3698:13, 3698:14,
 3792:23, 3798:14        Department [5] -          detonators [1] -          3720:5, 3720:9,            3698:16, 3699:10,
Defense [1] - 3754:5      3754:3, 3754:4,           3753:13                  3720:12, 3720:13,          3712:11, 3718:4
defense [27] - 3682:9,    3754:5                                             3754:20
                                                   development [1] -                                   district [4] - 3698:6,
 3682:24, 3682:25,       departments [2] -                                  DIRECT [1] - 3705:7
                                                    3685:11                                             3698:10, 3698:11,
 3683:9, 3683:16,         3754:3                   Development [1] -        directed [3] - 3696:20,     3699:9
 3684:8, 3684:16,        DEPUTY [1] - 3682:2        3754:7                   3697:11, 3697:20          division [1] - 3705:18
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 166 of 187                                             3845



doctrine [1] - 3765:22    3747:7, 3747:14,          3764:2, 3764:9,           3813:7                   3784:7
documentary [1] -         3748:3, 3749:9,           3765:23, 3767:7,         efficient [1] - 3714:4   employed [2] -
 3725:18                  3750:22, 3752:11,         3767:9, 3776:25,         effort [2] - 3813:12,     3705:16, 3748:18
documented [1] -          3755:13, 3756:22,         3782:3, 3782:18,          3822:11                 employee [12] -
 3726:11                  3757:2, 3758:22,          3786:13, 3787:6,         efforts [1] - 3808:5      3734:1, 3734:2,
documents [7] -           3759:15, 3819:4           3787:13, 3793:10,        Eight [2] - 3749:3,       3746:14, 3746:21,
 3690:13, 3690:16,       doubt.. [1] - 3693:4       3793:15, 3794:2,          3759:5                   3747:10, 3747:20,
 3690:19, 3690:20,       down [13] - 3699:5,        3796:13, 3796:15,        eight [3] - 3796:18,      3748:1, 3748:10,
 3725:20, 3735:2,         3710:5, 3735:24,          3798:1, 3798:8,           3796:19, 3799:3          3749:1, 3749:7,
 3735:3                   3760:11, 3769:22,         3798:22, 3812:17,        eight-second [1] -        3749:19, 3825:12
Doherty [17] -            3782:9, 3786:21,          3819:17, 3821:14,         3796:19                 Employee [2] -
 3746:23, 3747:5,         3789:7, 3790:19,          3822:7, 3822:10,         either [13] - 3684:17,    3746:19, 3748:24
 3748:6, 3750:18,         3791:18, 3795:21,         3822:13, 3822:24,         3687:5, 3688:13,        employees [1] -
 3752:9, 3753:7,          3797:5, 3799:6            3823:19, 3827:14,         3723:22, 3724:9,         3751:17
 3764:4, 3809:21,        Dr [2] - 3724:25,          3827:24, 3828:9,          3727:15, 3731:4,        enabled [7] - 3700:23,
 3812:6, 3815:11,         3725:4                    3832:1                    3741:4, 3741:20,         3707:3, 3708:2,
 3815:25, 3825:4,        draft [1] - 3704:9        duties [8] - 3747:22,      3747:1, 3759:1,          3708:7, 3708:16,
 3825:8, 3826:21,        draw [3] - 3715:20,        3748:13, 3748:16,         3759:4, 3825:10          3708:19, 3708:22
 3828:4, 3832:21          3716:11, 3724:17          3748:21, 3749:24,        elapsed [1] - 3723:1     end [8] - 3694:17,
done [17] - 3714:21,     drawing [1] - 3801:21      3751:18, 3825:12,        electric [1] - 3753:12    3696:9, 3697:7,
 3728:11, 3730:9,        drawn [1] - 3719:19        3827:11                  element [18] - 3693:5,    3718:10, 3801:17,
 3730:15, 3730:17,       drive [10] - 3763:6,      duty [4] - 3714:6,         3697:9, 3697:11,         3801:18, 3817:2,
 3730:22, 3737:16,        3764:1, 3782:22,          3716:22, 3716:25,         3699:25, 3700:5,         3834:9
 3737:19, 3743:7,         3788:21, 3789:1,          3756:20                   3716:21, 3716:24,       endeavor [2] -
 3749:17, 3757:23,        3790:19, 3800:20,        dwelling [3] - 3755:22,    3728:2, 3730:21,         3766:21, 3770:4
 3767:16, 3774:22,        3823:5, 3823:21,          3830:20, 3830:23          3736:9, 3742:1,         ended [3] - 3739:7,
 3808:23, 3826:1,         3829:5                   dwellings [5] -            3746:10, 3757:2,         3772:20, 3775:10
 3829:16, 3831:19        driven [1] - 3816:17       3734:10, 3755:8,          3794:21, 3818:12,       ends [2] - 3792:17,
door [12] - 3683:16,     driver [4] - 3765:15,      3830:4, 3830:9,           3821:23, 3822:12,        3799:3
 3687:6, 3782:10,         3765:19, 3766:2,          3831:2                    3827:15                 enforcement [13] -
 3784:2, 3784:3,          3771:5                   dying [1] - 3826:8        elements [23] -           3694:18, 3694:22,
 3785:12, 3785:21,       drone [1] - 3690:14                                  3735:12, 3735:15,        3694:24, 3695:5,
 3789:11, 3789:18,       drop [2] - 3707:25,                   E              3738:16, 3740:20,        3724:4, 3724:11,
 3789:25, 3793:20,        3709:4                                              3743:17, 3743:19,        3727:5, 3727:7,
                                                   early [1] - 3809:12
 3804:1                  dropped [1] - 3814:8                                 3744:2, 3744:10,         3727:18, 3727:19,
                                                   easiest [2] - 3765:6,
Dorothy [1] - 3751:14    dropping [3] -                                       3747:25, 3749:5,         3727:23, 3739:6
                                                    3765:9
doubt [64] - 3687:23,     3700:25, 3707:22,                                   3749:6, 3750:19,        engaged [6] - 3747:21,
                                                   east [4] - 3793:3,
 3690:9, 3693:6,          3814:7                                              3752:10, 3755:11,        3748:12, 3748:16,
                                                    3797:16, 3810:14,
 3693:22, 3711:5,        DSS [16] - 3711:21,                                  3759:14, 3818:5,         3748:21, 3749:23,
                                                    3811:15
 3712:11, 3716:17,        3774:8, 3783:19,                                    3820:7, 3821:10,         3825:12
 3716:20, 3716:25,                                 eat [2] - 3833:4,
                          3783:25, 3784:9,                                    3825:18, 3827:8,        engaging [4] -
 3717:3, 3717:8,                                    3833:5
                          3784:16, 3790:5,                                    3828:5, 3829:11,         3792:18, 3797:15,
 3717:9, 3717:14,                                  eating [1] - 3833:6
                          3792:4, 3793:1,                                     3830:9                   3799:13, 3823:15
 3717:18, 3717:19,                                 Ed [2] - 3812:16,
                          3798:3, 3798:23,                                   Eleven [4] - 3750:15,    English [3] - 3691:21,
 3717:21, 3717:23,                                  3812:23
                          3800:13, 3801:12,                                   3751:13, 3759:5,         3729:13, 3729:25
 3718:13, 3718:15,                                 education [2] -            3828:1
                          3802:1, 3821:1                                                              enjoyed [1] - 3769:4
 3718:20, 3719:1,                                   3725:9, 3727:25
                         duration [6] - 3727:21,                             elicit [2] - 3683:1,     enter [2] - 3737:17,
 3719:2, 3719:6,                                   Education [1] - 3754:8     3687:8
                          3781:2, 3781:12,                                                             3820:13
 3719:11, 3721:25,                                 Edward [2] - 3724:25,     eliminate [1] - 3691:8
                          3797:21, 3822:14,                                                           entered [2] - 3744:5,
 3728:6, 3728:22,                                   3725:2
                          3822:24                                            elite [7] - 3767:14,      3767:7
 3729:4, 3730:20,                                  Edwards [3] - 3812:5,      3772:8, 3778:7,
                         during [50] - 3683:7,                                                        entering [2] - 3803:9,
 3732:20, 3735:17,                                  3815:7, 3816:2            3788:25, 3789:11,
                          3691:23, 3713:20,                                                            3825:23
 3736:5, 3738:4,                                   effect [5] - 3723:10,      3806:10, 3806:12
                          3714:12, 3715:1,                                                            enters [7] - 3704:15,
 3738:13, 3738:14,                                  3738:15, 3740:19,        Embassy [4] -
                          3715:8, 3716:1,                                                              3712:25, 3762:1,
 3738:17, 3740:4,                                   3753:11, 3754:23          3779:10, 3819:9,
                          3721:5, 3721:15,                                                             3803:11, 3803:13,
 3740:17, 3740:18,        3727:22, 3728:19,        effective [1] - 3774:23    3819:10, 3822:3          3819:17, 3822:9
 3740:21, 3741:3,         3729:8, 3730:2,          effectively [1] -         embassy [2] -            entirely [2] - 3726:8,
 3741:11, 3742:11,        3733:3, 3742:6,           3784:15                   3766:20, 3779:2          3728:18
 3743:20, 3744:3,         3742:14, 3758:7,         effects [4] - 3794:24,    emergency [3] -          entities [5] - 3756:3,
 3744:12, 3747:1,         3761:3, 3762:9,           3799:15, 3800:10,         3725:5, 3784:6,          3756:6, 3756:9,
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 167 of 187                                                   3846



 3756:10, 3760:17          3722:25, 3723:1,        3729:9, 3729:12,         excuse [7] - 3710:2,      exploits [1] - 3767:10
entitled [4] - 3697:11,    3723:2, 3723:3,         3729:13, 3737:15,         3727:10, 3771:1,         explosion [5] -
 3715:23, 3724:2,          3724:8, 3750:5,         3737:22, 3737:25,         3776:11, 3809:6,          3753:22, 3753:23,
 3746:15                   3754:24, 3764:11,       3745:4, 3750:6,           3827:21, 3832:12          3753:24, 3799:8,
entry [6] - 3744:6,        3777:20, 3778:17        3756:19, 3756:24,        executive [3] -            3801:8
 3789:15, 3789:20,        events [6] - 3739:12,    3757:1, 3757:4,           3749:20, 3754:2,         explosions [1] -
 3792:25, 3797:3,          3764:5, 3768:4,         3757:6, 3757:11,          3754:3                    3828:19
 3797:12                   3777:18, 3781:16,       3757:13, 3757:16,        exercise [1] - 3724:14    explosive [8] - 3725:3,
equal [1] - 3720:10        3815:5                  3757:20, 3758:1,         exercised [1] -            3734:8, 3752:2,
equity [5] - 3686:4,      eventually [5] -         3759:10, 3761:14,         3773:16                   3752:25, 3753:8,
 3686:5, 3686:7,           3772:20, 3773:13,       3762:7, 3762:8,          Exhibit [2] - 3682:17,     3753:14, 3829:8,
 3686:8, 3687:15           3793:23, 3798:25,       3762:12, 3764:10,         3687:3                    3829:15
equivalent [1] -           3812:3                  3765:4, 3766:13,         exhibit [1] - 3721:17     Explosive [1] -
 3746:11                  everywhere [3] -         3766:25, 3767:23,        exhibits [6] - 3710:1,     3751:24
Erraziqi [1] - 3680:19     3799:20, 3799:22,       3768:4, 3771:6,           3710:3, 3715:5,          explosives [3] -
error [1] - 3723:13        3800:7                  3771:21, 3771:24,         3721:11, 3721:15,         3743:25, 3753:10
errors [1] - 3761:21      evidence [163] -         3772:21, 3772:23,         3721:20                  expressed [1] -
escalation [1] -           3683:6, 3683:10,        3774:5, 3776:2,          existed [7] - 3735:20,     3714:23
 3764:23                   3684:5, 3684:19,        3776:5, 3776:15,          3736:2, 3737:9,          extension [1] - 3683:6
escape [1] - 3746:8        3684:22, 3687:6,        3776:19, 3777:19,         3737:10, 3737:11,        extent [6] - 3697:13,
especially [1] -           3688:5, 3688:9,         3791:3, 3793:7,           3737:13, 3737:17          3722:5, 3725:24,
 3823:25                   3688:23, 3688:24,       3796:8, 3796:14,         existence [3] - 3733:4,    3726:4, 3726:5,
ESQ [4] - 3680:11,         3690:19, 3692:24,       3803:20, 3807:16,         3736:7, 3737:24           3799:24
 3680:12, 3680:15,         3693:2, 3693:18,        3807:18, 3807:24,        exit [1] - 3711:23        extra [3] - 3712:15,
 3680:16                   3696:15, 3696:17,       3808:14, 3808:25,        exits [3] - 3710:22,       3783:8, 3820:12
essentially [2] -          3696:25, 3698:2,        3809:1, 3809:2,           3759:24, 3833:9          extreme [4] - 3753:11,
 3682:21, 3687:2           3710:11, 3711:4,        3809:3, 3811:17,         expansion [1] -            3763:16, 3770:7
                           3711:18, 3711:24,       3813:18, 3814:13,         3753:24                  extremely [1] -
establish [3] - 3729:2,
                           3712:2, 3712:4,         3814:14, 3814:18,        expected [1] - 3682:14     3800:14
 3731:19, 3743:12
                           3713:13, 3714:12,       3814:20, 3817:9,                                   extremist [3] -
established [3] -                                                           expense [1] - 3775:15
                           3714:13, 3714:20,       3819:2, 3820:9,                                     3774:13, 3777:24,
 3683:18, 3698:16,                                                          experience [4] -
                           3715:2, 3715:5,         3822:15, 3822:24,                                   3783:5
 3798:6                                                                      3715:22, 3723:10,
                           3715:11, 3715:19,       3826:4, 3827:17,
establishes [1] -                                                            3725:9, 3727:25          eyes [1] - 3791:22
                           3715:22, 3715:25,       3827:20, 3828:17,
 3729:4                                                                     experienced [3] -         eyewitness [2] -
                           3716:4, 3716:5,         3831:5, 3832:22
establishment [1] -                                                          3764:17, 3800:9,          3719:16, 3774:7
                           3716:6, 3716:10,       ex [1] - 3687:11
 3754:10                                                                     3801:13                  eyewitnesss [1] -
                           3716:11, 3716:19,      exact [4] - 3687:3,
estimate [2] - 3702:22,                                                     expert [17] - 3682:19,     3773:4
                           3717:10, 3717:12,       3729:2, 3801:11,
 3779:25                                                                     3700:11, 3700:14,
                           3718:24, 3719:7,        3813:24
estimated [1] - 3834:3
                           3719:13, 3719:14,      exactly [13] - 3764:21,
                                                                             3700:19, 3701:4,                      F
estimates [1] - 3688:7                                                       3703:14, 3703:18,
                           3719:15, 3719:17,       3766:20, 3778:23,                                  face [1] - 3698:6
ethnic [1] - 3714:18                                                         3705:2, 3705:4,
                           3719:18, 3719:19,       3779:10, 3795:12,                                  facially [1] - 3700:3
Europe [1] - 3775:11                                                         3724:21, 3724:22,
                           3719:23, 3720:3,        3796:4, 3798:21,                                   facilities [9] - 3763:5,
evacuate [2] -                                                               3724:25, 3725:1,
                           3720:6, 3720:7,         3804:16, 3804:17,                                    3764:16, 3764:18,
 3800:15, 3800:16                                                            3725:2, 3725:4,
                           3720:9, 3720:11,        3804:19, 3813:8,                                     3764:20, 3776:4,
evacuation [4] -                                                             3725:6, 3776:7
                           3720:12, 3720:13,       3813:9, 3816:11                                      3823:7, 3828:25,
 3711:25, 3813:17,                                                          expert's [1] - 3725:7
                           3720:20, 3720:25,      examination [2] -                                     3829:4
 3813:23                                                                    expertise [1] - 3704:12
                           3721:3, 3721:13,        3701:9, 3725:3                                     facility [15] - 3711:20,
evaluate [3] - 3686:14,                                                     explain [4] - 3690:3,
                           3721:16, 3723:19,      EXAMINATION [2] -                                     3734:5, 3750:13,
 3726:17, 3729:22                                                            3726:9, 3726:17,
                           3724:6, 3725:4,         3705:7, 3709:11                                      3750:20, 3751:1,
evaluated [1] - 3724:5                                                       3730:6
                           3725:11, 3725:13,      examine [1] - 3721:20                                 3751:10, 3751:15,
evaluating [5] -                                                            explained [1] -
                           3725:18, 3725:20,      example [6] - 3719:20,                                3803:4, 3812:20,
 3688:4, 3722:6,                                                             3686:18
                           3725:25, 3726:3,        3722:11, 3727:12,                                    3827:23, 3827:25,
 3722:22, 3724:6,                                                           explaining [1] -
                           3726:5, 3726:7,         3765:10, 3765:24,                                    3828:5, 3828:8,
 3729:21                                                                     3725:19
                           3726:9, 3726:10,        3777:3                                               3828:12, 3829:2
evaluation [1] - 3793:7                                                     exploit [1] - 3813:12
                           3726:11, 3726:12,      exception [2] -                                     fact [34] - 3689:7,
evening [4] - 3683:11,                                                      exploitation [4] -
                           3726:13, 3726:19,       3724:20, 3817:14                                     3696:12, 3696:13,
 3809:7, 3809:9,                                                             3803:6, 3803:7,
                           3727:2, 3727:4,        exchange [1] - 3795:8                                 3696:18, 3697:4,
 3809:10                                                                     3803:22, 3819:2
                           3728:4, 3728:5,        exclusive [1] -                                       3698:2, 3698:4,
event [13] - 3686:3,                                                        exploited [2] - 3811:3,
                           3728:13, 3728:19,       3714:25                                              3711:18, 3711:19,
 3687:13, 3722:23,                                                           3818:23
                           3728:20, 3729:3,
             Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 168 of 187                                              3847



  3715:10, 3717:4,        favorable [1] - 3712:5      3804:10, 3812:10,          3750:14, 3750:21,     flags [3] - 3783:2,
  3718:23, 3719:16,       favoritism [1] -            3813:1, 3816:8             3750:25, 3751:3,        3783:3, 3820:11
  3720:6, 3726:23,          3714:17                 Fezzani [4] - 3778:24,       3751:9, 3827:25,      fled [1] - 3775:10
  3729:17, 3729:20,       FBI [34] - 3694:20,         3779:5, 3779:7,            3828:6, 3828:7        Floor [1] - 3680:17
  3730:15, 3738:12,         3695:3, 3704:21,          3822:2                   firearms [1] - 3725:3   flying [1] - 3820:11
  3740:16, 3742:3,          3705:18, 3725:15,       Fifteen [9] - 3734:9,      fired [1] - 3793:8      focus [2] - 3803:17,
  3744:18, 3746:5,          3766:16, 3767:6,          3751:23, 3751:25,        fires [11] - 3788:5,      3821:18
  3750:10, 3758:4,          3770:13, 3770:18,         3752:8, 3752:18,           3788:11, 3788:13,     folks [2] - 3760:11,
  3763:13, 3774:21,         3771:13, 3773:18,         3753:7, 3759:6,            3788:21, 3789:5,        3813:3
  3778:10, 3780:6,          3774:9, 3776:20,          3829:6, 3829:10            3793:16, 3819:19,     follow [7] - 3693:9,
  3802:17, 3807:3,          3778:20, 3779:6,        fifth [3] - 3733:5,          3819:20, 3820:14,       3708:9, 3712:12,
  3814:13, 3815:1,          3779:18, 3786:6,          3753:3, 3811:23            3823:9                  3713:23, 3714:8,
  3822:20                   3786:8, 3786:11,        fighter [8] - 3770:17,     firing [2] - 3799:10,     3757:15, 3831:25
factions [1] - 3778:1       3786:17, 3796:2,          3771:17, 3771:19,          3801:7                followed [4] - 3711:18,
factor [1] - 3755:4         3796:12, 3796:24,         3771:22, 3772:5,         firmly [5] - 3694:5,      3770:15, 3802:1,
factors [1] - 3739:5        3803:11, 3805:11,         3772:13, 3791:6,           3694:7, 3717:13,        3823:21
facts [30] - 3687:22,       3806:8, 3807:11,          3805:3                     3719:2, 3719:7        following [18] -
  3689:6, 3714:10,          3809:12, 3817:15,       fighters [9] - 3770:14,    first [53] - 3694:17,     3688:24, 3718:1,
  3714:11, 3714:16,         3819:9, 3822:8,           3771:9, 3771:11,           3694:25, 3698:6,        3730:5, 3732:20,
  3715:5, 3715:6,           3831:16, 3832:15          3773:16, 3792:18,          3698:8, 3698:9,         3733:22, 3740:4,
  3715:9, 3715:20,        fear [1] - 3714:17          3792:19, 3800:25,          3698:10, 3698:12,       3741:10, 3745:5,
  3719:14, 3719:18,       feared [1] - 3832:14        3801:3, 3805:7             3699:11, 3700:8,        3746:1, 3747:13,
  3725:19, 3725:22,       Feb [7] - 3777:25,        fighting [10] - 3762:22,     3711:9, 3730:8,         3802:6, 3802:11,
  3725:25, 3726:6,          3778:1, 3778:13,          3772:8, 3789:11,           3732:21, 3736:6,        3807:14, 3810:12,
  3726:10, 3726:13,         3791:11, 3797:17,         3796:13, 3797:5,           3738:4, 3741:4,         3816:20, 3821:4,
  3728:12, 3728:18,         3800:23                   3797:6, 3797:15,           3741:6, 3742:2,         3822:1, 3833:11
  3737:7, 3737:10,        Feb's [1] - 3778:3          3797:17, 3806:10,          3743:8, 3743:9,       follows [2] - 3755:13,
  3740:4, 3741:10,        February [1] - 3777:21      3815:13                    3744:9, 3744:10,        3769:13
  3745:4, 3745:25,        federal [19] - 3733:18,   figure [3] - 3701:2,         3747:2, 3747:7,       food [1] - 3777:12
  3747:13, 3756:25,         3733:21, 3734:5,          3791:24, 3804:14           3747:9, 3747:25,      foot [1] - 3698:10
  3765:1, 3765:2,           3739:24, 3741:6,        figured [1] - 3805:20        3748:14, 3751:6,      foothold [1] - 3798:6
  3765:3                    3747:9, 3750:13,        figures [1] - 3726:6         3751:9, 3768:1,       footnote [1] - 3689:18
failed [2] - 3716:23,       3750:20, 3751:1,        filing [1] - 3806:21         3768:7, 3774:7,       FOR [1] - 3680:1
  3757:1                    3751:10, 3751:15,       final [7] - 3682:11,         3774:11, 3777:19,     force [12] - 3734:22,
failure [2] - 3696:17,      3751:16, 3751:17,         3704:9, 3710:13,           3779:3, 3782:5,         3734:23, 3764:23,
  3723:9                    3827:25, 3828:5,          3710:18, 3712:13,          3782:16, 3782:18,       3777:8, 3788:25,
fair [5] - 3714:4,          3828:8, 3828:12,          3807:5, 3815:5             3782:19, 3783:18,       3789:12, 3797:5,
  3714:19, 3720:17,         3828:25                 finalize [1] - 3831:14       3788:5, 3789:10,        3797:6, 3797:15,
  3720:21, 3756:25        Federal [1] - 3705:16     finally [5] - 3775:17,       3795:24, 3802:7,        3806:10, 3806:12,
fairly [3] - 3688:19,     feelings [1] - 3808:1       3797:12, 3812:1,           3810:6, 3812:10,        3823:18
  3715:23, 3724:2         feigned [1] - 3684:14       3823:12, 3830:3            3812:11, 3818:3,      forced [1] - 3727:14
fallen [2] - 3800:11,     felonies [1] - 3825:25    fine [3] - 3692:7,           3820:23, 3822:7,      forces [4] - 3773:20,
  3800:12                 felony [23] - 3741:4,       3693:19, 3702:8            3829:12                 3774:2, 3792:17,
falling [1] - 3719:21       3741:6, 3742:2,         finish [1] - 3831:14       fish [2] - 3790:1,        3792:22
falsehood [1] -             3742:5, 3742:7,         Fire [1] - 3751:24           3801:10               foregoing [1] -
  3723:14                   3742:22, 3743:1,        fire [27] - 3734:8,        Fitori [6] - 3773:10,     3834:15
familiar [7] - 3706:22,     3743:3, 3743:5,           3743:25, 3752:2,           3803:12, 3804:1,      foreign [3] - 3746:12,
  3706:23, 3707:9,          3743:7, 3743:9,           3752:25, 3753:15,          3804:10, 3804:11,       3756:3, 3756:7
  3707:15, 3707:18,         3743:12, 3747:2,          3753:19, 3788:3,           3806:15               forensic [2] - 3725:1,
  3707:20, 3707:21          3747:9, 3748:14,          3788:7, 3788:8,          Five [4] - 3746:22,       3725:3
family [1] - 3775:9         3765:21, 3765:22,         3788:9, 3788:24,           3747:4, 3748:6,       foreseeable [18] -
fan [2] - 3784:12,          3825:6, 3825:14,          3793:2, 3794:17,           3759:5                  3732:11, 3733:8,
  3784:14                   3825:18, 3825:25,         3799:9, 3799:13,         five [9] - 3690:25,       3733:10, 3766:7,
fancy [1] - 3815:17         3826:2, 3826:12           3801:15, 3810:16,          3700:16, 3710:17,       3811:7, 3821:16,
fanned [1] - 3792:22      felt [1] - 3799:15          3811:14, 3812:25,          3710:20, 3748:11,       3823:1, 3823:13,
fanning [1] - 3820:14     few [13] - 3691:25,         3825:23, 3826:5,           3759:22, 3766:22,       3823:16, 3823:17,
far [1] - 3696:25           3694:14, 3710:14,         3826:7, 3826:8,            3791:16, 3794:6         3823:19, 3823:24,
farm [1] - 3771:14          3719:3, 3772:10,          3826:9, 3829:7,          fixed [2] - 3745:16,      3824:3, 3824:4,
Farouq [1] - 3773:11        3787:9, 3787:21,          3829:15                    3768:22                 3824:12, 3829:1,
favor [1] - 3720:7          3787:22, 3787:23,       firearm [9] - 3734:5,      flag [2] - 3784:14        3829:25, 3831:3
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 169 of 187                                                   3848



foresight [1] - 3684:7    friendly [2] - 3792:17,     3785:12, 3785:15,         3833:15                  3742:8, 3742:11,
forgo [2] - 3700:15,        3800:22                   3785:17, 3785:21,        Glen [18] - 3746:23,      3742:16, 3743:13,
  3703:10                 friends [5] - 3768:17,      3785:24, 3785:25,         3747:5, 3748:6,          3743:20, 3744:3,
form [11] - 3720:7,         3770:2, 3798:12,          3792:16, 3792:19,         3750:17, 3751:14,        3744:12, 3746:12,
  3738:16, 3738:18,         3812:9                    3792:23, 3793:4,          3752:9, 3764:4,          3746:14, 3746:25,
  3740:20, 3740:22,       friendship [2] -            3795:22, 3795:25,         3809:21, 3812:6,         3747:6, 3748:2,
  3759:8, 3759:10,          3722:20, 3770:3           3799:5, 3799:6,           3812:7, 3815:11,         3749:8, 3749:21,
  3759:12, 3759:16,       front [21] - 3708:20,       3799:8, 3799:9,           3815:25, 3825:4,         3750:6, 3750:22,
  3763:16, 3826:24          3709:14, 3777:7,          3799:10, 3799:12,         3825:8, 3826:21,         3751:17, 3752:11,
formal [2] - 3716:8,        3777:8, 3782:8,           3799:13, 3803:9,          3828:3, 3832:21          3755:1, 3755:12,
  3735:23                   3783:1, 3783:6,           3805:2                   global [1] - 3708:3       3756:3, 3757:1,
forming [2] - 3745:11,      3784:19, 3784:21,        gathered [2] -            goal [12] - 3738:24,      3758:17, 3758:21,
  3745:19                   3785:2, 3790:21,          3767:24, 3822:21          3763:24, 3764:18,        3759:15, 3761:13,
forms [2] - 3753:9,         3790:22, 3792:15,        gathering [1] - 3824:1     3764:24, 3774:1,         3761:15, 3763:14,
  3821:7                    3792:19, 3792:23,        gear [5] - 3784:3,         3777:15, 3788:14,        3763:15, 3763:17,
forth [7] - 3733:25,        3793:14, 3802:10,         3784:9, 3784:10,          3788:15, 3808:17,        3763:18, 3763:19,
  3734:1, 3734:3,           3804:1, 3805:3,           3791:18, 3806:24          3815:7, 3823:21,         3768:9, 3770:8,
  3734:6, 3734:9,           3805:7, 3820:18          gearing [1] - 3784:8       3823:23                  3770:9, 3770:10,
  3734:13, 3808:9         front-line [2] - 3805:3,   Geist [9] - 3749:4,       goals [1] - 3823:4        3774:12, 3774:25,
fortified [1] - 3764:15     3805:7                    3810:15, 3811:16,        God [2] - 3783:23         3775:21, 3776:17,
forward [3] - 3763:14,    frustrated [1] - 3750:5     3813:5, 3815:13,         Google [10] - 3700:25,    3780:22, 3786:23,
  3763:18, 3833:6         fucking [1] - 3792:6        3819:20, 3827:7,          3707:18, 3707:21,        3787:8, 3803:20,
Four [8] - 3734:1,        full [5] - 3722:18,         3827:21                   3707:23, 3707:25,        3809:5, 3811:17,
  3746:18, 3746:20,         3756:24, 3767:15,        gelatina [1] - 3810:17     3708:6, 3708:10,         3817:12, 3819:13,
  3746:21, 3746:24,         3799:24, 3834:16         gelatinas [2] - 3801:9,    3708:15, 3708:24,        3822:15, 3826:25,
  3747:16, 3748:5,        fully [2] - 3745:11,        3810:20                   3709:4                   3828:16, 3829:14
  3759:4                    3745:22                  gender [1] - 3714:18      Government [2] -         Government's [2] -
four [14] - 3686:6,       fulsome [1] - 3689:14      general [8] - 3683:2,      3746:18, 3748:24         3684:19, 3687:3
  3744:18, 3749:6,        function [2] - 3714:3,      3683:18, 3689:22,        government [114] -       government's [18] -
  3764:2, 3764:6,           3714:9                    3707:17, 3713:15,         3682:18, 3682:22,        3685:16, 3687:1,
  3772:8, 3794:6,         furniture [1] - 3785:23     3767:25, 3772:21,         3683:1, 3684:4,          3687:14, 3687:20,
  3812:15, 3812:20,       furtherance [10] -          3776:23                   3684:5, 3686:3,          3688:22, 3689:4,
  3812:22, 3816:14,         3733:5, 3737:20,         generally [1] - 3686:22    3686:9, 3686:11,         3689:9, 3696:21,
  3827:8, 3830:23,          3742:23, 3743:4,         generate [2] - 3701:8,     3686:21, 3687:17,        3697:2, 3697:14,
  3832:20                   3821:15, 3823:2,          3753:10                   3687:24, 3688:16,        3704:19, 3717:7,
Fourteen [10] -             3823:10, 3829:3,         gentlemen [30] -           3689:14, 3690:7,         3718:25, 3756:21,
  3734:9, 3751:23,          3829:23, 3831:2           3704:25, 3705:12,         3691:17, 3693:3,         3759:19, 3759:23,
  3751:25, 3752:6,        furthering [1] - 3823:4     3710:10, 3713:2,          3693:6, 3693:13,         3776:20, 3826:4
  3752:18, 3753:6,        fuses [1] - 3753:12         3713:12, 3718:11,         3693:14, 3694:3,        GPS [10] - 3700:23,
  3759:6, 3829:6,                                     3759:21, 3762:4,          3696:14, 3697:7,         3707:3, 3708:3,
  3829:9                                              3766:18, 3770:1,          3697:12, 3699:24,        3708:4, 3708:13,
                                       G                                                                 3708:21, 3709:8,
fourth [3] - 3733:3,                                  3781:5, 3782:9,           3700:4, 3700:22,
  3749:22, 3753:1         gain [4] - 3789:15,         3788:14, 3791:7,          3704:20, 3710:9,         3709:9, 3814:16,
frankly [1] - 3833:16      3789:20, 3797:3,           3798:16, 3805:13,         3711:13, 3711:24,        3814:21
free [2] - 3713:8,         3797:6                     3808:12, 3810:22,         3712:5, 3716:16,        granted [1] - 3776:13
  3713:25                 gallery [1] - 3833:12       3813:10, 3814:10,         3716:20, 3716:23,       graphic [1] - 3817:11
freedom [1] - 3746:17     game [1] - 3796:18          3814:18, 3816:13,         3717:2, 3717:20,        graver [1] - 3717:16
freezers [2] - 3789:18,   garage [4] - 3757:10,       3817:3, 3817:7,           3718:19, 3721:24,       gray [1] - 3712:1
  3790:1                   3769:15, 3778:11           3823:13, 3823:14,         3725:16, 3728:3,        great [4] - 3772:5,
frequency [1] -           gas [8] - 3753:10,          3831:7, 3832:10,          3728:6, 3728:21,         3774:24, 3775:8,
  3781:12                  3779:19, 3779:20,          3832:18, 3832:23          3730:20, 3731:23,        3783:24
frequent [1] - 3781:18     3789:1, 3789:3,           genuine [1] - 3696:11      3731:25, 3732:2,        greater [3] - 3720:11,
frequently [1] -           3790:18, 3799:21          get-away [3] -             3732:19, 3735:14,        3724:9, 3729:24
  3772:19                 gases [1] - 3753:25         3765:15, 3765:19,         3735:17, 3736:4,        green [4] - 3782:24,
fresh [1] - 3793:24       gate [33] - 3777:9,         3766:2                    3736:7, 3736:13,         3804:12, 3804:24,
                           3782:5, 3782:8,           Ghada [1] - 3680:19        3736:21, 3737:5,         3806:7
friction [1] - 3753:19
                           3783:1, 3783:6,           given [8] - 3684:6,        3737:9, 3738:3,         greeting [1] - 3795:8
fridges [1] - 3790:1
                           3783:18, 3784:19,          3684:18, 3712:4,          3738:11, 3738:14,       grenade [1] - 3786:1
friend [5] - 3769:1,
                           3784:21, 3785:2,           3715:18, 3727:21,         3739:18, 3740:15,       grenades [3] -
  3769:5, 3769:12,
                           3785:3, 3785:7,            3759:13, 3795:18,         3740:18, 3741:2,         3753:14, 3753:15,
  3796:25, 3798:13
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 170 of 187                                                  3849



 3820:13                   3741:2, 3741:9,         Harrison [2] - 3789:16,    3811:15, 3811:25,         3768:16, 3770:24,
gross [1] - 3754:14        3743:1, 3743:3,          3797:9                    3812:16, 3816:1,          3774:25, 3775:2,
ground [2] - 3719:25,      3743:8, 3746:25,        harrowing [1] -            3816:11, 3817:8,          3775:8, 3776:18,
 3720:1                    3747:6, 3747:12,         3800:19                   3819:7, 3819:11,          3776:24, 3777:24,
grounds [1] - 3798:7       3748:22, 3757:3,        hatred [1] - 3744:25       3819:19, 3820:16,         3786:23, 3803:18,
group [26] - 3739:9,       3758:5, 3758:8,         haven [1] - 3785:14        3823:3, 3824:13,          3803:22, 3809:11,
 3757:7, 3763:8,           3758:9, 3758:20,        head [2] - 3730:2,         3830:23, 3832:10          3818:22, 3819:10
 3763:12, 3764:19,         3758:25, 3765:17,        3746:11                  hearing [4] - 3718:2,     hit [6] - 3789:9,
 3764:23, 3767:14,         3807:25, 3808:4,        headquarters [1] -         3769:24, 3816:21,         3799:15, 3812:13,
 3767:15, 3768:10,         3811:7, 3831:12,         3790:5                    3833:12                   3812:20, 3812:22,
 3768:11, 3772:8,          3832:22                 Health [1] - 3754:6       hears [7] - 3783:21,       3827:22
 3774:14, 3774:17,        gun [7] - 3762:21,       hear [12] - 3684:24,       3783:23, 3789:24,        hits [3] - 3812:15,
 3777:4, 3777:25,          3765:11, 3765:25,        3697:18, 3701:24,         3796:13, 3816:6,          3812:18, 3813:7
 3778:7, 3778:15,          3766:1, 3782:25,         3721:20, 3723:8,          3819:18, 3822:8          hold [5] - 3695:15,
 3778:16, 3783:5,          3785:16, 3828:14         3741:19, 3760:12,        hearsay [1] - 3703:17      3721:1, 3724:14,
 3791:9, 3793:9,          gunfire [2] - 3819:18,    3762:18, 3762:19,        heat [4] - 3744:17,        3832:18, 3832:19
 3810:25, 3819:7           3822:9                   3766:24, 3792:4,          3748:9, 3778:14,         holder [5] - 3686:4,
groups [7] - 3763:23,     gunpowder [1] -           3825:1                    3826:17                   3686:5, 3686:7,
 3763:24, 3763:25,         3753:9                  heard [99] - 3688:4,      heat-seeking [1] -         3686:8, 3687:15
 3764:11, 3772:24,        guns [4] - 3778:14,       3713:12, 3715:12,         3778:14                  holds [1] - 3765:22
 3781:9, 3791:4            3794:17, 3801:7,         3724:3, 3725:15,         heavily [1] - 3778:15     home [9] - 3683:12,
GRS [17] - 3774:8,         3823:18                  3725:25, 3726:19,        height [1] - 3798:15       3683:14, 3686:15,
 3791:14, 3791:16,        gunshots [6] - 3767:8,    3727:4, 3729:6,          HELD [1] - 3680:9          3757:8, 3775:9,
 3792:4, 3792:8,           3786:9, 3786:12,         3757:4, 3757:6,          held [3] - 3718:1,         3775:13, 3809:4,
 3792:13, 3792:25,         3786:15, 3786:25,        3764:9, 3766:25,          3816:20, 3833:11          3809:7, 3809:11
 3793:10, 3794:4,          3796:13                  3767:7, 3767:13,         helicoptered [1] -        honest [1] - 3717:11
 3797:12, 3798:3,         guy [4] - 3785:25,        3768:23, 3769:3,          3698:14                  Honestly [1] - 3790:8
 3798:4, 3798:22,          3790:7, 3800:21,         3769:13, 3769:17,        help [11] - 3687:14,      Honor [46] - 3682:2,
 3802:15, 3802:17,         3801:19                  3770:5, 3770:9,           3726:9, 3731:20,          3682:5, 3682:8,
 3802:21, 3811:25         guys [7] - 3790:5,        3770:21, 3771:3,          3732:9, 3791:10,          3684:10, 3685:15,
guard [2] - 3766:1,        3791:11, 3792:5,         3771:7, 3771:18,          3791:11, 3792:2,          3685:19, 3687:6,
 3789:16                   3802:10, 3808:23,        3771:22, 3772:1,          3797:11, 3801:10,         3687:11, 3688:3,
guarded [1] - 3764:16      3809:14                  3772:10, 3772:15,         3812:3, 3812:4            3688:12, 3691:16,
guards [2] - 3783:22,                               3772:22, 3772:23,        helped [2] - 3757:9,       3692:14, 3692:21,
 3791:12                              H             3773:3, 3773:5,           3774:25                   3693:12, 3697:22,
guess [2] - 3696:8,                                 3773:15, 3773:17,        helpful [2] - 3814:3,      3699:3, 3699:13,
                          Haftar [1] - 3819:13
 3721:23                                            3773:19, 3774:6,          3833:16                   3699:22, 3699:23,
                          Haire [1] - 3696:8        3774:7, 3774:10,                                    3702:6, 3702:21,
guesses [1] - 3688:7                                                         helpfully [1] - 3718:12
                          half [5] - 3702:23,       3774:11, 3775:5,                                    3703:6, 3704:6,
guesswork [1] -                                                              helping [4] - 3775:24,
                           3784:20, 3784:23,        3775:9, 3775:17,                                    3704:20, 3706:4,
 3717:19                                                                      3797:1, 3800:23,
                           3795:21, 3799:6          3775:18, 3775:19,                                   3709:25, 3710:9,
guide [1] - 3817:24                                                           3824:24
                          Hamza [6] - 3790:15,      3775:25, 3776:2,                                    3711:1, 3711:12,
guidelines [1] - 3724:7                                                      helps [1] - 3737:2
                           3795:15, 3795:17,        3776:13, 3776:19,                                   3712:15, 3712:19,
guilt [15] - 3693:16,                                                        Henderson [2] -
                           3795:18, 3799:7          3777:19, 3777:20,                                   3717:24, 3718:3,
 3716:11, 3716:12,                                                            3802:5, 3815:21
                          hand [9] - 3704:23,       3777:23, 3778:5,                                    3759:25, 3760:4,
 3717:13, 3717:20,                                                           hereby [1] - 3834:14
                           3716:23, 3719:9,         3778:9, 3778:18,                                    3760:9, 3760:19,
 3717:22, 3719:3,                                                            hesitate [1] - 3717:16
                           3719:17, 3735:25,        3780:24, 3781:14,                                   3760:22, 3761:2,
 3724:17, 3731:19,                                                           hiding [1] - 3785:17
                           3748:19, 3804:2,         3783:3, 3786:9,                                     3761:19, 3761:23,
 3756:21, 3807:17,                                                           high [2] - 3753:10,
                           3806:17, 3820:21         3786:12, 3786:25,                                   3762:17, 3762:20,
 3808:1, 3808:2,                                                              3780:25
                          handed [1] - 3696:9       3787:11, 3788:4,                                    3816:19, 3833:20,
 3831:19, 3832:11                                                            high-call [1] - 3780:25
                          handing [1] - 3706:6      3789:4, 3790:14,                                    3833:21
guilty [42] - 3711:15,                                                       higher [2] - 3780:25,
                          handled [1] - 3698:3      3791:3, 3791:14,                                   Honor's [2] - 3684:11,
 3712:6, 3716:16,                                                             3781:1
 3716:22, 3717:1,         hands [3] - 3793:21,      3791:17, 3793:8,                                    3684:15
                                                                             highlights [1] - 3688:2
 3717:3, 3718:20,          3799:20, 3803:4          3793:22, 3794:9,                                   HONORABLE [1] -
                                                                             highly [2] - 3717:5,
 3719:8, 3719:9,          hang [2] - 3768:20,       3794:12, 3795:1,                                    3680:9
                                                                              3773:23
 3719:10, 3719:12,         3770:19                  3798:1, 3799:11,                                   hook [2] - 3822:25,
                                                                             hightail [1] - 3792:12
 3730:8, 3730:10,         hanging [1] - 3768:25     3800:3, 3800:8,                                     3825:16
                                                                             Hilux [1] - 3816:9
 3730:24, 3731:4,         hard [1] - 3800:14        3801:9, 3802:1,                                    hoping [1] - 3784:5
                                                                             himself [19] - 3723:21,
 3731:6, 3732:5,          harm [2] - 3754:17,       3802:15, 3802:17,                                  hospital [2] - 3810:1,
                                                                              3731:11, 3738:24,
 3732:18, 3740:3,          3808:24                  3808:13, 3809:8,                                    3816:7
                                                                              3767:8, 3767:21,
             Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 171 of 187                                                    3850



hostility [1] - 3722:20      3779:4, 3779:18,       inappropriate [1] -       indirectly [1] - 3737:7    injuring [2] - 3734:10,
hot [1] - 3802:20            3779:22, 3780:3,         3684:16                 individual [5] - 3745:1,     3755:8
hour [5] - 3702:23,          3780:5, 3780:10,       incendiary [1] -            3767:13, 3768:8,         injury [1] - 3751:22
 3703:1, 3711:21,            3781:23, 3782:13,        3753:15                   3803:10, 3830:19         INMAN [2] - 3681:3,
 3787:13, 3810:10            3783:12, 3786:5,       incident [2] - 3688:23,   individuals [12] -           3705:6
hours [2] - 3685:24,         3786:16, 3791:1,         3723:7                    3740:13, 3764:12,        Inman [13] - 3682:22,
 3800:10                     3796:18, 3796:21,      incidents [1] - 3757:5      3768:2, 3771:12,           3686:12, 3687:21,
house [2] - 3686:1,          3796:23, 3797:1,       include [7] - 3689:1,       3772:10, 3807:24,          3704:21, 3705:1,
 3775:2                      3797:7, 3797:20,         3689:18, 3689:23,         3809:20, 3815:19,          3705:9, 3705:13,
Housing [1] - 3754:7         3797:22, 3797:23,        3690:6, 3690:16,          3817:12, 3818:19,          3705:15, 3706:8,
human [5] - 3742:24,         3798:9, 3799:2,          3740:13, 3780:10          3820:17, 3830:19           3706:14, 3725:5
 3744:22, 3744:24,           3803:11, 3803:13,      included [5] - 3689:4,    industrial [3] -           Inman's [5] - 3682:15,
 3745:14, 3826:18            3803:16, 3803:18,        3690:8, 3691:11,          3802:14, 3802:15,          3682:16, 3686:16,
Human [1] - 3754:6           3803:21, 3805:4,         3718:17, 3778:3           3810:14                    3686:20, 3704:8
hundreds [1] -               3805:6, 3808:25,       includes [6] - 3711:16,   infer [3] - 3728:9,        innocence [4] -
 3769:21                     3809:17, 3817:17,        3740:12, 3746:10,         3728:15                    3689:3, 3716:14,
hung [1] - 3768:19           3818:20, 3819:4,         3754:9, 3756:1,         inference [2] -              3716:18, 3756:24
hungry [1] - 3816:24         3820:16, 3820:18,        3781:22                   3716:11, 3724:17         innocent [3] -
hurt [1] - 3828:15           3821:12, 3821:23,      including [18] -          inferences [2] -             3716:14, 3723:8,
Hussein [5] - 3790:15,       3822:8, 3823:13          3711:18, 3711:19,         3715:21, 3719:19           3723:13
 3795:14, 3795:15,         Imam's [5] - 3683:17,      3715:4, 3722:24,        inferring [1] - 3754:16    innocently [2] -
 3795:16, 3799:7             3756:14, 3769:18,        3727:7, 3733:22,        infidel [2] - 3770:10        3783:8, 3804:19
                             3796:25, 3807:17         3735:2, 3739:5,         infiltrated [1] -          inserted [1] - 3710:16
                           immediately [4] -          3741:24, 3756:4,          3774:13                  inside [33] - 3762:25,
             I               3782:21, 3783:18,        3763:8, 3763:23,        infiltrating [2] -           3765:11, 3765:16,
I-N-M-A-N [1] -              3801:7, 3806:6           3769:16, 3769:21,         3774:15, 3774:24           3765:25, 3766:4,
  3705:14                  impair [1] - 3722:24       3772:11, 3773:17,       influence [2] -              3767:4, 3775:9,
idea [3] - 3702:9,         impartial [3] -            3786:1, 3823:3            3729:18, 3758:6            3775:20, 3782:21,
  3704:3, 3782:1             3717:11, 3720:18,      inclusion [1] - 3689:12   influenced [1] -             3784:16, 3787:4,
identified [2] - 3768:3,     3720:21                inconsequential [1] -       3714:18                    3789:5, 3789:14,
  3817:12                  impeachment [1] -          3750:2                  inform [1] - 3688:12         3790:9, 3792:21,
identify [3] - 3735:5,       3683:21                inconsistencies [1] -     information [33] -           3793:12, 3793:15,
  3780:18, 3787:9          impermissible [1] -        3723:4                    3682:17, 3686:5,           3794:23, 3799:14,
identity [1] - 3736:12       3711:8                 inconsistency [3] -         3686:6, 3686:8,            3800:12, 3804:5,
ideological [1] -          implies [1] - 3717:9       3723:10, 3723:13,         3686:10, 3686:17,          3805:5, 3805:10,
  3774:14                  imply [1] - 3744:25        3726:25                   3686:18, 3686:20,          3805:24, 3805:25,
ideology [2] - 3763:16,    important [16] -         inconsistent [5] -          3686:23, 3687:4,           3806:19, 3806:22,
  3770:7                     3717:17, 3723:12,        3686:2, 3726:14,          3687:11, 3687:16,          3823:25, 3825:17,
IED [1] - 3811:14            3729:11, 3749:25,        3726:17, 3726:21,         3687:19, 3698:19,          3826:6, 3826:8,
ignition [1] - 3753:19       3765:19, 3767:1,         3726:23                   3701:15, 3702:24,          3827:18
ignore [5] - 3713:24,        3771:11, 3773:25,      independent [1] -           3708:1, 3711:16,         installations [1] -
  3714:8, 3714:24,           3777:14, 3781:6,         3754:9                    3712:1, 3735:3,            3735:6
  3721:6, 3721:9             3781:13, 3793:6,       indicate [2] - 3728:13,     3735:4, 3769:6,          instance [1] - 3770:16
ill [1] - 3744:25            3796:6, 3802:16,         3730:3                    3770:25, 3773:3,         instant [1] - 3826:25
illustrative [1] -           3827:12                indicated [2] -             3775:3, 3779:15,         instruct [7] - 3692:6,
  3763:1                   impresses [2] -            3714:23, 3730:4           3781:20, 3804:4,           3693:17, 3713:14,
imaginary [1] -              3722:14, 3722:15       indicating [1] -            3806:11, 3807:21,          3714:5, 3714:6,
  3717:18                  imprint [1] - 3703:15      3714:22                   3808:11, 3809:18,          3733:12, 3758:3
IMAM [1] - 3680:6          improbability [1] -      indicted [3] - 3699:6,      3814:3                   instructed [6] -
Imam [64] - 3682:3,          3723:16                  3699:8, 3699:20         informed [1] - 3718:12       3729:15, 3764:25,
  3682:4, 3689:7,          improper [1] - 3724:15   indictment [19] -         informs [1] - 3817:4         3811:6, 3818:15,
  3699:19, 3711:4,         improperly [1] -           3700:2, 3700:3,         ingredients [1] -            3821:5, 3824:23
  3711:5, 3717:3,            3714:17                  3700:4, 3716:7,           3753:18                  Instruction [6] -
  3756:19, 3763:8,         improve [1] - 3722:24      3716:8, 3716:9,         inhalation [2] -             3689:19, 3690:12,
  3763:15, 3768:7,         IN [2] - 3680:1,           3728:24, 3730:11,         3794:24, 3800:9            3693:23, 3694:15,
  3768:24, 3769:1,           3704:17                  3730:25, 3732:6,        inherent [1] - 3685:7        3741:22, 3760:15
  3769:3, 3769:9,          inactive [2] - 3739:1,     3733:13, 3733:23,       injure [1] - 3755:16       instruction [31] -
  3769:12, 3769:22,          3808:18                  3734:14, 3739:16,       injured [4] - 3755:15,       3685:8, 3687:24,
  3770:12, 3774:17,        inanimate [1] -            3748:17, 3757:25,         3774:21, 3815:19,          3688:22, 3689:2,
  3774:20, 3778:19,          3751:21                  3758:5, 3758:7            3830:11                    3689:4, 3689:9,
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 172 of 187                                                   3851



  3689:15, 3690:8,         3742:18, 3742:19,         3696:15, 3711:24,       Jamaica [8] - 3772:1,     jurors [2] - 3718:22,
  3691:18, 3692:18,        3744:21, 3744:22,         3725:19, 3761:14,         3772:4, 3772:7,           3729:11
  3692:25, 3693:14,        3745:6, 3745:11,          3768:25                   3782:20, 3788:24,       jury [40] - 3682:20,
  3693:18, 3693:22,        3745:12, 3745:19,       investigation [1] -         3790:18, 3790:24          3683:20, 3685:21,
  3694:2, 3694:4,          3745:20, 3819:5,          3775:14                 Jenkins [2] - 3712:21,      3688:13, 3689:7,
  3694:6, 3696:7,          3825:23, 3826:18,       Investigation [1] -         3714:1                    3689:14, 3689:18,
  3696:10, 3697:21,        3826:24, 3832:5           3705:17                 jeopardy [4] - 3734:11,     3690:20, 3694:8,
  3699:2, 3712:11,       intention [2] -           investigative [1] -         3755:9, 3755:22,          3697:13, 3697:14,
  3718:5, 3718:6,          3687:14, 3696:1           3705:18                   3830:25                   3697:21, 3701:2,
  3718:13, 3718:15,      intentional [3] -         investigators [1] -       Jessica [2] - 3725:15,      3702:2, 3703:15,
  3718:16, 3741:19,        3723:14, 3745:7,          3774:9                    3787:19                   3704:1, 3704:15,
  3761:4, 3761:6,          3826:20                 involve [1] - 3818:3      job [2] - 3762:10,          3705:12, 3710:14,
  3830:17                intentionally [12] -      involved [6] - 3735:24,     3774:14                   3710:19, 3710:22,
instructions [30] -        3683:9, 3728:17,          3736:6, 3739:11,        JOHN [1] - 3680:11          3711:6, 3711:7,
  3682:12, 3688:18,        3731:3, 3736:10,          3740:6, 3748:20,        John [2] - 3682:5,          3711:14, 3712:8,
  3688:20, 3690:10,        3736:17, 3736:21,         3764:11                   3725:4                    3712:25, 3714:9,
  3700:7, 3702:18,         3738:9, 3739:5,         involvement [1] -         join [1] - 3770:8           3718:2, 3720:16,
  3704:9, 3710:12,         3755:24, 3820:8,          3705:25                 joined [11] - 3736:10,      3754:15, 3759:7,
  3710:14, 3710:18,        3830:22                 involves [1] - 3765:21      3736:22, 3737:1,          3759:24, 3761:9,
  3713:2, 3713:8,        interest [2] - 3722:19,   involving [4] - 3734:5,     3737:21, 3738:9,          3762:1, 3762:14,
  3713:11, 3713:18,        3754:12                   3739:17, 3750:14,         3763:22, 3807:10,         3782:10, 3833:2,
  3713:20, 3713:21,      interests [2] - 3735:6,     3750:20                   3820:8, 3821:24,          3833:4, 3833:6,
  3713:22, 3713:23,        3736:1                  iPhone [2] - 3709:1,        3822:10, 3831:13          3833:16
  3713:25, 3714:1,       Interior [1] - 3754:6       3814:22                 joining [3] - 3779:11,    Jury [1] - 3833:9
  3714:7, 3718:17,       intern [1] - 3814:23      iPhones [4] - 3707:12,      3779:13, 3824:11        JURY [1] - 3680:9
  3741:19, 3744:20,      international [1] -         3707:13, 3707:14,       joins [2] - 3736:17,      jury) [1] - 3816:21
  3759:13, 3759:14,        3746:16                   3814:11                   3766:18                 Justice [1] - 3754:5
  3761:3, 3817:23,       Internationally [1] -     irrelevant [1] -          joint [1] - 3698:5        justice [1] - 3693:18
  3818:1, 3824:7           3740:23                   3721:19                 Jonathan [1] -            justified [1] - 3715:21
instrument [1] -         internationally [9] -     irrespective [2] -          3791:16                 justify [1] - 3745:24
  3751:20                  3733:24, 3741:1,          3756:6, 3756:8          Judge [1] - 3699:23       Jutuf [11] - 3771:3,
intelligence [14] -        3741:7, 3742:3,         ISR [4] - 3690:14,        judge [6] - 3764:25,        3778:7, 3780:16,
  3727:25, 3767:12,        3744:11, 3744:19,         3690:17, 3776:8,          3808:13, 3811:6,          3782:18, 3782:25,
  3767:24, 3804:4,         3746:9, 3746:10,          3803:8                    3817:23, 3818:15,         3783:16, 3785:6,
  3805:20, 3806:23,        3825:11                 issue [16] - 3684:7,        3821:5                    3811:2, 3817:18
  3813:13, 3813:16,      Internet [1] - 3701:18      3684:13, 3685:20,       JUDGE [1] - 3680:10
  3814:1, 3815:3,        interpretation [2] -        3687:17, 3688:3,        judge's [1] - 3818:1                   K
  3819:24, 3822:21,        3729:13, 3730:2           3689:10, 3689:21,       judges [2] - 3714:10,
  3824:1, 3824:2                                                                                       kafir [1] - 3770:9
                         interpretations [1] -       3692:1, 3692:10,          3722:3
intend [2] - 3684:25,                                                                                  Karen [1] - 3682:6
                           3692:11                   3696:11, 3697:15,       judging [2] - 3722:6,
  3824:17                                                                                              KAREN [1] - 3680:12
                         interpreted [2] -           3697:22, 3700:1,          3727:1
intended [15] -            3729:22, 3729:24                                                            keep [4] - 3691:9,
                                                     3761:2, 3763:11,        judgment [5] - 3711:2,
  3687:18, 3693:8,                                                                                      3762:21, 3816:24,
                         interpreter [8] -           3821:1                    3715:23, 3722:10,
  3716:4, 3731:14,                                                                                      3823:22
                           3694:20, 3695:4,        issues [3] - 3695:9,        3724:2, 3758:10
  3731:20, 3733:9,         3729:7, 3729:8,                                                             keeping [1] - 3802:11
                                                     3713:17, 3768:1         judicial [1] - 3715:6
  3744:7, 3745:23,         3729:16, 3729:18,                                                           keeps [2] - 3810:4,
                                                   items [4] - 3767:12,      jump [3] - 3801:16,
  3749:11, 3751:3,         3729:21, 3816:6                                                              3814:7
                                                     3767:13, 3806:19,         3801:22
  3757:14, 3824:7,       Interpreters [1] -          3819:24                                           kept [2] - 3689:11,
                                                                             jumping [2] - 3794:4,
  3827:9, 3828:8,          3680:19                                                                      3793:11
                                                   itself [5] - 3711:20,       3794:6
  3830:22                interpreters [1] -          3725:22, 3731:18,                                 key [7] - 3770:3,
                                                                             jumps [1] - 3793:25
intending [5] -            3729:10                   3735:10, 3737:3                                    3779:22, 3784:25,
                                                                             June [2] - 3680:4,
  3733:20, 3734:17,      interrupted [1] -                                                              3787:9, 3803:22,
                                                                               3834:19
  3739:25, 3740:8,                                                                                      3813:25, 3832:1
  3826:5
                           3750:5                              J             jurisdiction [8] -
                                                                                                       Khalid [6] - 3803:9,
                         interval [1] - 3745:19                                3734:12, 3755:10,
intends [3] - 3728:16,                             Jack [1] - 3797:14                                   3804:23, 3805:4,
                         interview [1] - 3809:12                               3755:19, 3756:1,
  3761:15, 3826:2                                  Jafar [3] - 3772:11,                                 3806:6, 3806:9
                         interviews [1] - 3779:6                               3830:5, 3830:10,
intent [21] - 3728:7,                                3791:5                                            Khatallah [155] -
                         introduce [4] -                                       3830:13, 3830:18
  3728:10, 3728:13,                                jail [5] - 3785:12,                                  3683:2, 3683:6,
                           3683:13, 3687:18,                                 juror [6] - 3711:3,
  3730:23, 3736:18,                                  3785:14, 3785:21,                                  3683:12, 3683:22,
                           3690:18, 3705:11                                    3711:9, 3712:6,
  3738:6, 3742:10,                                   3785:24, 3785:25                                   3683:25, 3684:14,
                         introduced [5] -                                      3713:7, 3758:11
          Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 173 of 187                                              3852



3684:17, 3686:15,    3811:2, 3814:25,         3796:20, 3814:22,      ladies [30] - 3704:25,     3721:2
3686:24, 3690:11,    3815:1, 3817:17,         3828:7, 3828:18          3705:11, 3710:10,      lawyer's [1] - 3721:6
3691:20, 3693:9,     3817:18, 3817:19,       kinds [2] - 3813:14,      3713:1, 3713:12,       lawyers [4] - 3715:14,
3696:23, 3698:4,     3818:24, 3819:1,         3820:12                  3718:11, 3759:21,        3716:3, 3716:6,
3698:16, 3699:6,     3819:8, 3819:17,        Kirkpatrick [2] -         3762:4, 3766:18,         3720:23
3699:18, 3700:22,    3819:24, 3820:16,        3684:23, 3685:1          3770:1, 3781:5,        lawyers' [1] - 3721:3
3711:22, 3757:9,     3820:19, 3821:25,       Kirkpatrick's [1] -       3782:9, 3788:13,       lay [2] - 3703:8,
3757:15, 3766:15,    3822:1, 3822:3,          3683:20                  3791:7, 3798:15,         3769:22
3766:17, 3766:19,    3831:18, 3831:24,       Knapp [3] - 3725:2,       3805:13, 3808:12,      lead [5] - 3689:7,
3766:23, 3767:3,     3832:1                   3812:17, 3812:23         3810:22, 3813:10,        3737:8, 3754:23,
3767:11, 3767:19,   Khatallah's [28] -       knee [1] - 3785:16        3814:10, 3814:18,        3796:8, 3822:4
3767:23, 3768:17,    3683:10, 3683:14,       knees [2] - 3793:21,      3816:13, 3817:3,       lead-up [1] - 3822:4
3768:19, 3768:21,    3685:23, 3700:12,        3799:20                  3817:7, 3823:13,       leader [6] - 3770:5,
3768:25, 3769:1,     3701:16, 3757:8,        knocks [1] - 3784:2       3831:7, 3832:10,         3770:14, 3773:7,
3769:4, 3769:18,     3767:14, 3769:5,        knowing [9] - 3728:8,     3832:18, 3832:23         3773:8, 3781:21,
3769:19, 3769:20,    3769:8, 3769:10,         3733:20, 3734:17,      laid [1] - 3711:13         3805:9
3769:23, 3770:5,     3769:13, 3769:15,        3737:2, 3739:25,       Lamberth [1] -           leaders [1] - 3773:5
3770:13, 3770:15,    3771:5, 3771:25,         3740:8, 3742:6,          3699:24                leading [1] - 3750:1
3770:16, 3770:18,    3772:12, 3772:14,        3784:6, 3790:9         land [2] - 3756:5,       learn [1] - 3705:21
3770:23, 3771:2,     3773:2, 3776:11,        knowingly [9] -           3756:7                 learned [2] - 3686:5,
3771:10, 3771:13,    3781:6, 3787:7,          3731:11, 3737:1,       Land [3] - 3802:16,        3694:11
3771:16, 3771:20,    3795:22, 3804:6,         3741:16, 3742:13,        3810:14, 3811:15       leased [5] - 3751:16,
3771:24, 3772:3,     3806:12, 3807:15,        3743:14, 3747:18,      language [3] -             3752:4, 3752:16,
3772:5, 3773:16,     3814:14, 3822:4,         3750:24, 3824:15,        3692:15, 3696:3,         3752:22, 3829:14
3773:21, 3773:23,    3831:25, 3832:8          3825:20                  3805:13                least [3] - 3686:7,
3774:16, 3775:1,    kick [1] - 3789:10       knowledge [15] -        large [1] - 3764:15        3783:20, 3822:7
3775:7, 3777:22,    kill [10] - 3734:24,      3696:23, 3696:25,      last [16] - 3687:9,      leave [10] - 3779:2,
3778:2, 3778:6,      3742:10, 3742:18,        3697:15, 3719:16,        3691:24, 3692:19,        3791:23, 3792:10,
3778:11, 3778:15,    3745:11, 3745:19,        3728:7, 3728:10,         3700:4, 3718:15,         3797:10, 3800:14,
3778:19, 3778:25,    3826:3, 3826:24,         3728:14, 3738:6,         3760:6, 3760:15,         3802:24, 3808:6,
3779:1, 3779:3,      3827:1, 3827:13,         3814:11, 3815:3,         3760:16, 3762:23,        3816:4, 3821:2
3779:9, 3779:25,     3828:16                  3819:4, 3819:15,         3766:24, 3776:19,      leaves [6] - 3696:6,
3780:3, 3780:14,    killed [11] - 3741:13,    3819:25, 3832:2,         3781:17, 3787:11,        3719:2, 3779:1,
3780:15, 3780:16,    3744:14, 3745:1,         3832:6                   3787:15, 3798:11,        3803:12, 3819:15,
3780:17, 3781:15,    3745:3, 3747:15,        known [6] - 3699:9,       3809:10                  3821:25
3781:19, 3781:24,    3748:5, 3751:12,         3739:16, 3739:18,      late [3] - 3682:12,      leaving [1] - 3780:2
3782:3, 3782:7,      3764:6, 3764:7,          3772:9, 3802:16,         3761:13, 3817:5        led [1] - 3737:10
3782:14, 3784:20,    3825:19, 3828:11         3819:6                 latter [1] - 3683:7      left [14] - 3691:20,
3784:24, 3785:7,    killer [2] - 3745:10,    knows [10] - 3775:3,    launch [1] - 3712:3        3766:14, 3776:22,
3786:5, 3786:7,      3745:13                  3779:10, 3779:12,      law [39] - 3689:10,        3779:22, 3786:16,
3786:21, 3787:2,    killing [20] - 3734:4,    3779:13, 3795:15,        3694:8, 3694:18,         3786:18, 3786:19,
3787:4, 3787:14,     3742:5, 3742:20,         3804:19, 3806:11,        3694:22, 3694:24,        3786:20, 3800:21,
3788:25, 3790:15,    3742:25, 3743:3,         3819:22, 3824:9,         3695:5, 3710:12,         3806:16, 3807:5,
3791:1, 3795:1,      3743:5, 3744:17,         3832:17                  3713:2, 3713:14,         3810:5, 3816:23
3795:2, 3795:4,      3744:21, 3745:5,        Krueger [5] - 3703:9,     3713:15, 3714:5,       legal [5] - 3732:6,
3795:6, 3795:10,     3745:6, 3745:9,          3725:16, 3780:24,        3714:6, 3716:18,         3732:18, 3765:4,
3795:12, 3795:14,    3745:12, 3746:2,         3787:11, 3787:19         3719:5, 3720:5,          3765:22, 3768:6
3795:19, 3796:3,     3746:4, 3748:9,                                   3720:7, 3724:3,
                                             Krueger's [1] -                                  legally [1] - 3765:8
3796:5, 3796:6,      3750:12, 3750:19,                                 3724:4, 3724:10,
                                              3682:21                                         length [2] - 3713:3,
3796:15, 3796:19,    3826:16, 3826:20,                                 3726:14, 3727:5,         3831:7
3796:22, 3797:1,     3827:24                                           3727:7, 3727:18,
3797:8, 3797:20,
                                                          L                                   lens [1] - 3765:4
                    killings [1] - 3826:23                             3727:19, 3727:23,
3797:22, 3797:24,                                                                             less [7] - 3784:25,
                    kills [3] - 3742:24,     label [1] - 3731:6        3734:15, 3739:5,
3798:9, 3799:3,                                                                                 3787:20, 3787:21,
                     3743:9, 3826:16         Labor [1] - 3754:6        3746:16, 3756:23,
3799:7, 3804:24,                                                                                3810:10, 3831:11,
                    kind [15] - 3694:4,      LAC [1] - 3814:21         3757:21, 3759:13,
3805:4, 3805:11,                                                                                3833:24, 3833:25
                     3695:19, 3698:5,        lack [5] - 3696:25,       3761:6, 3761:7,
3805:21, 3806:2,                                                                              lesser [2] - 3724:9,
                     3699:13, 3701:7,          3697:14, 3697:15,       3763:17, 3764:25,
3806:16, 3807:1,                                                                                3729:24
                     3701:9, 3716:10,          3717:10, 3728:4         3765:2, 3770:11,
3807:3, 3807:8,                                                                               letter [1] - 3686:25
                     3717:14, 3738:1,        ladder [3] - 3794:14,     3808:21
3807:13, 3808:9,                                                                              liability [19] - 3689:13,
                     3778:1, 3778:12,          3794:15               lawyer [2] - 3720:25,
3809:2, 3809:17,                                                                                3730:7, 3730:18,
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 174 of 187                                                  3853



  3741:23, 3741:24,         3791:15                 Majrisi [21] - 3768:24,    3734:11, 3755:10,        meaning [1] - 3729:14
  3741:25, 3820:5,        locate [1] - 3709:15       3769:14, 3770:6,          3755:18, 3755:25,        means [27] - 3720:6,
  3821:6, 3821:7,         located [1] - 3683:14      3771:4, 3771:8,           3830:5, 3830:13,          3722:6, 3730:17,
  3821:9, 3821:17,        location [19] - 3683:3,    3771:15, 3771:20,         3830:18                   3732:14, 3734:8,
  3822:12, 3824:14,         3683:4, 3684:18,         3771:23, 3772:2,         Mark [9] - 3749:3,         3743:11, 3743:25,
  3824:19, 3824:21,         3687:18, 3707:4,         3772:3, 3772:18,          3810:15, 3811:16,         3744:21, 3749:25,
  3825:6, 3828:22,          3707:22, 3708:1,         3773:6, 3773:12,          3813:5, 3815:13,          3751:19, 3752:2,
  3829:20                   3708:11, 3708:12,        3774:11, 3774:23,         3819:20, 3827:7,          3752:25, 3753:9,
liable [1] - 3765:8         3708:13, 3708:18,        3778:10, 3804:5,          3827:21                   3754:2, 3754:22,
Libya [10] - 3734:22,       3709:5, 3709:18,         3819:7                   masked [1] - 3795:20       3765:24, 3808:16,
  3735:7, 3756:18,          3709:20, 3783:15,       maker [1] - 3706:19       masks [6] - 3783:6,        3818:8, 3824:24,
  3763:13, 3763:15,         3813:19, 3813:24,       malice [8] - 3744:16,      3790:12, 3790:13,         3825:13, 3826:18,
  3775:11, 3775:24,         3823:20, 3823:21         3744:20, 3744:24,         3790:16, 3799:21,         3829:7, 3829:12,
  3805:18, 3814:12,       location-based [1] -       3745:3, 3746:7,           3820:11                   3829:15, 3830:14,
  3832:14                   3708:18                  3748:8, 3826:17,         material [39] -            3830:21
Libyan [3] - 3774:10,     locked [1] - 3797:4        3826:18                   3695:23, 3696:12,        meant [1] - 3759:16
  3783:3, 3809:9          locks [1] - 3785:12       malicious [4] -            3696:13, 3696:18,        meantime [3] -
Libyana [1] - 3775:20     logs [3] - 3776:9,         3825:22, 3829:6,          3697:4, 3697:15,          3785:20, 3799:16,
lie [1] - 3699:10           3776:10, 3776:14         3829:11, 3830:4           3732:21, 3733:18,         3810:3
life [12] - 3717:17,      lollygagging [1] -        Maliciously [2] -          3733:19, 3734:16,        mechanical [2] -
  3744:22, 3744:24,         3804:18                  3751:23, 3755:5           3735:8, 3735:10,          3680:24, 3753:16
  3745:14, 3755:22,       longest [3] - 3779:20,    maliciously [11] -         3735:12, 3735:16,        median [1] - 3801:22
  3769:19, 3769:23,         3798:16, 3798:17         3734:7, 3734:9,           3735:21, 3736:3,         medical [1] - 3815:14
  3795:18, 3798:14,       look [7] - 3693:25,        3743:23, 3752:1,          3738:6, 3739:25,         medicine [1] - 3725:5
  3826:18, 3826:19,         3694:9, 3706:1,          3753:2, 3754:13,          3740:5, 3740:9,          meet [2] - 3687:15,
  3830:24                   3765:4, 3780:8,          3755:8, 3755:21,          3740:12, 3751:20,         3827:15
light [5] - 3712:5,         3803:19, 3817:11         3829:16, 3830:9,          3753:25, 3756:16,        meets [2] - 3777:22,
  3715:21, 3745:6,        looked [5] - 3686:12,      3830:21                   3758:15, 3758:16,         3812:5
  3746:2, 3826:5            3701:19, 3719:21,       man [14] - 3688:23,        3758:18, 3758:23,        member [10] - 3732:7,
lights [2] - 3802:8,        3719:24, 3799:19         3689:1, 3693:16,          3759:2, 3818:3,           3733:1, 3736:14,
  3802:10                 looking [12] - 3765:13,    3767:17, 3767:20,         3818:4, 3818:6,           3736:20, 3737:15,
likely [5] - 3717:4,        3767:12, 3789:23,        3775:12, 3804:15,         3818:7, 3818:10,          3806:10, 3806:12,
  3718:23, 3750:4,          3793:23, 3794:7,         3807:6, 3807:12,          3818:18, 3818:22,         3821:12, 3821:23,
  3766:10, 3823:16          3799:20, 3799:22,        3807:17, 3808:3,          3820:1, 3820:2            3829:21
likewise [2] - 3721:11,     3800:6, 3802:2,          3818:25, 3832:12         Material [2] - 3733:15,   members [14] -
  3726:2                    3804:14, 3813:17,       manned [1] - 3797:5        3739:21                   3711:18, 3732:8,
limit [2] - 3833:21,        3832:6                  manner [3] - 3714:4,      materialized [1] -         3737:14, 3739:13,
  3833:23                 lookout [4] - 3765:14,     3722:13, 3820:9           3762:9                    3763:23, 3767:18,
limited [5] - 3682:19,      3765:18, 3766:2,        manual [2] - 3707:8,      materials [1] - 3753:12    3774:17, 3780:19,
  3693:2, 3693:7,           3825:16                  3709:6                   mathematical [1] -         3784:8, 3791:16,
  3757:13, 3815:14        lookouts [1] - 3777:10    map [21] - 3709:18,        3717:21                   3797:17, 3806:18,
line [6] - 3777:8,        loses [1] - 3793:21        3712:1, 3767:25,         matrix [1] - 3699:13       3807:8, 3807:9
  3790:21, 3790:22,       lost [2] - 3764:3,         3788:10, 3793:5,         matter [10] - 3691:20,    memory [4] - 3715:25,
  3805:3, 3805:7,           3803:4                   3800:5, 3805:17,          3723:11, 3725:23,         3716:1, 3722:16,
  3820:18                 luck [1] - 3816:6          3805:18, 3805:19,         3739:12, 3739:20,         3722:22
lines [1] - 3760:16       Lunch [1] - 3834:10        3805:22, 3806:7,          3746:5, 3746:6,          men [8] - 3790:11,
Lisa [1] - 3680:20        lunch [8] - 3703:1,        3806:9, 3807:2,           3811:6, 3811:19           3790:13, 3790:15,
LISA [1] - 3834:14          3703:3, 3759:23,         3813:15, 3813:16,        matters [3] - 3717:17,     3790:16, 3795:10,
listed [1] - 3740:10        3817:5, 3832:24,         3813:22, 3813:25,         3722:9, 3722:18           3795:11, 3795:20,
listened [1] - 3773:24      3833:2, 3833:6,          3818:23, 3824:2,         MATTHEW [1] -              3801:3
live [2] - 3775:15,         3833:8                   3832:9                    3680:15                  mental [2] - 3728:1,
  3800:10                 lured [1] - 3775:1        maps [3] - 3735:2,        Matthew [1] - 3682:9       3800:5
lives [6] - 3734:11,                                 3735:3, 3762:7           Mazuchowski [1] -         mentioned [1] -
                                                    Maps [10] - 3700:25,       3724:25                   3741:21
  3755:9, 3764:2,                     M
  3764:6, 3774:19,                                   3707:18, 3707:22,        ME [1] - 3800:8           mere [5] - 3729:20,
  3815:14                 machine [1] - 3778:14      3707:23, 3708:1,         mean [8] - 3684:21,        3731:16, 3731:19,
living [1] - 3830:19      maim [1] - 3828:15         3708:6, 3708:10,          3702:10, 3707:6,          3736:23, 3810:9
load [3] - 3812:24,       main [1] - 3777:7          3708:15, 3708:25,         3782:13, 3783:12,        merely [8] - 3716:8,
  3815:18, 3816:14        maintains [1] -            3709:4                    3783:13, 3786:4,          3724:10, 3735:25,
loaded [2] - 3783:7,       3779:16                  maritime [7] -             3831:11                   3736:24, 3737:2,
             Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 175 of 187                                                 3854



 3738:25, 3739:1,         misheard [1] - 3760:1      3828:13, 3828:19,         3814:24, 3814:25,        3760:13, 3760:15,
 3808:18                  misrecollection [1] -      3829:10, 3830:6,          3815:2, 3827:22,         3760:22, 3760:24,
met [4] - 3768:16,         3723:8                    3830:17, 3832:12          3828:17                  3761:1, 3761:2,
 3772:2, 3798:5,          missiles [3] - 3753:14,   missions [5] - 3756:3,    most [5] - 3712:5,        3761:12, 3761:18,
 3831:16                   3769:16, 3778:14          3756:6, 3756:9,           3778:7, 3781:19,         3761:23, 3833:21,
method [1] - 3731:24      missing [1] - 3816:1       3756:10, 3760:17          3784:24, 3787:22         3833:23, 3833:25,
MGRS [2] - 3813:18,       mission [5] - 3774:12,    misspoken [1] -           motion [2] - 3698:25,     3834:4
 3813:22                   3782:14, 3809:24,         3760:9                    3712:8                  MS [35] - 3684:10,
might [6] - 3688:12,       3816:2                   misstatements [1] -       motive [10] - 3722:16,    3684:13, 3685:15,
 3689:6, 3700:9,          Mission [111] - 3683:7,    3761:22                   3728:2, 3728:3,          3685:19, 3688:2,
 3713:4, 3765:12,          3683:15, 3684:1,         misunderstanding [1]       3728:4, 3728:5,          3700:10, 3700:21,
 3765:15                   3688:24, 3711:15,         - 3689:16                 3763:7, 3763:20,         3701:14, 3701:24,
mile [1] - 3819:20         3711:19, 3711:23,        mixture [2] - 3753:17,     3819:5, 3832:3,          3702:4, 3702:8,
military [13] - 3756:2,    3712:2, 3734:23,          3753:21                   3832:4                   3702:10, 3702:21,
 3764:17, 3770:17,         3734:24, 3735:1,         model [5] - 3706:19,      Mountain [3] -            3703:5, 3703:16,
 3773:23, 3777:11,         3735:5, 3740:7,           3706:21, 3707:1,          3783:22, 3789:16,        3703:20, 3704:8,
 3779:3, 3779:9,           3743:24, 3752:8,          3707:2, 3707:3            3791:12                  3704:11, 3704:20,
 3783:9, 3806:15,          3752:17, 3756:17,        models [1] - 3700:20      mounted [1] - 3789:2      3705:8, 3706:3,
 3807:22, 3812:9,          3757:6, 3761:8,          modification [1] -        mouthful [1] - 3760:5     3706:6, 3709:10,
 3815:23, 3822:1           3763:10, 3764:15,         3692:2                   move [8] - 3688:18,       3709:25, 3710:3,
military-style [3] -       3766:15, 3767:4,         modified [1] - 3691:7      3696:20, 3702:19,        3710:5, 3710:9,
 3779:3, 3779:9,           3767:7, 3767:8,          modifies [1] - 3759:14     3703:2, 3711:1,          3762:17, 3762:20,
 3783:9                    3767:9, 3768:8,          Mohammed [1] -             3788:8, 3789:6,          3816:22, 3817:1,
militia [9] - 3772:23,     3768:15, 3776:24,         3775:17                   3826:14                  3817:7, 3833:20,
 3773:24, 3775:7,          3777:21, 3778:16,        mom [1] - 3809:15         moved [2] - 3769:15,      3834:5, 3834:8
 3781:21, 3791:1,          3779:1, 3779:19,         moment [5] - 3735:13,      3788:6                  MUFTAH [1] - 3680:6
 3791:2, 3807:22,          3779:21, 3781:10,         3779:8, 3779:12,         movement [1] -           mufti [2] - 3773:8,
 3812:4, 3816:7            3781:24, 3782:8,          3779:14, 3791:8           3687:7                   3805:8
militias [5] - 3763:24,    3782:17, 3782:21,        moments [2] -             moving [1] - 3744:9      MUHAMMAD [1] -
 3772:22, 3773:13,         3784:15, 3786:9,          3788:24, 3832:1          MR [74] - 3682:5,         3680:6
 3773:24, 3812:3           3786:12, 3786:13,        money [1] - 3765:12        3682:8, 3685:3,         Mukhatar [3] -
minaret [1] - 3809:10      3786:17, 3786:18,        Moreira [2] - 3680:20,     3685:7, 3690:17,         3777:22, 3777:23,
mind [3] - 3728:23,        3786:22, 3786:24,         3834:21                   3691:6, 3691:14,         3777:24
 3746:3, 3761:4            3787:4, 3788:14,         MOREIRA [1] -              3691:16, 3691:23,       multiple [4] - 3761:5,
mindful [1] - 3745:22      3790:16, 3790:22,         3834:14                   3691:25, 3692:7,         3761:9, 3772:24,
minds [1] - 3745:17        3791:9, 3791:17,         moreover [4] -             3692:10, 3692:14,        3773:17
minister [1] - 3746:12     3792:1, 3792:14,          3701:15, 3772:23,         3692:20, 3692:23,       munitions [2] -
minor [2] - 3710:14,       3792:16, 3792:20,         3807:12, 3828:13          3693:12, 3693:20,        3778:4, 3783:9
 3736:15                   3792:21, 3792:23,        MORNING [1] - 3680:9       3694:1, 3694:11,        murder [60] - 3733:24,
minute [12] - 3702:17,     3792:24, 3792:25,                                   3694:14, 3695:3,         3733:25, 3734:2,
                                                    morning [20] - 3682:5,
 3759:22, 3776:23,         3793:4, 3793:12,                                    3695:11, 3695:16,        3740:25, 3741:4,
                                                     3682:7, 3682:8,
 3784:21, 3784:25,         3794:3, 3795:22,                                    3695:18, 3695:21,        3741:5, 3741:6,
                                                     3685:24, 3702:24,
 3787:21, 3804:9,          3796:4, 3796:11,                                    3696:2, 3696:4,          3741:7, 3742:2,
                                                     3704:16, 3704:17,
 3804:20, 3812:21          3796:12, 3796:15,                                   3696:14, 3696:19,        3742:5, 3743:1,
                                                     3704:22, 3705:9,
minutes [31] -             3797:4, 3797:6,                                     3697:6, 3697:19,         3743:3, 3743:9,
                                                     3705:10, 3710:15,
 3700:17, 3710:17,         3797:18, 3798:6,                                    3697:22, 3698:12,        3743:12, 3744:9,
                                                     3720:2, 3778:22,
 3710:20, 3711:22,         3800:12, 3801:14,                                   3698:22, 3699:3,         3744:10, 3746:18,
                                                     3809:13, 3809:19,
 3767:1, 3781:4,           3802:21, 3803:3,                                    3699:7, 3699:12,         3746:20, 3747:2,
                                                     3810:6, 3811:12,
 3781:15, 3781:16,         3803:8, 3807:6,                                     3699:17, 3699:21,        3747:3, 3747:8,
                                                     3811:24, 3811:25,
 3781:18, 3782:6,          3807:24, 3808:6,                                    3699:22, 3700:19,        3747:9, 3747:10,
                                                     3812:11
 3782:7, 3784:23,          3810:8, 3811:3,                                     3701:7, 3703:6,          3748:1, 3748:14,
                                                    mortar [11] - 3712:3,
 3787:1, 3787:14,          3817:13, 3818:7,                                    3703:13, 3703:25,        3748:15, 3749:1,
                                                     3776:6, 3812:12,
 3792:13, 3793:12,         3819:6, 3819:16,                                    3704:3, 3704:6,          3749:5, 3749:7,
                                                     3812:15, 3812:17,
 3796:18, 3797:24,         3819:17, 3819:18,                                   3704:13, 3709:12,        3749:11, 3749:15,
                                                     3812:25, 3813:3,
 3798:10, 3799:3,          3819:19, 3819:21,                                   3709:24, 3710:24,        3749:17, 3749:22,
                                                     3813:7, 3813:8,
 3800:10, 3803:2,          3820:14, 3820:15,                                   3711:1, 3711:12,         3751:6, 3751:9,
                                                     3815:6, 3827:3
 3805:25, 3806:1,          3820:24, 3821:2,                                    3712:15, 3712:19,        3765:21, 3765:22,
                                                    mortars [13] - 3769:16,
 3810:9, 3812:10,          3821:25, 3822:6,                                    3717:24, 3718:3,         3766:3, 3766:5,
                                                     3778:4, 3778:14,
 3816:8, 3816:23,          3822:9, 3822:11,                                    3718:8, 3759:25,         3766:8, 3794:21,
                                                     3812:19, 3812:20,
 3817:4                    3823:8, 3828:1,                                     3760:3, 3760:6,          3794:22, 3823:4,
                                                     3813:3, 3813:9,
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 176 of 187                                             3855



 3825:6, 3825:7,         named [1] - 3739:19      next [17] - 3694:21,      3713:4, 3721:15,        October [1] - 3776:12
 3825:9, 3825:14,        names [2] - 3739:15,      3704:19, 3710:12,        3724:3, 3733:21         OF [4] - 3680:1,
 3825:16, 3825:18,        3739:17                  3720:1, 3771:7,         numbers [2] -             3680:3, 3680:9,
 3825:25, 3826:10,       national [4] - 3760:8,    3785:5, 3787:1,          3764:23, 3774:20         3834:12
 3826:12, 3826:14,        3760:18, 3816:3,         3787:12, 3787:25,       numerous [3] -           offender [2] - 3731:5,
 3826:15, 3827:2,         3830:16                  3789:3, 3796:17,         3784:13, 3806:18,        3732:3
 3827:4, 3827:6,         natural [5] - 3728:16,    3796:22, 3797:22,        3808:9                  offense [29] - 3697:12,
 3827:7, 3827:9,          3732:12, 3743:6,         3799:4, 3803:5,         NW [4] - 3680:13,         3716:21, 3716:22,
 3827:14                  3826:1, 3826:9           3804:20, 3809:13         3680:17, 3680:22,        3716:24, 3717:1,
Murder [2] - 3740:23,    nature [14] - 3707:12,   night [28] - 3683:3,      3834:23                  3729:3, 3729:4,
 3748:23                  3709:7, 3711:17,         3694:19, 3727:5,                                  3730:12, 3730:13,
murders [4] - 3711:15,    3720:16, 3720:19,        3766:18, 3766:22,                   O             3730:21, 3732:24,
 3765:23, 3823:9,         3726:15, 3736:16,        3767:2, 3773:19,                                  3733:2, 3733:3,
 3828:25                                           3776:21, 3779:15,       oath [1] - 3715:14        3733:5, 3733:7,
                          3754:15, 3780:12,
must [61] - 3716:9,       3811:20, 3814:4,         3780:21, 3781:3,        object [7] - 3721:3,      3733:9, 3733:10,
 3717:7, 3718:25,         3820:22, 3821:3,         3781:24, 3798:16,        3763:24, 3816:15,        3738:12, 3738:21,
 3719:1, 3719:8,          3822:20                  3801:11, 3801:14,        3823:5, 3823:11,         3740:16, 3741:2,
 3719:11, 3720:19,                                 3802:18, 3807:15,        3829:4, 3830:2           3744:2, 3756:11,
                         near [5] - 3683:7,
 3720:20, 3721:7,         3683:14, 3684:1,         3811:10, 3816:2,        objected [1] - 3720:23    3758:1, 3759:4,
 3721:13, 3722:1,         3729:5, 3788:9           3816:12, 3817:8,        objecting [1] -           3760:7, 3760:17,
 3724:14, 3727:10,       nearly [1] - 3787:13      3817:11, 3817:14,        3720:25                  3830:15
 3727:11, 3729:12,       necessarily [3] -         3817:16, 3819:17,       objection [6] -          offenses [8] - 3728:2,
 3729:13, 3729:22,        3730:3, 3736:2,          3819:25, 3820:20,        3682:15, 3682:16,        3728:24, 3730:19,
 3729:23, 3731:10,        3744:25                  3824:10                  3689:11, 3703:11,        3733:13, 3740:10,
 3731:12, 3731:13,                                nine [2] - 3812:21        3721:6, 3721:12          3757:3, 3758:19,
                         necessary [12] -
 3732:18, 3735:17,        3698:19, 3698:25,       Nine [6] - 3734:4,       objections [4] -          3758:24
 3736:7, 3737:5,          3717:4, 3718:23,         3748:23, 3748:25,        3693:10, 3697:1,        offer [1] - 3701:4
 3737:9, 3738:3,          3728:23, 3731:16,        3749:3, 3759:5,          3697:2, 3721:1          offered [2] - 3683:21,
 3738:12, 3738:22,        3731:21, 3732:11,        3827:5                  objective [4] -           3720:25
 3740:16, 3743:13,        3733:9, 3736:10,        nits [2] - 3693:10,       3732:10, 3735:15,       office [10] - 3767:10,
 3743:20, 3744:3,         3824:6, 3824:8           3712:13                  3736:18, 3816:18         3767:24, 3786:19,
 3744:12, 3745:10,       need [20] - 3689:1,      noise [2] - 3754:1,      objects [5] - 3732:22,    3804:4, 3808:11,
 3745:13, 3748:2,         3690:16, 3701:8,         3785:23                  3734:19, 3735:22,        3809:18, 3813:12,
 3748:20, 3748:22,        3702:16, 3708:13,       Nokia [3] - 3706:21,      3788:20, 3823:4          3813:13, 3813:19,
 3749:8, 3749:16,         3708:16, 3712:13,        3708:21, 3814:16        observe [1] - 3722:18     3823:25
 3749:17, 3750:2,         3729:1, 3732:2,         Nokias [1] - 3708:20     observed [2] - 3722:8,   Office [1] - 3680:12
 3750:3, 3750:9,          3742:1, 3742:16,        nonshooters [1] -         3730:1                  officer [13] - 3694:22,
 3750:22, 3752:11,        3755:1, 3755:3,          3815:19                 obtain [2] - 3708:1,      3724:11, 3733:25,
 3755:12, 3755:23,        3760:23, 3762:21,       normal [3] - 3780:25,     3814:21                  3734:2, 3746:14,
 3757:3, 3758:10,         3790:5, 3805:21,         3781:1, 3781:2          obtained [2] -            3746:21, 3747:10,
 3758:12, 3758:13,        3813:25, 3817:21,       normally [1] - 3795:6     3778:13, 3813:12         3747:20, 3748:1,
 3759:1, 3759:15,         3823:14                 note [10] - 3688:15,     obtaining [1] -           3748:10, 3749:1,
 3808:19, 3821:13,       needed [6] - 3745:8,      3693:20, 3699:22,        3707:22                  3749:7, 3749:19
 3821:14, 3821:15,        3764:12, 3764:18,        3713:25, 3738:15,       obtains [1] - 3819:23    officer's [2] - 3724:5,
 3830:13                  3774:21, 3784:6,         3738:18, 3740:19,       obvious [1] - 3700:3      3724:6
Mustafa [8] - 3682:3,     3803:16                  3740:22, 3759:25,       obviously [2] -          officers [9] - 3694:18,
 3682:4, 3763:8,         needs [9] - 3700:10,      3793:5                   3702:25, 3761:5          3694:24, 3695:5,
 3786:5, 3796:21,         3768:10, 3768:11,       note-takers [1] -        occasions [1] -           3724:4, 3727:5,
 3803:16, 3803:18,        3823:12, 3823:15,        3688:15                  3726:20                  3727:8, 3727:19,
 3803:21                  3824:10, 3824:17,       noted [2] - 3689:14,     occur [4] - 3766:8,       3727:20, 3727:23
MUSTAFA [1] - 3680:6      3826:1, 3826:7           3693:11                  3810:7, 3823:25,        Official [1] - 3680:21
                         negative [1] - 3694:5    notes [3] - 3713:8,       3824:12                 official [10] - 3729:10,
            N            network [6] - 3701:5,     3713:9, 3834:16         occurred [9] -            3747:22, 3748:16,
                          3704:13, 3705:3,        nothing [6] - 3759:10,    3711:15, 3721:18,        3748:21, 3749:24,
Naihum [4] - 3773:6,
                          3705:22, 3725:6,         3759:12, 3759:13,        3728:24, 3741:14,        3751:18, 3825:12,
 3804:23, 3805:4,
                          3817:21                  3761:17, 3761:23,        3747:16, 3747:21,        3827:10, 3827:11,
 3806:2
                         never [7] - 3687:18,      3790:8                   3748:11, 3749:22,        3834:22
name [6] - 3691:8,
                          3687:19, 3716:17,       notice [2] - 3709:7,      3829:15                 OFFICIAL [1] -
 3692:22, 3704:8,
                          3756:22, 3760:3,         3715:6                  occurs [2] - 3801:8,      3834:12
 3705:12, 3705:13,
                          3772:2, 3784:5          number [5] - 3697:23,     3826:8                  often [1] - 3772:22
 3717:8
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 177 of 187                                                     3856



omissions [1] -           3798:12, 3802:7,         3724:19, 3728:7,                                    3688:4, 3700:13,
                                                                                         P
 3721:21                  3803:15, 3804:20,        3750:3, 3833:13                                     3705:1, 3715:7,
omitted [1] - 3683:10     3805:1, 3805:6,         ordinary [2] - 3743:5,    p.m [6] - 3766:15,         3715:8
on-scene [6] - 3785:8,    3807:5, 3812:21,         3753:24                   3792:11, 3797:23,        partnership [2] -
 3796:7, 3796:9,          3813:15, 3814:6,        organization [4] -         3799:5, 3819:16,          3695:19, 3738:1
 3796:15, 3797:19,        3818:6, 3826:2,          3690:2, 3690:5,           3834:10                  parts [3] - 3721:16,
 3798:3                   3830:10                  3774:15, 3774:24         pace [1] - 3802:11         3721:19, 3756:4
once [4] - 3698:15,      oneself [1] - 3740:14    organize [1] - 3764:19    packing [1] - 3753:19     party [3] - 3688:14,
 3756:20, 3767:16,       ongoing [3] - 3811:20,   organized [5] -           PAGE [1] - 3681:2          3715:14, 3721:2
 3823:25                  3822:10, 3822:16         3764:13, 3780:12,        Page [4] - 3692:25,       passion [3] - 3744:17,
One [5] - 3695:13,       onward [1] - 3819:22      3806:21, 3817:21,         3695:15, 3760:6,          3748:9, 3826:17
 3733:15, 3758:14,       open [8] - 3683:16,       3820:10                   3760:13                  past [1] - 3739:9
 3761:7, 3761:10          3686:9, 3686:17,        origin [1] - 3714:18      paper [2] - 3694:12,      pathology [1] - 3725:1
one [113] - 3683:2,       3686:20, 3687:16,       original [4] - 3698:5,     3706:12                  patience [1] - 3713:5
 3689:25, 3690:8,         3701:18, 3703:7,         3733:10, 3733:11,        paragraph [1] -           PATRICIA [1] -
 3690:17, 3694:25,        3785:20                  3824:8                    3695:13                   3680:12
 3695:11, 3695:24,       opened [2] - 3685:20,    otherwise [2] -           parents [1] - 3809:13     Patrick [6] - 3746:22,
 3696:7, 3697:23,         3687:5                   3683:16, 3758:4          part [42] - 3686:7,        3746:24, 3748:5,
 3698:4, 3700:4,         opening [6] - 3687:25,   out-of-court [1] -         3687:19, 3705:20,         3750:16, 3751:13,
 3701:21, 3702:2,         3688:4, 3762:5,          3692:11                   3705:25, 3733:9,          3752:7
 3708:3, 3708:9,          3762:6, 3781:7,         outcome [1] - 3722:20      3736:15, 3736:19,        pattern [4] - 3687:7,
 3708:25, 3717:6,         3803:15                 outside [20] - 3703:25,    3736:22, 3737:4,          3780:25, 3782:11,
 3718:13, 3718:16,       opens [1] - 3793:24       3718:2, 3765:13,          3737:5, 3751:16,          3813:2
 3720:7, 3720:15,        operable [2] -            3766:2, 3785:7,           3752:4, 3752:16,         Pause [1] - 3691:2
 3732:4, 3732:13,         3701:22, 3702:1          3786:18, 3791:19,         3752:21, 3753:21,        Pause) [1] - 3712:18
 3732:16, 3732:23,       operated [1] - 3774:2     3792:14, 3792:22,         3754:19, 3757:7,         payments [2] - 3691:7,
 3735:19, 3737:13,       operating [1] -           3797:15, 3797:18,         3765:1, 3765:16,          3768:21
 3737:19, 3738:7,         3707:14                  3798:7, 3798:19,          3766:6, 3766:7,          Peed [10] - 3682:9,
 3739:14, 3739:19,       operational [1] -         3801:13, 3816:21,         3766:21, 3767:13,         3684:23, 3691:13,
 3740:5, 3740:13,         3705:17                  3825:15, 3825:16,         3767:15, 3767:19,         3692:17, 3694:10,
 3741:12, 3741:15,       operations [1] -          3832:13, 3833:12          3772:19, 3777:25,         3694:11, 3694:25,
 3741:20, 3742:9,         3767:14                 outweighed [1] -           3781:19, 3782:14,         3700:18, 3703:24,
 3742:12, 3742:22,       opinion [6] - 3725:8,     3725:11                   3783:14, 3787:22,         3710:23
 3743:13, 3743:22,        3725:10, 3725:12,       overall [3] - 3765:20,     3788:15, 3788:18,        PEED [28] - 3680:15,
 3744:4, 3744:6,          3759:11                  3774:1, 3777:15           3789:11, 3798:24,         3680:16, 3685:3,
 3744:13, 3744:15,       opinions [3] -           overcomes [1] -            3813:11, 3820:1,          3685:7, 3691:14,
 3745:21, 3746:3,         3714:24, 3724:20,        3719:6                    3824:8, 3826:6,           3692:20, 3692:23,
 3747:15, 3747:17,        3724:21                 overdue [1] - 3832:24      3828:23, 3830:13,         3696:14, 3696:19,
 3748:3, 3748:7,         opportunity [4] -        overt [1] - 3738:21        3831:1                    3697:6, 3699:22,
 3749:10, 3749:13,        3706:1, 3706:15,        overview [1] - 3766:14    parte [1] - 3687:11        3700:19, 3701:7,
 3749:15, 3750:7,         3712:20, 3722:18        own [22] - 3683:14,       partially [1] - 3725:12    3703:6, 3703:13,
 3750:9, 3750:23,        opposed [2] -             3686:13, 3715:25,        participants [2] -         3703:25, 3704:3,
 3751:2, 3751:11,         3689:21, 3694:3          3743:11, 3746:13,         3736:25, 3737:2           3704:6, 3704:13,
 3752:12, 3753:1,        option's [1] - 3833:4     3748:20, 3767:22,        participate [3] -          3709:12, 3709:24,
 3753:3, 3754:2,         orange [2] - 3782:25,     3768:13, 3768:19,         3732:17, 3756:15,         3710:24, 3711:1,
 3754:18, 3754:25,        3806:6                   3776:20, 3790:10,         3824:16                   3761:2, 3833:21,
 3755:14, 3755:19,       order [13] - 3691:7,      3796:2, 3805:17,         participated [1] -         3833:23, 3833:25,
 3758:5, 3758:19,         3707:25, 3726:9,         3805:21, 3807:14,         3731:12                   3834:4
 3758:20, 3758:23,        3732:17, 3738:22,        3808:4, 3831:12,         participates [1] -        Peed's [1] - 3689:19
 3759:25, 3761:10,        3743:12, 3758:11,        3831:15, 3831:23,         3731:3                   Peed).........................
 3761:13, 3761:14,        3758:25, 3764:17,        3832:9, 3832:11          participating [2] -        ........... [1] - 3681:4
 3763:17, 3768:5,         3805:14, 3807:13,       owned [4] - 3751:16,       3736:13, 3743:7          pending [1] - 3686:6
 3769:17, 3771:12,        3807:15, 3832:9          3752:4, 3752:16,         participation [1] -       people [56] - 3722:21,
 3771:19, 3772:23,                                 3752:22                   3739:7
                         ordered [2] - 3721:12,                                                        3735:21, 3735:25,
 3775:6, 3776:14,                                 ownership [2] -           particular [8] -
                          3773:20                                                                      3736:12, 3736:22,
 3777:16, 3781:22,                                 3756:6, 3756:8            3683:11, 3690:5,
                         orderly [1] - 3714:4                                                          3739:11, 3739:17,
 3783:22, 3785:23,                                                           3700:20, 3713:22,
                         orders [5] - 3693:9,     oxidizing [1] - 3753:17                              3742:20, 3745:17,
 3787:16, 3788:14,                                                           3716:21, 3716:24,
                          3757:15, 3769:13,                                                            3757:7, 3763:11,
 3788:20, 3794:19,                                                           3720:8, 3732:1
                          3770:15, 3831:25                                                             3764:11, 3765:9,
 3796:2, 3797:16,                                                           parties [6] - 3682:12,
                         ordinarily [4] -                                                              3765:14, 3767:18,
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 178 of 187                                              3857



 3768:11, 3769:20,        3742:4, 3742:24,         3709:4, 3709:21,          3832:13                   3795:9
 3769:21, 3772:22,        3742:25, 3743:2,         3725:6, 3769:7,          pictures [6] - 3764:14,   plunder [1] - 3735:1
 3775:6, 3777:2,          3743:7, 3744:11,         3769:8, 3769:9,           3767:18, 3775:13,        plundered [1] - 3735:4
 3777:5, 3777:8,          3744:19, 3745:9,         3769:10, 3771:6,          3803:17, 3807:7,         pocket [1] - 3814:16
 3777:9, 3777:12,         3746:9, 3746:10,         3771:21, 3771:24,         3807:18                  podium [1] - 3712:20
 3778:8, 3780:20,         3746:12, 3746:17,        3771:25, 3772:12,        piece [3] - 3776:19,      point [15] - 3691:5,
 3782:5, 3782:19,         3750:13, 3750:19,        3772:14, 3773:1,          3807:17, 3813:20          3697:20, 3697:21,
 3783:1, 3783:2,          3754:13, 3754:23,        3773:2, 3774:19,         pin [6] - 3700:25,         3699:4, 3702:6,
 3783:6, 3785:22,         3755:22, 3765:11,        3774:20, 3775:20,         3707:22, 3707:25,         3708:9, 3712:14,
 3785:24, 3786:2,         3765:25, 3772:5,         3776:11, 3776:14,         3709:4, 3814:7,           3769:17, 3778:25,
 3789:20, 3795:24,        3789:10, 3800:22,        3779:25, 3780:4,          3814:8                    3785:23, 3789:6,
 3796:1, 3796:3,          3800:23, 3809:13,        3780:6, 3780:9,          pistol [1] - 3820:21       3803:3, 3811:5,
 3796:10, 3799:13,        3810:12, 3825:11,        3780:13, 3781:5,         place [9] - 3711:10,       3811:9, 3816:13
 3805:2, 3806:14,         3827:14                  3781:6, 3784:21,          3731:17, 3742:6,         pointed [2] - 3785:17,
 3807:20, 3808:10,       person's [1] - 3749:24    3784:24, 3784:25,         3746:15, 3763:19,         3805:12
 3808:13, 3820:21,       personal [9] -            3785:1, 3785:18,          3770:11, 3785:11,        pointing [3] - 3765:11,
 3822:5, 3822:18,         3748:20, 3752:3,         3787:7, 3790:7,           3791:23, 3799:23          3790:14, 3801:20
 3823:18, 3824:19,        3752:15, 3752:19,        3792:5, 3795:3,          placed [4] - 3715:13,     points [3] - 3708:12,
 3824:20, 3825:15,        3755:17, 3769:5,         3795:4, 3795:7,           3745:18, 3755:22,         3741:18, 3779:14
 3826:4, 3826:6,          3774:18, 3830:12,        3796:19, 3796:20,         3830:24                  police [3] - 3765:14,
 3826:8                   3832:6                   3797:24, 3798:11,        places [1] - 3788:10       3807:21, 3808:22
people's [1] - 3774:19   personality [1] -         3805:12, 3805:13,        placing [2] - 3734:10,    political [1] - 3746:11
percussion [1] -          3757:21                  3805:15, 3806:9,          3755:9                   pool [1] - 3783:21
 3753:20                 personally [6] -          3807:2, 3807:7,          plain [2] - 3711:17,      portion [1] - 3713:22
performance [5] -         3730:11, 3730:13,        3807:10, 3807:18,         3763:7                   portions [1] - 3721:22
 3747:22, 3748:12,        3731:1, 3731:7,          3808:9, 3818:23,         Plaintiff [1] - 3680:4    position [7] - 3687:1,
 3748:16, 3748:21,        3732:16, 3778:5          3832:8                   plan [12] - 3711:25,       3692:20, 3697:10,
 3749:23                 personnel [24] -         phone's [2] - 3701:15,     3733:10, 3733:11,         3771:16, 3800:18,
performed [1] -           3689:24, 3690:7,         3701:20                   3735:24, 3736:16,         3802:22, 3815:8
 3730:15                  3740:13, 3756:10,       phones [34] - 3700:12,     3742:10, 3756:15,        positioning [1] -
performing [1] -          3763:2, 3763:4,          3700:20, 3700:22,         3764:19, 3791:22,         3708:4
 3751:18                  3763:6, 3764:1,          3700:24, 3701:10,         3813:17, 3824:8,         possessed [6] -
period [16] - 3683:8,     3764:17, 3774:8,         3701:11, 3701:16,         3826:6                    3750:25, 3752:4,
 3739:2, 3776:12,         3784:16, 3788:17,        3701:18, 3701:22,        plane [5] - 3815:17,       3752:16, 3752:22,
 3779:23, 3780:8,         3788:22, 3789:24,        3702:1, 3702:2,           3815:19, 3815:20,         3828:7, 3829:13
 3781:14, 3782:3,         3793:1, 3810:23,         3702:10, 3705:22,         3816:16                  possibility [1] -
 3787:6, 3787:13,         3816:17, 3818:8,         3706:1, 3706:8,          planned [4] - 3732:2,      3719:10
 3787:20, 3793:15,        3818:9, 3818:20,         3706:11, 3706:15,         3764:13, 3784:5,         possible [4] - 3685:16,
 3794:2, 3794:25,         3818:22, 3823:6,         3706:17, 3706:20,         3826:23                   3719:6, 3800:6,
 3798:9, 3798:22          3823:20, 3827:6          3706:24, 3707:16,        planning [5] -             3814:13
periods [1] - 3780:21    persons [4] - 3723:7,     3708:20, 3708:21,         3731:16, 3745:8,         possibly [1] - 3788:7
permit [1] - 3729:17      3737:13, 3737:17,        3708:24, 3709:3,          3777:5, 3798:18,         posture [1] - 3785:15
permitted [4] -           3740:6                   3709:14, 3709:22,         3827:2                   potentially [1] -
 3693:15, 3715:19,       perspective [2] -         3771:1, 3776:9,          plans [1] - 3813:23        3828:15
 3720:10, 3775:14         3762:11                  3776:13, 3814:12,
                                                                            planted [1] - 3819:13     powders [2] - 3753:9,
perpetrate [2] -         pertains [1] - 3723:11    3814:15, 3814:16,
                                                                            platform [1] - 3810:15     3753:14
 3791:4, 3831:13         phase [2] - 3787:25,      3814:17
                                                                            play [7] - 3721:10,       powerful [3] - 3717:7,
perpetrated [2] -         3799:4                  photos [1] - 3776:3
                                                                             3736:15, 3777:14,         3718:25, 3775:7
 3818:15, 3831:21        phone [80] - 3682:20,    phrase [4] - 3694:23,
                                                                             3789:9, 3803:14,         PowerPoints [1] -
Person [1] - 3740:24      3683:14, 3683:23,        3695:4, 3695:24,
                                                                             3806:3, 3806:13           3688:16
person [46] - 3716:8,     3685:23, 3685:25,        3755:25
                                                                            Play [2] - 3803:24,       practiced [1] -
 3717:15, 3719:20,        3687:4, 3688:1,         physical [4] - 3727:25,
                                                                             3804:7                    3702:23
 3722:14, 3728:9,         3688:25, 3700:16,        3731:17, 3731:19,
                                                                            played [2] - 3754:18,     pray [1] - 3809:11
 3728:16, 3731:3,         3700:20, 3701:2,         3776:2
                                                                             3811:21                  prayer [1] - 3809:7
 3731:6, 3732:3,          3701:5, 3701:19,        physically [1] -
                                                                            playing [9] - 3782:23,    preceding [2] -
 3733:24, 3734:4,         3702:5, 3704:13,         3727:15
                                                                             3783:14, 3789:13,         3745:4, 3746:1
 3736:14, 3736:15,        3705:3, 3707:1,         pick [2] - 3760:16,
                                                                             3803:25, 3804:8,         prefer [1] - 3688:3
 3736:16, 3737:25,        3707:2, 3707:3,          3762:21
                                                                             3804:22, 3806:4,         prefers [1] - 3702:6
 3738:12, 3740:16,        3707:7, 3708:2,         picture [4] - 3767:17,
                                                                             3806:20, 3806:25         prejudice [3] - 3684:8,
 3741:1, 3741:7,          3708:7, 3708:16,         3785:4, 3818:25,
                                                                            pleasantries [1] -         3714:16, 3723:24
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 179 of 187                                                 3858



prejudiced [1] -          presumed [1] -            proper [6] - 3683:23,      3742:16, 3743:13,        pull [3] - 3806:17,
 3723:22                   3716:13                   3696:12, 3698:3,          3743:20, 3744:3,          3814:23, 3815:4
preliminary [1] -         presumption [1] -          3698:18, 3721:1,          3744:12, 3748:2,         pulls [2] - 3794:15,
 3713:18                   3716:14                   3786:9                    3749:8, 3750:22,          3816:9
premeditated [21] -       pretrial [1] - 3700:1     properly [1] - 3715:2      3752:11, 3755:1,         purpose [10] - 3693:2,
 3741:5, 3742:10,         pretty [4] - 3781:18,     properties [2] -           3755:3, 3755:12,          3693:7, 3725:19,
 3744:9, 3744:10,          3784:24, 3809:5,          3829:9, 3829:21           3756:20, 3756:21,         3737:20, 3738:25,
 3744:17, 3745:7,          3827:15                  property [28] - 3734:7,    3756:23, 3757:2,          3742:23, 3743:4,
 3747:3, 3747:8,          prevent [3] - 3739:10,     3734:10, 3734:25,         3759:15                   3751:18, 3757:17,
 3748:1, 3748:10,          3789:19, 3808:24          3735:1, 3743:24,         proved [13] - 3693:3,      3804:16
 3748:15, 3751:6,         preventing [1] -           3752:3, 3752:14,          3693:6, 3721:24,         purposes [9] - 3699:1,
 3751:9, 3825:7,           3792:25                   3752:15, 3752:19,         3728:6, 3728:8,           3732:22, 3734:20,
 3825:9, 3826:10,         previously [4] -           3752:21, 3755:9,          3728:22, 3730:20,         3735:22, 3751:15,
 3826:14, 3826:15,         3686:23, 3689:15,         3755:17, 3755:18,         3732:19, 3737:7,          3753:8, 3756:5,
 3826:20, 3827:2,          3729:15, 3747:23          3767:9, 3823:10,          3740:4, 3741:10,          3756:9, 3757:14
 3827:4                   principal [4] - 3731:5,    3823:17, 3829:7,          3747:13, 3761:9          pursuant [1] - 3746:15
premeditation [6] -        3732:3, 3742:17,          3829:11, 3829:13,        proven [5] - 3715:20,     pushed [1] - 3789:18
 3745:9, 3745:13,          3742:18                   3829:18, 3829:23,         3716:16, 3716:20,        put [16] - 3683:12,
 3745:15, 3745:24,        printed [1] - 3710:16      3829:25, 3830:12          3738:14, 3740:18          3687:6, 3690:20,
 3746:7, 3826:24          prison [2] - 3768:17,     Property [2] - 3751:24,   proves [6] - 3736:4,       3691:4, 3697:7,
premises [2] - 3756:1,     3768:18                   3755:6                    3736:21, 3741:2,          3697:8, 3764:7,
 3830:14                  probability [1] -         proportions [1] -          3746:25, 3747:6,          3764:10, 3767:8,
preparation [5] -          3723:16                   3753:18                   3758:21                   3776:24, 3786:13,
 3734:18, 3750:3,         probable [6] - 3717:6,    propose [2] - 3693:5,     provide [17] - 3687:15,    3786:23, 3788:11,
 3758:18, 3759:3,          3728:16, 3743:6,          3694:19                   3695:22, 3697:24,         3796:18, 3813:21,
 3818:14                   3754:20, 3826:1,         proposed [5] -             3702:22, 3713:19,         3813:23
prepare [6] - 3733:20,     3826:9                    3682:11, 3688:22,         3732:21, 3733:18,        puts [2] - 3785:13,
 3738:7, 3740:1,          problem [3] - 3690:22,     3689:2, 3689:4,           3733:19, 3735:8,          3792:13
 3740:9, 3749:17,          3691:1, 3703:13           3689:9                    3735:16, 3738:5,         putting [1] - 3768:4
 3759:20                  procedure [1] -           proposition [1] -          3739:24, 3743:17,        puzzle [1] - 3813:20
prepared [1] - 3702:13     3814:22                   3775:25                   3756:15, 3756:16,
                                                                               3758:15, 3759:2
preplanning [2] -         proceed [2] - 3759:18,    proprietary [1] -                                               Q
 3777:19, 3780:11          3817:6                    3754:12                  Provide [1] - 3733:15
preponderance [2] -                                 prosecuted [1] -          provided [17] -           QRF [2] - 3788:5,
                          proceeding [3] -
 3698:2, 3718:24                                     3739:14                   3693:23, 3700:13,         3791:11
                           3715:13, 3739:14
presence [11] -                                     protect [1] - 3701:4       3701:14, 3701:17,        qualifications [1] -
                          Proceedings [1] -
 3703:25, 3731:17,                                                             3713:7, 3713:10,          3704:4
                           3680:24                  Protected [1] -
 3731:19, 3734:21,                                   3740:24                   3725:23, 3729:9,         qualified [4] - 3700:11,
                          proceedings [2] -
 3736:23, 3737:16,                                                             3729:21, 3740:5,          3703:12, 3703:22,
                           3715:4, 3834:17          protected [9] -
 3763:21, 3764:1,                                                              3758:18, 3758:23,         3705:4
                          process [1] - 3764:5       3733:24, 3741:1,
 3779:16, 3788:19,                                   3741:7, 3742:4,           3759:2, 3759:8,          qualify [4] - 3702:13,
                          produce [3] - 3696:17,
 3829:5                                              3744:11, 3744:19,         3807:19, 3807:21,         3703:19, 3703:21,
                           3716:19, 3756:24
present [13] - 3698:25,                              3746:9, 3746:10,          3833:2                    3750:8
                          produced [1] -
 3727:22, 3730:13,                                   3825:11                  providing [9] -           quantities [1] -
                           3680:25
 3731:2, 3731:22,                                   protecting [1] -           3734:16, 3735:21,         3753:19
                          producing [1] -
 3750:25, 3751:17,                                   3792:23                   3736:3, 3739:21,         questioned [1] -
                           3754:23
 3768:8, 3768:14,                                   protection [1] -           3758:16, 3818:6,          3696:16
                          profession [1] -
 3768:15, 3769:8,                                    3746:16                   3818:10, 3818:20,        questions [16] -
                           3724:23
 3775:4, 3830:19                                    prove [40] - 3694:3,       3818:21                   3684:11, 3690:12,
                          proffer [3] - 3697:3,
presentation [2] -                                   3697:12, 3699:25,        proving [3] - 3717:2,      3695:6, 3696:24,
                           3701:9, 3703:13
 3701:13, 3710:11                                    3700:5, 3716:18,          3718:19, 3720:6           3697:2, 3709:24,
                          proficiency [1] -
presented [8] -                                      3716:24, 3717:4,         provision [1] -            3709:25, 3713:24,
                           3813:1
 3698:9, 3711:4,                                     3717:20, 3717:22,         3735:10                   3714:4, 3715:15,
                          progress [1] - 3739:10
 3720:13, 3720:21,                                   3718:23, 3728:3,         proximate [1] -            3716:5, 3720:15,
                          promised [2] -                                                                 3727:22, 3727:23,
 3729:13, 3750:6,                                    3731:23, 3732:1,          3754:18
                           3702:21, 3727:16                                                              3746:7
 3756:19, 3831:5                                     3732:2, 3735:14,         proximately [2] -
                          proof [9] - 3697:7,                                                           quick [1] - 3812:20
presentment [1] -                                    3735:17, 3737:9,          3753:5, 3829:19
                           3697:9, 3717:7,                                                              quiet [1] - 3760:11
 3698:13                                             3738:3, 3738:13,         psychologically [1] -
                           3718:25, 3719:1,
pressured [1] -                                      3739:18, 3740:17,         3727:16                  quite [2] - 3693:4,
                           3719:2, 3719:5,
 3727:15                                             3742:8, 3742:11,         public [1] - 3686:8        3795:12
                           3725:22, 3729:1
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 180 of 187                                                 3859



quote [7] - 3686:15,       3786:10, 3802:9,         receives [4] - 3775:12,    refused [1] - 3770:8       3688:21, 3712:2
 3728:25, 3730:17,         3810:10                   3784:20, 3795:2,          regard [2] - 3696:12,     rendered [1] - 3714:2
 3766:20, 3771:19,        reason [8] - 3701:21,      3796:22                    3754:24                  rented [1] - 3771:14
 3779:2, 3779:10           3701:25, 3717:9,         receiving [3] -            regarding [14] -          repeat [1] - 3713:18
quote-unquote [1] -        3717:10, 3717:20,         3781:19, 3787:17           3682:17, 3683:10,        repeated [3] -
 3779:10                   3724:16, 3761:10,        recently [1] - 3697:25      3685:22, 3687:25,         3764:21, 3782:11,
                           3833:19                  Recess [2] - 3712:9,        3688:1, 3688:22,          3823:7
            R             reasonable [64] -          3761:25                    3689:2, 3689:5,          repeatedly [3] -
                           3690:9, 3693:3,          recess [1] - 3834:10        3691:19, 3693:16,         3764:14, 3799:19,
race [1] - 3714:18         3693:6, 3693:21,                                     3696:13, 3697:4,
                                                    reckless [1] - 3754:14                                3819:14
radio [8] - 3770:18,       3711:3, 3711:5,                                      3712:1, 3741:19
                                                    recollection [2] -                                   replaces [2] - 3759:12,
 3778:21, 3783:21,         3711:9, 3711:14,                                    regardless [3] -
                                                     3722:16, 3723:9                                      3759:14
 3792:3, 3792:5,           3712:5, 3712:11,                                     3687:4, 3699:11,
                                                    recollections [1] -                                  report [4] - 3701:8,
 3819:16                   3715:21, 3716:16,                                    3826:7
                                                     3723:1                                               3703:7, 3703:18,
radios [1] - 3802:19       3716:20, 3716:25,                                   regularly [2] -
                                                    reconvene [1] -                                       3754:1
raise [5] - 3692:1,        3717:3, 3717:8,                                      3751:17, 3768:21
                                                     3832:24                                             Reporter [3] -
 3697:23, 3700:1,          3717:14, 3717:15,                                   reinforcements [3] -
                                                    record [10] - 3682:3,                                 3680:20, 3680:21,
 3704:22, 3761:2           3717:22, 3718:13,                                    3809:20, 3810:4,
                                                     3685:16, 3688:21,                                    3834:22
raised [1] - 3810:15       3718:15, 3718:20,                                    3812:1
                                                     3691:4, 3693:20,                                    REPORTER [2] -
raises [1] - 3697:15       3719:1, 3719:2,                                     rejoins [1] - 3807:1
                                                     3701:4, 3705:12,                                     3690:22, 3834:12
ran [1] - 3791:11          3719:18, 3721:25,                                   relate [1] - 3828:3
                                                     3706:6, 3833:13,                                    reporter [2] - 3690:25,
ransack [1] - 3789:23      3728:6, 3728:22,          3833:18                   related [4] - 3705:22,     3715:16
rapid [2] - 3753:24,       3729:4, 3730:20,         recorded [6] -              3711:2, 3725:4,          reports [3] - 3701:16,
 3753:25                   3732:19, 3735:17,         3680:24, 3694:22,          3829:8                    3776:2, 3776:7
rapidity [1] - 3753:11     3736:5, 3738:4,           3695:4, 3715:16,          relates [2] - 3757:5,     represent [1] -
rapidly [1] - 3781:3       3738:13, 3738:14,         3727:8, 3727:23            3828:1                    3758:10
rather [1] - 3707:1        3738:17, 3740:4,         recording [1] -            relating [1] - 3757:19    representative [1] -
rationale [1] - 3699:18    3740:17, 3740:18,         3759:16                   relation [2] - 3706:9,     3746:13
RDR [3] - 3680:20,         3740:21, 3741:3,         records [19] - 3682:20,     3758:23                  represents [1] -
 3834:14, 3834:21          3741:11, 3742:11,         3686:2, 3686:12,          relationship [3] -         3721:2
reach [1] - 3720:17        3743:20, 3744:3,          3686:14, 3686:21,          3690:4, 3769:23,         request [1] - 3761:4
reaching [2] -             3744:12, 3747:1,          3687:4, 3687:16,           3769:24                  requested [1] - 3696:7
 3720:12, 3720:21          3747:7, 3747:14,          3769:9, 3775:20,          relaying [1] - 3817:9     require [4] - 3716:18,
read [11] - 3693:7,        3748:3, 3749:9,           3776:11, 3780:9,          released [1] - 3770:17     3719:5, 3720:11,
 3696:8, 3699:5,           3750:22, 3752:11,         3780:13, 3780:18,         relevant [4] - 3683:24,    3756:23
 3699:9, 3702:18,          3754:14, 3754:23,         3781:5, 3781:6,            3699:23, 3721:17,        required [10] - 3690:4,
 3712:12, 3713:2,          3755:12, 3756:22,         3781:11, 3787:8,           3728:21                   3717:20, 3721:18,
 3718:12, 3718:14,         3757:2, 3758:22,          3795:3, 3798:17           reliance [1] - 3686:22     3728:3, 3728:15,
 3760:16, 3817:23          3759:15, 3819:4          recounted [1] -            relied [1] - 3686:23       3731:23, 3731:25,
readily [1] - 3751:21     reasonableness [1] -       3770:16                   religious [1] - 3773:6     3735:14, 3745:15,
reading [3] - 3690:3,      3723:15                  recover [2] - 3809:25,     rely [2] - 3687:3,         3745:16
 3703:7, 3833:18          reasonably [9] -           3816:3                     3694:12                  requirement [3] -
reads [1] - 3692:25        3729:5, 3732:11,         Red [3] - 3693:23,         remained [1] -             3698:9, 3739:13,
ready [13] - 3759:18,      3733:7, 3754:20,          3718:5, 3718:8             3768:18                   3739:15
 3778:17, 3779:9,          3766:7, 3821:15,         redacted [7] -             remaining [5] -           requirements [1] -
 3781:10, 3783:7,          3823:1, 3823:12,          3690:13, 3690:14,          3697:10, 3816:15,         3732:20
 3783:11, 3784:11,         3831:3                    3690:15, 3690:16,          3821:7, 3821:19,         requires [5] - 3713:2,
 3786:2, 3786:3,          reasons [4] - 3684:3,      3690:19, 3691:7,           3824:14                   3781:8, 3787:5,
 3791:15, 3791:18,         3724:16, 3724:22,         3721:23                   remains [1] - 3716:14      3787:24, 3817:20
 3827:1                    3725:9                   refer [3] - 3713:21,       remedy [1] - 3739:9       reread [1] - 3718:15
real [8] - 3691:8,        rebut [2] - 3687:8,        3741:22                   remember [13] -           rescue [2] - 3792:25,
 3694:1, 3719:10,          3687:10                  reference [1] -             3722:25, 3771:8,          3794:3
 3752:3, 3752:15,         rebuttal [1] - 3682:24     3715:24                    3772:18, 3773:15,        research [3] -
 3752:19, 3755:17,        recalled [1] - 3722:8     referring [2] - 3685:22,    3778:23, 3780:4,          3701:18, 3703:8,
 3830:12                  receive [2] - 3715:23,     3689:18                    3781:23, 3793:11,         3832:25
realize [3] - 3703:1,      3724:2                   reflect [2] - 3725:25,      3799:5, 3805:24,         resented [1] - 3763:18
 3786:10, 3786:11         received [7] - 3728:12,    3726:4                     3810:8, 3814:24,         reserve [1] - 3712:7
realizes [1] - 3795:14     3728:19, 3768:5,         reflection [1] -            3823:5                   residence [1] - 3699:9
really [6] - 3683:25,      3776:7, 3776:8,           3717:16                   remove [1] - 3734:21      residences [1] -
 3693:5, 3772:18,          3776:9, 3776:10          refuse [1] - 3714:8        removed [2] -              3756:7
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 181 of 187                                                        3860



resources [19] -            3758:11, 3758:25,      RPG [6] - 3799:9,          3786:24, 3792:14,          3820:1, 3827:15
 3695:23, 3732:22,          3759:7, 3818:17,        3799:15, 3812:13,         3796:7, 3796:9,           second-longest [1] -
 3733:18, 3733:19,          3832:21                 3812:14, 3812:16,         3796:15, 3797:19,          3798:17
 3734:16, 3735:9,         revealed [1] - 3687:11    3812:17                   3798:3, 3827:1            seconds [10] - 3781:3,
 3735:10, 3735:12,        review [5] - 3688:21,    RPGs [7] - 3769:16,       schedule [1] - 3683:18      3782:7, 3787:23,
 3735:16, 3735:22,          3706:15, 3708:23,       3778:4, 3783:10,         science [1] - 3724:23       3797:21, 3797:25,
 3736:4, 3738:6,            3709:6, 3774:4          3806:23, 3810:20,        scientific [1] - 3717:21    3804:10, 3812:21,
 3739:25, 3740:6,         reviewed [2] - 3706:9,    3828:17, 3828:18         scope [2] - 3682:25,        3813:1
 3740:9, 3740:12,           3741:23                rule [6] - 3682:14,        3748:18                   Section [1] - 3733:16
 3758:15, 3758:16,        reviewing [2] -           3714:4, 3724:21,         score [1] - 3697:16        section [1] - 3705:17
 3818:6                     3703:18, 3707:5         3732:6, 3732:18,         Scott [24] - 3749:2,       Sections [1] - 3739:22
Resources [1] -           reward [1] - 3727:16      3789:4                    3762:22, 3783:20,         security [1] - 3785:15
 3739:22                  rewards [1] - 3691:7     ruled [1] - 3721:9         3783:25, 3785:11,         see [24] - 3697:6,
respect [21] - 3684:13,   ride [2] - 3810:2,       rules [3] - 3699:1,        3785:12, 3785:21,          3701:10, 3721:20,
 3684:25, 3701:5,           3815:22                 3713:15, 3713:17          3793:8, 3793:17,           3723:8, 3766:5,
 3707:14, 3708:6,         rights [1] - 3727:20     ruling [6] - 3684:11,      3794:3, 3794:12,           3782:5, 3782:19,
 3708:15, 3742:20,        ring [1] - 3804:2         3684:15, 3685:3,          3794:13, 3794:20,          3783:10, 3785:3,
 3747:16, 3751:12,        risk [5] - 3689:16,       3685:14, 3698:25,         3794:22, 3797:11,          3785:21, 3790:13,
 3751:13, 3753:7,           3711:8, 3754:16,        3702:24                   3800:19, 3801:12,          3791:5, 3798:20,
 3758:6, 3758:9,            3774:25, 3775:8        rummage [1] - 3702:3       3801:22, 3802:12,          3800:21, 3801:2,
 3826:12, 3826:21,        risks [1] - 3775:2       run [4] - 3707:15,         3802:19, 3810:10,          3802:2, 3804:23,
 3826:22, 3827:18,        road [5] - 3699:5,        3708:7, 3708:16,          3812:6, 3827:6,            3806:18, 3810:18,
 3827:20, 3827:21,          3762:7, 3767:25,        3708:24                   3827:18                    3819:20, 3820:9,
 3830:6, 3830:7             3801:8, 3801:23        running [2] - 3700:25,    scouts [2] - 3777:10,       3832:5, 3833:8
respected [3] -           roadblock [3] -           3784:13                   3805:6                    seeing [2] - 3824:1,
 3770:15, 3773:23,          3792:17, 3800:21,      runs [1] - 3784:1         scream [1] - 3783:22        3824:2
 3775:7                     3801:16                RYAN [1] - 3680:16        screen [1] - 3806:17       seeking [1] - 3778:14
respective [2] -          rob [1] - 3765:17                                  screwed [1] - 3760:2       seeks [1] - 3683:1
 3749:12, 3784:17         robbery [7] - 3765:10,               S             scrivener's [1] -          seem [1] - 3697:8
responsibility [3] -        3765:18, 3765:24,                                 3761:21                   sees [9] - 3689:16,
 3714:11, 3714:25,                                 sad [1] - 3772:3          Sean [26] - 3746:22,        3779:15, 3785:22,
                            3766:9, 3777:3,
 3721:3                                            safe [2] - 3775:23,        3746:24, 3747:15,          3785:24, 3785:25,
                            3825:15
responsible [5] -                                   3785:14                   3748:5, 3750:16,           3794:17, 3794:18,
                          role [10] - 3721:11,
 3730:14, 3732:7,                                  Saglusi [10] - 3767:13,    3751:12, 3752:7,           3797:12, 3802:6
                            3765:18, 3769:5,
 3765:22, 3766:3,                                   3771:12, 3771:13,         3762:24, 3764:3,          SEIFERT [36] -
                            3772:9, 3777:14,
 3777:16                                            3771:14, 3771:16,         3784:2, 3784:16,           3680:12, 3684:10,
                            3781:20, 3783:14,
rest [1] - 3806:14                                  3803:10, 3806:6,          3785:10, 3785:13,          3684:13, 3685:15,
                            3796:25, 3811:6,
rests [1] - 3710:9                                  3806:9, 3806:10,          3793:17, 3794:8,           3685:19, 3688:2,
                            3811:9
result [11] - 3689:1,                               3818:24                   3794:23, 3798:23,          3700:10, 3700:21,
                          roles [3] - 3765:19,
 3741:15, 3742:15,                                 sailed [1] - 3761:5        3799:1, 3799:17,           3701:14, 3701:24,
                            3777:2, 3811:11
 3745:7, 3747:17,                                  Salah [4] - 3770:21,       3815:25, 3825:3,           3702:4, 3702:8,
                          Rone [1] - 3797:14
 3750:4, 3754:20,                                   3770:24, 3778:24,         3825:5, 3826:13,           3702:10, 3702:21,
                          roof [7] - 3794:12,
 3823:19, 3824:5,                                   3779:5                    3826:22, 3828:2,           3703:5, 3703:16,
                            3794:16, 3794:22,
 3825:19, 3832:5                                   sat [2] - 3735:24,         3832:20                    3703:20, 3704:8,
                            3799:12, 3812:8
resulted [6] - 3738:12,                             3782:9                   search [2] - 3799:2,        3704:11, 3704:20,
                          room [15] - 3710:20,
 3738:15, 3740:16,                                 satisfied [1] - 3697:17    3799:17                    3705:8, 3706:3,
                            3759:7, 3762:15,
 3740:19, 3755:2,                                  satisfy [1] - 3743:10     searching [1] -             3706:6, 3709:10,
                            3785:14, 3789:17,
 3818:19                    3789:19, 3790:2,       saw [18] - 3719:21,        3798:25                    3709:25, 3710:3,
resulting [2] -             3790:4, 3793:24,        3719:24, 3719:25,        seat [2] - 3802:5,          3710:5, 3710:9,
 3738:17, 3740:21           3799:19, 3799:25,       3720:1, 3764:14,          3802:11                    3762:17, 3762:20,
results [3] - 3723:13,      3806:1, 3833:3,         3769:7, 3778:5,          seated [1] - 3762:2         3816:22, 3817:1,
 3768:12, 3825:24           3833:4, 3833:7          3784:13, 3787:3,         second [19] - 3690:23,      3817:7, 3833:20,
resume [1] - 3700:13      Room [5] - 3680:21,       3790:11, 3790:15,         3691:3, 3695:21,           3834:5, 3834:8
retire [1] - 3713:6                                 3795:19, 3799:7,          3730:24, 3732:24,         Seifert [7] - 3682:6,
                            3788:7, 3788:8,
retreat [1] - 3823:20                               3799:10, 3804:5,          3736:9, 3737:4,            3699:16, 3700:8,
                            3834:23
retreated [1] - 3810:23                             3805:17, 3807:6,          3738:9, 3751:2,            3704:18, 3762:13,
                          rounds [1] - 3812:22
retrieve [2] - 3710:1,                              3819:11                   3752:21, 3768:3,           3762:16, 3817:3
                          routine [1] - 3683:19
 3710:3                                            scenario [1] - 3766:9      3779:5, 3796:19,          Seifert).......................
                          Roy [4] - 3812:5,
return [8] - 3714:1,                               scene [11] - 3736:24,      3798:17, 3800:4,           .......... [1] - 3681:4
                            3815:7, 3816:2,
 3758:2, 3758:8,                                    3776:24, 3785:8,          3802:9, 3818:12,          selecting [1] - 3720:16
                            3816:7
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 182 of 187                                              3861



semicolon [1] -           Seventeen [13] -          3780:13, 3794:4,          3699:23                  3701:24, 3712:17,
 3695:22                   3695:25, 3734:14,        3808:1, 3819:25          sleep [1] - 3720:1        3760:10, 3834:6
send [1] - 3713:25         3734:19, 3738:8,        showed [5] - 3769:21,     sliver [1] - 3785:20     sort [3] - 3702:2,
sending [2] - 3711:7,      3740:2, 3740:11,         3769:22, 3776:4,         small [6] - 3694:14,      3761:21, 3833:17
 3809:11                   3755:5, 3755:7,          3776:5, 3818:21           3712:20, 3746:5,        sound [1] - 3725:10
senior [1] - 3773:8        3758:20, 3758:24,       showing [2] - 3773:2,      3799:9, 3810:16,        sounds [2] - 3703:6,
sense [3] - 3691:8,        3759:6, 3830:3,          3821:3                    3811:13                  3703:8
 3753:24, 3782:10          3830:8                  shown [5] - 3723:21,      smaller [1] - 3777:4     source [7] - 3686:8,
sensitive [2] - 3735:3,   seventeen [1] -           3725:25, 3726:7,         smartphone [1] -          3686:10, 3686:17,
 3735:4                    3733:14                  3726:8, 3831:25           3707:9                   3686:20, 3687:16,
sentence [6] - 3692:3,    several [8] - 3729:6,    shows [6] - 3762:12,      smartphones [1] -         3701:18, 3703:7
 3694:18, 3694:21,         3739:4, 3741:18,         3778:25, 3803:8,          3707:10                 sources [1] - 3773:17
 3695:21, 3760:7,          3750:6, 3763:22,         3814:4, 3822:15,         smiled [1] - 3769:4      special [12] - 3734:11,
 3760:15                   3779:14, 3818:21,        3822:19                  Smith [21] - 3746:22,     3746:16, 3755:9,
sentences [1] -            3821:9                  shuts [1] - 3785:12        3746:24, 3747:15,        3755:18, 3755:25,
 3691:19                  shadow [1] - 3770:23     sic] [1] - 3802:23         3748:5, 3750:16,         3767:14, 3771:7,
separate [8] - 3689:25,   shared [2] - 3792:4,     side [6] - 3720:24,        3751:13, 3752:7,         3818:17, 3829:17,
 3733:14, 3735:9,          3832:3                   3723:22, 3762:7,          3753:6, 3762:24,         3830:5, 3830:13,
 3743:10, 3757:25,        Sharia [21] - 3763:17,    3762:10, 3801:23,         3764:3, 3785:10,         3830:18
 3758:3, 3780:7,           3763:23, 3767:19,        3806:17                   3793:18, 3798:23,       Special [19] - 3686:11,
 3781:25                   3767:21, 3767:22,       side's [1] - 3762:11       3799:17, 3815:25,        3686:12, 3704:21,
separately [5] -           3768:14, 3770:11,       sides [1] - 3833:17        3825:3, 3825:5,          3705:13, 3725:2,
 3749:9, 3750:22,          3770:14, 3770:17,       sights [1] - 3804:14       3826:13, 3826:22,        3725:5, 3734:23,
 3752:11, 3755:13,         3770:20, 3772:20,       signals [1] - 3802:12      3828:2, 3832:21          3740:7, 3743:24,
 3758:2                    3773:14, 3773:17,       similar [4] - 3736:1,     Smith's [2] - 3784:3,     3752:8, 3752:17,
September [19] -           3773:20, 3786:23,        3753:14, 3753:16,         3799:1                   3763:9, 3764:14,
 3683:3, 3683:19,          3807:4, 3807:8,          3811:13                  smoke [2] - 3794:24,      3780:24, 3793:4,
 3694:19, 3727:6,          3807:9, 3809:4,         similarly [1] - 3716:5     3800:8                   3796:12, 3797:4,
 3729:1, 3735:19,          3809:6, 3813:22         simply [9] - 3682:19,     smokeless [1] -           3801:13, 3829:10
 3735:20, 3738:4,         sharp [1] - 3754:1        3683:18, 3684:23,         3753:13                 SPECIAL [2] - 3681:3,
 3738:5, 3756:18,         shattering [1] -          3687:14, 3699:1,         snow [3] - 3719:21,       3705:6
 3762:25, 3763:2,          3753:11                  3757:22, 3762:7,          3719:25, 3720:1         specific [7] - 3713:16,
 3763:21, 3768:14,        shear [2] - 3764:22,      3765:18, 3825:25         Snowden [3] -             3713:17, 3731:24,
 3770:25, 3772:24,         3816:6                  single [5] - 3761:4,       3746:23, 3747:4,         3733:12, 3742:17,
 3773:19, 3777:18         shed [2] - 3745:5,        3761:7, 3777:16,          3750:17                  3794:11, 3811:10
serious [3] - 3751:22,     3746:2                   3787:9, 3799:19          snowed [1] - 3720:3      specifically [9] -
 3754:16, 3754:17         sheltering [1] -         singling [1] - 3782:4     snowing [1] - 3719:23     3683:19, 3687:10,
serve [3] - 3693:8,        3785:11                 singular [2] - 3707:1,    so.. [1] - 3702:11        3690:2, 3707:12,
 3705:18, 3757:15         shifts [2] - 3716:17,     3707:2                   soil [1] - 3698:10        3707:18, 3708:6,
served [1] - 3718:21       3756:22                 site [5] - 3803:6,        soldiers [1] - 3777:13    3751:5, 3757:23,
services [3] - 3708:18,   ship [1] - 3761:5         3803:7, 3803:22,         sole [4] - 3714:10,       3778:18
 3729:8, 3729:18          shirt [1] - 3804:23       3813:4, 3819:1            3714:25, 3722:3,        specifications [2] -
Services [1] - 3754:7     shooters [2] -           sitting [6] - 3777:5,      3725:19                  3707:6, 3707:8
serving [1] - 3777:10      3815:21, 3816:15         3791:19, 3791:24,        solely [1] - 3714:19     specified [3] -
SESSION [1] - 3680:9      shooting [2] - 3767:7,    3795:25, 3801:19,        someone [12] -            3732:24, 3742:7,
set [13] - 3710:14,        3797:16                  3831:10                   3709:20, 3734:15,        3742:14
 3710:18, 3733:25,        shoots [2] - 3766:1      situation [1] - 3777:12    3765:13, 3765:15,       specs [2] - 3707:5,
 3734:1, 3734:3,          short [4] - 3702:19,     Six [9] - 3734:2,          3766:10, 3767:14,        3707:6
 3734:6, 3734:8,           3759:20, 3780:6,         3746:18, 3746:20,         3769:13, 3770:3,        speculate [2] - 3721:7,
 3734:13, 3745:23,         3797:20                  3746:23, 3747:5,          3771:23, 3795:7,         3724:15
 3788:7, 3788:21,         shorter [1] - 3700:9      3748:6, 3748:7,           3814:20, 3828:15        speculation [1] -
 3812:25, 3823:9          shortly [1] - 3782:22     3759:5, 3825:2           sometime [1] -            3717:19
setting [3] - 3788:3,     shot [6] - 3794:1,       six [2] - 3732:20,         3778:22                 speed [1] - 3801:6
 3788:13, 3820:14          3794:5, 3794:14,         3749:6                   sometimes [4] -          spell [1] - 3705:12
Seven [6] - 3734:3,        3794:16, 3794:22,       Sixteen [6] - 3734:13,     3694:11, 3720:23,       spelled [1] - 3705:14
 3748:23, 3748:25,         3827:19                  3755:5, 3755:7,           3721:16, 3781:3         spent [1] - 3710:13
 3749:2, 3759:5,          show [12] - 3683:2,       3759:6, 3830:3,          somewhere [1] -          spies [1] - 3819:9
 3827:5                    3685:10, 3736:2,         3830:7                    3780:7                  spiritual [1] - 3805:9
seven [3] - 3805:25,       3736:7, 3736:25,        sixth [1] - 3733:7        soon [1] - 3826:25       spite [1] - 3744:25
 3806:1                    3737:5, 3762:8,         Slatten [2] - 3697:25,    sorry [5] - 3682:4,      split [1] - 3793:13
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 183 of 187                                                3862



splitting [1] - 3711:8    3776:20, 3803:15,        3741:12, 3741:14,          3812:10, 3812:12,         summary [9] -
sports [1] - 3831:17      3819:12, 3831:15         3742:3, 3744:14,           3812:14                    3691:11, 3691:12,
sprinkled [1] -          Statements [1] -          3744:18, 3750:15,         strikes [2] - 3776:6,       3695:14, 3695:18,
 3696:24                  3694:18                  3751:12, 3752:7,           3812:15                    3725:21, 3725:22,
spurs [1] - 3792:7       states [3] - 3689:9,      3753:5, 3762:24,          structure [2] -             3725:24, 3738:1,
spy [2] - 3763:10,        3756:4, 3756:7           3764:3, 3785:10,           3755:16, 3830:11           3833:15
 3819:6                  STATES [3] - 3680:1,      3793:17, 3794:23,         struggling [2] -           superior [1] - 3764:22
spying [1] - 3763:11      3680:3, 3680:10          3798:24, 3799:23,          3763:13, 3763:14          Superior [3] - 3693:23,
stabilize [1] - 3790:2   States [56] - 3680:11,    3800:4, 3800:9,           stuck [2] - 3797:15,        3694:4, 3718:5
stage [1] - 3710:12       3682:4, 3682:6,          3800:15, 3802:24,          3801:18                   supervisor [2] -
stalemate [1] - 3792:2    3707:10, 3734:1,         3816:1, 3816:9,           style [3] - 3779:3,         3792:9, 3812:6
stand [5] - 3687:21,      3734:3, 3734:12,         3825:3, 3825:5,            3779:9, 3783:9            supervisors [1] -
 3704:21, 3706:14,        3734:21, 3734:24,        3826:13, 3826:22,         submit [1] - 3698:22        3791:21
 3722:13, 3762:23         3735:6, 3746:14,         3828:2, 3832:20           submits [7] - 3768:10,     Supervisory [2] -
standard [1] - 3754:15    3746:21, 3747:10,       Stevens's [1] -             3786:23, 3803:20,          3705:13, 3725:1
standing [8] -            3747:20, 3748:2,         3799:25                    3809:5, 3822:15,          SUPERVISORY [2] -
 3765:13, 3783:20,        3748:11, 3749:2,        still [10] - 3692:18,       3826:25, 3828:16           3681:3, 3705:6
 3786:18, 3788:18,        3749:8, 3749:20,         3693:15, 3765:16,         submitted [1] - 3712:8     support [37] - 3690:2,
 3789:3, 3789:18,         3749:21, 3752:5,         3792:23, 3794:3,          subsequent [3] -            3690:5, 3695:23,
 3813:6                   3752:6, 3752:17,         3794:16, 3797:14,          3698:7, 3698:17,           3705:17, 3732:22,
start [7] - 3711:13,      3752:22, 3754:9,         3797:15, 3811:4,           3799:9                     3733:18, 3733:19,
 3713:15, 3736:20,        3754:11, 3754:12,        3816:1                    substance [1] -             3734:16, 3735:9,
 3779:21, 3788:4,         3755:10, 3755:19,       stipulate [2] - 3703:22,    3751:20                    3735:10, 3735:12,
 3801:7, 3810:16          3756:1, 3756:2,          3704:6                    substantial [8] -           3735:16, 3735:21,
started [5] - 3711:23,    3756:3, 3756:12,        stipulated [4] -            3749:14, 3749:25,          3736:3, 3738:6,
 3788:24, 3799:13,        3760:9, 3760:18,         3687:5, 3705:1,            3750:9, 3750:10,           3739:25, 3740:5,
 3807:9, 3828:24          3760:19, 3763:2,         3715:7, 3715:9             3754:18, 3754:22,          3740:9, 3740:12,
starting [1] - 3796:5     3764:1, 3764:14,        stipulating [3] -           3755:4, 3827:13            3756:16, 3756:17,
starts [2] - 3801:20,     3766:14, 3774:12,        3686:9, 3686:21,          substantive [4] -           3756:19, 3758:15,
 3811:1                   3774:25, 3775:14,        3686:22                    3684:22, 3689:13,          3758:16, 3758:18,
state [2] - 3728:23,      3775:16, 3775:21,       stipulation [9] -           3738:21, 3761:23           3758:23, 3759:2,
 3746:11                  3775:25, 3782:17,        3683:13, 3685:20,         substitute [2] -            3818:4, 3818:6,
                          3822:11, 3829:14,        3685:21, 3685:22,          3692:22, 3814:10           3818:8, 3818:11,
State [1] - 3754:4
                          3830:6, 3830:14,         3686:4, 3687:5,           succeed [2] - 3731:14,      3818:18, 3818:22,
statement [30] -
                          3830:15, 3830:16,        3702:14, 3715:10           3824:18                    3820:1, 3820:2,
 3694:3, 3694:8,
                          3830:18, 3832:3,        stipulations [2] -         succeeded [1] -             3832:4
 3694:23, 3695:5,
                          3834:22                  3687:2, 3764:10            3764:24                   Support [2] - 3733:15,
 3721:19, 3721:21,
                         station [4] - 3770:19,   stop [2] - 3690:23,        success [1] - 3765:20       3739:21
 3726:23, 3727:1,
                          3778:21, 3819:16         3779:20                   succession [1] -           supported [2] -
 3727:3, 3727:8,
 3727:9, 3727:10,        statute [4] - 3689:25,   stopped [1] - 3779:19       3812:20                    3723:19, 3778:2
 3727:11, 3727:12,        3698:17, 3699:5,        stopping [2] -             suffering [1] - 3794:23    supporting [4] -
 3727:13, 3727:17,        3699:10                  3738:25, 3808:18          sufficient [8] - 3700:2,    3725:10, 3726:5,
 3727:21, 3728:11,       steal [2] - 3775:20,     stored [2] - 3776:10,       3700:4, 3725:9,            3767:3
 3737:21, 3767:6,         3812:2                   3784:10                    3729:3, 3731:18,          supports [1] - 3828:17
 3776:18, 3776:22,       stemming [1] -           stores [2] - 3778:12        3739:2, 3745:23,          supposed [4] -
 3780:10, 3781:7,         3688:23                 story [3] - 3685:9,         3815:3                     3800:5, 3800:23,
 3786:17, 3807:11,       stenographic [1] -        3685:11, 3800:19          suggest [3] - 3692:2,       3801:10, 3804:17
 3807:14, 3808:8,         3834:16                 strap [1] - 3799:21         3759:11, 3760:4           supposedly [2] -
 3809:3, 3817:15         stenography [1] -        strategy [1] - 3687:20     suggestion [1] -            3800:22, 3800:23
statements [25] -         3680:24                 streaming [3] -             3695:12                   suppression [1] -
 3687:25, 3688:1,        step [10] - 3685:25,      3785:22, 3789:20,         suggestions [1] -           3688:22
 3688:4, 3694:15,         3699:14, 3700:4,         3789:22                    3694:14                   surprise [1] - 3684:14
 3694:17, 3716:3,         3710:5, 3739:3,         street [2] - 3801:17,      summaries [6] -            surprised [3] -
 3726:14, 3726:15,        3749:14, 3749:25,        3801:20                    3726:2, 3726:3,            3683:25, 3684:14,
 3726:18, 3726:20,        3750:9, 3750:10,        Street [2] - 3680:13,       3726:6, 3726:7,            3684:17
 3726:21, 3727:5,         3827:13                  3680:17                    3726:8, 3726:12           surrounded [1] -
 3737:14, 3737:23,       stepped [1] - 3786:12    stretcher [1] - 3816:10    summarize [1] -             3788:2
 3737:25, 3762:6,        steps [2] - 3739:8,      stricken [2] - 3721:9,      3762:10                   surrounding [5] -
 3766:16, 3768:13,        3809:1                   3721:12                   summarized [2] -            3722:23, 3728:10,
 3773:18, 3773:22,       Stevens [28] -           strike [4] - 3777:8,        3725:18, 3833:17           3745:5, 3745:18,
             Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 184 of 187                                                3863



 3746:1                     3745:17                   3723:6, 3723:17,      3761:20, 3761:24,          3830:20
surveillance [1] -        Ten [7] - 3734:6,           3723:24, 3724:1,      3762:2, 3762:19,         Three [13] - 3695:24,
 3776:8                     3750:12, 3750:15,         3724:3, 3724:5,       3816:25, 3817:3,           3733:25, 3734:19,
Survey [2] - 3705:19,       3751:12, 3759:5,          3724:8, 3724:10,      3832:23, 3833:10,          3738:8, 3740:2,
 3705:20                    3827:23, 3828:1           3725:15, 3725:18,     3833:13, 3833:22,          3740:10, 3740:23,
sustain [1] - 3682:16     ten [4] - 3702:17,          3725:21, 3725:22,     3833:24, 3834:1,           3740:25, 3747:24,
sustained [4] - 3697:2,     3710:17, 3710:20,         3725:24, 3726:21,     3834:7                     3758:19, 3758:24,
 3721:5, 3721:12,           3759:22                   3726:24, 3729:6,     theft [2] - 3744:8,         3759:4, 3825:2
 3820:23                  ten-minute [2] -            3729:22, 3729:24,     3825:24                  three-ring [1] - 3804:2
switched [2] -              3702:17, 3759:22          3774:7, 3793:22,     themselves [5] -          throughout [14] -
 3772:19, 3773:12         tend [4] - 3745:5,          3794:9, 3797:13,      3686:2, 3686:13,           3696:24, 3716:15,
sworn [4] - 3704:24,        3746:2, 3808:1            3798:2                3701:3, 3720:17,           3716:17, 3756:22,
 3715:3, 3715:4,          term [6] - 3740:12,        THE [110] - 3680:1,    3732:17                    3766:22, 3780:21,
 3715:12                    3751:19, 3753:8,          3680:1, 3680:9,      theories [3] - 3730:7,      3781:3, 3788:12,
Sworn [1] - 3705:6          3753:23, 3754:2,          3682:2, 3682:7,       3741:23, 3825:6            3789:5, 3802:17,
sympathy [1] -              3754:8                    3682:10, 3684:12,    theory [6] - 3692:17,       3817:8, 3817:13,
 3714:17                  termed [1] - 3694:4         3684:21, 3685:5,      3711:13, 3730:18,          3817:16, 3819:24
system [1] - 3708:4       termination [1] -           3685:13, 3685:18,     3777:17, 3825:9,         thrown [1] - 3810:18
systematically [1] -        3737:24                   3687:23, 3688:18,     3826:11                  Tiegen [1] - 3791:16
 3820:15                  terms [1] - 3811:10         3690:21, 3690:22,    thereafter [1] -          Tig [13] - 3791:21,
systemically [1] -        territorial [5] -           3690:24, 3691:3,      3809:19                    3791:25, 3792:12,
 3788:11                    3734:12, 3755:10,         3691:10, 3691:15,    therefore [2] - 3698:7,     3792:16, 3793:2,
systems [1] - 3707:14       3755:18, 3755:25,         3691:18, 3692:5,      3729:12                    3793:11, 3797:14,
                            3830:5                    3692:8, 3692:13,     therein [2] - 3728:25,      3799:11, 3799:13,
                          terrorism [3] - 3818:5,     3692:15, 3692:22,     3752:20                    3801:15, 3803:1,
             T                                        3692:24, 3693:19,
                            3818:18, 3818:22                               thereof [3] - 3751:16,      3810:15, 3811:16
tactical [2] - 3783:9,    terrorist [1] - 3690:2      3693:25, 3694:9,      3752:23, 3753:21         Tig's [1] - 3797:13
  3806:15                 terrorists [1] - 3818:4     3694:13, 3695:1,     thereto [2] - 3756:5,     Tim [1] - 3682:8
tactics [1] - 3822:18     terrorizing [1] -           3695:8, 3695:15,      3756:8                   time's [1] - 3809:8
tail [3] - 3802:2,          3783:22                   3695:17, 3695:20,    they've [6] - 3788:2,     timeline [7] - 3768:3,
  3802:4, 3810:11         testified [11] -            3696:1, 3696:3,       3791:15, 3799:17,          3768:5, 3774:5,
taken) [1] - 3761:25        3719:22, 3722:2,          3696:5, 3696:17,      3806:19, 3812:2            3776:16, 3777:1,
takers [1] - 3688:15        3722:7, 3722:9,           3697:1, 3697:16,     thinking [1] - 3728:9       3791:8, 3798:2
talks [3] - 3782:7,         3722:19, 3724:24,         3697:20, 3698:8,     thinks [1] - 3793:19      timing [3] - 3811:21,
  3798:9, 3815:7            3725:1, 3725:2,           3698:21, 3698:24,    third [7] - 3732:5,         3820:25, 3822:19
tapes [2] - 3690:13,        3725:4, 3725:6,           3699:4, 3699:8,       3733:1, 3742:1,          TIMOTHY [1] -
  3690:15                   3729:25                   3699:15, 3699:20,     3749:19, 3751:8,           3680:16
Tariq [1] - 3772:17                                   3700:6, 3700:18,      3752:24, 3768:5          Title [1] - 3739:22
                          testify [6] - 3687:21,
task [1] - 3811:10                                    3701:13, 3701:21,    Thirteen [7] - 3734:7,    TOC [21] - 3767:11,
                            3690:10, 3703:17,
Taylor [1] - 3725:4                                   3701:25, 3702:7,      3750:12, 3750:17,          3784:10, 3798:4,
                            3724:13, 3724:18,
Team [2] - 3705:19,                                   3702:9, 3702:12,      3751:14, 3759:6,           3803:12, 3803:13,
                            3724:19
  3705:21                                             3703:3, 3703:10,      3827:23, 3828:3            3804:13, 3804:21,
                          testifying [2] - 3705:2,
team [9] - 3791:14,                                   3703:19, 3703:21,                                3804:25, 3805:5,
                            3722:13                                        thoughtful [1] -
  3792:8, 3813:1,                                     3704:2, 3704:5,                                  3805:10, 3805:16,
                          testimony [58] -                                  3717:16
  3813:8, 3815:3,                                     3704:7, 3704:10,                                 3805:23, 3805:25,
                            3682:15, 3682:17,                              threat [2] - 3734:22,
  3815:8, 3815:17,                                    3704:12, 3704:16,                                3806:14, 3806:19,
                            3682:18, 3682:19,                               3769:19
  3815:18, 3815:20                                    3704:18, 3704:22,                                3813:19, 3818:23,
                            3682:21, 3682:23,                              threatened [1] -
technical [2] -                                       3704:25, 3706:5,                                 3819:23, 3820:17,
                            3682:24, 3683:1,                                3727:15
  3690:22, 3691:1                                     3710:2, 3710:4,                                  3820:19
                            3683:5, 3683:17,                               threatening [1] -
technological [1] -                                   3710:6, 3710:8,
                            3683:21, 3683:24,                               3795:6                   today [8] - 3687:21,
  3706:23                                             3710:10, 3710:23,
                            3684:8, 3684:20,                               threats [1] - 3757:8        3706:14, 3765:2,
technology [7] -                                      3710:25, 3711:11,
                            3691:22, 3703:7,                               three [19] - 3706:1,        3768:1, 3776:13,
  3701:15, 3704:14,                                   3712:7, 3712:10,
                            3703:11, 3703:14,                               3706:8, 3706:19,           3817:5, 3833:4,
  3705:3, 3705:22,                                    3712:17, 3712:24,
                            3705:4, 3709:13,                                3708:21, 3744:17,          3834:1
  3707:9, 3708:2,                                     3713:1, 3717:25,
                            3710:7, 3715:3,                                 3762:24, 3764:6,         together [30] - 3692:9,
  3814:13                                             3718:7, 3718:9,
                            3715:4, 3715:6,                                 3774:10, 3776:6,           3735:24, 3736:1,
                                                      3718:11, 3760:2,
teeth [1] - 3774:21         3715:12, 3715:17,                               3776:13, 3787:17,          3739:14, 3742:21,
                                                      3760:5, 3760:10,
teller [2] - 3765:12,       3719:17, 3719:23,                               3793:16, 3803:1,           3763:22, 3764:19,
                                                      3760:14, 3760:20,
  3766:1                    3720:2, 3722:1,                                 3804:2, 3812:15,           3768:4, 3770:4,
                                                      3760:23, 3760:25,
temperaments [1] -          3723:4, 3723:5,                                 3814:15, 3827:6,           3770:20, 3772:25,
                                                      3761:11, 3761:17,
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 185 of 187                                               3864



  3774:2, 3774:3,        translated [2] -            3775:11, 3781:17,        3828:3, 3832:21         ultimate [2] - 3815:7,
  3776:15, 3777:15,        3694:24, 3695:6           3789:19, 3798:23,                                 3816:18
  3780:7, 3781:25,       translation [3] -           3801:3, 3802:22                     U            ultimately [2] - 3687:3,
  3782:2, 3782:15,         3695:9, 3730:5,         trying [6] - 3765:14,                               3688:8
  3786:21, 3786:22,                                  3775:22, 3788:16,       U-turn [2] - 3800:21,
                           3770:10                                                                    unanimous [1] -
  3789:17, 3791:4,                                   3789:10, 3791:24,        3801:1
                         translations [2] -                                                            3758:13
  3796:24, 3805:5,                                   3804:14                 U.S [53] - 3680:12,
                           3691:21, 3692:3                                                            uncommon [1] -
  3807:4, 3813:21,                                 Tuesday [1] - 3680:4       3680:21, 3694:18,
                         transport [1] - 3757:9                                                        3723:9
  3813:23, 3831:21                                                            3727:5, 3734:7,
                         Transportation [1] -      turn [10] - 3701:2,                                under [13] - 3695:12,
tons [1] - 3785:23                                                            3734:23, 3739:22,
                           3754:7                    3702:2, 3702:11,                                  3698:17, 3702:25,
took [17] - 3687:21,                                                          3740:6, 3743:23,
                         trap [1] - 3784:15          3800:21, 3801:1,                                  3715:13, 3723:2,
  3688:25, 3715:6,                                                            3751:24, 3752:7,
                         trapped [1] - 3762:24       3801:16, 3801:17,                                 3730:18, 3732:12,
  3739:3, 3739:8,                                                             3752:17, 3755:6,
                         travel [1] - 3832:13        3802:12, 3802:14,                                 3732:18, 3777:16,
  3749:14, 3774:11,                                                           3756:9, 3763:4,
                         traveling [1] - 3782:2      3802:19                                           3784:14, 3829:20,
  3775:2, 3786:19,                                                            3763:6, 3763:9,
                         Treasury [1] - 3754:4     turned [3] - 3701:19,                               3830:16
  3793:11, 3803:1,                                                            3763:20, 3764:1,
                         treated [1] - 3732:14       3702:5, 3802:8                                   undercover [2] -
  3805:14, 3807:5,                                                            3767:7, 3774:8,
                         treatment [1] -           turns [4] - 3783:25,                                3774:13, 3774:24
  3808:3, 3808:25,                                                            3776:4, 3776:24,
                           3815:14                   3785:18, 3802:5,                                 underlying [2] -
  3818:23, 3818:25                                                            3778:16, 3779:1,
                         treats [1] - 3726:14        3802:13                                           3726:4, 3759:4
                                                                              3779:10, 3781:10,
top [8] - 3776:6,        trial [24] - 3691:23,     Twelve [4] - 3750:16,                              understood [1] -
                                                                              3782:8, 3788:14,
  3794:15, 3813:6,         3691:24, 3692:19,         3751:14, 3759:5,                                  3727:13
                                                                              3791:17, 3793:3,
  3815:12, 3827:19,        3698:6, 3711:6,           3828:2                                           undisputed [1] -
                                                                              3797:3, 3800:12,
  3827:22, 3832:7          3711:13, 3714:3,        two [32] - 3687:2,                                  3715:10
                                                                              3801:13, 3809:25,
topic [1] - 3682:24        3714:12, 3715:2,          3702:10, 3719:13,                                unfold [2] - 3777:6,
                                                                              3810:23, 3816:16,
totally [5] - 3780:6,      3715:8, 3716:15,          3723:6, 3735:20,                                  3795:25
                                                                              3818:10, 3819:6,
  3780:11, 3781:20,        3716:17, 3721:5,          3737:12, 3738:3,                                 unfolding [1] -
                                                                              3819:9, 3819:10,
  3796:24, 3809:14         3721:15, 3724:12,         3740:8, 3741:14,                                  3779:16
                                                                              3822:3, 3823:6,
touch [1] - 3698:10        3726:22, 3726:24,         3742:20, 3743:24,                                unfortunately [1] -
                                                                              3823:17, 3823:19,
tow [1] - 3799:21          3728:19, 3729:8,          3747:16, 3760:16,                                 3702:16
                                                                              3823:22, 3825:12,
toward [2] - 3744:25,      3739:12, 3756:23,         3773:5, 3776:3,                                  unimportant [2] -
                                                                              3827:6, 3829:5,
  3827:13                  3757:17, 3762:5,          3776:4, 3777:20,                                  3723:12, 3750:2
                                                                              3829:7, 3829:9,
towards [6] - 3697:7,      3762:9                    3779:25, 3780:4,                                 UNISON [1] - 3704:17
                                                                              3830:10
  3722:20, 3749:14,      TRIAL [1] - 3680:9          3784:20, 3784:23,                                unit [3] - 3705:19,
                                                                             U.S.-backed [1] -
  3750:1, 3750:10,       tried [4] - 3739:14,        3788:16, 3792:13,                                 3771:7, 3771:9
                                                                              3763:19
  3800:25                  3788:21, 3812:2           3793:16, 3797:13,                                UNITED [3] - 3680:1,
                                                                             Ubaydi [13] - 3683:23,
tower [4] - 3682:17,     trip [1] - 3801:23          3802:6, 3802:10,                                  3680:3, 3680:10
                                                                              3685:2, 3685:11,
  3683:17, 3683:24,      Tripoli [6] - 3809:21,      3818:3, 3818:5,                                  United [56] - 3680:11,
                                                                              3770:6, 3771:4,
  3708:10                  3809:22, 3812:1,          3820:6, 3821:6,                                   3682:4, 3682:6,
                                                                              3772:6, 3772:11,
towers [5] - 3686:14,      3815:17                   3825:6                                            3707:10, 3734:1,
                                                                              3773:7, 3773:10,
  3686:15, 3686:19,      trivial [1] - 3746:6      Two [3] - 3735:11,                                  3734:3, 3734:12,
                                                                              3775:5, 3778:5,
  3687:7, 3687:19        truck [2] - 3779:4,         3739:21, 3758:16                                  3734:21, 3734:24,
                                                                              3795:1, 3816:11
Toyota [1] - 3816:9        3816:10                 two-and-a-half [1] -                                3735:6, 3746:14,
                                                                             Ubben [9] - 3749:3,
tracer [2] - 3794:17,    true [9] - 3717:4,          3784:20                                           3746:21, 3747:10,
                                                                              3794:10, 3797:9,
  3794:18                  3718:23, 3723:18,       Ty [2] - 3812:8,                                    3747:20, 3748:1,
                                                                              3799:16, 3804:3,
traditional [1] -          3727:3, 3766:4,           3815:11                                           3748:11, 3749:2,
                                                                              3813:13, 3815:13,
  3691:12                  3825:1, 3831:5,         type [5] - 3708:1,                                  3749:8, 3749:20,
                                                                              3827:7, 3827:21
traffic [2] - 3801:18,     3834:15, 3834:17          3708:11, 3708:14,                                 3749:21, 3752:5,
                                                                             UBJ [27] - 3763:23,
  3801:19                trust [3] - 3774:16,        3801:11, 3820:24                                  3752:17, 3752:22,
                                                                              3768:15, 3770:6,
trained [2] - 3705:21,     3774:17, 3774:18        types [8] - 3719:13,                                3754:9, 3754:11,
                                                                              3770:14, 3770:20,
  3815:1                 trusted [5] - 3769:1,       3774:5, 3804:3,                                   3754:12, 3755:10,
                                                                              3770:22, 3771:4,
transaction [1] -          3772:5, 3796:1,           3804:5, 3810:20,                                  3755:19, 3756:1,
                                                                              3771:7, 3771:17,
  3723:7                   3796:3, 3796:25           3811:22, 3822:17                                  3756:2, 3756:3,
                                                                              3771:18, 3771:23,
transcript [5] -         truth [7] - 3683:22,      typically [1] - 3787:19                             3756:11, 3760:9,
                                                                              3772:7, 3772:9,
  3680:24, 3775:18,        3685:5, 3685:12,        Tyrone [15] - 3746:22,                              3760:18, 3760:19,
                                                                              3772:10, 3772:11,
  3775:19, 3834:16,        3715:14, 3717:5,          3747:4, 3748:5,                                   3763:1, 3763:25,
                                                                              3772:13, 3774:14,
  3834:17                  3722:17, 3724:1           3750:16, 3751:13,                                 3764:14, 3766:14,
                                                                              3777:21, 3778:21,
TRANSCRIPT [1] -         truthful [2] - 3722:14,     3752:9, 3764:4,                                   3774:12, 3774:25,
                                                                              3780:19, 3783:4,
  3680:9                   3726:6                    3791:15, 3815:25,                                 3775:14, 3775:16,
                                                                              3788:25, 3789:11,
transcription [1] -      truthfully [1] - 3722:7     3825:3, 3825:8,                                   3775:21, 3775:25,
                                                                              3790:22, 3791:2,
  3680:25                try [7] - 3703:3,           3826:21, 3827:20,                                 3782:17, 3822:11,
                                                                              3791:6, 3806:10
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 186 of 187                                                    3865



 3829:14, 3830:5,          3806:23, 3813:16,        victims [3] - 3825:10,    Walid [1] - 3771:22      weight [10] - 3714:13,
 3830:14, 3830:15,         3824:2                    3826:11, 3829:19         walk [1] - 3814:20        3715:22, 3720:8,
 3830:16, 3830:18,        varies [1] - 3745:16      video [12] - 3683:15,     walked [3] - 3786:24,     3720:10, 3724:2,
 3832:3, 3834:22          various [1] - 3688:20      3690:14, 3776:8,          3804:15, 3814:8          3724:9, 3725:14,
units [1] - 3753:18       varying [1] - 3741:23      3782:19, 3782:22,        walking [3] - 3804:11,    3727:11, 3729:24
unknowingly [1] -         Vehicle [4] - 3788:6,      3783:13, 3787:4,          3806:7, 3832:7          welcome [2] -
 3737:1                    3788:9                    3790:13, 3799:10,        walks [7] - 3804:1,       3689:17, 3713:1
unlawful [2] - 3736:16,   vehicle [6] - 3752:3,      3803:8, 3803:14,          3804:10, 3804:13,       well-manned [1] -
 3736:18                   3779:3, 3779:5,           3806:25                   3804:25, 3805:23,        3797:5
unlawfully [3] -           3779:9, 3822:1,          Video [7] - 3782:23,       3806:5, 3819:23         Western [1] - 3763:18
 3744:14, 3745:2,          3822:2                    3789:13, 3803:25,        wall [5] - 3810:18,      Western-backed [1] -
 3748:4                   vehicles [2] - 3752:15,    3804:8, 3804:22,          3812:11, 3812:14,        3763:18
unless [4] - 3702:13,      3752:19                   3806:4, 3806:20           3812:16, 3812:22        whereabouts [4] -
 3716:15, 3750:4,         venture [1] - 3748:20     videos [2] - 3776:8,      wandering [1] -           3683:11, 3685:23,
 3758:3                   venue [15] - 3696:7,       3784:13                   3804:14                  3686:19, 3688:1
unlike [1] - 3777:3        3696:10, 3696:12,        view [1] - 3685:9         wanton [3] - 3744:23,    whereas [1] - 3694:6
unquote [3] - 3728:25,     3696:13, 3696:15,        viewed [1] - 3712:4        3754:14, 3826:19        white [5] - 3783:2,
 3730:17, 3779:10          3696:18, 3697:4,         Villa [35] - 3783:21,     wants [2] - 3691:14,      3784:14, 3804:2,
unreasonableness [1]       3698:2, 3698:15,          3784:2, 3784:10,          3831:25                  3804:23, 3816:9
 - 3723:16                 3698:17, 3698:18,         3785:4, 3785:5,          warned [1] - 3727:20     whole [10] - 3713:23,
unrelated [1] - 3757:5     3699:2, 3699:5,           3785:10, 3785:22,        warranted [2] -           3714:7, 3752:4,
untethered [1] -           3699:10, 3699:25          3788:6, 3788:24,          3696:11, 3754:15         3752:16, 3752:21,
 3695:25                  verdict [24] - 3696:20,    3789:2, 3789:3,          Washington [5] -          3766:17, 3781:24,
up [46] - 3696:9,          3697:11, 3697:20,         3789:5, 3789:7,           3680:13, 3680:17,        3798:17, 3816:2,
 3703:1, 3703:24,          3714:2, 3714:24,          3789:10, 3789:14,         3680:22, 3790:4,         3822:4
 3708:9, 3711:20,          3720:12, 3720:18,         3789:21, 3789:22,         3834:24                 Wickland [13] -
 3720:1, 3728:18,          3720:20, 3720:22,         3789:23, 3790:9,         watching [2] - 3777:6,    3749:2, 3762:22,
 3731:1, 3731:8,           3738:16, 3738:18,         3790:11, 3790:19,         3795:25                  3783:20, 3783:25,
 3757:10, 3760:2,          3740:20, 3740:22,         3790:23, 3791:5,         wave [14] - 3763:3,       3785:11, 3793:8,
 3760:16, 3762:21,         3758:6, 3758:8,           3793:15, 3797:10,         3763:4, 3782:16,         3793:17, 3800:19,
 3769:21, 3769:22,         3758:10, 3758:11,         3797:11, 3798:3,          3782:18, 3801:3,         3801:12, 3810:11,
 3772:20, 3775:6,          3758:12, 3758:25,         3798:4, 3798:5,           3811:24, 3822:16,        3812:6, 3827:7,
 3775:11, 3778:17,         3759:8, 3759:12,          3798:19, 3798:24,         3822:17                  3827:18
 3778:25, 3781:9,          3759:17, 3831:10,         3799:14, 3799:15         waves [2] - 3822:7,      WiFi [1] - 3708:11
 3783:7, 3784:8,           3832:22                  violating [1] - 3690:1     3822:22                 willful [1] - 3742:6
 3791:15, 3792:17,        verdicts [2] - 3758:3,    Violation [2] -           waving [4] - 3782:24,    willfully [11] - 3730:8,
 3793:14, 3794:4,          3758:12                   3733:16, 3739:22          3800:21, 3801:21,        3730:14, 3730:21,
 3794:12, 3794:13,        version [5] - 3693:22,    violence [1] - 3757:8      3820:20                  3743:15, 3744:22,
 3794:14, 3794:15,         3718:12, 3718:17,        violently [1] - 3734:23   ways [1] - 3808:21        3744:23, 3745:23,
 3799:12, 3801:6,          3760:21, 3776:14         visible [1] - 3798:8      weapon [12] - 3734:6,     3755:21, 3755:23,
 3801:18, 3804:25,        versions [1] - 3712:14    visual [1] - 3688:13       3750:14, 3750:21,        3826:19, 3830:21
 3806:15, 3806:17,        versus [2] - 3708:11,     voir [4] - 3700:15,        3751:1, 3751:4,         willing [3] - 3703:10,
 3810:9, 3812:7,           3761:4                    3703:20, 3703:23,         3751:10, 3751:19,        3769:22, 3831:25
 3814:8, 3814:20,         vest [1] - 3806:15         3703:25                   3822:17, 3828:7,        willingly [1] - 3800:17
 3815:18, 3816:9,         vests [1] - 3783:9        volume [2] - 3780:25,      3828:9, 3828:13         window [4] - 3719:21,
 3819:14, 3822:4,         Veterans [1] - 3754:8      3781:12                  weapons [15] -            3719:25, 3793:25,
 3831:14                  via [1] - 3716:7          voluntarily [3] -          3757:9, 3769:15,         3794:5
Urban [1] - 3754:7        vicinity [1] - 3819:21     3727:13, 3736:17,         3777:9, 3777:21,        wished [1] - 3731:13
USC [2] - 3689:25,        victim [22] - 3741:12,     3755:23                   3778:3, 3778:6,         wishes [1] - 3824:16
 3733:16                   3742:10, 3742:14,        vs [2] - 3680:5, 3682:4    3790:17, 3810:19,       Withdraw [1] -
user [3] - 3707:8,         3742:18, 3745:2,                                    3810:20, 3811:22,        3795:10
 3709:3, 3709:6            3747:15, 3747:16,                    W              3820:12, 3820:25,       withdraw [5] -
uses [1] - 3729:16         3747:20, 3747:21,                                   3828:20                  3738:22, 3802:23,
                                                    waged [1] - 3776:25
                           3748:10, 3748:11,                                  wearing [4] - 3783:6,     3808:14, 3815:10,
                                                    wait [1] - 3815:20
            V              3748:15, 3748:19,
                                                    waiting [8] - 3785:15,
                                                                               3790:12, 3790:13,        3822:23
                           3749:12, 3749:19,                                   3820:11                 withdrawal [5] -
vain [1] - 3798:25                                   3791:24, 3792:8,
                           3749:23, 3754:25,                                  web [1] - 3709:7          3689:5, 3689:6,
valid [1] - 3726:3                                   3794:3, 3794:4,
                           3825:19, 3826:16,                                  weeks [2] - 3776:3,       3739:3, 3808:13,
value [7] - 3767:12,                                 3810:3, 3815:22,
                           3827:9, 3827:11,                                    3777:20                  3808:15
 3805:20, 3806:11,                                   3816:24
                           3828:11                                            weighing [1] - 3723:10   withdrawing [2] -
            Case 1:17-cr-00213-CRC Document 252 Filed 06/17/19 Page 187 of 187   3866



 3808:15, 3808:19          3832:21
withdrew [7] - 3689:8,    word [1] - 3825:1
 3738:20, 3800:16,        words [7] - 3732:12,
 3809:1, 3809:2,           3758:12, 3762:22,
 3810:23, 3822:24          3763:1, 3769:4,
witness [43] - 3683:12,    3796:2, 3831:23
 3691:13, 3700:9,         world [1] - 3719:4
 3702:15, 3703:8,         world's [1] - 3779:20
 3704:19, 3705:2,         worried [2] - 3802:7,
 3706:3, 3706:7,           3802:9
 3715:13, 3715:15,        worse [1] - 3803:18
 3719:15, 3721:8,         wraps [1] - 3810:8
 3722:5, 3722:7,          Wright [2] - 3691:12,
 3722:8, 3722:11,          3725:17
 3722:12, 3722:13,        writing [1] - 3783:2
 3722:14, 3722:15,        written [3] - 3712:13,
 3722:16, 3722:17,         3713:7, 3760:20
 3722:19, 3723:2,
 3723:5, 3723:17,
 3723:18, 3723:21,
                                       Y
 3723:24, 3723:25,        year [1] - 3757:10
 3724:1, 3724:8,          years [1] - 3686:6
 3724:10, 3724:19,        yelling [1] - 3801:20
 3726:22, 3727:1,         yesterday [11] -
 3729:17, 3729:21,         3682:13, 3686:18,
 3729:25, 3730:1,          3687:12, 3696:9,
 3730:4, 3775:24           3700:14, 3701:14,
Witness [2] - 3704:24,     3701:22, 3701:25,
 3706:13                   3702:22, 3710:13,
WITNESS [2] - 3681:2,      3764:9
 3710:8                   young [14] - 3688:23,
witness's [6] -            3689:1, 3693:16,
 3719:17, 3722:6,          3767:17, 3767:20,
 3722:13, 3722:22,         3775:10, 3807:6,
 3722:25, 3726:24          3807:9, 3807:12,
witnesses [16] -           3807:17, 3808:3,
 3691:11, 3697:10,         3818:25, 3832:11
 3714:15, 3715:4,         yourself [4] - 3705:11,
 3722:1, 3722:4,           3818:8, 3818:9,
 3722:5, 3723:5,           3828:22
 3724:21, 3726:19,        yourselves [1] -
 3729:6, 3766:25,          3829:20
 3774:10, 3776:1,
 3783:3, 3809:9                        Z
witnesses' [1] -
                          Ziyad [1] - 3772:17
 3697:15
                          Zombie [3] - 3802:16,
witnessing [1] -
                           3810:14, 3811:15
 3723:7
                          Zubayr [1] - 3772:16
woke [1] - 3720:1
                          Zway [3] - 3772:13,
wondering [1] -
                           3782:18, 3783:16
 3804:18
Woods [18] - 3746:23,
 3747:4, 3748:5,
 3750:17, 3751:13,
 3752:9, 3753:6,
 3764:4, 3791:16,
 3812:9, 3815:11,
 3815:25, 3825:3,
 3825:8, 3826:21,
 3827:20, 3828:3,
